

116 HR 7095 IH: Investing in a New Vision for the Environment and Surface Transportation in America Act
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7095IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. DeFazio (for himself, Ms. Norton, and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes. 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Investing in a New Vision for the Environment and Surface Transportation in America Act or the INVEST in America Act. (b)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Division A—Federal Surface Transportation Programs for Fiscal Year 2021 
Sec. 101. Extension of Federal surface transportation programs. 
Sec. 102. Federal Highway Administration. 
Sec. 103. Federal Transit Administration. 
Sec. 104. National Highway Traffic Safety Administration. 
Sec. 105. Federal Motor Carrier Safety Administration. 
Sec. 106. Definitions. 
Division B—Surface Transportation 
Sec. 1001. Applicability of division. 
Title I—Federal-Aid Highways 
Subtitle A—Authorizations and Program Conditions 
Sec. 1101. Authorization of appropriations. 
Sec. 1102. Obligation limitation. 
Sec. 1103. Definitions and declaration of policy. 
Sec. 1104. Apportionment. 
Sec. 1105. Additional deposits into Highway Trust Fund. 
Sec. 1106. Transparency. 
Sec. 1107. Complete and context sensitive street design. 
Sec. 1108. Innovative project delivery Federal share. 
Sec. 1109. Transferability of Federal-aid highway funds. 
Sec. 1110. Tolling. 
Sec. 1111. HOV facilities. 
Sec. 1112. Buy America. 
Subtitle B—Programmatic Infrastructure Investment 
Sec. 1201. National highway performance program. 
Sec. 1202. Increasing the resilience of transportation assets. 
Sec. 1203. Emergency relief. 
Sec. 1204. Railway crossings. 
Sec. 1205. Surface transportation program. 
Sec. 1206. Transportation alternatives program. 
Sec. 1207. Bridge investment. 
Sec. 1208. Construction of ferry boats and ferry terminal facilities. 
Sec. 1209. Highway safety improvement program. 
Sec. 1210. Congestion mitigation and air quality improvement program. 
Sec. 1211. Electric vehicle charging stations. 
Sec. 1212. National highway freight program. 
Sec. 1213. Carbon pollution reduction. 
Sec. 1214. Recreational trails. 
Sec. 1215. Safe routes to school program. 
Sec. 1216. Bicycle transportation and pedestrian walkways. 
Subtitle C—Project-Level Investments 
Sec. 1301. Projects of national and regional significance. 
Sec. 1302. Community transportation investment grant program. 
Sec. 1303. Grants for charging and fueling infrastructure to modernize and reconnect America for the 21st century. 
Sec. 1304. Community climate innovation grants. 
Sec. 1305. Metro performance program. 
Sec. 1306. Gridlock reduction grant program. 
Sec. 1307. Rebuild rural grant program. 
Sec. 1308. Parking for commercial motor vehicles. 
Sec. 1309. Active transportation connectivity grant program. 
Subtitle D—Planning, Performance Management, and Asset Management 
Sec. 1401. Metropolitan transportation planning. 
Sec. 1402. Statewide and nonmetropolitan transportation planning. 
Sec. 1403. National goals and performance management measures. 
Sec. 1404. Transportation demand data and modeling study. 
Subtitle E—Federal Lands, Tribes, and Territories 
Sec. 1501. Territorial and Puerto Rico highway program. 
Sec. 1502. Tribal transportation program. 
Sec. 1503. Tribal High Priority Projects program. 
Sec. 1504. Federal lands transportation program. 
Sec. 1505. Federal lands and Tribal major projects program. 
Sec. 1506. Office of Tribal Government Affairs. 
Sec. 1507. Alternative contracting methods. 
Sec. 1508. Divestiture of federally owned bridges. 
Subtitle F—Additional Provisions 
Sec. 1601. Toward zero deaths. 
Sec. 1602. Speed limits. 
Sec. 1603. Broadband infrastructure deployment. 
Sec. 1604. Appalachian development highway system funding flexibility. 
Sec. 1605. Stormwater best management practices. 
Sec. 1606. Pedestrian right-of-way. 
Sec. 1607. Highway formula modernization report. 
Sec. 1608. Consolidation of programs. 
Sec. 1609. Student outreach report to Congress. 
Sec. 1610. Task force on developing a 21st century surface transportation workforce. 
Sec. 1611. On-the-job training and supportive services. 
Sec. 1612. Work zone safety. 
Sec. 1613. Transportation education development program. 
Sec. 1614. Working group on construction resources. 
Title II—Public Transportation 
Subtitle A—Federal Transit Administration 
Sec. 2101. Authorizations. 
Sec. 2102. Chapter 53 definitions. 
Sec. 2103. General provisions. 
Sec. 2104. Miscellaneous provisions. 
Sec. 2105. Policies and purposes. 
Sec. 2106. Fiscal year 2022 formulas. 
Subtitle B—Improving Frequency and Ridership 
Sec. 2201. Multi-jurisdictional bus frequency and ridership competitive grants. 
Sec. 2202. Incentivizing frequency in the urban formula. 
Sec. 2203. Mobility innovation. 
Sec. 2204. Formula grants for rural areas. 
Sec. 2205. One-stop paratransit program. 
Subtitle C—Buy America and Other Procurement Reforms 
Sec. 2301. Buy America. 
Sec. 2302. Bus procurement streamlining. 
Sec. 2303. Bus testing facility. 
Subtitle D—Bus Grant Reforms 
Sec. 2401. Formula grants for buses. 
Sec. 2402. Bus facilities and fleet expansion competitive grants. 
Sec. 2403. Zero emission bus grants. 
Sec. 2404. Restoration to state of good repair formula subgrant. 
Subtitle E—Supporting All Riders 
Sec. 2501. Low-income urban formula funds. 
Sec. 2502. Rural persistent poverty formula. 
Sec. 2503. Demonstration grants to support reduced fare transit. 
Subtitle F—Supporting Frontline Workers and Passenger Safety 
Sec. 2601. National transit frontline workforce training center. 
Sec. 2602. Public transportation safety program. 
Sec. 2603. Automated vehicle transit workforce standards. 
Sec. 2604. Performance-based metrics. 
Subtitle G—Transit-Supportive Communities 
Sec. 2701. Transit-supportive communities. 
Sec. 2702. Property disposition for affordable housing. 
Sec. 2703. Affordable housing incentives in capital investment grants. 
Subtitle H—Innovation 
Sec. 2801. Mobility innovation sandbox program. 
Sec. 2802. Transit bus operator compartment redesign program. 
Sec. 2803. Federal Transit Administration Every Day Counts initiative. 
Sec. 2804. Technical corrections. 
Subtitle I—Other Program Reauthorizations 
Sec. 2901. Reauthorization for capital and preventive maintenance projects for Washington Metropolitan Area Transit Authority. 
Sec. 2902. Other apportionments. 
Subtitle J—Streamlining 
Sec. 2911. Fixed guideway capital investment grants. 
Sec. 2912. Rural and small urban apportionment deadline. 
Sec. 2913. Disposition of assets beyond useful life. 
Sec. 2914. Innovative coordinated access and mobility. 
Title III—Highway Traffic Safety  
Sec. 3001. Authorization of appropriations. 
Sec. 3002. Highway safety programs. 
Sec. 3003. Traffic safety enforcement grants. 
Sec. 3004. Highway safety research and development. 
Sec. 3005. Grant program to prohibit racial profiling. 
Sec. 3006. High-visibility enforcement program. 
Sec. 3007. National priority safety programs. 
Sec. 3008. Minimum penalties for repeat offenders for driving while intoxicated or driving under the influence. 
Sec. 3009. National priority safety program grant eligibility. 
Title IV—Motor Carrier Safety 
Subtitle A—Motor Carrier Safety Grants, Operations, and Programs 
Sec. 4101. Motor carrier safety grants. 
Sec. 4102. Motor carrier safety operations and programs. 
Subtitle B—Motor Carrier Safety Oversight 
Sec. 4201. Motor carrier safety advisory committee. 
Sec. 4202. Compliance, safety, accountability. 
Sec. 4203. Terms and conditions for exemptions. 
Sec. 4204. Safety fitness of motor carriers of passengers. 
Subtitle C—Commercial Motor Vehicle Driver Safety 
Sec. 4301. Commercial drivers license for passenger carriers. 
Sec. 4302. Alcohol and controlled substances testing. 
Sec. 4303. Entry-level driver training. 
Sec. 4304. Driver detention time. 
Sec. 4305. Truck Leasing Task Force. 
Sec. 4306. Hours of service. 
Sec. 4307. Driver recruitment. 
Subtitle D—Commercial Motor Vehicle and School Bus Safety 
Sec. 4401. School bus safety standards. 
Sec. 4402. Illegal passing of school buses. 
Sec. 4403. State inspection of passenger-carrying commercial motor vehicles. 
Sec. 4404. Automatic emergency braking. 
Sec. 4405. Underride protection. 
Sec. 4406. Transportation of horses. 
Title V—Innovation 
Sec. 5001. Authorization of appropriations. 
Subtitle A—Research and Development 
Sec. 5101. Highway research and development program. 
Sec. 5102. Materials to reduce greenhouse gas emissions program. 
Sec. 5103. Transportation research and development 5-year strategic plan. 
Sec. 5104. University transportation centers program. 
Sec. 5105. Unsolicited research initiative. 
Sec. 5106. National cooperative multimodal freight transportation research program. 
Sec. 5107. Wildlife-vehicle collision reduction and habitat connectivity improvement. 
Sec. 5108. Research activities. 
Subtitle B—Technology Deployment 
Sec. 5201. Technology and innovation deployment program. 
Sec. 5202. Accelerated implementation and deployment of pavement technologies. 
Sec. 5203. Federal Highway Administration Every Day Counts Initiative. 
Subtitle C—Emerging Technologies 
Sec. 5301. Safe, efficient mobility through advanced technologies. 
Sec. 5302. Intelligent transportation systems program. 
Sec. 5303. National highly automated vehicle and mobility innovation clearinghouse. 
Sec. 5304. Study on safe interactions between automated vehicles and road users. 
Sec. 5305. Nontraditional and Emerging Transportation Technology Council. 
Sec. 5306. Hyperloop transportation. 
Subtitle D—Surface Transportation Funding Pilot Programs 
Sec. 5401. State surface transportation system funding pilots. 
Sec. 5402. National surface transportation system funding pilot. 
Subtitle E—Miscellaneous 
Sec. 5501. Ergonomic seating working group. 
Sec. 5502. Repeal of section 6314 of title 49, United States Code. 
Sec. 5503. Reports. 
Title VI—Multimodal Transportation 
Sec. 6001. National multimodal freight policy. 
Sec. 6002. National freight strategic plan. 
Sec. 6003. National multimodal freight network. 
Sec. 6004. State freight advisory committees. 
Sec. 6005. State freight plans. 
Sec. 6006. Study of freight transportation fee. 
Sec. 6007. National Surface Transportation and Innovative Finance Bureau. 
Sec. 6008. Local hire. 
Title VII—Transportation Infrastructure Finance and Innovation Act 
Sec. 7001. Transportation Infrastructure Finance and Innovation Act. 
Division C—Hazardous Materials Transportation 
Sec. 8001. Short title. 
Title I—Authorizations 
Sec. 8101. Authorization of appropriations. 
Title II—Hazardous Materials Safety and Improvement 
Sec. 8201. Repeal of certain requirements related to lithium cells and batteries. 
Sec. 8202. Transportation of liquefied natural gas by rail tank car. 
Sec. 8203. Hazardous materials training requirements and grants. 
Sec. 8204. Study on hazardous materials transported by commercial motor vehicles on highway-rail grade crossings. 
Division D—Rail 
Sec. 9001. Short title. 
Title I—Authorizations 
Sec. 9101. Authorization of appropriations. 
Sec. 9102. Passenger rail improvement, modernization, and expansion grants. 
Sec. 9103. Consolidated rail infrastructure and safety improvement grants. 
Sec. 9104. Railroad rehabilitation and improvement financing. 
Sec. 9105. Buy America. 
Sec. 9106. Rail network climate change vulnerability assessment. 
Title II—Amtrak Reforms 
Sec. 9201. Amtrak findings, mission, and goals. 
Sec. 9202. Amtrak status. 
Sec. 9203. Board of Directors. 
Sec. 9204. Amtrak preference enforcement. 
Sec. 9205. Use of facilities and providing services to Amtrak. 
Sec. 9206. Prohibition on mandatory arbitration. 
Sec. 9207. Amtrak ADA assessment. 
Sec. 9208. Prohibition on smoking on Amtrak trains. 
Sec. 9209. State-supported routes operated by Amtrak. 
Sec. 9210. Amtrak Police Department. 
Sec. 9211. Amtrak food and beverage. 
Sec. 9212. Clarification on Amtrak contracting out. 
Sec. 9213. Amtrak staffing. 
Sec. 9214. Special transportation. 
Sec. 9215. Disaster and emergency relief program. 
Sec. 9216. Recreational trail access. 
Title III—Intercity Passenger Rail Policy 
Sec. 9301. Northeast Corridor Commission. 
Sec. 9302. Northeast Corridor planning. 
Sec. 9303. Protective arrangements. 
Sec. 9304. High-speed rail funds. 
Title IV—Commuter Rail Policy 
Sec. 9401. Surface Transportation Board mediation of trackage use requests. 
Sec. 9402. Surface Transportation Board mediation of rights-of-way use requests. 
Title V—Rail Safety 
Subtitle A—Passenger and Freight Safety 
Sec. 9501. National Academies study on safety impact of trains longer than 7,500 feet. 
Sec. 9502. GAO study on changes in freight railroad operating and scheduling practices. 
Sec. 9503. FRA safety reporting. 
Sec. 9504. Waiver notice requirements. 
Sec. 9505. Notice of FRA comprehensive safety assessments. 
Sec. 9506. FRA accident and incident investigations. 
Sec. 9507. Rail safety improvements. 
Sec. 9508. Annual review of speed limit action plans. 
Sec. 9509. Freight train crew size safety standards. 
Sec. 9510. Safe cross border operations. 
Sec. 9511. Yardmasters hours of service. 
Sec. 9512. Leaking brakes. 
Sec. 9513. Annual report on PTC system failures. 
Sec. 9514. Fatigue reduction pilot projects. 
Sec. 9515. Assault prevention and response plans. 
Sec. 9516. Critical incident stress plans. 
Sec. 9517. Study on safety culture assessments. 
Subtitle B—Grade Crossing Safety 
Sec. 9551. Grade crossing separation grant. 
Sec. 9552. Rail safety public awareness grant. 
Sec. 9553. Establishment of 10-minute time limit for blocking public grade crossings. 
Sec. 9554. National strategy to address blocked crossings. 
Sec. 9555. Railroad point of contact for blocked crossing matters.   
AFederal Surface Transportation Programs for Fiscal Year 2021 
101.Extension of Federal surface transportation programs 
(a)Extension of Federal surface transportation programs 
(1)In generalExcept as otherwise provided in this division, the requirements, authorities, conditions, eligibilities, limitations, and other provisions authorized under the covered laws, which would otherwise expire on or cease to apply after September 30, 2020, are incorporated by reference and shall continue in effect through September 30, 2021. (2)Authorization of appropriations (A)Highway trust fund (i)Highway account (I)In generalExcept as provided in subclause (II), there is authorized to be appropriated from the Highway Account for fiscal year 2021, for each program under the covered laws with respect to which amounts are authorized to be appropriated from such account for fiscal year 2020, an amount equal to the amount authorized for appropriation with respect to the program from such account for fiscal year 2020. 
(II)Administrative expensesNotwithstanding any other provision of this division, there is authorized to be appropriated from the Highway Account for fiscal year 2021— (aa)$502,897,049 for administrative expenses of the Federal Highway Administration, as described in section 104(a) of title 23, United States Code; and 
(bb)$30,086,000 for grant administrative expenses of the National Highway Traffic Safety Administration, as described in section 4001(a)(6) of the FAST Act (Public Law 114–94). (ii)Mass transit accountThere is authorized to be appropriated from the Mass Transit Account for fiscal year 2021, for each program under the covered laws with respect to which amounts are authorized to be appropriated from such account for fiscal year 2020, an amount equal to the amount authorized for appropriation with respect to the program from such account for fiscal year 2020. 
(B)General fund 
(i)In generalExcept as provided in clause (ii), there is authorized to be appropriated for fiscal year 2021, for each program with respect to which amounts are authorized to be appropriated for fiscal year 2020 from an account other than the Highway Account or the Mass Transit Account under the titles described in subsection (b)(1), an amount not less than the amount authorized for appropriation with respect to the program under such titles for fiscal year 2020. (ii)Administrative expensesNotwithstanding any other provision of this division, there is authorized to be appropriated from the general fund of the Treasury for fiscal year 2021 $140,016,543 for administrative expenses of the Federal Transit Administration. 
(3)Use of fundsExcept as otherwise provided in this division, amounts authorized to be appropriated for fiscal year 2021 with respect to a program under paragraph (2) shall be distributed, administered, limited, and made available for obligation in the same manner as amounts authorized to be appropriated with respect to the program for fiscal year 2020 under the covered laws. (4)Obligation limitationA program for which amounts are authorized to be appropriated under paragraph (2)(A) shall be subject to a limitation on obligations for fiscal year 2021 in the same amount and in the same manner as the limitation applicable with respect to the program for fiscal year 2020 under the Department of Transportation Appropriations Act, 2020 (Public Law 116–94), as in effect on December 20, 2019. 
(b)DefinitionsIn this section, the term covered laws means the following: (1)Titles I, III, IV, V, and VI of division A of the FAST Act (Public Law 114–94). 
(2)Division A, division B, subtitle A of title I and title II of division C, and division E of MAP–21 (Public Law 112–141). (3)Titles I, II, and III of the SAFETEA–LU Technical Corrections Act of 2008 (Public Law 110–244). 
(4)Titles I, II, III, IV, V, and VI of SAFETEA–LU (Public Law 109–59). (5)Titles I, II, III, IV, and V of the Transportation Equity Act for the 21st Century (Public Law 105–178). 
(6)Titles II, III, and IV of the National Highway System Designation Act of 1995 (Public Law 104–59). (7)Title I, part A of title II, title III, title IV, title V, and title VI of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240). 
(8)Title 23, United States Code. (9)Sections 116, 117, 330, and 5505 and chapters 53, 139, 303, 311, 313, 701, and 702 of title 49, United States Code. 
102.Federal Highway Administration 
(a)Additional amounts 
(1)Authorization of appropriations 
(A)In generalIn addition to amounts authorized under section 101, there is authorized to be appropriated from the Highway Account for fiscal year 2021, for activities under this section, $14,742,808,640. (B)Contract authorityAmounts authorized to be appropriated under subparagraph (A) shall be available for obligation as if apportioned under chapter 1 of title 23, United States Code. 
(2)Obligation ceiling 
(A)In generalNotwithstanding any other provision of law, for fiscal year 2021, obligations for activities authorized under paragraph (1) shall not exceed $14,742,808,640. (B)Distribution of obligation authority (i)In generalOf the obligation authority provided under subparagraph (A), the Secretary shall make available to States, Tribes, Puerto Rico, the territories, and Federal land management agencies, during the period of fiscal year 2021, amounts of obligation authority equal to the amounts described in subparagraphs (A) through (E) of paragraph (3), respectively. 
(ii)Further distributionEach State, each Tribe, Puerto Rico, each territory, and each Federal land management agency receiving funds under subparagraphs (A) through (E) of paragraph (3), respectively, shall receive an amount of obligation authority equal to the funds that it receives under any of such subparagraphs. (C)Redistribution of unused obligation authority (i)In generalNotwithstanding subparagraph (B), the Secretary shall, after August 1 of fiscal year 2021— 
(I)revise a distribution of the obligation authority made available under subparagraph (B) if an amount distributed cannot be obligated during that fiscal year; and (II)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141)) and 104 of title 23, United States Code. 
(ii)AdministrationThe Secretary shall administer a redistribution under clause (i) of obligation authority provided under subparagraph (B) in a similar manner as the standard August redistribution. (iii)Use of obligation authorityA State may use obligation authority that it receives pursuant to this subparagraph in the same manner that it uses obligation authority that it receives as part of the standard August redistribution. 
(3)Distribution of fundsAmounts authorized to be appropriated for fiscal year 2021 under paragraph (1) shall be distributed as follows: (A)$14,384,629,710 to the States. 
(B)$167,481,814 to Tribes. (C)$52,400,251 to Puerto Rico. 
(D)$13,929,181 to the territories. (E)$124,367,684 to Federal land management agencies. 
(4)State funds 
(A)Distribution 
(i)In generalAmounts made available under paragraph (3)(A) shall be distributed among the States in the same ratio as total State apportionments under section 104(c)(1) of title 23, United States Code, in fiscal year 2020. (ii)Suballocation (I)In generalAmounts distributed among the States under clause (i) shall be suballocated within the State to areas described in subclause (II) in the proportion that— 
(aa)the total amount of funds suballocated to such areas of the State as described in such subclause for fiscal year 2020; bears to (bb)the total amount of funds apportioned to the State for the Federal-aid highway program under section 104 of title 23, United States Code, for fiscal year 2020. 
(II)Areas describedThe areas described in this subclause are— (aa)urbanized areas of the State with an urbanized area population of over 200,000; 
(bb)areas of the State other than urban areas with a population greater than 5,000; and (cc)other areas of the State.  
(B)TreatmentExcept as otherwise provided in this paragraph, amounts made available under paragraph (3)(A) shall be administered as if apportioned under chapter 1 of title 23, United States Code. (C)Use of fundsAmounts made available under paragraph (3)(A) may be obligated for— 
(i)eligible projects described in section 133(b) of title 23, United States Code, subject to section 133(c) of such title; and (ii)administrative expenses, including salaries and benefits, of— 
(I)the State department of transportation;  (II)a local transportation agency; or 
(III)a metropolitan planning organization. (5)Tribal funds (A)Treatment (i)In generalExcept as otherwise provided in this paragraph, amounts made available under paragraph (3)(B) shall be administered as if made available under section 202 of title 23, United States Code. 
(ii)Nonapplicability of certain provisions of lawSubsections (a)(6), (c), (d), and (e) of section 202 of title 23, United States Code, shall not apply to amounts made available under paragraph (3)(B). (B)Use of fundsAmounts made available under paragraph (3)(B) may be obligated for— 
(i)activities eligible under section 202(a)(1) of title 23, United States Code; and (ii)transportation-related administrative expenses, including salaries and benefits, of the Tribe. 
(6)Funds for Puerto Rico and the territories 
(A)Treatment 
(i)In generalExcept as otherwise provided in this paragraph, amounts made available under paragraphs (3)(C) and (3)(D) shall be administered as if allocated under sections 165(b) and 165(c), respectively, of title 23, United States Code. (ii)Nonapplicability of certain provisions of lawSection 165(b)(2) of title 23, United States Code, shall not apply to amounts made available to Puerto Rico under paragraph (3)(C). 
(B)Use of funds 
(i)Puerto RicoAmounts made available to Puerto Rico under paragraph (3)(C) may be obligated for— (I)activities eligible under chapter 1 of title 23, United States Code; and 
(II)transportation related administrative expenses, including salaries and benefits. (ii)TerritoriesAmounts made available to a territory under paragraph (3)(D) may be obligated for— 
(I)activities eligible under section 165(c)(6) of title 23, United States Code, subject to section 165(c)(7) of such title; and (II)transportation-related administrative expenses, including salaries and benefits. 
(7)Federal land management agency funds 
(A)DistributionAmounts made available under paragraph (3)(E) shall be distributed among the Federal land management agencies as follows: (i)$99,494,147 for the National Park Service. 
(ii)$9,949,415 for the United States Fish and Wildlife Service. (iii)$6,301,296 for the United States Forest Service. 
(iv)$8,622,826 to be allocated to the applicable Federal land management agencies as described in section 203(b) of title 23, United States Code. (B)TreatmentAmounts made available under paragraph (3)(E) shall be administered as if made available under section 203 of title 23, United States Code. 
(8)Disadvantaged business enterprisesSection 1101(b) of the FAST Act (Public Law 114–94) shall apply to additional amounts made available under paragraph (1). (b)Special rules for fiscal year 2021 (1)Suballocated amounts (A)Use of fundsAmounts authorized to be appropriated for fiscal year 2021 with respect to a program under section 101(a)(2)(A) that are suballocated pursuant to section 133(d)(1)(A) of title 23, United States Code, may be obligated for— 
(i)eligible projects as described in section 133(b) of title 23, United States Code; or (ii)administrative expenses, including salaries and benefits, of— 
(I)a local transportation agency; or (II)a metropolitan planning organization. 
(B)Obligation authority 
(i)In generalA State that is required to obligate in an urbanized area with an urbanized area population of over 200,000 individuals under section 133(d) of title 23, United States Code, funds apportioned to the State under section 104(b)(2) of such title shall make available during the period of fiscal years 2016 through 2021 an amount of obligation authority distributed to the State for Federal-aid highways and highway safety construction programs for use in the area that is equal to the amount obtained by multiplying— (I)the aggregate amount of funds that the State is required to obligate in the area under section 133(d) of title 23, United States Code, during the period; and 
(II)the ratio that— (aa)the aggregate amount of obligation authority distributed to the State for Federal-aid highways and highway safety construction programs during the period; bears to 
(bb)the total of the sums apportioned to the State for Federal-aid highways and highway safety construction programs (excluding sums not subject to an obligation limitation) during the period. (ii)Joint responsibilityEach State, each affected metropolitan planning organization, and the Secretary shall jointly ensure compliance with clause (i). 
(2)Ferry boat programAmounts authorized to be appropriated for fiscal year 2021 with respect to a program under section 101(a)(2)(A) that are made available for the construction of ferry boats and ferry terminal facilities under section 147 of title 23, United States Code, may be obligated— (A)in accordance with sections 129(c) and 147 of title 23, United States Code; 
(B)for administrative expenses, including salaries and benefits, of a ferry boat operator or ferry terminal facility operator eligible for Federal participation under section 129(c) of title 23, United States Code; and (C)for operating costs associated with a ferry boat or ferry terminal facility eligible for Federal participation under section 129(c) of title 23, United States Code. 
(3)Nationally significant freight and highway projectsIn fiscal year 2021, the program carried out under section 117 of title 23, United States Code, shall, in addition to any otherwise applicable requirements, be subject to the following provisions: (A)Multimodal projectsNotwithstanding subsection (d)(2)(A) of such section, the limitation for projects described in such subsection shall be $600,000,000 for fiscal years 2016 through 2021.  
(B)Additional considerationsNotwithstanding subsection (h)(2) of such section, the Secretary shall not consider the utilization of non-Federal contributions. (C)Evaluation and ratingTo evaluate applications for funding under such section, the Secretary shall— 
(i)determine whether a project is eligible for a grant under such section; (ii)evaluate, through a methodology that is discernible and transparent to the public, how each application addresses the merit criteria established by the Secretary; 
(iii)assign a quality rating for each merit criteria for each application based on the evaluation under clause (ii); (iv)ensure that applications receive final consideration by the Secretary to receive an award under such section only on the basis of such quality ratings and that the Secretary gives final consideration only to applications that meet the minimally acceptable level for each of the merit criteria; and 
(v)award grants only to projects rated highly under the evaluation and rating process. (D)Publication and methodologyIn any published notice of funding opportunity for a grant under such section, the Secretary shall include detailed information on the rating methodology and merit criteria to be used to evaluate applications. 
(E)Repeat applications 
(i)BriefingThe Secretary shall provide to each applicant that applied for, but did not receive, funding under such section in fiscal year 2019 or 2020, at the request of the applicant, the opportunity to receive a briefing to— (I)explain any reasons the application was not selected for funding; and 
(II)advise the applicant on how to improve the application for resubmission in fiscal year 2021 under the application criteria described in this paragraph. (ii)Supplementary application (I)In generalAn applicant for funding under such section may elect to resubmit an application from a previous solicitation with a supplementary appendix that describes how the proposed project meets the requirements of section 117 of title 23, United States Code, and this paragraph. 
(II)RequirementsThe Secretary shall ensure that applications submitted under subclause (I), including the supplementary appendix, are evaluated based on such requirements. (F)Congressional notificationA notification submitted pursuant to subsection (m) of such section shall include— 
(i)a summary of each application submitted and, at the request of either Committee, a copy of any application submitted; (ii)a list of any projects the Secretary determined were not eligible for funding; 
(iii)a description of the specific criteria used for each evaluation, including the quality rating assigned for each eligible application submitted; (iv)a list of all projects that advanced to the Secretary for consideration; and 
(v)a detailed justification of the basis for each award proposed to be selected. (c)Federal share (1)In generalExcept as provided in paragraph (3) and notwithstanding section 120 of title 23, United States Code, or any other provision of this division, the Federal share associated with funds described in paragraph (2) that are obligated during fiscal year 2021 may be up to 100 percent. 
(2)Funds describedThe funds described in this paragraph are funds made available for the implementation or execution of Federal-aid highway and highway safety construction programs authorized under title 23 or 49, United States Code, the FAST Act (Public Law 114–94), or this division. (3)ExceptionsParagraph (1) shall not apply to amounts obligated under section 115 or 117 of title 23, United States Code, or chapter 6 of such title. 
(d)Administrative expenses 
(1)Self-certification and audit 
(A)In generalPrior to the obligation of funds for administrative expenses pursuant to paragraph (4)(C)(ii), (5)(B)(ii), (6)(B)(i)(II), or (6)(B)(ii)(II) of subsection (a) or paragraphs (1)(A)(ii) and (2)(B) of subsection (b), a State, a Tribe, Puerto Rico, or a territory, as applicable, shall certify to the Secretary that such administrative expenses meet the requirements of such paragraphs, as applicable. (B)AuditThe Secretary may conduct an audit to review obligations of funds and liquidation of such obligations for eligible administrative expenses described under subparagraph (A). 
(2)PlanningNotwithstanding any other provision of law, administrative expenses described in paragraph (1)(A) shall not be required to be included in a metropolitan transportation plan, a long-range statewide transportation plan, a transportation improvement program, or a statewide transportation improvement program under sections 134 or 135 of title 23, United States Code, or chapter 53 of title 49, United States Code, as applicable.  (e)DefinitionsIn this section, the following definitions apply: 
(1)Standard August redistributionThe term standard August redistribution means the redistribution of obligation authority and amounts that the Secretary is directed to administer under— (A)section 1102(d) of the FAST Act (Public Law 114–94); or 
(B)any Act making appropriations for the Department of Transportation for fiscal year 2021. (2)StateThe term State means the 50 States and the District of Columbia. 
(3)TerritoryThe term territory means any of the following territories of the United States: (A)American Samoa. 
(B)The Commonwealth of the Northern Mariana Islands. (C)Guam. 
(D)The United States Virgin Islands. (4)Urban area; urbanized areaThe terms urban area and urbanized area have the meanings given such terms in section 101 of title 23, United States Code. 
103.Federal Transit Administration 
(a)Additional amounts 
(1)Authorization of appropriations from mass transit account 
(A)In generalIn addition to amounts authorized under section 101, there is authorized to be appropriated from the Mass Transit Account for fiscal year 2021, for activities under this section, $5,794,851,538. (B)ApportionmentAmounts authorized under subparagraph (A) shall be apportioned in accordance with section 5310, section 5311 (other than subsections (b)(3), (c)(1)(A), and (c)(2) of such section), section 5336 (other than subsection (h)(4) of such section), section 5337, and section 5340 of title 49, United States Code, except that funds apportioned under section 5337 of such title shall be added to funds apportioned under section 5307 of such title for administration under section 5307 of such title. 
(C)AllocationThe Secretary shall allocate the amounts authorized to be appropriated to sections 5307, 5310, 5311, 5337, and 5340 of title 49, United States Code, among such sections in the same ratio as funds are provided in the fiscal year 2020 appropriations. (2)Authorization of appropriations from general fundIn addition to amounts authorized under section 101(a)(1)(B), there is authorized to be appropriated from the general fund of the Treasury— 
(A)$958,000,000 to carry out section 5309 of title 49, United States Code; and (B)such sums as may be necessary to be made available as described in subsection (c) and that such sums shall be designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(3)Disadvantaged business enterprisesSection 1101(b) of the FAST Act (Public Law 114–94) shall apply to additional amounts made available under this subsection. (b)Special rules for fiscal year 2021 (1)Use of fundsNotwithstanding 5307(a)(1) of title 49, United States Code, amounts made available under subsection (a)(1)(A) may be obligated for— 
(A)operating expenses, including, beginning on January 20, 2020— (i)reimbursement for operating costs to maintain service and offset lost revenue, including the purchase of personal protective equipment; and 
(ii)paying the administrative leave of operations personnel due to reductions in service; and (B)any other activity eligible under section 5307, 5310, 5311, or 5337 of title 49, United States Code. 
(2)ConditionsRecipients use of funds under paragraph (1) shall— (A)not require that operating expenses described in paragraph (1)(A) be included in a metropolitan transportation plan, long-range statewide transportation plan, a transportation improvement program, or a statewide transportation improvement program; 
(B)meet the requirements of section 5333 of title 49, United States Code; and (C)to the maximum extent possible, be directed to payroll and public transit service, unless the recipient certifies to the Secretary that such recipient has not furloughed any employees.  
(3)Oversight 
(A)Of the amounts made available to carry out this section, the percentages available for oversight in section 5338(f)(1) of title 49, United States Code, shall apply to the allocations of funds in subsection (a)(1)(C). (B)Use of fundsAmounts made available under subsection (a)(1)(A) shall be available for administrative expenses and program management oversight as authorized under sections 5334 and 5338(f)(2) of title 49, United States Code. 
(4)Administration of grantsAmounts made available under subsection (a)(1)(A) shall be administered, at the option of the recipient, as grants provided under the CARES Act (Public Law 116–136) are administered. (c)CIG COVID–19 emergency relief program (1)In generalFrom amounts made available under subsection (a)(2)(B) and notwithstanding section 5309(k)(2)(C)(ii) or section 5309(l)(1)(B)(ii) of title 49, United States Code, at the request of a project sponsor, the Secretary shall use such sums as may be necessary to provide an additional 30 percent of total project costs for any project under— 
(A)5309(d) of title 49, United States Code, that has been approved for advancement into the engineering phase; (B)5309(e) of title 49, United States Code, that has entered into the project development phase or approved for advancement into the engineering phase; and 
(C)subsection (d) or (e) of section 5309 of title 49, United States Code, that has a full funding grant agreement entered into under either such subsection after January 1, 2017. (2)Project eligibilityFrom amounts made available under subsection (a)(2)(B), the Secretary shall use such sums as may be necessary for projects under section 5309 of title 49, United States Code, that— 
(A)are not eligible for funds made available under paragraph (1); and (B)have remaining scheduled Federal funds to be appropriated under a full funding grant agreement under such section. 
(3)Deferred local shareThe Secretary shall allow a project sponsor to defer payment of the local share for any project described in paragraphs (1) and (2). (4)Total project costIn this subsection, the term total project cost means the most recent total project cost stipulated in— 
(A)the full funding grant agreement; (B)the approval into project engineering; or 
(C)the project rating for a project not yet approved into project engineering.  (d)Federal share (1)In generalNotwithstanding chapter 53 of title 49, United States Code, or any other provision of this division, the Federal share associated with funds described in paragraph (2) that are obligated during fiscal year 2021 may be up to 100 percent. 
(2)Funds describedThe funds described in this paragraph are funds made available for the implementation of transit programs authorized by chapter 53 of title 49, United States Code, the FAST Act (Public Law 114–94), or this division, excluding funds made available to projects under section 5309 of title 49, United States Code. (e)Condition for apportionmentNo funds authorized in this division or any other Act may be used to adjust Mass Transit Account apportionments or withhold funds from Mass Transit Account apportionments pursuant to section 9503(e)(4) of the Internal Revenue Code of 1986 in fiscal year 2021. 
104.National Highway Traffic Safety Administration 
(a)Special funding for fiscal year 2021 
(1)In general 
(A)Authorization of appropriationsIn addition to amounts authorized under section 101, there is authorized to be appropriated from the Highway Account for fiscal year 2021, for activities under this subsection, $244,514,000. (B)Contract authorityAmounts authorized under subparagraph (A) shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code. 
(2)Distribution of fundsAmounts authorized to be appropriated for fiscal year 2021 under paragraph (1) shall be distributed as follows: (A)$105,000,000 for carrying out section 402 of title 23, United States Code. 
(B)$15,312,000 for carrying out section 403 of title 23, United States Code. (C)$19,202,000 for carrying out section 404 of title 23, United States Code. 
(D)$105,000,000 for carrying out section 405 of title 23, United States Code. (b)Special rules for fiscal year 2021 (1)Federal shareNotwithstanding sections 120, 405(b)(2), 405(c)(2), 405(d)(2) and 405(h)(2) of title 23, United States Code, the Federal share of activities for fiscal year 2021 carried out under chapter 4 of title 23, United States Code and section 1906 of SAFETEA–LU (23 U.S.C. 402 note) shall be 100 percent.  
(2)Period of availabilityNotwithstanding section 118(b) of title 23, United States Code, funds apportioned or allocated to a State in fiscal years 2017 and 2018 under sections 402 and 405 of title 23, United States Code, and section 1906 of SAFETEA–LU (23 U.S.C. 402 note), shall remain available for obligation in that State for a period of 4 years after the last day of the fiscal year for which the funds are authorized. (3)Maintenance of effortNotwithstanding section 405(a)(9) of title 23, United States Code, the Secretary may waive the maintenance of effort requirements under such section for fiscal year 2021 for a State, if the Secretary determines appropriate. Notwithstanding any other provision of law, this paragraph shall apply as if such paragraph was enacted on September 30, 2020. 
(4)In-vehicle alcohol detection device researchIn carrying out subsection (h) of section 403 of title 23, United States Code, the Secretary may obligate from funds made available to carry out such section for fiscal year 2021 not more than $5,312,000 to conduct the research described in paragraph (1) of such subsection.  (5)Cooperative research and evaluationNotwithstanding the apportionment formula set forth in section 402(c)(2) of title 23, United States Code, and section 403(f)(1) of title 23, United States Code, $2,500,000 of the total amount available for apportionment to the States for highway safety programs under section 402(c)(2) of title 23, United States Code, for each of fiscal years 2016 through 2021, shall be available for expenditure by the Secretary, acting through the Administrator of the National Highway Traffic Safety Administration, for a cooperative research and evaluation program to research and evaluate priority highway safety countermeasures. This paragraph shall apply as if such paragraph was enacted on October 1, 2015. 
105.Federal Motor Carrier Safety Administration 
(a)Special funding for fiscal year 2021 
(1)Authorization of appropriationsIn addition to amounts authorized under section 101, there is authorized to be appropriated from the Highway Account for fiscal year 2021, for activities under this subsection, $209,900,000. (2)Distribution of fundsAmounts authorized to be appropriated for fiscal year 2021 under paragraph (1) shall be distributed as follows: 
(A)Subject to section 31104(c) of title 49, United States Code— (i)$80,512,000 for carrying out section 31102 (except subsection (l)) of title 49, United States Code); 
(ii)$14,208,000 for carrying out section 31102(l) of title 49, United States Code; and (iii)$23,680,000 for carrying out section 31313 of title 49, United States Code. 
(B)$91,500,000 for carrying out section 31110 of title 49, United States Code. (3)Treatment of fundsExcept as provided in subsection (b), amounts made available under this section shall be made available for obligation and administered as if made available under chapter 311 of title 49, United States Code. 
(b)Special rules for fiscal year 2021 
(1)Financial assistance agreements Federal shareNotwithstanding chapter 311 of title 49, United States Code, or any regulations adopted pursuant to such chapter, for the duration of fiscal year 2021 with respect to all financial assistance made available under subsection (a) and section 101, the Secretary of Transportation may— (A)reimburse recipients under section 31104(b)(2) of title 49, United States Code, in an amount that is 100 percent of the costs described in such section; and 
(B)waive the maintenance of effort requirement under 31102(f) of title 49, United States Code, for all States without requiring States to request a waiver. (2)Financial assistance agreements period of availabilityNotwithstanding section 31104(f) of title 49, United States Code, the Secretary shall extend the periods of availability described in such section by 1 year. 
(3)Administrative expensesThe Administrator of the Federal Motor Carrier Safety Administration shall ensure that funds made available under subsection (a)(2)(B) are used, to the maximum extent practicable, to support— (A)the acceleration of planned investments to modernize the Administration’s information technology and information management systems; 
(B)the completion of outstanding statutory mandates required by MAP–21 (112–141) and the FAST Act (114–94); and (C)a Large Truck Crash Causal Factors Study of the Administration. 
106.DefinitionsIn this division, the following definitions apply:  (1)Highway AccountThe term Highway Account means the portion of the Highway Trust Fund that is not the Mass Transit Account. 
(2)Mass Transit AccountThe term Mass Transit Account means the portion of the Highway Trust Fund established under section 9503(e)(1) of the Internal Revenue Code of 1986. (3)SecretaryThe term Secretary means the Secretary of Transportation. 
BSurface Transportation 
1001.Applicability of division 
(a)ApplicabilityThis division, including the amendments made by this division, applies beginning on October 1, 2021.  (b)Reference to date of enactmentIn this division and the amendments made by this division, any reference to— 
(1)the date of enactment of this Act; (2)the date of enactment of a provision of this division; 
(3)the date of enactment of a provision added to law by an amendment made by this division; or (4)the date of enactment of the INVEST in America Act added to law by an amendment made by this division, shall be treated as a reference to October 1, 2021. 
IFederal-Aid Highways 
AAuthorizations and Program Conditions 
1101.Authorization of appropriations 
(a)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): (1)Federal-aid highway programFor the national highway performance program under section 119 of title 23, United States Code, the pre-disaster mitigation program under section 124 of such title, the railway crossings program under section 130 of such title, the surface transportation program under section 133 of such title, the highway safety improvement program under section 148 of such title, the congestion mitigation and air quality improvement program under section 149 of such title, the national highway freight program under section 167 of such title, the carbon pollution reduction program under section 171 of such title, and metropolitan planning under section 134 of such title— 
(A)$55,022,048,429 for fiscal year 2022; (B)$55,980,646,776 for fiscal year 2023; 
(C)$57,095,359,712 for fiscal year 2024; and (D)$58,118,666,186 for fiscal year 2025. 
(2)Transportation infrastructure finance and innovation programFor credit assistance under the transportation infrastructure finance and innovation program under chapter 6 of title 23, United States Code, $300,000,000 for each of fiscal years 2022 through 2025. (3)Construction of ferry boats and ferry terminal facilitiesFor construction of ferry boats and ferry terminal facilities under section 147 of title 23, United States Code, $120,000,000 for each of fiscal years 2022 through 2025. 
(4)Federal lands and tribal transportation programs 
(A)Tribal transportation programFor the tribal transportation program under section 202 of title 23, United States Code, $800,000,000 for each of fiscal years 2022 through 2025. (B)Federal lands transportation program (i)In generalFor the Federal lands transportation program under section 203 of title 23, United States Code, $550,000,000 for each of fiscal years 2022 through 2025. 
(ii)AllocationOf the amount made available for a fiscal year under clause (i)— (I)the amount for the National Park Service is $400,000,000 for each of fiscal years 2022 through 2025. 
(II)the amount for the United States Fish and Wildlife Service is $50,000,000 for each of fiscal years 2022 through 2025; and (III)the amount for the United States Forest Service is $50,000,000 for each of fiscal years 2022 through 2025. 
(C)Federal lands access programFor the Federal lands access program under section 204 of title 23, United States Code, $345,000,000 for each of fiscal years 2022 through 2025. (D)Federal lands and tribal major projects grantsTo carry out section 208 of title 23, United States Code, $400,000,000 for each of fiscal years 2022 through 2025.  
(5)Territorial and Puerto Rico highway programFor the territorial and Puerto Rico highway program under section 165 of title 23, United States Code, $310,000,000 for each of fiscal years 2022 through 2025. (6)Projects of national and regional significanceFor projects of national and regional significance under section 117 of title 23, United States Code— 
(A)$2,200,000,000 for fiscal year 2022; (B)$2,200,000,000 for fiscal year 2023; 
(C)$2,300,000,000 for fiscal year 2024; and (D)$2,350,000,000 for fiscal year 2025. 
(7)Community transportation investment grantsTo carry out section 173 of title 23, United States Code, $600,000,000 for each of fiscal years 2022 through 2025. (8)Electric vehicle charging and hydrogen fueling infrastructure grantsTo carry out section 151(f) of title 23, United States Code, $350,000,000 for each of fiscal years 2022 through 2025.   
(9)Community climate innovation grantsTo carry out section 172 of title 23, United States Code, $250,000,000 for each of fiscal years 2022 through 2025. (b)Additional programs (1)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): 
(A)Gridlock reduction grant programTo carry out section 1306 of this Act, $250,000,000 for fiscal year 2022. (B)Rebuild rural grant programTo carry out section 1307 of this Act, $250,000,000 for fiscal year 2022. 
(C)Parking for commercial motor vehiclesTo carry out section 1308 of this Act, $250,000,000 for fiscal year 2023.  (D)Active transportation connectivity grant programTo carry out section 1309 of this Act, $250,000,000 for fiscal year 2024. 
(E)Metro performance programTo carry out section 1305 of this Act, $250,000,000 for each of fiscal years 2023 through 2025.  (2)Treatment of fundsAmounts made available under subparagraphs (B) through (D) shall be administered as if apportioned under chapter 1 of title 23, United States Code. 
(c)Disadvantaged business enterprises 
(1)FindingsCongress finds that— (A)while significant progress has occurred due to the establishment of the disadvantaged business enterprise program, discrimination and related barriers continue to pose significant obstacles for minority- and women-owned businesses seeking to do business in federally assisted surface transportation markets across the United States; 
(B)the continuing barriers described in subparagraph (A) merit the continuation of the disadvantaged business enterprise program; (C)Congress has received and reviewed testimony and documentation of race and gender discrimination from numerous sources, including congressional hearings and roundtables, scientific reports, reports issued by public and private agencies, news stories, reports of discrimination by organizations and individuals, and discrimination lawsuits, which show that race- and gender-neutral efforts alone are insufficient to address the problem; 
(D)the testimony and documentation described in subparagraph (C) demonstrate that discrimination across the United States poses a barrier to full and fair participation in surface transportation-related businesses of women business owners and minority business owners and has impacted firm development and many aspects of surface transportation-related business in the public and private markets; and (E)the testimony and documentation described in subparagraph (C) provide a strong basis that there is a compelling need for the continuation of the disadvantaged business enterprise program to address race and gender discrimination in surface transportation-related business. 
(2)DefinitionsIn this subsection, the following definitions apply: (A)Small business concern (i)In generalThe term small business concern means a small business concern (as the term is used in section 3 of the Small Business Act (15 U.S.C. 632)). 
(ii)ExclusionsThe term small business concern does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $26,290,000, as adjusted annually by the Secretary of Transportation for inflation. (B)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals has the meaning given the term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to that Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this subsection. 
(3)Amounts for small business concernsExcept to the extent that the Secretary of Transportation determines otherwise, not less than 10 percent of the amounts made available for any program under titles I, II, V, and VII of this division and section 403 of title 23, United States Code, shall be expended through small business concerns owned and controlled by socially and economically disadvantaged individuals. (4)Annual listing of disadvantaged business enterprisesEach State shall annually— 
(A)survey and compile a list of the small business concerns referred to in paragraph (3) in the State, including the location of the small business concerns in the State; and (B)notify the Secretary, in writing, of the percentage of the small business concerns that are controlled by— 
(i)women; (ii)socially and economically disadvantaged individuals (other than women); and 
(iii)individuals who are women and are otherwise socially and economically disadvantaged individuals. (5)Uniform certification (A)In generalThe Secretary of Transportation shall establish minimum uniform criteria for use by State governments in certifying whether a concern qualifies as a small business concern for the purpose of this subsection. 
(B)InclusionsThe minimum uniform criteria established under subparagraph (A) shall include, with respect to a potential small business concern— (i)on-site visits; 
(ii)personal interviews with personnel; (iii)issuance or inspection of licenses; 
(iv)analyses of stock ownership; (v)listings of equipment; 
(vi)analyses of bonding capacity; (vii)listings of work completed; 
(viii)examination of the resumes of principal owners; (ix)analyses of financial capacity; and 
(x)analyses of the type of work preferred. (6)ReportingThe Secretary of Transportation shall establish minimum requirements for use by State governments in reporting to the Secretary— 
(A)information concerning disadvantaged business enterprise awards, commitments, and achievements; and (B)such other information as the Secretary determines to be appropriate for the proper monitoring of the disadvantaged business enterprise program. 
(7)Compliance with court ordersNothing in this subsection limits the eligibility of an individual or entity to receive funds made available under titles I, II, V, and VII of this division and section 403 of title 23, United States Code, if the entity or person is prevented, in whole or in part, from complying with paragraph (3) because a Federal court issues a final order in which the court finds that a requirement or the implementation of paragraph (3) is unconstitutional. (8)Sense of Congress on prompt payment of DBE subcontractorsIt is the sense of Congress that— 
(A)the Secretary of Transportation should take additional steps to ensure that recipients comply with section 26.29 of title 49, Code of Federal Regulations (the disadvantaged business enterprises prompt payment rule), or any corresponding regulation, in awarding federally funded transportation contracts under laws and regulations administered by the Secretary; and (B)such additional steps should include increasing the Department of Transportation’s ability to track and keep records of complaints and to make that information publicly available. 
1102.Obligation limitation 
(a)General limitationSubject to subsection (e), and notwithstanding any other provision of law, the obligations for Federal-aid highway and highway safety construction programs shall not exceed— (1)$62,059,350,954 for fiscal year 2022; 
(2)$63,021,354,776 for fiscal year 2023; (3)$64,246,443,712 for fiscal year 2024; and 
(4)$65,080,125,186 for fiscal year 2025. (b)ExceptionsThe limitations under subsection (a) shall not apply to obligations under or for— 
(1)section 125 of title 23, United States Code; (2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); 
(3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); (4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119); 
(5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198); (6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240); 
(7)section 157 of title 23, United States Code (as in effect on June 8, 1998); (8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used; (10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; (12)section 119 of title 23, United States Code (as in effect for fiscal years 2013 through 2015, but only in an amount equal to $639,000,000 for each of those fiscal years); 
(13)section 119 of title 23, United States Code (but, for fiscal years 2016 through 2021, only in an amount equal to $639,000,000 for each of those fiscal years); (14)section 203 of title 23, United States Code (but, for fiscal years 2022 through 2025, only in an amount equal to $550,000,000 for each of those fiscal years); and 
(15)section 133(d)(1)(B) of title 23, United States Code (but, for fiscal years 2022 through 2025, only in an amount equal to $89,000,000 for each of those fiscal years).  (c)Distribution of obligation authoritySubject to paragraph (1)(B), for each of fiscal years 2022 through 2025, the Secretary of Transportation— 
(1) 
(A)shall not distribute obligation authority provided by subsection (a) for the fiscal year for— (i)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; 
(ii)amounts authorized for the Bureau of Transportation Statistics; (iii)amounts authorized for the tribal transportation program by section under section 202 of title 23, United States Code; and 
(iv)amounts authorized for the territorial and Puerto Rico highway program under section 165(a) of title 23, United States Code; and (B)for each of fiscal years 2023 through 2025, in addition to the amounts described in subparagraph (A), shall not distribute obligation authority provided by subsection (a) for the fiscal year for amounts authorized for the metro performance program under section 1305 of this Act; 
(2)shall not distribute an amount of obligation authority provided by subsection (a) that is equal to the unobligated balance of amounts— (A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under section 202 or 204 of title 23, United States Code); and 
(B)for which obligation authority was provided in a previous fiscal year; (3)shall determine the proportion that— 
(A)the obligation authority provided by subsection (a) for the fiscal year, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to (B)the total of— 
(i)the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs, other than sums authorized to be appropriated for— (I)provisions of law described in paragraphs (1) through (13) of subsection (b); 
(II)section 203 of title 23, United States Code, equal to the amount referred to in subsection (b)(14) for the fiscal year; and (III)section 133(d)(1)(B) of title 23, United States Code, equal to the amount referred to in subsection (b)(15) for the fiscal year; less 
(ii)the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; (4)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under this Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of such title, by multiplying— 
(A)the proportion determined under paragraph (3); by (B)the amounts authorized to be appropriated for each such program for the fiscal year; and 
(5)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the surface transportation program in section 133(d)(1)(B) of title 23, United States Code, that are exempt from the limitation under subsection (b)(15) and the amounts apportioned under sections 202 and 204 of such title) in the proportion that— (A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for the fiscal year; bears to 
(B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for the fiscal year. (d)Redistribution of unused obligation authorityNotwithstanding subsection (c), the Secretary of Transportation shall, after August 1 of each of fiscal years 2022 through 2025— 
(1)revise a distribution of the obligation authority made available under subsection (c) if an amount distributed cannot be obligated during that fiscal year; and (2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under section 104 of title 23, United States Code. 
(e)Special limitation 
(1)In generalExcept as provided in paragraph (2), obligation limitations imposed by subsection (a) shall apply to contract authority for— (A)transportation research programs carried out under chapter 5 of title 23, United States Code, and title V of this Act; and 
(B)the metro performance program under section 1305 of this Act. (2)ExceptionObligation authority made available under paragraph (1) shall— 
(A)remain available for a period of 4 fiscal years; and (B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. 
(f)Lop-Off 
(1)In generalNot later than 30 days after the date of distribution of obligation authority under subsection (c) for each of fiscal years 2022 through 2025, the Secretary of Transportation shall distribute to the States any funds that— (A)are authorized to be appropriated for the fiscal year for Federal-aid highway programs; and 
(B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for the fiscal year because of the imposition of any obligation limitation for the fiscal year. (2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (c)(5). 
(3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code.  1103.Definitions and declaration of policySection 101 of title 23, United States Code, is amended— 
(1)in subsection (a)— (A)by redesignating paragraphs (1), (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (20), (21), (22), (23), (24), (25), (26), (27), (28), (29), (30), (31), (32), (33), and (34) as paragraphs (2), (3), (4), (6), (8), (10), (11), (12), (13), (14), (16), (17), (18), (19), (20), (21), (23), (24), (25), (26), (28), (29), (32), (33), (34), (35), (36), (37), (38), (40), (41), (42), (43), and (44), respectively; 
(B)by inserting before paragraph (2), as so redesignated, the following:  (1)AdaptationThe term adaptation means an adjustment in natural or human systems in anticipation of, or in response to, a changing environment in a way that moderates negative effects of extreme events or climate change.; 
(C)by inserting after paragraph (4), as so redesignated, the following:  (5)Climate changeThe term climate change means any significant change in the measures of climate lasting for an extended period of time, and may include major changes in temperature, precipitation, wind patterns, or sea level, among others, that occur over several decades or longer.; 
(D)paragraph (6)(A), as so redesignated, by inserting assessing resilience, after surveying,; (E)by inserting after paragraph (6), as so redesignated, the following: 
 
(7)Context sensitive design principleThe term context sensitive design principle means a principle for the design of a public road that— (A)provides for the safe and adequate accommodation, in all phases of project planning, design, and development, of users of the transportation facility, including pedestrians, bicyclists, public transportation users, children, older individuals, individuals with disabilities, motorists, and freight vehicles; and 
(B)considers the context in which the facility is planned to be constructed to determine the appropriate facility design.; (F)by inserting after paragraph (8), as so redesignated, the following: 
 
(9)Evacuation routeThe term evacuation route means a transportation route or system that— (A)is used to transport— 
(i)the public away from an emergency event; or (ii)first responders and recovery resources in the event of an emergency; and 
(B)is identified, consistent with sections 134(i)(2)(I)(iii) and 135(f)(10)(C)(iii), by the eligible entity with jurisdiction over the area in which the route is located for the purposes described in subparagraph (A).; (G)by inserting after paragraph (14), as so redesignated, the following: 
 
(15)Greenhouse gasThe term greenhouse gas has the meaning given the term in section 211(o)(1)(G) of the Clean Air Act (42 U.S.C. 21 7545(o)(1)(G)).; (H)by inserting after paragraph (21), as so redesignated, the following: 
 
(22)Natural infrastructure 
(A)In generalThe term natural infrastructure means infrastructure that uses, restores, or emulates natural ecological processes that— (i)is created through the action of natural physical, geological, biological, and chemical processes over time; 
(ii)is created by human design, engineering, and construction to emulate or act in concert with natural processes; or (iii)involves the use of plants, soils, and other natural features, including through the creation, restoration, or preservation of vegetated areas using materials appropriate to the region to manage stormwater and runoff, to attenuate flooding and storm surges, and for other related purposes. 
(B)InclusionThe term natural infrastructure includes green infrastructure and nature-based solutions.; (I)by inserting after paragraph (26), as so redesignated, the following: 
 
(27)Protective feature 
(A)In generalThe term protective feature means an improvement to a highway or bridge designed to increase resilience or mitigate the risk of recurring damage or the cost of future repairs from climate change effects, extreme events, seismic activity, or any other natural disaster.  (B)InclusionsThe term protective feature includes— 
(i)raising roadway grades; (ii)relocating roadways to higher ground above projected flood elevation levels or away from slide prone areas; 
(iii)stabilizing slide areas; (iv)stabilizing slopes; 
(v)lengthening or raising bridges to increase waterway openings; (vi)increasing the size or number of drainage structures; 
(vii)replacing culverts with bridges or upsizing culverts; (viii)installing seismic retrofits on bridges; 
(iv)adding scour protection at bridges; (x)scour, stream stability, coastal, and other hydraulic countermeasures; and 
(xi)the use of natural infrastructure.; (J)by inserting after paragraph (29), as so redesignated, the following: 
 
(30)Repeatedly damaged facilityThe term repeatedly damaged facility means a road, highway, or bridge that has required repair and reconstruction activities on 2 or more occasions due to natural disasters or catastrophic failures resulting in emergencies declared by the Governor of the State in which the road, highway, or bridge is located or emergencies or major disasters declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). (31)Resilience (A)In generalThe term resilience means, with respect to a facility, the ability to— 
(i)anticipate, prepare for, or adapt to conditions; or (ii)withstand, respond to, or recover rapidly from disruptions. 
(B)InclusionsSuch term includes, with respect to a facility, the ability to— (i)resist hazards or withstand impacts from disruptions; 
(ii)reduce the magnitude, duration, or impact of a disruption; or (iii)have the absorptive capacity, adaptive capacity, and recoverability to decrease vulnerability to a disruption.; and 
(K)by inserting after paragraph (38), as so redesignated, the following:   (39)Transportation system accessThe term transportation system access means the ability to travel by automobile, public transportation, pedestrian, and bicycle networks, measured by travel time, taking into consideration— 
(A)the impacts of the level of travel stress for active travel; and (B)costs for low-income travelers. ; and  
(2)in subsection (b)— (A)in paragraph (1) by striking Defense, and inserting Defense Highways,;  
(B)in paragraph (3)— (i)in subparagraph (A) by striking Century and inserting century; 
(ii)in subparagraph (G) by striking ; and and inserting a semicolon; (iii)in subparagraph (H) by striking Century. and inserting century;; and 
(iv)by adding at the end the following:  (I)safety is the highest priority of the Department of Transportation, and the Secretary and States should take all actions necessary to meet the transportation needs of the 21st century for all road users; 
(J)climate change presents a significant risk to safety, the economy, and national security, and reducing the contributions of the transportation system to the Nation’s total carbon pollution is critical; and (K)the Secretary and States should take appropriate measures and ensure investments to increase the resilience of the Nation’s transportation system.; and 
(C)in paragraph (4)(A) by inserting while ensuring that environmental protections are maintained after review process.  1104.Apportionment (a)In generalSection 104 of title 23, United States Code, is amended— 
(1)in subsection (a)(1) by striking subparagraphs (A) through (E) and inserting the following;  (A)$ 506,302,525 for fiscal year 2022; 
(B)$ 509,708,000 for fiscal year 2023; (C)$ 520,084,000 for fiscal year 2024; and  
(D)$ 530,459,000 for fiscal year 2025.;  (2)by striking subsections (b) and (c) and inserting the following:  
 
(b)Division among programs of State’s share of apportionmentThe Secretary shall distribute the amount apportioned to a State for a fiscal year under subsection (c) among the covered programs as follows: (1)National highway performance programFor the national highway performance program, 55.09 percent of the amount remaining after distributing amounts under paragraphs (4), (6), and (7).  
(2)Surface transportation programFor the surface transportation program, 28.43 percent of the amount remaining after distributing amounts under paragraphs (4), (6), and (7).  (3)Highway safety improvement programFor the highway safety improvement program, 6.19 percent of the amount remaining after distributing amounts under paragraphs (4), (6), and (7).  
(4)Congestion mitigation and air quality improvement program 
(A)In generalFor the congestion mitigation and air quality improvement program, an amount determined for the State under subparagraphs (B) and (C).  (B)Total amountThe total amount for the congestion mitigation and air quality improvement program for all States shall be—  
(i)$2,913,925,833 for fiscal year 2022;  (ii)$2,964,919,535 for fiscal year 2023;  
(iii)$3,024,217,926 for fiscal year 2024; and  (iv)$3,078,653,849 for fiscal year 2025.  
(C)State shareFor each fiscal year, the Secretary shall distribute among the States the amount for the congestion mitigation and air quality improvement program under subparagraph (B) so that each State receives an amount equal to the proportion that—  (i)the amount apportioned to the State for the congestion mitigation and air quality improvement program for fiscal year 2020; bears to  
(ii)the total amount of funds apportioned to all States for such program for fiscal year 2020.  (5)National highway freight programFor the national highway freight program, 3.38 percent of the amount remaining after distributing amounts under paragraphs (4), (6), and (7).  
(6)Metropolitan planning 
(A)In generalFor metropolitan planning, an amount determined for the State under subparagraphs (B) and (C).  (B)Total amountThe total amount for metropolitan planning for all States shall be—  
(i)$507,500,000 for fiscal year 2022;  (ii)$516,381,250 for fiscal year 2023;  
(iii)$526,708,875 for fiscal year 2024; and  (iv)$536,189,635 for fiscal year 2025.  
(C)State shareFor each fiscal year, the Secretary shall distribute among the States the amount for metropolitan planning under subparagraph (B) so that each State receives an amount equal to the proportion that—  (i)the amount apportioned to the State for metropolitan planning for fiscal year 2020; bears to  
(ii)the total amount of funds apportioned to all States for metropolitan planning for fiscal year 2020.  (7)Railway crossings (A)In generalFor the railway crossings program, an amount determined for the State under subparagraphs (B) and (C).  
(B)Total amountThe total amount for the railway crossings program for all States shall be $245,000,000 for each of fiscal years 2022 through 2025.  (C)State share (i)In generalFor each fiscal year, the Secretary shall distribute among the States the amount for the railway crossings program under subparagraph (B) as follows:  
(I)50 percent of the amount for a fiscal year shall be apportioned to States by the formula set forth in section 104(b)(3)(A) (as in effect on the day before the date of enactment of MAP–21).  (II)50 percent of the amount for a fiscal year shall be apportioned to States in the ratio that total public railway-highway crossings in each State bears to the total of such crossings in all States.  
(ii)Minimum apportionmentNotwithstanding clause (i), for each fiscal year, each State shall receive a minimum of one-half of 1 percent of the total amount for the railway crossings program for such fiscal year under subparagraph (B).  (8)Pre-disaster mitigation programFor the pre-disaster mitigation program, 2.96 percent of the amount remaining after distributing amounts under paragraphs (4), (6), and (7).  
(9)Carbon pollution reduction programFor the carbon pollution reduction program, 3.95 percent of the amount remaining after distributing amounts under paragraphs (4), (6), and (7).  (c)Calculation of amounts (1)State shareFor each of fiscal years 2022 through 2025, the amount for each State shall be determined as follows:  
(A)Initial amountsThe initial amounts for each State shall be determined by multiplying—  (i)the combined amount authorized for appropriation for the fiscal year for the covered programs; by  
(ii)the share for each State, which shall be equal to the proportion that—  (I)the amount of apportionments that the State received for fiscal year 2020; bears to  
(II)the amount of those apportionments received by all States for fiscal year 2020.  (B)Adjustments to amountsThe initial amounts resulting from the calculation under subparagraph (A) shall be adjusted to ensure that each State receives an aggregate apportionment equal to at least 95 percent of the estimated tax payments attributable to highway users in the State paid into the Highway Trust Fund (other than the Mass Transit Account) in the most recent fiscal year for which data are available.  
(2)State apportionmentOn October 1 of fiscal years 2022 through 2025, the Secretary shall apportion the sums authorized to be appropriated for expenditure on the covered programs in accordance with paragraph (1). ; (3)in subsection (d)(1)(A)— 
(A)in clause (i) by striking paragraphs (5)(D) and (6) of subsection (b) and inserting subsection (b)(6); and (B)in clause (ii) by striking paragraphs (5)(D) and (6) of subsection (b) and inserting subsection (b)(6); and  
(4)by striking subsections (h) and (i) and inserting the following:  (h)Definition of covered programsIn this section, the term covered programs means— 
(1)the national highway performance program under section 119; (2)the surface transportation program under section 133; 
(3)the highway safety improvement program under section 148; (4)the congestion mitigation and air quality improvement program under section 149; 
(5)the national highway freight program under section 167;  (6)metropolitan planning under section 134; 
(7)the railway crossings program under section 130(e); (8)the predisaster mitigation program under section 124; and 
(9)the carbon pollution reduction program under section 171. .  (b)Federal share payableSection 120(c)(3) of title 23, United States Code, is amended— 
(1)in subparagraph (A) by striking (5)(D),; and (2)in subparagraph (C)(i) by striking (5)(D). 
(c)Metropolitan transportation planning; title 23Section 134(p) of title 23, United States Code, is amended by striking paragraphs (5)(D) and (6) of section 104(b) and inserting section 104(b)(6). (d)Statewide and nonmetropolitan transportation planningSection 135(i) of title 23, United States Code, is amended by striking paragraphs (5)(D) and (6) of section 104(b) and inserting section 104(b)(6). 
(e)Metropolitan transportation planning; title 49Section 5303(p) of title 49, United States Code, is amended by striking section 104(b)(5) and inserting section 104(b)(6). 1105.Additional deposits into Highway Trust FundSection 105 of title 23, United States Code, is amended— 
(1)in subsection (c)— (A)in paragraph (1)(A) by striking to be appropriated each place it appears; and 
(B)by adding at the end the following:   (4)Special rule (A)AdjustmentIn making an adjustment under paragraph (1) for an allocation, reservation, or set-aside from an amount authorized from the Highway Account or Mass Transit Account described in subparagraph (B), the Secretary shall— 
(i)determine the ratio that— (I)the amount authorized to be appropriated for the allocation, reservation, or set-aside from the account for the fiscal year; bears to 
(II)the total amount authorized to be appropriated for such fiscal year for all programs under such account; (ii)multiply the ratio determined under clause (i) by the amount of the adjustment determined under subsection (b)(1)(B); and 
(iii)adjust the amount that the Secretary would have allocated for the allocation, reservation, or set-aside for such fiscal year but for this section by the amount calculated under clause (ii). (B)Allocations, reservations, and set-asidesThe allocations, reservations, and set-asides described in this subparagraph are— 
(i)from the amount made available for a fiscal year for the Federal lands transportation program under section 203, the amounts allocated for a fiscal year for the National Park Service, the United States Fish and Wildlife Service, and the United States Forest Service; (ii)the amount made available for the Puerto Rico highway program under section 165(a)(1); and 
(iii)the amount made available for the territorial highway program under section 165(a)(2).; (2)in subsection (e)— 
(A)by striking There is authorized and inserting For fiscal year 2022 and each fiscal year thereafter, there is authorized; and (B)by striking for any of fiscal years 2017 through 2020; and 
(3)in subsection (f)(1) by striking section 1102 or 3018 of the FAST Act and inserting any other provision of law. 1106.Transparency (a)ApportionmentSection 104 of title 23, United States Code, is amended by striking subsection (g) and inserting the following: 
 
(g)Highway Trust Fund transparency and accountability reports 
(1)Requirement 
(A)In generalThe Secretary shall compile data in accordance with this subsection on the use of Federal-aid highway funds made available under this title. (B)User friendly dataThe data compiled under subparagraph (A) shall be in a user friendly format that can be searched, downloaded, disaggregated, and filtered by data category. 
(2)Project data 
(A)In generalNot later than 120 days after the end of each fiscal year, the Secretary shall make available on the website of the Department of Transportation a report that describes— (i)the location of each active project within each State during such fiscal year, including in which congressional district or districts such project is located;  
(ii)the total cost of such project;  (iii)the amount of Federal funding obligated for such project;  
(iv)the program or programs from which Federal funds have been obligated for such project;  (v)whether such project is located in an area of the State with a population of—  
(I)less than 5,000 individuals;  (II)5,000 or more individuals but less than 50,000 individuals;  
(III)50,000 or more individuals but less than 200,000 individuals; or  (IV)200,000 or more individuals;  
(vi)the type of improvement being made by such project, including categorizing such project as—  (I)a road reconstruction project;  
(II)a new road construction project;  (III)a new bridge construction project;  
(IV)a bridge rehabilitation project; or  (V)a bridge replacement project;  
(vii)the functional classification of the roadway on which such project is located; and (viii)available information on the estimated cost of such project as of the start of project construction, or the revised cost estimate based on a description of revisions to the scope of work or other factors affecting project cost other than cost overruns.  
(B)Interactive mapIn addition to the data made available under subparagraph (A), the Secretary shall make available on the website of the Department of Transportation an interactive map that displays, for each active project, the information described in clauses (i) through (v) of subparagraph (A).  (3)State data (A)Apportioned and allocated programsThe website described in paragraph (2)(A) shall display the Federal-aid highway funds apportioned and allocated to each State under this title, including—  
(i)the amount of funding available for obligation by the State at the start of the fiscal year;  (ii)the amount of funding obligated by the State during such fiscal year;  
(ii)the amount of funding remaining available for obligation by the State at the end of such fiscal year; and  (iii)changes in the obligated, unexpended balance for the State;  
(B)Programmatic dataThe data described in subparagraph (A) shall include— (i)the amount of funding by each apportioned and allocated program for which the State received funding under this title;  
(ii)the amount of funding transferred between programs by the State during the fiscal year using the authority provided under section 126; and  (iii)the amount and program category of Federal funds exchanged as described in section 106(g)(6).  
(4)DefinitionsIn this subsection:  (A)Active project (i)In generalThe term active project means a Federal-aid highway project using funds made available under this title on which those funds were obligated or expended during the fiscal year for which the estimated total cost as of the start of construction is greater than $5,000,000.  
(ii)ExclusionThe term active project does not include any project for which funds are transferred to agencies other than the Federal Highway Administration.  (B)Interactive mapThe term interactive map means a map displayed on the public website of the Department of Transportation that allows a user to select and view information for each active project, State, and Congressional district.  
(C)StateThe term State means any of the 50 States or the District of Columbia. .  (b)Project approval and oversightSection 106 of title 23, United States Code, is amended— 
(1)in subsection (g)— (A)in paragraph (4) by striking subparagraph (B) and inserting the following: 
 
(B)Assistance to StatesThe Secretary shall— (i)develop criteria for States to use to make the determination required under subparagraph (A); and 
(ii)provide training, guidance, and other assistance to States and subrecipients as needed to ensure that projects administered by subrecipients comply with the requirements of this title. (C)Periodic reviewThe Secretary shall review, not less frequently than every 2 years, the monitoring of subrecipients by the States. ; and 
(B)by adding at the end the following:  (6)Federal funding exchange programsA State may implement a program under which a subrecipient has the option to exchange Federal funds allocated to such subrecipient in accordance with the requirements of this title for State or local funds if the State certifies to the Secretary that the State has prevailing wage and domestic content requirements that are comparable to the requirements under sections 113 and 313 and that such requirements shall apply to projects carried out using such funds if such projects would have been subject to the requirements of sections 113 and 313 if such projects were carried out using Federal funds. ;  
(2)in subsection (h)(3)— (A)in subparagraph (B) by striking , as determined by the Secretary,; and 
(B)in subparagraph (D) by striking shall assess and inserting in the case of a project proposed to be advanced as a public-private partnership, shall include a detailed value for money analysis or comparable analysis to determine; and (3)by adding at the end the following: 
 
(k)Megaprojects 
(1)Comprehensive risk management planTo be authorized for the construction of a megaproject, the recipient of Federal financial assistance under this title for such megaproject shall submit to the Secretary a comprehensive risk management plan that contains—  (A)a description of the process by which the recipient will identify, quantify, and monitor the risks, including natural hazards, that might result in cost overruns, project delays, reduced construction quality, or reductions in benefits with respect to the megaproject;  
(B)examples of mechanisms the recipient will use to track risks identified pursuant to subparagraph (A);  (C)a plan to control such risks; and  
(D)such assurances as the Secretary determines appropriate that the recipient shall, with respect to the megaproject—  (i)regularly submit to the Secretary updated cost estimates; and  
(ii)maintain and regularly reassess financial reserves for addressing known and unknown risks.  (2)Peer review group (A)In generalNot later than 90 days after the date on which a megaproject is authorized for construction, the recipient of Federal financial assistance under this title for such megaproject shall establish a peer review group for such megaproject that consists of at least 5 individuals (including at least 1 individual with project management experience) to give expert advice on the scientific, technical, and project management aspects of the megaproject.  
(B)Membership 
(i)In generalNot later than 180 days after the date of enactment of this subsection, the Secretary shall establish guidelines describing how a recipient described in subparagraph (A) shall—  (I)recruit and select members for a peer review group established under such subparagraph; and  
(II)make publicly available the criteria for such selection and identify the members so selected.  (ii)Conflict of interestNo member of a peer review group for a megaproject may have a direct or indirect financial interest in such megaproject.  
(C)TasksA peer review group established under subparagraph (A) by a recipient of Federal financial assistance for a megaproject shall—  (i)meet annually until completion of the megaproject;  
(ii)not later than 90 days after the date of the establishment of the peer review group and not later than 90 days after the date of any significant change, as determined by the Secretary, to the scope, schedule, or budget of the megaproject, review the scope, schedule, and budget of the megaproject, including planning, engineering, financing, and any other elements determined appropriate by the Secretary; and  (iii)submit to the Secretary, Congress, and such recipient a report on the findings of each review under clause (ii).  
(3)TransparencyNot later than 90 days after the submission of a report under paragraph (2)(C)(iii), the Secretary shall publish on the website of the Department of Transportation such report. (4)Megaproject definedIn this subsection, the term megaproject means a project under this title that has an estimated total cost of $2,000,000,000 or more, and such other projects as may be identified by the Secretary.  
(l)Special experimental projects 
(1)Public availabilityThe Secretary shall publish on the website of the Department of Transportation a copy of all letters of interest, proposals, workplans, and reports related to the special experimental project authority pursuant to section 502(b). (2)Notification and opportunity for commentNot later than 30 days before making a determination to proceed with an experiment under a letter of interest described in paragraph (1), the Secretary shall provide notification and an opportunity for public comment on the letter of interest and the Secretary’s proposed response. 
(3)Report to CongressNot later than 2 years after the date of enactment of the INVEST in America Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that includes— (A)a summary of each experiment described in this subsection carried out over the previous 5 years; and 
(B)legislative recommendations based on the findings of such experiments. (m)Competitive grant program oversight and accountability (1)In generalTo ensure the accountability and oversight of the discretionary grant selection process administered by the Secretary, a covered program shall be subject to the requirements of this section, in addition to the requirements applicable to each covered program. 
(2)Application processThe Secretary shall— (A)develop a template for applicants to use to summarize— 
(i)project needs and benefits; and (ii)any factors, requirements, or considerations established for the applicable covered program; 
(B)create a data driven process to evaluate, as set forth in the covered program, each eligible project for which an application is received; and (C)make a determination, based on the evaluation made pursuant to subparagraph (B), on any ratings, rankings, scores, or similar metrics for applications made to the covered program.  
(3)Notification of congressNot less than 30 days before making a grant for a covered program, the Secretary shall notify, in writing, the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on the Environment and Public Works of the Senate of— (A)the amount for each award proposed to be selected; 
(B)a description of the review process; (C)for each application, the determination made under paragraph (2)(C); and 
(D)a detailed explanation of the basis for each award proposed to be selected. (4)Notification of applicantsNot later than 30 days after making a grant for a project under a covered program, the Secretary shall send to all applicants under such covered program, and publish on the website of the Department of Transportation— 
(A)a summary of each application made to the covered program for the given round of funding; and (B)the evaluation and justification for the project selection, including all ratings, rankings, scores, or similar metrics for applications made to the covered program for the given round of funding during each phase of the grant selection process. 
(5)BriefingThe Secretary shall provide, at the request of a grant applicant of a covered program, the opportunity to receive a briefing to explain any reasons the grant applicant was not awarded a grant. (6)TemplateThe Secretary shall, to the extent practicable, develop a template as described in paragraph (2)(A) for any discretionary program administered by the Secretary that is not a covered program.  
(7)Covered program definedThe term covered program means each of the following discretionary grant programs: (A)Community climate innovation grants under section 172. 
(B)Electric vehicle charging and hydrogen fueling infrastructure grants under section 151(f). (C)Federal lands and tribal major projects grants under section 208. 
(D)Safe, efficient mobility through advanced technologies grants under section 503(c)(4). . (c)Division office consistencyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that— 
(1)analyzes the consistency of determinations among division offices of the Federal Highway Administration; and (2)makes recommendations to improve the consistency of such determinations.  
1107.Complete and context sensitive street design 
(a)StandardsSection 109 of title 23, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (1) by striking planned future traffic of the highway in a manner that is conducive to and inserting future operational performance of the facility in a manner that enhances; and (B)in paragraph (2) by inserting , taking into consideration context sensitive design principles after each locality;  
(2)in subsection (b)— (A)by striking The geometric and inserting Design criteria for the Interstate system.—The geometric; and  
(B)by striking the types and volumes of traffic anticipated for such project for the twenty-year period commencing on the date of approval by the Secretary, under section 106 of this title, of the plans, specifications, and estimates for actual construction of such project and inserting the existing and future operational performance of the facility; (3)in subsection (c)(1)— 
(A)in subparagraph (C) by striking ; and and inserting a semicolon; (B)in subparagraph (D) by striking the period and inserting ; and; and 
(C)by adding at the end the following:  (E)context sensitive design principles.;  
(4)by striking subsection (o) and inserting the following:  (o)Compliance with State laws for non-NHS projects (1)In generalProjects (other than highway projects on the National Highway System) shall— 
(A)be designed, constructed, operated, and maintained in accordance with State laws, regulations, directives, safety standards, design standards, and construction standards; and (B)take into consideration context sensitive design principles. 
(2)Design flexibility 
(A)In generalA local jurisdiction may deviate from the roadway design publication used by the State in which the local jurisdiction is located for the design of a project on a roadway (other than a highway on the National Highway System) if— (i)the deviation is approved by the Secretary; and 
(ii)the design complies with all other applicable Federal laws. (B)State-owned roadsIn the case of a roadway under the ownership of the State, the local jurisdiction may only deviate from the roadway design publication used by the State with the concurrence of the State. 
(C)Programmatic basisThe Secretary may approve a deviation under this paragraph on a project, multiple project, or programmatic basis. ; and  (5)by adding at the end the following: 
 
(s)Context sensitive design 
(1)Context sensitive design standardsThe Secretary shall collaborate with American Association of State Highway Transportation Officials to ensure that any roadway design publications approved by the Secretary under this section provides adequate flexibility for a project sponsor to select the appropriate design of a roadway, consistent with context sensitive design principles. (2)Policies or procedures (A)In generalNot later than 1 year after the Secretary publishes the final guidance described in paragraph (3), each State shall adopt policies or procedures to evaluate the context of a proposed roadway and select the appropriate design, consistent with context sensitive design principles. 
(B)Local governmentsThe Secretary and States shall encourage local governments to adopt policies or procedures described under subparagraph (A). (C)ConsiderationsThe policies or procedures developed under this paragraph shall take into consideration the guidance developed by the Secretary under paragraph (3). 
(3)Guidance 
(A)In general 
(i)NoticeNot later than 1 year after the date of enactment of this subsection, the Secretary shall publish guidance on the official website of the Department of Transportation on context sensitive design. (ii)Public review and commentThe guidance described in this paragraph shall be finalized following an opportunity for public review and comment. 
(iii)UpdateThe Secretary shall periodically update the guidance described in this paragraph, including the model policies or procedures described under subparagraph (B)(v). (B)RequirementsThe guidance described in this paragraph shall— 
(i)provide best practices for States, metropolitan planning organizations, regional transportation planning organizations, local governments or other project sponsors to carry out context sensitive design principles; (ii)identify opportunities to modify planning, scoping, design, and development procedures to more effectively combine modes of transportation into integrated facilities that meet the needs of each of such modes of transportation in an appropriate balance; 
(iii)identify metrics to assess the context of the facility, including surrounding land use or roadside characteristics; (iv)assess the expected operational and safety performance of alternative approaches to facility design; and 
(v)taking into consideration the findings of this guidance, establish model policies or procedures for a State or other project sponsor to evaluate the context of a proposed facility and select the appropriate facility design for the context. (C)Topics of emphasisIn publishing the guidance described in this paragraph, the Secretary shall emphasize— 
(i)procedures for identifying the needs of users of all ages and abilities of a particular roadway; (ii)procedures for identifying the types and designs of facilities needed to serve each class of users; 
(iii)safety and other benefits provided by carrying out context sensitive design principles; (iv)common barriers to carrying out context sensitive design principles; 
(v)procedures for overcoming the most common barriers to carrying out context sensitive design principles; (vi)procedures for identifying the costs associated with carrying out context sensitive design principles; 
(vii)procedures for maximizing local cooperation in the introduction of context sensitive design principles and carrying out those principles; and (viii)procedures for assessing and modifying the facilities and operational characteristics of existing roadways to improve consistency with context sensitive design principles. 
(4)FundingAmounts made available under sections 104(b)(6) and 505 of this title may be used for States, local governments, metropolitan planning organizations, or regional transportation planning organizations to adopt policies or procedures to evaluate the context of a proposed roadway and select the appropriate design, consistent with context sensitive design principles.. (b)Conforming amendmentSection 1404(b) of the FAST Act (23 U.S.C. 109 note) is repealed.  
1108.Innovative project delivery Federal share 
(a)In generalSection 120(c)(3)(B) of title 23, United States Code, is amended— (1)by striking clause (i) and inserting the following:  
 
(i)prefabricated bridge elements and systems, innovative materials, and other technologies to reduce bridge construction time, extend service life, and reduce preservation costs, as compared to conventionally designed and constructed bridges; ;  (2)by redesignating clause (vi) as clause (vii); 
(3)in clause (v) by striking or at the end; and (4)by inserting after clause (v) the following:  
 
(vi)innovative pavement materials that demonstrate reductions in greenhouse gas emissions through sequestration or innovative manufacturing processes; or. (b)Technical amendmentSection 107(a)(2) of title 23, United States Code, is amended by striking subsection (c) of. 
1109.Transferability of Federal-aid highway fundsSection 126(b) of title 23, United States Code, is amended— (1)in the heading by inserting and programs after set-asides;  
(2)in paragraph (1) by striking and 133(d)(1)(A) and inserting , 130, 133(d)(1)(A), and 133(h); and (3)by striking paragraph (2) and inserting the following: 
 
(2)Environmental programsWith respect to an apportionment under either paragraph (4) or paragraph (9) of section 104(b), and notwithstanding subsection (a), a State may only transfer not more than 50 percent from the amount of the apportionment of either such paragraph to the apportionment under the other such paragraph in a fiscal year.. 1110.Tolling (a)Toll roads, bridges, tunnels, and ferriesSection 129 of title 23, United States Code, is amended— 
(1)in subsection (a)— (A)by striking paragraph (1) and inserting the following:  
 
(1)In general 
(A)Authorization for Federal participationSubject to the provisions of this section, Federal participation shall be permitted on the same basis and in the same manner as construction of toll-free highways is permitted under this chapter in the— (i)initial construction of a toll highway, bridge, or tunnel or approach to the highway, bridge, or tunnel; 
(ii)initial construction of 1 or more lanes or other improvements that increase capacity of a highway, bridge, or tunnel (other than a highway on the Interstate System) and conversion of that highway, bridge, or tunnel to a tolled facility, if the number of toll-free lanes, excluding auxiliary lanes, after the construction is not less than the number of toll-free lanes, excluding auxiliary lanes, before the construction; (iii)initial construction of 1 or more lanes or other improvements that increase the capacity of a highway, bridge, or tunnel on the Interstate System and conversion of that highway, bridge, or tunnel to a tolled facility, if the number of toll-free non-HOV lanes, excluding auxiliary lanes, after such construction is not less than the number of toll-free non-HOV lanes, excluding auxiliary lanes, before such construction; 
(iv)reconstruction, resurfacing, restoration, rehabilitation, or replacement of a toll highway, bridge, or tunnel or approach to the highway, bridge, or tunnel; (v)reconstruction or replacement of a toll-free bridge or tunnel and conversion of the bridge or tunnel to a toll facility; 
(vi)reconstruction of a toll-free Federal-aid highway (other than a highway on the Interstate System) and conversion of the highway to a toll facility; (vii)reconstruction, restoration, or rehabilitation of a highway on the Interstate System if the number of toll-free non-HOV lanes, excluding auxiliary lanes, after reconstruction, restoration, or rehabilitation is not less than the number of toll-free non-HOV lanes, excluding auxiliary lanes, before reconstruction, restoration, or rehabilitation; 
(viii)conversion of a high occupancy vehicle lane on a highway, bridge, or tunnel to a toll facility, subject to the requirements of section 166; and (iv)preliminary studies to determine the feasibility of a toll facility for which Federal participation is authorized under this paragraph. 
(B)Agreement to toll 
(i)In generalBefore the Secretary may authorize tolling as described in this paragraph, the public authority with jurisdiction over a highway, bridge, or tunnel shall enter into an agreement with the Secretary to ensure compliance with the requirements of this subsection. (ii)Applicability (I)In generalThe provisions of this paragraph shall apply to— 
(aa)Federal participation under subparagraph (A); (bb)any prior Federal participation in the facility proposed to be tolled; and 
(cc)conversion, with or without Federal participation, of a non-tolled lane on the National Highway System to a toll facility under subparagraph (E). (II)HOV facilityExcept as otherwise provided in this subsection or section 166, the provisions of this paragraph shall not apply to a high occupancy vehicle facility. 
(iii)Major Federal actionApproval by the Secretary of an agreement to toll under this paragraph shall be considered a major Federal action under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (C)Agreement conditionsPrior to entering into an agreement to toll under this subsection, the public authority shall certify to the Secretary that— 
(i)the public authority has established procedures to ensure the toll meets the purposes and requirements of this subsection; (ii)the facility shall provide for access at no cost to public transportation vehicles and over-the-road buses serving the public; and 
(iii)the facility shall provide for the regional interoperability of electronic toll collection, including through technologies or business practices. (D)Consideration of impacts (i)In generalPrior to entering into an agreement to toll under this section, the Secretary shall ensure the public authority has adequately considered, including by providing an opportunity for public comment, the following factors within the corridor: 
(I)Congestion impacts on both the toll facility and in the corridor or cordon (including adjacent toll-free facilities). (II)In the case of a non-attainment or maintenance area, air quality impacts. 
(III)Planned investments to improve public transportation or other non-tolled alternatives in the corridor. (IV)Environmental justice and equity impacts. 
(V)Impacts on freight movement. (VI)Economic impacts on businesses. 
(ii)Consideration in environmental reviewNothing in this subparagraph shall limit a public authority from meeting the requirements of this subparagraph through the environmental review process, as applicable. (E)Congestion pricing (i)In generalThe Secretary may authorize conversion of a non-tolled lane on the National Highway System to a toll facility to utilize variable pricing to manage the demand to use the facility by varying the toll amount that is charged. 
(ii)RequirementPrior to entering into an agreement to convert a non-tolled lane on the National Highway System to a toll facility, the Secretary shall ensure (in addition to the requirements under subparagraphs (B), (C), and (D)) that such toll facility and the planned investments to improve public transportation or other non-tolled alternatives in the corridor are reasonably expected to improve the operation of the cordon or corridor, as described in clauses (iii) and (iv). (iii)Performance monitoringA public authority that enters into an agreement to convert a non-tolled lane to a toll facility under this subparagraph shall— 
(I)establish, monitor, and support a performance monitoring, evaluation, and reporting program— (aa)for the toll facility that provides for continuous monitoring, assessment, and reporting on the impacts that the pricing structure may have on the operation of the facility; and 
(bb)for the corridor or cordon that provides for continuous monitoring, assessment, and reporting on the impacts of congestion pricing on the operation of the corridor or cordon;  (II)submit to the Secretary annual reports of the impacts described in subclause (I); and 
(III)if the facility or the corridor or cordon becomes degraded, as described in clause (iv), submit to the Secretary an annual update that describes the actions proposed to bring the toll facility into compliance and the progress made on such actions. (iv)Determination (I)Degraded operationFor purposes of clause (iii)(III), the operation of a toll facility shall be considered to be degraded if vehicles operating on the facility are failing to maintain a minimum average operating speed 90 percent of the time over a consecutive 180-day period during morning or evening weekday peak hour periods (or both). 
(II)Degraded corridor or cordonFor the purposes of clause (iii)(III), a corridor or cordon shall be considered to be degraded if congestion pricing or investments to improve public transportation or other non-tolled alternatives have not resulted in— (aa)an increase in person or freight throughput in the corridor or cordon; and 
(bb)a reduction in person hours of delay in the corridor or cordon, as determined by the Secretary. (III)Definition of minimum average operating speedIn this subparagraph, the term minimum average operating speed means— 
(aa)45 miles per hour, in the case of a toll facility with a speed limit of 50 miles per hour or greater; and (bb)not more than 10 miles per hour below the speed limit, in the case of a toll facility with a speed limit of less than 50 miles per hour. 
(v)Maintenance of operating performance 
(I)In generalNot later than 180 days after the date on which a facility or a corridor or cordon becomes degraded under clause (iv), the public authority with jurisdiction over the facility shall submit to the Secretary for approval a plan that details the actions the public authority will take to make significant progress toward bringing the facility or corridor or cordon into compliance with this subparagraph. (II)Notice of approval or disapprovalNot later than 60 days after the date of receipt of a plan under subclause (I), the Secretary shall provide to the public authority a written notice indicating whether the Secretary has approved or disapproved the plan based on a determination of whether the implementation of the plan will make significant progress toward bringing the facility or corridor or cordon into compliance with this subparagraph. 
(III)UpdateUntil the date on which the Secretary determines that the public authority has brought facility or corridor or cordon into compliance with this subparagraph, the public authority shall submit annual updates that describe— (aa)the actions taken to bring the facility into compliance; 
(bb)the actions taken to bring the corridor or cordon into compliance; and (cc)the progress made by those actions. 
(IV)ComplianceIf a public authority fails to bring a facility into compliance under this subparagraph, the Secretary may subject the public authority to appropriate program sanctions under section 1.36 of title 23, Code of Federal Regulations (or successor regulations), until the performance is no longer degraded. (vi)Consultation of MPOIf a toll facility authorized under this subparagraph is located on the National Highway System and in a metropolitan planning area established in accordance with section 134, the public authority shall consult with the metropolitan planning organization for the area. 
(vii)InclusionFor the purposes of this paragraph, the corridor or cordon shall include toll-free facilities that are adjacent to the toll facility.; (B)in paragraph (3)— 
(i)in subparagraph (A)— (I)in clause (iv) by striking and at the end; and 
(II)by striking clause (v) and inserting the following:   (v)any project eligible under this title or chapter 53 of title 49 that improves the operation of the corridor or cordon by increasing person or freight throughput and reducing person hours of delay; 
(vi)toll discounts or rebates for users of the toll facility that have no reasonable alternative transportation method to the toll facility; and (vii)if the public authority certifies annually that the tolled facility is being adequately maintained and the cordon or corridor is not degraded under paragraph (1)(E), any revenues remaining after funding the activities described in clauses (i) through (vi) shall be considered surplus revenue and may be used for any other purpose for which Federal funds may be obligated by a State under this title or chapter 53 of title 49.; 
(ii)by striking subparagraph (B) and inserting the following:   (B)Transparency (i)Annual audit (I)In generalA public authority with jurisdiction over a toll facility shall conduct or have an independent auditor conduct an annual audit of toll facility records to verify adequate maintenance and compliance with subparagraph (A), and report the results of the audits to the Secretary. 
(II)RecordsOn reasonable notice, the public authority shall make all records of the public authority pertaining to the toll facility available for audit by the Secretary. (ii)Surplus revenuesA State that obligates amounts under clauses (v), (vi), or (vii) of subparagraph (A) shall annually report to the Secretary a list of activities funded with such amounts and the amount of funding provided for each such activity.; 
(C)in paragraph (8) by striking as of the date of enactment of the MAP–21, before commencing any activity authorized and inserting , before commencing any activity authorized; and (D)by striking paragraph (10) and inserting the following:  
 
(10)Interoperability of electronic toll collectionAll toll facilities on Federal-aid highways shall provide for the regional interoperability of electronic toll collection, including through technologies or business practices. (11)NoncomplianceIf the Secretary concludes that a public authority has not complied with the requirements of this subsection, the Secretary may require the public authority to discontinue collecting tolls until the public authority and the Secretary enter into an agreement for the public authority to achieve compliance with such requirements. 
(12)DefinitionsIn this subsection, the following definitions apply: (A)Federal participationThe term Federal participation means the use of funds made available under this title. 
(B)High occupancy vehicle; HOVThe term high occupancy vehicle or HOV means a vehicle with not fewer than 2 occupants. (C)Initial construction (i)In generalThe term initial construction means the construction of a highway, bridge, tunnel, or other facility at any time before it is open to traffic. 
(ii)ExclusionsThe term initial construction does not include any improvement to a highway, bridge, tunnel, or other facility after it is open to traffic. (D)Over-the-road busThe term over-the-road bus has the meaning given the term in section 301 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181). 
(E)Public authorityThe term public authority means a State, interstate compact of States, or public entity designated by a State. (F)Public transportation vehicleThe term public transportation vehicle has the meaning given that term in section 166. 
(G)Toll facilityThe term toll facility means a toll highway, bridge, or tunnel or approach to the highway, bridge, or tunnel constructed or authorized to be tolled under this subsection.. (b)Repeal of Interstate System reconstruction and rehabilitation pilot programSection 1216 of the Transportation Equity Act for the 21st Century (23 U.S.C. 129 note), and the item related to such section in the table of contents in section 1(b) of such Act, are repealed.  
(c)Value pricing pilot programSection 1012(b) of the Intermodal Surface Transportation Efficiency Act of 1991 (23 U.S.C. 149 note) is amended by adding at the end the following:   (9)SunsetThe Secretary may not consider an expression of interest submitted under this section after the date of enactment of this paragraph.. 
(d)Savings clause 
(1)Application of limitationsAny toll facility described in paragraph (2) shall be subject to the requirements of section 129(a)(3) of title 23, United States Code, as in effect on the day before the date of enactment of this Act.  (2)Toll facilitiesA toll facility described in this paragraph is a facility that, on the day prior to the date of enactment of this Act was— 
(A)operating; (B)in the planning and design phase; or 
(C)in the construction phase. 1111.HOV facilitiesSection 166 of title 23, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (4)(C)(iii) by striking transportation buses and inserting transportation vehicles; and 
(B)in paragraph (5) by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B); (2)in subsection (e)— 
(A)by striking Not later than 180 days after the date of enactment of this section, the Administrator and inserting The Administrator; (B)in paragraph (1) by striking and at the end; 
(C)in paragraph (2) by striking the period at the end and inserting ; and; and (D)by adding at the end the following:  
 
(3)not later than 180 days after the date of enactment of the INVEST in America Act, update the requirements established under paragraph (1).; and (3)in subsection (f)— 
(A)in paragraph (1)— (i)by striking subparagraphs (C), (D), and (F); and 
(ii)by redesignating subparagraphs (E), (G), (H), and (I) as subparagraphs (C), (D), (E), and (F), respectively; and (B)in paragraph (6)(B)(i) by striking public entity and inserting public transportation service that is a recipient or subrecipient of funds under chapter 53 of title 49.  
1112.Buy America 
(a)In generalSection 313 of title 23, United States Code, is amended— (1)in subsection (a)— 
(A)by striking Notwithstanding and inserting In general—Notwithstanding; (B)by striking Secretary of Transportation and inserting Secretary; and  
(C)by striking the Surface Transportation Assistance Act of 1982 (96 Stat. 2097) or;  (2)in subsection (b) by inserting Determination.— before The provisions;  
(3)in subsection (c) by striking For purposes and inserting Calculation—For purposes; (4)in subsection (d)— 
(A)by striking The Secretary of Transportation and inserting Requirements—The Secretary; and (B)by striking the Surface Transportation Assistance Act of 1982 (96 Stat. 2097) or; and 
(5)by adding at the end the following:   (h)Waiver procedure (1)In generalNot later than 120 days after the submission of a request for a waiver, the Secretary shall make a determination under paragraph (1) or (2) of subsection (b) as to whether subsection (a) shall apply. 
(2)Public notification and comment 
(A)In generalNot later than 30 days before making a determination regarding a waiver described in paragraph (1), the Secretary shall provide notification and an opportunity for public comment on the request for such waiver. (B)Notification requirementsThe notification required under subparagraph (A) shall— 
(i)describe whether the application is being made for a determination described in subsection (b)(1); and (ii)be provided to the public by electronic means, including on the public website of the Department of Transportation. 
(3)DeterminationBefore a determination described in paragraph (1) takes effect, the Secretary shall publish a detailed justification for such determination that addresses all public comments received under paragraph (2)— (A)on the public website of the Department of Transportation; and 
(B)if the Secretary issues a waiver with respect to such determination, in the Federal Register. (i)Review of nationwide waivers (1)In generalNot later than 1 year after the date of enactment of this subsection, and at least every 5 years thereafter, the Secretary shall review any standing nationwide waiver issued by the Secretary under this section to ensure such waiver remains justified. 
(2)Public notification and opportunity for comment 
(A)In generalNot later than 30 days before the completion of a review under paragraph (1), the Secretary shall provide notification and an opportunity for public comment on such review. (B)Means of notificationNotification provided under this subparagraph shall be provided by electronic means, including on the public website of the Department of Transportation. 
(3)Detailed justification in Federal RegisterAfter the completion of a review under paragraph (1), the Secretary shall publish in the Federal Register a detailed justification for the determination made under paragraph (1) that addresses all public comments received under paragraph (2). (j)ReportNot later than 120 days after the last day of each fiscal year, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Appropriations of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the Committee on Appropriations of the Senate a report on the waivers provided under subsection (h) during the previous fiscal year and the justifications for such waivers..  
(b)Conforming amendments 
(1)Consolidated Appropriations Act, 2010Section 123 of title I of division A of the Consolidated Appropriations Act, 2010 (23 U.S.C. 313 note; Public Law 111–117) is repealed.  (2)Consolidated Appropriations Act, 2019Section 122 of title I of division H of the Consolidated Appropriations Act, 2019 (23 U.S.C. 313 note; Public Law 116–94) is repealed. 
(3)SAFETEA–LU Technical Corrections Act of 2008Section 117 of the SAFETEA–LU Technical Corrections Act of 2008 (23 U.S.C. 313 note) is repealed. BProgrammatic Infrastructure Investment 1201.National highway performance programSection 119 of title 23, United States Code, is amended— 
(1)by striking subsection (b) and inserting the following:   (b)PurposesThe purposes of the national highway performance program shall be— 
(1)to provide support for the condition and performance of Federal-aid highways and bridges on the National Highway System, consistent with the asset management plans of States; (2)to support progress toward the achievement of performance targets of States established under section 150; 
(3)to increase the resilience of Federal-aid highways and bridges; and (4)to provide support for the construction of new facilities on the National Highway System, consistent with subsection (d)(3).; 
(2)in subsection (d)— (A)in paragraph (1)(A) by striking or freight movement on the National Highway System and inserting freight movement, environmental sustainability, transportation system access, or combating climate change; 
(B)in paragraph (1)(B) by striking and at the end;  (C)in paragraph (2)— 
(i)in subparagraph (G)— (I)in clause (i) by inserting and at the end; 
(II)in clause (ii) by striking ; and and inserting a period; and (III)by striking clause (iii); 
(ii)in subparagraph (I) by inserting , including the installation of safety barriers and nets on bridges on the National Highway System after National Highway System; and (iii)by adding at the end the following: 
 
(Q)Projects on or off the National Highway System to reduce greenhouse gas emissions that are eligible under section 171, including the installation of electric vehicle charging infrastructure.  (R)Projects on or off the National Highway System to enhance resilience of a transportation facility, including protective features. 
(S)Projects and strategies to reduce vehicle-caused wildlife mortality related to, or to restore and maintain connectivity among terrestrial or aquatic habitats affected by, a transportation facility otherwise eligible for assistance under this section. (T)Projects on or off the National Highway System to improve an evacuation route eligible under section 124(b)(1)(C); and; and 
(D)by adding at the end the following:  (3)a project that is otherwise eligible under this subsection to construct new capacity for single occupancy passenger vehicles only if the State— 
(A)has demonstrated progress in achieving a state of good repair on the National Highway System; and (B)demonstrates that the project— 
(i)supports the achievement of performance targets of the State established under section 150; and (ii)is more cost effective, as determined by benefit-cost analysis, than— 
(I)an operational improvement to the facility or corridor; (II)the construction of a transit project eligible for assistance under chapter 53 of title 49; or 
(III)the construction of a non-single occupancy passenger vehicle project that improves freight movement.; and (3)in subsection (e)— 
(A)in the heading by inserting asset and after State; (B)in paragraph (4)(D) by striking analysis and inserting analyses, both of which shall take into consideration climate change adaptation and resilience;; and 
(C)in paragraph (8) by striking Not later than 18 months after the date of enactment of the MAP–21, the Secretary and inserting The Secretary. 1202.Increasing the resilience of transportation assets (a)Predisaster mitigation program (1)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 123 the following: 
 
124.Predisaster mitigation program 
(a)EstablishmentThe Secretary shall establish and implement a predisaster mitigation program to enhance the resilience of the transportation system of the United States, mitigate the impacts of covered events, and ensure the efficient use of Federal resources. (b)Eligible activities (1)In generalSubject to paragraph (2), funds apportioned to the State under section 104(b)(8) may be obligated for construction activities, including construction of natural infrastructure or protective features, to— 
(A)increase the resilience of a surface transportation infrastructure asset to withstand a covered event; (B)relocate or provide a reasonable alternative to a repeatedly damaged facility; and 
(C)for an evacuation route identified in the vulnerability assessment required under section 134(i)(2)(I)(iii) or section 135(f)(10)(C)—  (i)improve the capacity or operation of such evacuation route through— 
(I)communications and intelligent transportation system equipment and infrastructure; (II)counterflow measures; and 
(III)shoulders; and (ii)relocate such evacuation route or provide a reasonable alternative to such evacuation route to address the risk of a covered event.  
(2)Infrastructure resilience and adaptationNo funds shall be obligated to a project under this section unless the project meets each of the following criteria: (A)The project is designed to ensure resilience over the anticipated service life of the surface transportation infrastructure asset.  
(B)The project is identified in the metropolitan or statewide transportation improvement program as a project to address resilience vulnerabilities, consistent with section 134(j)(3)(E) or 135(g)(5)(B)(iii). (C)For a project in a flood plain, the project sponsor considers hydrologic and hydraulic data and methods that integrate current and projected changes in flooding based on climate science and future land use changes over the anticipated service life of the surface transportation infrastructure asset. 
(3)Prioritization of projectsA State shall develop a process to prioritize projects under this section based on the degree to which the proposed project would— (A)be cost effective; 
(B)reduce the risk of disruption to a surface transportation infrastructure asset considered critical to support population centers, freight movement, economic activity, evacuation, recovery, or national security functions; and (C)ease disruptions to vulnerable, at-risk, or transit-dependant populations. 
(c)GuidanceThe Secretary shall provide guidance to States to assist with the implementation of paragraphs (2) and (3) of subsection (b).  (d)DefinitionsIn this section: 
(1)Covered eventThe term covered event means a climate change effect (including sea level rise), an extreme event, seismic activity, or any other natural disaster (including a wildfire).  (2)Surface transportation infrastructure assetThe term surface transportation infrastructure asset means a facility eligible for assistance under this title or chapter 53 of title 49.. 
(2)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 123 the following:   124. Predisaster mitigation program.. (b)Metropolitan transportation planning (1)Amendments to title 23 (A)Climate change and resilienceSection 134(i)(2) of title 23, United States Code, is amended by adding at the end the following: 
 
(I)Climate change and resilience 
(i)In generalThe transportation planning process shall assess strategies to reduce the climate change impacts of the surface transportation system and conduct a vulnerability assessment to identify opportunities to enhance the resilience of the surface transportation system and ensure the efficient use of Federal resources. (ii)Climate change mitigation and impactsA long-range transportation plan shall— 
(I)identify investments and strategies to reduce transportation-related sources of greenhouse gas emissions per capita; (II)identify investments and strategies to manage transportation demand and increase the rates of public transportation ridership, walking, bicycling, and carpools; and 
(III)recommend zoning and other land use policies that would support infill, transit-oriented development, and mixed use development. (iii)Vulnerability assessmentA long-range transportation plan shall incorporate a vulnerability assessment that— 
(I)includes a risk-based assessment of vulnerabilities of critical transportation assets and systems to covered events (as such term is defined in section 124); (II)considers, as applicable, the risk management analysis in the State’s asset management plan developed pursuant to section 119, and the State’s evaluation of reasonable alternatives to repeatedly damaged facilities; 
(III)identifies evacuation routes, assesses the ability of any such routes to provide safe passage for evacuation and emergency response during an emergency event, and identifies any improvements or redundant facilities necessary to adequately facilitate safe passage; (IV)describes the metropolitan planning organization’s adaptation and resilience improvement strategies that will inform the transportation investment decisions of the metropolitan planning organization; and 
(V)is consistent with and complementary of the State and local mitigation plans required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165). (iv)ConsultationThe assessment described in this subparagraph shall be developed in consultation with, as appropriate, State, local, and Tribal officials responsible for land use, housing, resilience, hazard mitigation, and emergency management.. 
(B)Resilience projectsSection 134(j)(3) of title 23, United States Code, is amended by adding at the end the following:  (E)Resilience projectsThe TIP shall— 
(i)identify projects that address the vulnerabilities identified by the assessment in subsection (i)(2)(I)(iii); and (ii)describe how each project identified under clause (i) would improve the resilience of the transportation system. . 
(2)Amendments to title 49 
(A)Climate change and resilienceSection 5303(i)(2) of title 49, United States Code, is amended by adding at the end the following:  (I)Climate change and resilience (i)In generalThe transportation planning process shall assess strategies to reduce the climate change impacts of the surface transportation system and conduct a vulnerability assessment to identify opportunities to enhance the resilience of the surface transportation system and ensure the efficient use of Federal resources. 
(ii)Climate change mitigation and impactsA long-range transportation plan shall— (I)identify investments and strategies to reduce transportation-related sources of greenhouse gas emissions per capita; 
(II)identify investments and strategies to manage transportation demand and increase the rates of public transportation ridership, walking, bicycling, and carpools; and (III)recommend zoning and other land use policies that would support infill, transit-oriented development, and mixed use development. 
(iii)Vulnerability assessmentA long-range transportation plan shall incorporate a vulnerability assessment that— (I)includes a risk-based assessment of vulnerabilities of critical transportation assets and systems to covered events (as such term is defined in section 124 of title 23); 
(II)considers, as applicable, the risk management analysis in the State’s asset management plan developed pursuant to section 119 of title 23, and the State’s evaluation of reasonable alternatives to repeatedly damaged facilities; (III)identifies evacuation routes, assesses the ability of any such routes to provide safe passage for evacuation and emergency response during an emergency event, and identifies any improvements or redundant facilities necessary to adequately facilitate safe passage; 
(IV)describes the metropolitan planning organization’s adaptation and resilience improvement strategies that will inform the transportation investment decisions of the metropolitan planning organization; and (V)is consistent with and complementary of the State and local mitigation plans required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165). 
(iv)ConsultationThe assessment described in this subparagraph shall be developed in consultation, as appropriate, with State, local, and Tribal officials responsible for land use, housing, resilience, hazard mitigation, and emergency management.. (B)Resilience projectsSection 5303(j)(3) of title 49, United States Code, is amended by adding at the end the following: 
 
(E)Resilience projectsThe TIP shall— (i)identify projects that address the vulnerabilities identified by the assessment in subsection (i)(2)(I)(iii); and 
(ii)describe how each project identified under clause (i) would improve the resilience of the transportation system. . (c)Statewide and nonmetropolitan planning (1)Amendments to title 23 (A)Climate change and resilienceSection 135(f) of title 23, United States Code, is amended by adding at the end the following: 
 
(10)Climate change and resilience 
(A)In generalThe transportation planning process shall assess strategies to reduce the climate change impacts of the surface transportation system and conduct a vulnerability assessment to identify opportunities to enhance the resilience of the surface transportation system and ensure the efficient use of Federal resources. (B)Climate change mitigation and impactsA long-range transportation plan shall— 
(i)identify investments and strategies to reduce transportation-related sources of greenhouse gas emissions per capita; (ii)identify investments and strategies to manage transportation demand and increase the rates of public transportation ridership, walking, bicycling, and carpools; and 
(iii)recommend zoning and other land use policies that would support infill, transit-oriented development, and mixed use development. (C)Vulnerability assessmentA long-range transportation plan shall incorporate a vulnerability assessment that— 
(i)includes a risk-based assessment of vulnerabilities of critical transportation assets and systems to covered events (as such term is defined in section 124); (ii)considers, as applicable, the risk management analysis in the State’s asset management plan developed pursuant to section 119, and the State’s evaluation of reasonable alternatives to repeatedly damaged facilities; 
(iii)identifies evacuation routes, assesses the ability of any such routes to provide safe passage for evacuation and emergency response during an emergency event, and identifies any improvements or redundant facilities necessary to adequately facilitate safe passage; (iv)describes the metropolitan planning organization’s adaptation and resilience improvement strategies that will inform the transportation investment decisions of the metropolitan planning organization; and 
(v)is consistent with and complementary of the State and local mitigation plans required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165). (D)ConsultationThe assessment described in this subparagraph shall be developed in consultation with, as appropriate, State, local, and Tribal officials responsible for land use, housing, resilience, hazard mitigation, and emergency management.. 
(B)Resilience projectsSection 135(g)(5)(B) of title 23, United States Code, is amended by adding at the end the following:  (iii)Resilience projectsThe STIP shall— 
(I)identify projects that address the vulnerabilities identified by the assessment in subsection (i)(10)(B); and (II)describe how each project identified under subclause (I) would improve the resilience of the transportation system. . 
(2)Amendments to title 49 
(A)Climate change and resilienceSection 5304(f) of title 49, United States Code, is amended by adding at the end the following:  (10)Climate change and resilience (A)In generalThe transportation planning process shall assess strategies to reduce the climate change impacts of the surface transportation system and conduct a vulnerability assessment to identify opportunities to enhance the resilience of the surface transportation system and ensure the efficient use of Federal resources. 
(B)Climate change mitigation and impactsA long-range transportation plan shall— (i)identify investments and strategies to reduce transportation-related sources of greenhouse gas emissions per capita; 
(ii)identify investments and strategies to manage transportation demand and increase the rates of public transportation ridership, walking, bicycling, and carpools; and (iii)recommend zoning and other land use policies that would support infill, transit-oriented development, and mixed use development. 
(C)Vulnerability assessmentA long-range transportation plan shall incorporate a vulnerability assessment that— (i)includes a risk-based assessment of vulnerabilities of critical transportation assets and systems to covered events (as such term is defined in section 124 of title 23); 
(ii)considers, as applicable, the risk management analysis in the State’s asset management plan developed pursuant to section 119 of title 23, and the State’s evaluation of reasonable alternatives to repeatedly damaged facilities; (iii)identifies evacuation routes, assesses the ability of any such routes to provide safe passage for evacuation and emergency response during an emergency event, and identifies any improvements or redundant facilities necessary to adequately facilitate safe passage; 
(iv)describes the metropolitan planning organization’s adaptation and resilience improvement strategies that will inform the transportation investment decisions of the metropolitan planning organization; and (v)is consistent with and complementary of the State and local mitigation plans required under section 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165). 
(D)ConsultationThe assessment described in this subparagraph shall be developed in consultation with, as appropriate, State, local, and Tribal officials responsible for land use, housing, resilience, hazard mitigation, and emergency management..  (B)Resilience projectsSection 5304(g)(5)(B) of title 49, United States Code, is amended by adding at the end the following: 
 
(iii)Resilience projectsThe STIP shall— (I)identify projects that address the vulnerabilities identified by the assessment in subsection (i)(10)(B); and 
(II)describe how each project identified under subclause (I) would improve the resilience of the transportation system. . 1203.Emergency relief (a)In generalSection 125 of title 23, United States Code, is amended— 
(1)in subsection (a)(1) by inserting wildfire, after severe storm,;  (2)by striking subsection (b); 
(3)in subsection (c)(2)(A) by striking in any 1 fiscal year commencing after September 30, 1980, and inserting in any fiscal year; (4)in subsection (d)— 
(A)in paragraph (3)(C) by striking subsection (e)(1) and inserting subsection (g);  (B)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively; and  
(C)by striking paragraphs (1) and (2) and inserting the following:   (1)In generalThe Secretary may expend funds from the emergency fund authorized by this section only for the repair or reconstruction of highways on Federal-aid highways in accordance with this chapter. 
(2)Restrictions 
(A)In generalNo funds shall be expended from the emergency fund authorized by this section unless— (i)an emergency has been declared by the Governor of the State with concurrence by the Secretary, unless the President has declared the emergency to be a major disaster for the purposes of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) for which concurrence of the Secretary is not required; and 
(ii)the Secretary has received an application from the State transportation department that includes a comprehensive list of all eligible project sites and repair costs by not later than 6 years after the natural disaster or catastrophic failure. (B)Cost limitationThe total cost of a project funded under this section may not exceed the cost of repair or reconstruction of a comparable facility unless the Secretary determines that the project incorporates economically justified betterments, including protective features to increase the resilience of the facility. 
(3)Special rule for bridge projectsIn no case shall funds be used under this section for the repair or reconstruction of a bridge— (A)that has been permanently closed to all vehicular traffic by the State or responsible local official because of imminent danger of collapse due to a structural deficiency or physical deterioration; or 
(B)if a construction phase of a replacement structure is included in the approved statewide transportation improvement program at the time of an event described in subsection (a).; (5)in subsection (e)— 
(A)by striking paragraph (1); (B)in paragraph (2) by striking subsection (d)(1) and inserting subsection (c)(1); and  
(C)by redesignating paragraphs (2) and (3), as amended, as paragraphs (1) and (2), respectively; (6)by redesignating subsections (c) through (g), as amended, as subsections (b) through (f), respectively; and  
(7)by adding at the end the following:  (g)DefinitionsIn this section: 
(1)Comparable facilityThe term comparable facility means a facility that meets the current geometric and construction standards required for the types and volume of traffic that the facility will carry over its design life. (2)Construction phaseThe term construction phase means the phase of physical construction of a highway or bridge facility that is separate from any other identified phases, such as planning, design, or right-of-way phases, in the State transportation improvement program. 
(3)Open to public travelThe term open to public travel means with respect to a road, that, except during scheduled periods, extreme weather conditions, or emergencies, the road— (A)is maintained; 
(B)is open to the general public; and (C)can accommodate travel by a standard passenger vehicle, without restrictive gates or prohibitive signs or regulations, other than for general traffic control or restrictions based on size, weight, or class of registration. 
(4)Standard passenger vehicleThe term standard passenger vehicle means a vehicle with 6 inches of clearance from the lowest point of the frame, body, suspension, or differential to the ground.. (b)Conforming amendments (1)Federal lands and tribal transportation programsSection 201(c)(8)(A) of title 23, United States Code, is amended by striking section 125(e) and inserting section 125(g).  
(2)Tribal transportation programSection 202(b)(6)(A) of title 23, United States Code, is amended by striking section 125(e) and inserting section 125(d).  1204.Railway crossings (a)In generalSection 130 of title 23, United States Code, is amended— 
(1)in the section heading by striking Railway-highway crossings and inserting Railway crossings; (2)in subsection (a)— 
(A)by striking Subject to section 120 and subsection (b) of this section, the entire and inserting In general.—The; (B)by striking then the entire and inserting the; and 
(C)by striking , subject to section 120 and subsection (b) of this section,; (3)by amending subsection (b) to read as follows: 
 
(b)Classification 
(1)In generalThe construction of projects for the elimination of hazards at railway crossings represents a benefit to the railroad. The Secretary shall classify the various types of projects involved in the elimination of hazards of railway-highway crossings, and shall set for each such classification a percentage of the total project cost that represent the benefit to the railroad or railroads for the purpose of determining the railroad's share of the total project cost. The Secretary shall determine the appropriate classification of each project. (2)Noncash contributions (A)In generalNot more than 5 percent of the cost share described in paragraph (1) may be attributable to noncash contributions of materials and labor furnished by the railroad in connection with the construction of such project. 
(B)RequirementThe requirements under section 200.306 and 200.403(g) of title 2, Code of Federal Regulations (or successor regulations), shall apply to any noncash contributions under this subsection. (3)Total project costFor the purposes of this subsection, the determination of the railroad’s share of the total project cost shall include environment, design, right-of-way, utility accommodation, and construction phases of the project.  ;  
(4)in subsection (c)— (A)by striking Any railroad involved and inserting Benefit.—Any railroad involved; 
(B)by striking the net benefit and inserting the cost associated with the benefit; and  (C)by striking Such payment may consist in whole or in part of materials and labor furnished by the railroad in connection with the construction of such project.; 
(5)by striking subsection (e) and inserting the following:  (e)Railway crossings (1)Eligible activitiesFunds apportioned to a State under section 104(b)(7) may be obligated for the following: 
(A)The elimination of hazards at railway-highway crossings, including technology or protective upgrades. (B)Construction (including installation and replacement) of protective devices at railway-highway crossings. 
(C)Infrastructure and noninfrastructure projects and strategies to prevent or reduce suicide or trespasser fatalities and injuries along railroad rights-of-way and at or near railway-highway crossings. (D)Projects to mitigate any degradation in the level of access from a highway-grade crossing closure. 
(E)Bicycle and pedestrian railway grade crossing improvements, including underpasses and overpasses. (F)Projects eligible under section 22907(c)(5) of title 49, provided that amounts obligated under this subparagraph— 
(i)shall be administered by the Secretary in accordance with such section as if such amounts were made available to carry out such section; and (ii)may be used to pay up to 90 percent of the non-Federal share of the cost of a project carried out under such section. 
(2)Special ruleIf a State demonstrates to the satisfaction of the Secretary that the State has met all its needs for installation of protective devices at railway-highway crossings, the State may use funds made available by this section for other highway safety improvement program purposes.;  (6)by striking subsection (f) and inserting the following: 
 
(f)Federal shareNotwithstanding section 120, the Federal share payable on account of any project financed with funds made available to carry out subsection (e) shall be up to 90 percent of the cost thereof.;  (7)by striking subsection (g) and inserting the following: 
 
(g)Report 
(1)State report 
(A)In generalNot later than 2 years after the date of enactment of the INVEST in America Act, and at least biennially thereafter, each State shall submit to the Secretary a report on the progress being made to implement the railway crossings program authorized by this section and the effectiveness of such improvements. (B)ContentsEach State report under subparagraph (A) shall contain an assessment of the costs of the various treatments employed and subsequent accident experience at improved locations. 
(2)Departmental report 
(A)In generalNot later than 180 days after the deadline for the submission of a report under paragraph (1)(A), the Secretary shall publish on the website of the Department of Transportation a report on the progress being made by the State in implementing projects to improve railway-highway crossings. (B)ContentsThe report under subparagraph (A) shall include— 
(i)the number of projects undertaken; (ii)distribution of such projects by cost range, road system, nature of treatment, and subsequent accident experience at improved locations; 
(iii)an analysis and evaluation of each State program; (iv)the identification of any State found not to be in compliance with the schedule of improvements required by subsection (d); and 
(v)recommendations for future implementation of the railway crossings program.;  (8)in subsection (j)— 
(A)in the heading by inserting and pedestrian after Bicycle; and (B)by inserting and pedestrian after bicycle; and 
(9)in subsection (l)— (A)in paragraph (1) by striking Not later than and all that follows through each State and inserting Not later than 6 months after a new railway crossing becomes operational, each State; and 
(B)in paragraph (2) by striking On a periodic and all that follows through every year thereafter and inserting On or before September 30 of each year.  (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by amending the item relating to section 130 to read as follows:  
 
 
130. Railway crossings.. 
(c)GAO studyNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that includes an analysis of the effectiveness of the railway crossing program under section 130 of title 23, United States Code. (d)Sense of Congress relating to trespasser deaths along railroad rights-of-wayIt is the sense of Congress that the Department of Transportation should, where feasible, coordinate departmental efforts to prevent or reduce trespasser deaths along railroad rights-of-way and at or near railway-highway crossings. 
1205.Surface transportation program 
(a)In generalSection 133 of title 23, United States Code, is amended— (1)in the heading by striking block grant; 
(2)in subsection (a) by striking block grant; (3)in subsection (b)— 
(A)by striking block grant; (B)in paragraph (4) by striking railway-highway grade crossings and inserting projects eligible under section 130 and installation of safety barriers and nets on bridges; 
(C)in paragraph (6)— (i)by striking Recreational and inserting Transportation alternatives projects eligible under subsection (h), recreational; and 
(ii)by striking 1404 of SAFETEA–LU (23 U.S.C. 402 note) and inserting 211; and (D)by adding at the end the following: 
 
(16)Protective features (including natural infrastructure) to enhance the resiliency of a transportation facility otherwise eligible for assistance under this section. (17)Projects to reduce greenhouse gas emissions eligible under section 171, including the installation of electric vehicle charging infrastructure. 
(18)Projects and strategies to reduce vehicle-caused wildlife mortality related to, or to restore and maintain connectivity among terrestrial or aquatic habitats affected by, a transportation facility otherwise eligible for assistance under this section.;  (4)in subsection (c)— 
(A)by striking block grant and inserting program; (B)by striking paragraph (3) and inserting the following: 
 
(3)for a project described in— (A)subsection (h); or 
(B)section 101(a)(29), as in effect on the day before the date of enactment of the FAST Act; ;  (C)by redesignating paragraph (4) as paragraph (5); and 
(D)by inserting after paragraph (3) the following:  (4)for a project described in section 5308 of title 49; and ;  
(5)in subsection (d)— (A)in paragraph (1)— 
(i)by inserting each fiscal year after apportioned to a State;  (ii)by striking the reservation of and inserting setting aside; and  
(iii)in subparagraph (A)— (I)by striking the percentage specified in paragraph (6) for a fiscal year and inserting 55 percent;  
(II)in clause (i) by striking of over and inserting greater than; and  (III)by striking clauses (ii) and (iii) and inserting the following: 
 
(ii)in urbanized areas of the State with an urbanized area population greater than 49,999 and less than 200,001; (iii)in urban areas of the State with a population greater than 4,999 and less than 50,000; and 
(iv)in other areas of the State with a population less than 5,000; and ;  (B)by striking paragraph (3) and inserting the following: 
 
(3)Local coordination and consultation 
(A)Coordination with metropolitan planning organizationsFor purposes of paragraph (1)(A)(ii), a State shall— (i)establish a process to coordinate with all metropolitan planning organizations in the State that represent an urbanized area described in such paragraph; and 
(ii)describe how funds described under paragraph (1)(A)(ii) will be allocated equitably among such urbanized areas during the period of fiscal years 2022 through 2025. (B)Joint responsibilityEach State and the Secretary shall jointly ensure compliance with subparagraph (A). 
(C)Consultation with regional transportation planning organizationsFor purposes of clauses (iii) and (iv) of paragraph (1)(A), before obligating funding attributed to an area with a population less than 50,000, a State shall consult with the regional transportation planning organizations that represent the area, if any.;  (C)in the heading for paragraph (4) by striking over 200,000 and inserting greater than 200,000; 
(D)by striking paragraph (6) and inserting the following:  (6)Technical assistance (A)In generalThe State and all metropolitan planning organizations in the State that represent an urbanized area with a population of greater than 200,000 shall jointly establish a program to improve the ability of applicants to deliver projects under this subsection in an efficient and expeditious manner and reduce the period of time between the selection of the project and the obligation of funds for the project by providing— 
(i)technical assistance and training to applicants for projects under this subsection; and (ii)funding for 1 or more full-time State employee positions to administer this subsection. 
(B)Eligible fundsTo carry out this paragraph— (i)a State shall set aside an amount equal to 1 percent of the funds available under paragraph (1)(A)(i); and 
(ii)at the request of an eligible metropolitan planning organization, the State and metropolitan planning organization may jointly agree to use additional funds available under paragraph (1)(A)(i). (C)Use of fundsAmounts used under this paragraph may be expended— 
(i)directly by the State; or (ii)through contracts with State agencies, private entities, or nonprofit organizations.  ;  
(6)in subsection (e)(1)— (A)by striking over 200,000 and inserting greater than 200,000; and 
(B)by striking 2016 through 2020 and inserting 2022 through 2025; (7)by striking subsection (f) and inserting the following: 
 
(f)Bridges not on Federal-Aid highways 
(1)Definition of off-system bridgeIn this subsection, the term off-system bridge means a bridge located on a public road, other than a bridge on a Federal-aid highway. (2)Special rule (A)Set asideOf the amounts apportioned to a State for each fiscal year under this section other than the amounts described in subparagraph (C), the State shall obligate for activities described in subsection (b)(2) (as in effect on the day before the date of enactment of the FAST Act) for off-system bridges an amount that is not less than 20 percent of the amounts available to such State in fiscal year 2020. 
(B)Reduction of expendituresThe Secretary, after consultation with State and local officials, may reduce the requirement for expenditures for off-system bridges under subparagraph (A) with respect to the State if the Secretary determines that the State has inadequate needs to justify the expenditure. (C)LimitationsThe following amounts shall not be used for the purposes of meeting the requirements of subparagraph (A): 
(i)Amounts described in section 133(d)(1)(A). (ii)Amounts set aside under section 133(h). 
(iii)Amounts described in section 505(a). (3)Credit for bridges not on Federal-aid highwaysNotwithstanding any other provision of law, with respect to any project not on a Federal-aid highway for the replacement of a bridge or rehabilitation of a bridge that is wholly funded from State and local sources, is eligible for Federal funds under this section, is certified by the State to have been carried out in accordance with all standards applicable to such projects under this section, and is determined by the Secretary upon completion to be no longer a deficient bridge— 
(A)any amount expended after the date of enactment of this subsection from State and local sources for the project in excess of 20 percent of the cost of construction of the project may be credited to the non-Federal share of the cost of other bridge projects in the State that are eligible for Federal funds under this section; and (B)that crediting shall be conducted in accordance with procedures established by the Secretary.; and  
(8)in subsection (g)(1)— (A)by striking subsection (d)(1)(A)(ii) for each of fiscal years 2016 through 2020 and inserting subsection (d)(1)(A)(iv) for each fiscal year; 
(B)by inserting rural after functionally classified as; and (C)by inserting or on critical rural freight corridors designated under section 167(e) after minor collectors.  
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 133 and inserting the following:   133. Surface transportation program.. (c)Conforming amendments (1)Advance acquisition of real propertySection 108(c) of title 23, United States Code, is amended— 
(A)in paragraph (2)(A) by striking block grant; and (B)in paragraph (3) by striking block grant. 
(2)NondiscriminationSection 140(b) of title 23, United States Code, is amended by striking block grant. (3)Public transportationSection 142(e)(2) of title 23, United States Code, is amended by striking block grant. 
(4)Highway use tax evasion projectsSection 143(b)(8) of title 23, United States Code, is amended in the heading by striking block grant. (5)Congestion mitigation and air quality improvement programSection 149(d) of title 23, United States Code, is amended— 
(A)in paragraph (1)(B) by striking block grant; and (B)in paragraph (2)(A) by striking block grant. 
(6)Territorial and Puerto Rico highway programSection 165 of title 23, United States Code, is amended— (A)in subsection (b)(2)(A)(ii) by striking block grant; and 
(B)in subsection (c)(6)(A)(i) by striking block grant. (7)Magnetic levitation transportation technology deployment programSection 322(h)(3) of title 23, United States Code, is amended by striking block grant. 
(8)Training and educationSection 504(a)(4) of title 23, United States Code, is amended by striking block grant.   1206.Transportation alternatives programSection 133(h) of title 23, United States Code, is amended to read as follows: 
 
(h)Transportation alternatives program set-Aside 
(1)Set asideFor each fiscal year, of the total funds apportioned to all States under section 104(b)(2) for a fiscal year, the Secretary shall set aside an amount such that— (A)the Secretary sets aside a total amount under this subsection for a fiscal year equal to 10 percent of such total funds; and 
(B)the State’s share of the amount set aside under subparagraph (A) is determined by multiplying the amount set aside under subparagraph (A) by the ratio that— (i)the amount apportioned to the State for the transportation enhancement program for fiscal year 2009 under section 133(d)(2), as in effect on the day before the date of enactment of MAP–21; bears to 
(ii)the total amount of funds apportioned to all States for the transportation enhancements program for fiscal year 2009.  (2)Allocation within a State (A)In generalExcept as provided in subparagraph (B), funds set aside for a State under paragraph (1) shall be obligated within that State in the manner described in subsection (d), except that, for purposes of this paragraph (after funds are made available under paragraph (5))— 
(i)for each fiscal year, the percentage referred to in paragraph (1)(A) of subsection (d) shall be deemed to be 66 percent; and (ii)paragraph (3) of subsection (d) shall not apply. 
(B)Local control 
(i)In generalA State may make available up to 100 percent of the funds set aside under paragraph (1) to the entities described in subclause (I) if the State submits to the Secretary, and the Secretary approves, a plan that describes— (I)how such funds shall be made available to metropolitan planning organizations, regional transportation planning organizations, counties, or other regional transportation authorities; 
(II)how the entities described in subclause (I) shall select projects for funding and how such entities shall report selected projects to the State;  (III)the legal, financial, and technical capacity of such entities; and 
(IV)the procedures in place to ensure such entities comply with the requirements of this title. (ii)RequirementA State that makes funding available under a plan approved under this subparagraph shall make available an equivalent amount of obligation authority to the entities described in clause (i)(I). 
(3)Eligible projectsFunds set aside under this subsection may be obligated for any of the following projects or activities: (A)Construction, planning, and design of on-road and off-road trail facilities for pedestrians, bicyclists, and other nonmotorized forms of transportation, including sidewalks, bicycle infrastructure, pedestrian and bicycle signals, traffic calming techniques, lighting and other safety-related infrastructure, and transportation projects to achieve compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). 
(B)Construction, planning, and design of infrastructure-related projects and systems that will provide safe routes for nondrivers, including children, older adults, and individuals with disabilities to access daily needs. (C)Conversion and use of abandoned railroad corridors for trails for pedestrians, bicyclists, or other nonmotorized transportation users. 
(D)Construction of turnouts, overlooks, and viewing areas. (E)Community improvement activities, including— 
(i)inventory, control, or removal of outdoor advertising; (ii)historic preservation and rehabilitation of historic transportation facilities; 
(iii)vegetation management practices in transportation rights-of-way to improve roadway safety, prevent against invasive species, and provide erosion control; and (iv)archaeological activities relating to impacts from implementation of a transportation project eligible under this title. 
(F)Any environmental mitigation activity, including pollution prevention and pollution abatement activities and mitigation to address stormwater management, control, and water pollution prevention or abatement related to highway construction or due to highway runoff, including activities described in sections 328(a) and 329.  (G)Projects and strategies to reduce vehicle-caused wildlife mortality related to, or to restore and maintain connectivity among terrestrial or aquatic habitats affected by, a transportation facility otherwise eligible for assistance under this subsection.  
(H)The recreational trails program under section 206. (I)The safe routes to school program under section 211. 
(J)Activities in furtherance of a vulnerable road user assessment described in section 148. (K)Any other projects or activities described in section 101(a)(29) or section 213, as such sections were in effect on the day before the date of enactment of the FAST Act (Public Law 114–94). 
(4)Access to funds 
(A)In generalA State or metropolitan planning organization required to obligate funds in accordance with paragraph (2) shall develop a competitive process to allow eligible entities to submit projects for funding that achieve the objectives of this subsection. A metropolitan planning organization for an area described in subsection (d)(1)(A)(i) shall select projects under such process in consultation with the relevant State. (B)Eligible entity definedIn this paragraph, the term eligible entity means— 
(i)a local government; (ii)a regional transportation authority; 
(iii)a transit agency; (iv)a natural resource or public land agency; 
(v)a school district, local education agency, or school; (vi)a tribal government; 
(vii)a metropolitan planning organization that serves an urbanized area with a population of 200,000 or fewer; (viii)a nonprofit organization carrying out activities related to transportation; 
(ix)any other local or regional governmental entity with responsibility for or oversight of transportation or recreational trails (other than a metropolitan planning organization that serves an urbanized area with a population of over 200,000 or a State agency) that the State determines to be eligible, consistent with the goals of this subsection; and (x)a State, at the request of any entity listed in clauses (i) through (x).  
(5)Continuation of certain recreational trails projects 
(A)In generalFor each fiscal year, a State shall— (i)obligate an amount of funds set aside under this subsection equal to 175 percent of the amount of the funds apportioned to the State for fiscal year 2009 under section 104(h)(2), as in effect on the day before the date of enactment of MAP–21, for projects relating to recreational trails under section 206; 
(ii)return 1 percent of the funds described in clause (i) to the Secretary for the administration of such program; and (iii)comply with the provisions of the administration of the recreational trails program under section 206, including the use of apportioned funds described in subsection (d)(3)(A) of such section. 
(B)State flexibilityA State may opt out of the recreational trails program under this paragraph if the Governor of the State notifies the Secretary not later than 30 days prior to the date on which an apportionment is made under section 104 for any fiscal year.   (6)Improving accessibility and efficiency (A)In generalA State may use an amount equal to not more than 5 percent of the funds set aside for the State under this subsection, after allocating funds in accordance with paragraph (2)(A), to improve the ability of applicants to access funding for projects under this subsection in an efficient and expeditious manner by providing— 
(i)to applicants for projects under this subsection application assistance, technical assistance, and assistance in reducing the period of time between the selection of the project and the obligation of funds for the project; and (ii)funding for 1 or more full-time State employee positions to administer this subsection. 
(B)Use of fundsAmounts used under subparagraph (A) may be expended— (i)directly by the State; or 
(ii)through contracts with State agencies, private entities, or nonprofit entities. (7)Federal share (A)Flexible match (i)In generalNotwithstanding section 120— 
(I)the non-Federal share for a project under this subsection may be calculated on a project, multiple-project, or program basis; and (II)the Federal share of the cost of an individual project in this subsection may be up to 100 percent. 
(ii)Aggregate non-Federal shareThe average annual non-Federal share of the total cost of all projects for which funds are obligated under this subsection in a State for a fiscal year shall be not less than the non-Federal share authorized for the State under section 120(b). (iii)RequirementThis subparagraph shall only apply to a State if such State has adequate financial controls, as certified by the Secretary, to account for the average annual non-Federal share under this subparagraph.  
(B)Safety projectsNotwithstanding section 120, funds made available to carry out section 148 may be credited toward the non-Federal share of the costs of a project under this subsection if the project— (i)is a project described in section 148(e)(1); and 
(ii)is consistent with the State strategic highway safety plan (as defined in section 148(a)). (8)Flexibility (A)State authority (i)In generalA State may use not more than 50 percent of the funds set aside under this subsection that are available for obligation in any area of the State (suballocated consistent with the requirements of subsection (d)(1)(B)) for any purpose eligible under subsection (b). 
(ii)RestrictionFunds may be used as described in clause (i) only if the State demonstrates to the Secretary that the State— (I)held a competition in compliance with the requirements of this subsection in such form as the Secretary determines appropriate; 
(II)offered technical assistance to all eligible entities and provided such assistance upon request by an eligible entity; and (III)demonstrates that there were not sufficient suitable applications from eligible entities to use the funds described in clause (i).  
(B)MPO authority 
(i)In generalA metropolitan planning organization that represents an urbanized area with a population of greater than 200,000 may use not more than 50 percent of the funds set aside under this subsection for an urbanized area described in subsection (d)(1)(A)(i) for any purpose eligible under subsection (b). (ii)RestrictionFunds may be used as described in clause (i) only if the Secretary certifies that the metropolitan planning organization— 
(I)held a competition in compliance with the requirements of this subsection in such form as the Secretary determines appropriate; and (II)demonstrates that there were not sufficient suitable applications from eligible entities to use the funds described in clause (i). 
(9)Annual reports 
(A)In generalEach State or metropolitan planning organization responsible for carrying out the requirements of this subsection shall submit to the Secretary an annual report that describes— (i)the number of project applications received for each fiscal year, including— 
(I)the aggregate cost of the projects for which applications are received; and (II)the types of projects to be carried out, expressed as percentages of the total apportionment of the State under this subsection; and 
(ii)the list of each project selected for funding for each fiscal year, including specifying the fiscal year for which the project was selected, the fiscal year in which the project is anticipated to be funded, the recipient, the location, the type, and a brief description. (B)Public availabilityThe Secretary shall make available to the public, in a user-friendly format on the website of the Department of Transportation, a copy of each annual report submitted under subparagraph (A).. 
1207.Bridge investment 
(a)In generalSection 144 of title 23, United States Code, is amended— (1)in the section heading by striking National bridge and tunnel inventory and inspection standards and inserting Bridges and tunnels; 
(2)in subsection (a)(1)(B) by striking deficient; (3)in subsection (b)(5) by striking structurally deficient bridge and inserting bridge classified as in poor condition; 
(4)in subsection (d)— (A)in paragraph (2) by striking Not later than 2 years after the date of enactment of the MAP–21, each and inserting Each; and 
(B)by striking paragraph (4); (5)in subsection (j)— 
(A)in paragraph (2) by inserting , 124, after section 119; (B)in paragraph (3)(A) by inserting , 124, after section 119; and  
(C)in paragraph (5) by striking financial characteristics and all that follows through the end and inserting Federal share.; and (6)by adding at the end the following: 
 
(l)Highway bridge replacement and rehabilitation 
(1)GoalsThe goals of this subsection shall be to— (A)support the achievement of a state of good repair for the Nation’s bridges; 
(B)improve the safety, efficiency, and reliability of the movement of people and freight over bridges; and (C)improve the condition of bridges in the United States by reducing— 
(i)the number of bridges— (I)in poor condition; or 
(II)in fair condition and at risk of falling into poor condition; (ii)the total person miles traveled over bridges— 
(I)in poor condition; or (II)in fair condition and at risk of falling into poor condition; 
(iii)the number of bridges that— (I)do not meet current geometric design standards; or 
(II)cannot meet the load and traffic requirements typical of the regional transportation network; and (iv)the total person miles traveled over bridges that— 
(I)do not meet current geometric design standards; or (II)cannot meet the load and traffic requirements typical of the regional transportation network. 
(2)Bridges on public roads 
(A)Minimum bridge investmentExcluding the amounts described in subparagraph (C), of the total funds apportioned to a State under paragraphs (1) and (2) of section 104(b) for fiscal years 2022 to 2025, a State shall obligate not less than 20 percent for projects described in subparagraph (E). (B)Program flexibilityA State required to obligate funds under subparagraph (A) may use any combination of funds apportioned to a State under paragraphs (1) and (2) of section 104(b). 
(C)LimitationAmounts described below may not be used for the purposes of calculating or meeting the minimum bridge investment requirement under subparagraph (A)— (i)amounts described in section 133(d)(1)(A); 
(ii)amounts set aside under section 133(h); and (iii)amounts described in section 505(a).  
(D)Rule of constructionNothing in this section shall be construed to prohibit the expenditure of funds described in subparagraph (C) for bridge projects eligible under such section. (E)Eligible projectsFunds required to be obligated in accordance with paragraph (2)(A) may be obligated for projects or activities that— 
(i)are otherwise eligible under either section 119 or section 133, as applicable; (ii)support the achievement of performance targets of the State established under section 150 or provide support for the condition and performance of bridges on public roads within the State; and 
(iii)replace, reconstruct, rehabilitate, preserve, or protect a bridge included on the national bridge inventory authorized by subsection (b), including through— (I)seismic retrofits; 
(II)systematic preventive maintenance; (III)installation of scour countermeasures; 
(IV)the use of innovative materials that extend the service life of the bridge and reduce preservation costs, as compared to conventionally designed and constructed bridges; (V)the use of nontraditional production techniques, including factory prefabrication; 
(VI)painting for purposes of bridge protection; (VII)application of calcium magnesium acetate, sodium acetate/formate, or other environmentally acceptable, minimally corrosive anti-icing and deicing compositions; 
(VIII)corrosion control; (IX)construction of protective features (including natural infrastructure) alone or in combination with other activities eligible under this paragraph to enhance resilience of a bridge; 
(X)bridge security countermeasures; (XI)impact protection measures for bridges; 
(XII)inspection and evaluation of bridges; and (XIII)training for bridge inspectors consistent with subsection (i). 
(F)Bundles of projectsA State may use a bundle of projects as described in subsection (j) to satisfy the requirements of subparagraph (A), if each project in the bundle is otherwise eligible under subparagraph (E). (G)FlexibilityThe Secretary may, at the request of a State, reduce the required obligation under subparagraph (A) if— 
(i)the reduction is consistent with a State’s asset management plan for the National Highway System; (ii)the reduction will not limit a State’s ability to meet its performance targets under section 150 or to improve the condition and performance of bridges on public roads within the State; and 
(iii)the State demonstrates that it has inadequate needs to justify the expenditure.  (H)Bridge investment reportThe Secretary shall annually publish on the website of the Department of Transportation a bridge investment report that includes— 
(i)the total Federal funding obligated for bridge projects in the most recent fiscal year, on a State-by-State basis and broken out by Federal program; (ii)the total Federal funding obligated, on a State-by-State basis and broken out by Federal program, for bridge projects carried out pursuant to the minimum bridge investment requirements under subparagraph (A); 
(iii)the progress made by each State toward meeting the minimum bridge investment requirement under subparagraph (A) for such State, both cumulatively and for the most recent fiscal year; (iv)a summary of— 
(I)each request made under subparagraph (G) by a State for a reduction in the minimum bridge investment requirement under subparagraph (A); and (II)for each request described in subclause (I) that is granted by the Secretary— 
(aa)the percentage and dollar amount of the reduction; and (bb)an explanation of how the State met each of the criteria described in subparagraph (G); and  
(v)a summary of— (I)each request made by a State for a reduction in the obligation requirements under section 133(f); and 
(II)for each request that is granted by the Secretary— (aa)the percentage and dollar amount of the reduction; and 
(bb)an explanation of how the Secretary made the determination under section 133(f)(2)(B). (I)Off-system bridgesA State may apply amounts obligated under this subsection or section 133(f)(2)(A) to the obligation requirements of both this subsection and section 133(f). 
(J)NHS penaltyA State may apply amounts obligated under this subsection or section 119(f)(2) to the obligation requirements of both this subsection and section 119(f)(2). (K)ComplianceIf a State fails to satisfy the requirements of subparagraph (A) by the end of fiscal year 2025, the Secretary may subject the State to appropriate program sanctions under section 1.36 of title 23, Code of Federal Regulations (or successor regulations).. 
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 144 and inserting the following:   144. Bridges and tunnels. . 1208.Construction of ferry boats and ferry terminal facilitiesSection 147 of title 23, United States Code, is amended— 
(1)by striking subsection (h); and (2)by redesignating subsections (i) and (j) as subsections (h) and (i), respectively.  
1209.Highway safety improvement program 
(a)In generalSection 148 of title 23, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (4)(B)— (i)by striking only includes a project and inserting includes a project; 
(ii)in clause (xiii) by inserting , including the development of a vulnerable road user safety assessment or a vision zero plan under section 1601 of the INVEST in America Act after safety planning; (iii)by amending clause (xviii) to read as follows: 
 
(xviii)Safe routes to school infrastructure-related projects eligible under section 211. ;  (iv)in clause (xxvi) by inserting or leading pedestrian intervals after hybrid beacons; and 
(v)by striking clause (xxviii) and inserting the following:   (xxviii)A pedestrian security feature designed to slow or stop a motor vehicle. 
(xxix)Installation of infrastructure improvements, including sidewalks, crosswalks, signage, and bus stop shelters or protected waiting areas. ;  (B)in paragraph (11)— 
(i)in subparagraph (E) by inserting Tribal, after State,; (ii)by redesignating subparagraphs (G), (H), and (I) as subparagraphs (H), (I), and (J), respectively; and 
(iii)by inserting after subparagraph (F) the following:  (G)includes a vulnerable road user safety assessment described under paragraph (16); ;  
(C)by redesignating paragraphs (10), (11), and (12) as paragraphs (12), (13), and (14), respectively; (D)by inserting after paragraph (9) the following: 
 
(10)Safe system approachThe term safe system approach means a roadway design that emphasizes minimizing the risk of injury or fatality to road users and that— (A)takes into consideration the possibility and likelihood of human error; 
(B)accommodates human injury tolerance by taking into consideration likely accident types, resulting impact forces, and the human body’s ability to withstand such forces; and (C)takes into consideration vulnerable road users. 
(11)Specified safety project 
(A)In generalThe term specified safety project means a project carried out for the purpose of safety under any other section of this title that is consistent with the State strategic highway safety plan. (B)InclusionThe term specified safety project includes a project that— 
(i)promotes public awareness and informs the public regarding highway safety matters (including safety for motorcyclists, bicyclists, pedestrians, individuals with disabilities, and other road users); (ii)facilitates enforcement of traffic safety laws; 
(iii)provides infrastructure and infrastructure-related equipment to support emergency services; (iv)conducts safety-related research to evaluate experimental safety countermeasures or equipment; or 
(v)supports safe routes to school noninfrastructure-related activities described under section 211(e)(2). ; and  (E)by adding at the end the following: 
 
(15)Vulnerable road userThe term vulnerable road user means a nonmotorist— (A)with a fatality analysis reporting system person attribute code that is included in the definition of the term number of non-motorized fatalities in section 490.205 of title 23, Code of Federal Regulations (or successor regulation); or 
(B)described in the term number of non-motorized serious injuries in such section. (16)Vulnerable road user safety assessmentThe term vulnerable road user safety assessment means an assessment of the safety performance of the State with respect to vulnerable road users and the plan of the State to improve the safety of vulnerable road users described in subsection (l).;  
(2)in subsection (c)— (A)in paragraph (1) by striking (a)(11) and inserting (a)(13); and 
(B)in paragraph (2)— (i)in subparagraph (A)(vi) by inserting , consistent with the vulnerable road user safety assessment after nonmotorized crashes; 
(ii)in subparagraph (B)(i)— (I)by inserting , consistent with a safe system approach, after identify; 
(II)by inserting excessive design speeds and speed limits, after crossing needs,; and (III)by striking motorists (including motorcyclists), bicyclists, pedestrians, and other highway users and inserting road users; and 
(iii)in subparagraph (D)(iii) by striking motorists (including motorcyclists), bicyclists, pedestrians, persons with disabilities, and other highway users and inserting road users; (3)in subsection (d)— 
(A)in paragraph (1)— (i)in subparagraph (A) by striking Not later than 1 year after the date of enactment of the MAP–21, the and inserting The; and 
(ii)in subparagraph (B)— (I)in clause (iv) by inserting and serious injury after fatality; 
(II)in clause (vii) by striking ; and and inserting a semicolon;  (III)by redesignating clause (viii) as clause (ix); and 
(IV)by inserting after clause (vii) the following:  (viii)the findings of a vulnerable road user safety assessment of the State; and; and 
(B)in paragraph (2)(B)(i) by striking subsection (a)(11) and inserting subsection (a)(13);  (4)in subsection (e)— 
(A)in paragraph (1)(C) by striking , without regard to whether the project is included in an applicable State strategic highway safety plan; and (B)by adding at the end the following: 
 
(3)Flexible funding for specified safety projects 
(A)In generalTo advance the implementation of a State strategic highway safety plan, a State may use not more than 10 percent of the amounts apportioned to the State under section 104(b)(3) for a fiscal year to carry out specified safety projects. (B)Rule of statutory constructionNothing in this paragraph shall be construed to require a State to revise any State process, plan, or program in effect on the date of enactment of this paragraph. 
(C)Effect of paragraph 
(i)RequirementsA project funded under this paragraph shall be subject to all requirements under this section that apply to a highway safety improvement project. (ii)Other apportioned programsSubparagraph (A) shall not apply to amounts that may be obligated for noninfrastructure projects apportioned under any other paragraph of section 104(b). ;  
(5)in subsection (g)— (A)by amending paragraph (1) to read as follows: 
 
(1)High-risk rural road safety 
(A)In generalIf a State determines that the fatality rate on rural roads in such State for the most recent 2-year period for which data are available exceeds the median fatality rate for rural roads among all States, that State shall be required to— (i)obligate over the 2 fiscal years following the fiscal year in which such determination is made for projects on high-risk rural roads an amount not less than 7.5 percent of the amounts apportioned to the State under section 104(b)(3) for fiscal year 2020; and 
(ii)include, in the subsequent update to the State strategic highway safety plan, strategies to reduce the fatality rate. (B)Source of fundsAny amounts obligated under subparagraph (A) shall be from amounts apportioned under section 104(b)(2) (from the portion of such funds that are available for obligation in any area of the State). 
(C)ConsultationIn carrying out a project with an amount obligated under subparagraph (A), a State shall consult with, as applicable, local governments, metropolitan planning organizations, and regional transportation planning organizations.;  (B)in paragraph (2)— 
(i)in the heading by striking drivers and inserting road users; and (ii)by striking address the increases in and inserting reduce; and 
(C)by adding at the end the following:  (3)Vulnerable road user safety (A)In generalBeginning 2 years after the date of enactment of the INVEST in America Act, if a State determines that the number of vulnerable road user fatalities and serious injuries per capita in such State over the most recent 2-year period for which data are available exceeds the median number of such fatalities and serious injuries among all States, that State shall be required to obligate over the 2 fiscal years following the fiscal year in which such determination is made an amount that is not less than 50 percent of the amount set aside in such State under section 133(h)(1) for fiscal year 2020 for projects identified in the program of projects described in subsection (l)(2)(C). 
(B)Source of fundsAny amounts obligated under subparagraph (A) shall be from amounts apportioned under section 104(b)(2) (from the portion of such funds that are available for obligation in any area of the State).; (6)in subsection (h)(1)(A) by inserting , including any efforts to reduce vehicle speed after under this section; and 
(7)by adding at the end the following:  (l)Vulnerable road user safety assessment 
(1)In generalNot later than 2 years after date of enactment of the INVEST in America Act, each State shall create a vulnerable road user safety assessment.  (2)ContentsA vulnerable road user safety assessment required under paragraph (1) shall include— 
(A)a description of the location within the State of each vulnerable road user fatality and serious injury and the design speed of the roadway at any such location; (B)a description of any corridors identified by a State that pose a high risk of a vulnerable road user fatality or serious injury and the design speeds of such corridors; and 
(C)a program of projects or strategies to reduce safety risks to vulnerable road users in corridors identified under subparagraph (B). (3)AnalysisIn creating a vulnerable road user safety assessment under this subsection, a State shall assess the last 5 years of available data.  
(4)RequirementsIn creating a vulnerable road user safety assessment under this subsection, a State shall— (A)take into consideration a safe system approach; and 
(B)consult with local governments, metropolitan planning organizations, and regional transportation planning organizations that represent a high-risk area identified under paragraph (2)(B). (5)UpdateA State shall update a vulnerable road user safety assessment on the same schedule as the State updates the State strategic highway safety plan. 
(6)Transportation system accessThe program of projects developed under paragraph (2)(C) may not degrade transportation system access for vulnerable road users.. (b)Technical amendmentSection 148 of title 23, United States Code, is amended— 
(1)in the heading for subsection (a)(8) by striking Road users and inserting Road user; and (2)in subsection (i)(2)(D) by striking safety safety and inserting safety. 
(c)High-risk rural roads 
(1)StudyNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall update the study described in paragraph (1) of section 1112(b) of MAP–21 (23 U.S.C. 148 note). (2)Publication of reportNot later than 2 years after the date of enactment of this Act, the Secretary shall publish on the website of the Department of Transportation an updated report of the report described in paragraph (2) of section 1112(b) of MAP–21 (23 U.S.C. 148 note). 
(3)Best practices manualNot later than 180 days after the date of submission of the report described in paragraph (2), the Secretary shall update the best practices manual described in section 1112(b)(3) of MAP–21 (23 U.S.C. 148 note). 1210.Congestion mitigation and air quality improvement programSection 149 of title 23, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (1)(A)(ii) by striking subsection (h) and inserting subsection (i);  
(B)in paragraph (7) by inserting shared micromobility (including bikesharing and shared scooter systems), after carsharing,;  (C)in paragraph (8)(B) by striking ; or and inserting a semicolon;  
(D)in paragraph (9) by striking the period and inserting ; or; and (E)by adding at the end the following:  
 
(10)if the project or program mitigates seasonal or temporary traffic congestion from long-haul travel or tourism. ; (2)in subsection (c)— 
(A)in paragraph (2)— (i)in the heading by inserting , hydrogen vehicle, after Electric vehicle; 
(ii)by inserting hydrogen or after charging stations or; and (iii)by inserting , hydrogen-powered, after battery powered; and 
(B)in paragraph (3) by inserting , and is consistent with section 166 after travel times; and  (3)by striking subsection (m) and inserting the following:  
 
(m)Operating assistance 
(1)ProjectsA State may obligate funds apportioned under section 104(b)(4) in an area of such State that is otherwise eligible for obligations of such funds for operating costs under chapter 53 of title 49 or on a system for which CMAQ funding was made available, obligated, or expended in fiscal year 2012, or, notwithstanding subsection (b), on a State-supported Amtrak route with a cost-sharing agreement under section 209 of the Passenger Rail Investment and Improvement Act of 2008. (2)Time limitationFunds obligated under paragraph (1) shall have— 
(A)a time limitation of not less than 3 years; and (B)in the case of projects that demonstrate continued net air quality benefits, as determined annually by the Secretary in consultation with the Administrator of the Environmental Protection Agency, no imposed time limitation.. 
1211.Electric vehicle charging stations 
(a)Electric vehicle charging stationsChapter 1 of title 23, United States Code, is amended by inserting after section 154 the following new section:  155.Electric vehicle charging stations (a)In generalAny electric vehicle charging infrastructure funded under this title shall be subject to the requirements of this section. 
(b)Interoperability 
(1)In generalElectric vehicle charging stations shall provide, at a minimum, the following charging connector types: (A)CCS. 
(B)CHAdeMO. (2)Savings clauseNothing in this subsection shall prevent the use of charging types other than the connectors described in paragraph (1) if, at a minimum, such connectors meet applicable industry standards and are compatible with a majority of electric vehicles in operation. 
(c)Open access to paymentElectric vehicle charging stations shall provide payment methods available to all members of the public to ensure secure, convenient, and equal access and shall not be limited by membership to a particular payment provider. (d)Treatment of projectsNotwithstanding any other provision of law, any project to install electric vehicle charging infrastructure shall be treated as if the project is located on a Federal-aid highway. . 
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 154 the following new item:   155. Electric vehicle charging stations.. (c)Electric vehicle charging signageThe Secretary of Transportation shall update the Manual on Uniform Traffic Control Devices to— 
(1)ensure uniformity in providing road users direction to electric charging stations that are open to the public; and (2)allow the use of Specific Service signs for electric vehicle charging station providers.  
1212.National highway freight programSection 167 of title 23, United States Code, is amended— (1)in subsection (b)— 
(A)in paragraph (6) by striking ; and and inserting a semicolon; and  (B)by striking paragraph (7) and inserting the following: 
 
(7)to reduce the environmental impacts of freight movement on the National Highway Freight Network, including— (A)greenhouse gas emissions; 
(B)local air pollution;  (C)minimizing, capturing, or treating stormwater runoff and addressing other adverse impacts to water quality; and 
(D)wildlife habitat loss; and (8)to decrease any adverse impact of freight transportation on communities located near freight facilities or freight corridors. ;  
(2)in subsection (e) by adding at the end the following:  (3)Additional mileageNotwithstanding paragraph (2), a State that has designated at least 90 percent of its maximum mileage described in paragraph (2) may designate up to an additional 150 miles of critical rural freight corridors.;  
(3)in subsection (f) by adding at the end the following:  (5)Additional mileageNotwithstanding paragraph (4), a State that has designated at least 90 percent of its maximum mileage described in paragraph (4) may designate up to an additional 75 miles of critical urban freight corridors under paragraphs (1) and (2).;  
(4)in subsection (h) by striking Not later than and all that follows through shall prepare and inserting As part of the report required under section 503(b)(8), the Administrator shall biennially prepare;  (5)in subsection (i)— 
(A)by striking paragraphs (2) and (3); (B)by amending paragraph (4) to read as follows: 
 
(4)Freight planningNotwithstanding any other provision of law, a State may not obligate funds apportioned to the State under section 104(b)(5) unless the State has developed, updated, or amended, as applicable, a freight plan in accordance with section 70202 of title 49.;  (C)in paragraph (5)— 
(i)by striking subparagraph (B) and inserting the following:  (B)LimitationThe Federal share of a project described in subparagraph (C)(xxiii) shall fund only elements of such project that provide public benefits.; and 
(ii)in subparagraph (C)— (I)in clause (iii) by inserting and freight management and operations systems after freight transportation systems; and  
(II)by amending clause (xxiii) to read as follows:   (xxiii)Freight intermodal or freight rail projects, including— 
(I)projects within the boundaries of public or private freight rail or water facilities (including ports);  (II)projects that provide surface transportation infrastructure necessary to facilitate direct intermodal interchange, transfer, and access into or out of the facility; and 
(III)any other surface transportation project to improve the flow of freight into or out of a facility described in subclause (I) or (II). ;  (D)in paragraph (6) by striking paragraph (5) and inserting paragraph (3); and  
(E)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (2), (3), (4), and (5), respectively; and (6)in subsection (k)(1)(A)(ii) by striking ports-of entry and inserting ports-of-entry.  
1213.Carbon pollution reduction 
(a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:  171.Carbon pollution reduction (a)EstablishmentThe Secretary shall establish a carbon pollution reduction program to support the reduction of greenhouse gas emissions from the surface transportation system. 
(b)Eligible projectsA project is eligible for funding under this section if such project— (1)is expected to yield a significant reduction in greenhouse gas emissions from the surface transportation system; 
(2)will help a State meet the greenhouse gas emissions performance targets established under section 150(c)(7); and (3)is eligible for assistance under this title or under chapter 53 of title 49; or 
(4)is a capital project, as such term is defined in section 22906 of title 49, to improve intercity rail passenger transportation, provided that the project will yield a significant reduction in single occupant vehicle trips and improve mobility on public roads. (c)GuidanceThe Secretary shall issue guidance on methods of determining the reduction of single occupant vehicle trips and improvement of mobility on public roads as those factors relate to intercity rail passenger transportation projects under subsection (b)(4). 
(d)Operating expensesWith respect to funds provided for an eligible project under this section, a State may use not more than 10 percent of such funds for operating expenses relating to such project if such project is for public transportation, passenger rail, or transportation systems management and operations. (e)Single-Occupancy vehicle highway facilitiesNone of the funds provided under this section may be used for a project that will result in the construction of new capacity available to single occupant vehicles unless the project consists of a high occupancy vehicle facility and is consistent with section 166. 
(f)Evaluation 
(1)In generalThe Secretary shall annually evaluate the progress of each State in carrying out the program under this section by comparing the percent change in carbon dioxide emissions per capita on public roads in the State calculated as— (A)the annual carbon dioxide emissions per capita on public roads in the State for the most recent year for which there is data; divided by 
(B)the average annual carbon dioxide emissions per capita on public roads in the State in calendar years 2015 through 2019. (2)MeasuresIn conducting the evaluation under paragraph (1), the Secretary shall— 
(A)prior to the effective date of the greenhouse gas performance measures under section 150(c)(7), use such data as are available, which may include data on motor fuels usage published by the Federal Highway Administration and information on emissions factors or coefficients published by the Energy Information Administration of the Department of Energy; and  (B)following the effective date of the greenhouse gas performance measures under section 150(c)(7), use such measures. 
(g)Progress reportThe Secretary shall annually issue a carbon pollution reduction progress report, to be made publicly available on the website of the Department of Transportation, that includes— (1)the results of the evaluation under subsection (f) for each State; and 
(2)a ranking of all the States by the criteria under subsection (f), with the States that, for the year covered by such report, have the largest percentage reduction in annual carbon dioxide emissions per capita on public roads being ranked the highest. (h)High-Performing States (1)DesignationFor purposes of this section, each State that is 1 of the 15 highest ranked States, as determined under subsection (g)(2), and that achieves a reduction in carbon dioxide emissions per capita on public roads, as determined by the evaluation in subsection (f), shall be designated as a high-performing State for the following fiscal year.  
(2)Use of fundsFor each State that is designated as a high-performing State under paragraph (1)— (A)notwithstanding section 120, the State may use funds made available under this title to pay the non-Federal share of a project under this section during any year for which such State is designated as a high-performing State; and 
(B)notwithstanding section 126, the State may transfer up to 50 percent of funds apportioned under section 104(b)(9) to the program under section 104(b)(2) in any year for which such State is designated as a high-performing State. (3)TransferFor each State that is 1 of the 15 lowest ranked States, as determined under subsection (g)(2), the Secretary shall transfer 10 percent of the amount apportioned to the State under section 104(b)(2) in the fiscal year following the year in which the State is so ranked, not including amounts set aside under section 133(d)(1)(A) and under section 133(h) or 505(a), to the apportionment of the State under section 104(b)(9). 
(4)LimitationThe Secretary shall not conduct a transfer under paragraph (3)— (A)until the first fiscal year following the effective date of greenhouse gas performance measures under section 150(c)(7); and 
(B)with respect to a State in any fiscal year following the year in which such State achieves a reduction in carbon dioxide emissions per capita on public roads in such year as determined by the evaluation under subsection (f). (i)ReportNot later than 2 years after the date of enactment of this section and periodically thereafter, the Secretary, in consultation with the Administrator of the Environmental Protection Agency, shall issue a report— 
(1)detailing, based on the best available science, what types of projects eligible for assistance under this section are expected to provide the most significant greenhouse gas emissions reductions from the surface transportation sector; and (2)detailing, based on the best available science, what types of projects eligible for assistance under this section are not expected to provide significant greenhouse gas emissions reductions from the surface transportation sector.. 
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding at the end the following new item:   171. Carbon pollution reduction.. 1214.Recreational trailsSection 206 of title 23, United States Code, is amended by adding at the end the following: 
 
(j)Use of other apportioned fundsFunds apportioned to a State under section 104(b) that are obligated for recreational trails and related projects shall be administered as if such funds were made available for purposes described under this section.. 1215.Safe routes to school program (a)In generalChapter 2 of title 23, United States Code, is amended by inserting after section 210 the following: 
 
211.Safe routes to school program 
(a)ProgramThe Secretary shall carry out a safe routes to school program for the benefit of children in primary, middle, and high schools.  (b)PurposesThe purposes of the program shall be— 
(1)to enable and encourage children, including those with disabilities, to walk and bicycle to school; (2)to make bicycling and walking to school a safer and more appealing transportation alternative, thereby encouraging a healthy and active lifestyle from an early age; and 
(3)to facilitate the planning, development, and implementation of projects and activities that will improve safety and reduce traffic, fuel consumption, and air pollution in the vicinity of schools. (c)Use of fundsAmounts apportioned to a State under paragraphs (2) and (3) of section 104(b) may be used to carry out projects, programs, and other activities under this section. 
(d)Eligible entitiesProjects, programs, and activities funded under this section may be carried out by eligible entities described under section 133(h)(4)(B) that demonstrate an ability to meet the requirements of this section. (e)Eligible projects and activities (1)Infrastructure-related projects (A)In generalA State may obligate funds under this section for the planning, design, and construction of infrastructure-related projects that will substantially improve the ability of students to walk and bicycle to school, including sidewalk improvements, traffic calming and speed reduction improvements, pedestrian and bicycle crossing improvements, on-street bicycle facilities, off-street bicycle and pedestrian facilities, secure bicycle parking facilities, and traffic diversion improvements in the vicinity of schools. 
(B)Location of projectsInfrastructure-related projects under subparagraph (A) may be carried out on any public road or any bicycle or pedestrian pathway or trail in the vicinity of schools. (2)Noninfrastructure-related activitiesIn addition to projects described in paragraph (1), a State may obligate funds under this section for noninfrastructure-related activities to encourage walking and bicycling to school, including— 
(A)public awareness campaigns and outreach to press and community leaders; (B)traffic education and enforcement in the vicinity of schools; 
(C)student sessions on bicycle and pedestrian safety, health, and environment; (D)programs that address personal safety; and 
(E)funding for training, volunteers, and managers of safe routes to school programs. (3)Safe routes to school coordinatorEach State receiving an apportionment under paragraphs (2) and (3) of section 104(b) shall use a sufficient amount of the apportionment to fund a full-time position of coordinator of the State’s safe routes to school program.  
(f)Federal shareThe Federal share of the cost of a project, program, or activity under this section shall be 100 percent.  (g)Clearinghouse (1)In generalThe Secretary shall maintain a national safe routes to school clearinghouse to— 
(A)develop information and educational programs on safe routes to school; and (B)provide technical assistance and disseminate techniques and strategies used for successful safe routes to school programs. 
(2)FundingThe Secretary shall carry out this subsection using amounts authorized to be appropriated for administrative expenses under section 104(a). (h)Treatment of projectsNotwithstanding any other provision of law, projects carried out under this section shall be treated as projects on a Federal-aid highway under chapter 1 of this title. 
(i)DefinitionsIn this section, the following definitions apply: (1)In the vicinity of schoolsThe term in the vicinity of schools means, with respect to a school, the area within bicycling and walking distance of the school (approximately 2 miles).  
(2)Primary, middle, and high schoolsThe term primary, middle, and high schools means schools providing education from kindergarten through twelfth grade.. (b)Technical and conforming amendments (1)RepealSection 1404 of SAFETEA–LU (Public Law 109–59; 119 Stat. 1228–1230), and the item relating to such section in the table of contents in section 1(b) of such Act, are repealed. 
(2)AnalysisThe analysis for chapter 2 of title 23, United States Code, is amended by inserting after the item relating to section 210 the following:   211. Safe routes to school program.. 1216.Bicycle transportation and pedestrian walkwaysSection 217 of title 23, United States Code, is amended— 
(1)in subsection (d)— (A)by striking 104(b)(3) and inserting 104(b)(4); and 
(B)by striking a position and inserting one or more positions; (2)in subsection (e) by striking bicycles and inserting pedestrians and bicyclists each place such term appears; and  
(3)in subsection (j) by striking paragraph (2) and inserting the following:  (2)Electric bicycleThe term electric bicycle means any bicycle, tricycle, or other motorized conveyance— 
(A)weighing under 100 pounds; (B)with a low-powered electric motor;  
(C)with a top motor-powered speed not in excess of 20 miles per hour; and  (D)that can safely share a bicycle transportation facility with other users of such facility. . 
CProject-Level Investments 
1301.Projects of national and regional significance 
(a)In generalSection 117 of title 23, United States Code, is amended to read as follows:  117.Projects of national and regional significance (a)EstablishmentThe Secretary shall establish a projects of national and regional significance program under which the Secretary may make grants to, and establish multiyear grant agreements with, eligible entities in accordance with this section.  
(b)ApplicationsTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application in such form, in such manner, and containing such information as the Secretary may require. (c)Grant amounts and project costs (1)In generalEach grant made under this section— 
(A)shall be in an amount that is at least $25,000,000; and (B)shall be for a project that has eligible project costs that are reasonably anticipated to equal or exceed the lesser of— 
(i)$100,000,000; or (ii)in the case of a project— 
(I)located in 1 State, 30 percent of the amount apportioned under this chapter to the State in the most recently completed fiscal year; or (II)located in more than 1 State, 50 percent of the amount apportioned under this chapter to the participating State with the largest apportionment under this chapter in the most recently completed fiscal year. 
(2)Large projectsFor a project that has eligible project costs that are reasonably anticipated to equal or exceed $500,000,000, a grant made under this section— (A)shall be in an amount sufficient to fully fund the project, or in the case of a public transportation project, a minimum operable segment, in combination with other funding sources, including non-Federal financial commitment, identified in the application; and 
(B)may be awarded pursuant to the process under subsection (d), as necessary based on the amount of the grant. (d)Multiyear grant agreements for large projects (1)In generalA large project that receives a grant under this section may be carried out through a multiyear grant agreement in accordance with this subsection. 
(2)RequirementsA multiyear grant agreement for a large project shall— (A)establish the terms of participation by the Federal Government in the project; 
(B)establish the amount of Federal financial assistance for the project; (C)establish a schedule of anticipated Federal obligations for the project that provides for obligation of the full grant amount by not later than 4 fiscal years after the fiscal year in which the initial amount is provided; and 
(D)determine the period of time for completing the project, even if such period extends beyond the period of an authorization.  (3)Special rules (A)In generalA multiyear grant agreement under this subsection— 
(i)shall obligate an amount of available budget authority specified in law; and (ii)may include a commitment, contingent on amounts to be specified in law in advance for commitments under this paragraph, to obligate an additional amount from future available budget authority specified in law. 
(B)Contingent commitmentA contingent commitment under this subsection is not an obligation of the Federal Government under section 1501 of title 31. (C)Interest and other financing costs (i)In generalInterest and other financing costs of carrying out a part of the project within a reasonable time shall be considered a cost of carrying out the project under a multiyear grant agreement, except that eligible costs may not be more than the cost of the most favorable financing terms reasonably available for the project at the time of borrowing. 
(ii)CertificationThe applicant shall certify to the Secretary that the applicant has shown reasonable diligence in seeking the most favorable financing terms. (4)Advance paymentAn eligible entity carrying out a large project under a multiyear grant agreement— 
(A)may use funds made available to the eligible entity under this title or title 49 for eligible project costs of the large project; and  (B)shall be reimbursed, at the option of the eligible entity, for such expenditures from the amount made available under the multiyear grant agreement for the project in that fiscal year or a subsequent fiscal year.  
(e)Eligible projects 
(1)In generalThe Secretary may make a grant under this section only for a project that is a project eligible for assistance under this title or chapter 53 of title 49 and is— (A)a bridge project carried out on the National Highway System; 
(B)a project to improve person throughput that is— (i)a highway project carried out on the National Highway System; 
(ii)a public transportation project; or (iii)a capital project, as such term is defined in section 22906 of title 49, to improve intercity rail passenger transportation; or 
(C)a project to improve freight throughput that is— (i)a highway freight project carried out on the National Highway Freight Network established under section 167 or on the National Highway System; 
(ii)a freight intermodal, freight rail, or railway-highway grade crossing or grade separation project; or (iii)within the boundaries of a public or private freight rail, water (including ports), or intermodal facility and that is a surface transportation infrastructure project necessary to facilitate direct intermodal interchange, transfer, or access into or out of the facility. 
(2)Limitation 
(A)Certain freight projectsProjects described in clauses (ii) and (iii) of paragraph (1)(C) may receive a grant under this section only if— (i)the project will make a significant improvement to the movement of freight on the National Highway System; and 
(ii)the Federal share of the project funds only elements of the project that provide public benefits. (B)Certain projects for person throughputProjects described in clauses (ii) and (iii) of paragraph (1)(B) may receive a grant under this section only if the project will make a significant improvement in mobility on public roads. 
(f)Eligible project costsAn eligible entity receiving a grant under this section may use such grant for— (1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and 
(2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements directly related to improving system performance. (g)Project requirementsThe Secretary may select a project described under this section for funding under this section only if the Secretary determines that the project— 
(1)generates significant regional or national economic, mobility, safety, resilience, or environmental benefits; (2)is cost effective; 
(3)is based on the results of preliminary engineering; (4)has secured or will secure acceptable levels of non-Federal financial commitments, including— 
(A)1 or more stable and dependable sources of funding and financing to construct, maintain, and operate the project; and (B)contingency amounts to cover unanticipated cost increases; 
(5)cannot be easily and efficiently completed without additional Federal funding or financial assistance available to the project sponsor, beyond existing Federal apportionments; and (6)is reasonably expected to begin construction not later than 18 months after the date of obligation of funds for the project. 
(h)Merit criteria and considerations 
(1)Merit criteriaIn awarding a grant under this section, the Secretary shall evaluate the following merit criteria: (A)The extent to which the project supports achieving a state of good repair. 
(B)The level of benefits the project is expected to generate, including— (i)the costs avoided by the prevention of closure or reduced use of the asset to be improved by the project;  
(ii)reductions in maintenance costs over the life of the asset; (iii)safety benefits, including the reduction of accidents and related costs; 
(iv)improved person or freight throughput, including congestion reduction and reliability improvements; (v)national and regional economic benefits; 
(vi)resilience benefits; (vii)environmental benefits, including reduction in greenhouse gas emissions and air quality benefits; and 
(viii)benefits to all users of the project, including pedestrian, bicycle, nonvehicular, railroad, and public transportation users.  (C)How the benefits compare to the costs of the project. 
(D)The average number of people or volume of freight, as applicable, supported by the project. (2)Additional considerationsIn awarding a grant under this section, the Secretary shall also consider the following: 
(A)Whether the project serves an area of persistent poverty. (B)Whether the project uses innovative technologies, innovative design and construction techniques, or pavement materials that demonstrate reductions in greenhouse gas emissions through sequestration or innovative manufacturing processes and, if so, the degree to which such technologies, techniques, or materials are used.  
(C)Whether the project improves connectivity between modes of transportation moving people or goods in the Nation or region. (D)Whether the project provides new or improved connections between at least 2 metropolitan areas with a population of at least 500,000.  
(i)Project selection 
(1)EvaluationTo evaluate applications for funding under this section, the Secretary shall— (A)determine whether a project is eligible for a grant under this section; 
(B)evaluate, through a methodology that is discernible and transparent to the public, how each application addresses the merit criteria pursuant to subsection (h); (C)assign a quality rating for each merit criteria for each application based on the evaluation in subparagraph (B); 
(D)ensure that applications receive final consideration by the Secretary to receive an award under this section only on the basis of such quality ratings and that the Secretary gives final consideration only to applications that meet the minimally acceptable level for each of the merit criteria; and (E)award grants only to projects rated highly under the evaluation and rating process. 
(2)Considerations for large projectsIn awarding a grant for a large project, the Secretary shall— (A)consider the amount of funds available in future fiscal years for the program under this section; and 
(B)assume the availability of funds in future fiscal years for the program that extend beyond the period of authorization based on the amount made available for the program in the last fiscal year of the period of authorization. (3)Geographic distributionIn awarding grants under this section, the Secretary shall ensure geographic diversity and a balance between rural and urban communities among grant recipients over fiscal years 2022 through 2025. 
(4)Publication of methodology 
(A)In generalPrior to the issuance of any notice of funding opportunity for grants under this section, the Secretary shall publish and make publicly available on the Department’s website— (i)a detailed explanation of the merit criteria developed under subsection (h); 
(ii)a description of the evaluation process under this subsection; and (iii)how the Secretary shall determine whether a project satisfies each of the requirements under subsection (g). 
(B)UpdatesThe Secretary shall update and make publicly available on the website of the Department of Transportation such information at any time a revision to the information described in subparagraph (A) is made. (C)Information requiredThe Secretary shall include in the published notice of funding opportunity for a grant under this section detailed information on the rating methodology and merit criteria to be used to evaluate applications, or a reference to the information on the website of the Department of Transportation, as required by subparagraph (A). 
(j)Federal share 
(1)In generalThe Federal share of the cost of a project carried out with a grant under this section may not exceed 60 percent. (2)Maximum Federal involvementFederal assistance other than a grant under this section may be used to satisfy the non-Federal share of the cost of a project for which such a grant is made, except that the total Federal assistance provided for a project receiving a grant under this section may not exceed 80 percent of the total project cost. 
(k)Treatment of projects 
(1)Federal requirementsThe Secretary shall, with respect to a project funded by a grant under this section, apply— (A)the requirements of this title to a highway project; 
(B)the requirements of chapter 53 of title 49 to a public transportation project; and  (C)the requirements of section 22905 of title 49 to a passenger rail or freight rail project.   
(2)Multimodal projects 
(A)In generalExcept as otherwise provided in this paragraph, if an eligible project is a multimodal project, the Secretary shall— (i)determine the predominant modal component of the project; and 
(ii)apply the applicable requirements of such predominant modal component to the project. (B)Exceptions (i)Passenger or freight rail componentFor any passenger or freight rail component of a project, the requirements of section 22907(j)(2) of title 49 shall apply. 
(ii)Public transportation componentFor any public transportation component of a project, the requirements of section 5333 of title 49 shall apply.  (C)Buy AmericaIn applying the Buy American requirements under section 313 of this title and sections 5320, 22905(a), and 24305(f) of title 49 to a multimodal project under this paragraph, the Secretary shall— 
(i)consider the various modal components of the project; and (ii)seek to maximize domestic jobs.  
(3)Federal-aid highway requirementsNotwithstanding any other provision of this subsection, the Secretary shall require recipients of grants under this section to comply with subsection (a) of section 113 with respect to public transportation projects, passenger rail projects, and freight rail projects, in the same manner that recipients of grants are required to comply with such subsection for construction work performed on highway projects on Federal-aid highways. (l)TIFIA programAt the request of an eligible entity under this section, the Secretary may use amounts awarded to the entity to pay subsidy and administrative costs necessary to provide the entity Federal credit assistance under chapter 6 with respect to the project for which the grant was awarded. 
(m)AdministrationOf the amounts made available to carry out this section, the Secretary may use up to $5,000,000 for the costs of administering the program under this section. (n)Technical assistanceOf the amounts made available to carry out this section, the Secretary may reserve up to $5,000,000,000 to provide technical assistance to eligible entities.  
(o)Congressional Review 
(1)NotificationNot less than 60 days before making an award under this section, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Commerce, Science, and Transportation of the Senate— (A)a list of all applications determined to be eligible for a grant by the Secretary; 
(B)the quality ratings assigned to each application pursuant to subsection (i);  (C)a list of applications that received final consideration by the Secretary to receive an award under this section; 
(D)each application proposed to be selected for a grant award; (E)proposed grant amounts, including for each new multiyear grant agreement, the proposed payout schedule for the project; and 
(F)an analysis of the impacts of any large projects proposed to be selected on existing commitments and anticipated funding levels for the next 4 fiscal years, based on information available to the Secretary at the time of the report. (2)Committee reviewBefore the last day of the 60-day period described in paragraph (1), each Committee described in paragraph (1) shall review the Secretary’s list of proposed projects. 
(3)Congressional disapprovalThe Secretary may not make a grant or any other obligation or commitment to fund a project under this section if a joint resolution is enacted disapproving funding for the project before the last day of the 60-day period described in paragraph (1). (p)Transparency (1)In generalNot later than 30 days after awarding a grant for a project under this section, the Secretary shall send to all applicants, and publish on the website of the Department of Transportation— 
(A)a summary of each application made to the program for the grant application period; and (B)the evaluation and justification for the project selection, including ratings assigned to all applications and a list of applications that received final consideration by the Secretary to receive an award under this section, for the grant application period. 
(2)BriefingThe Secretary shall provide, at the request of a grant applicant under this section, the opportunity to receive a briefing to explain any reasons the grant applicant was not awarded a grant.   (q)DefinitionsIn this section: 
(1)Areas of persistent povertyThe term areas of persistent poverty has the meaning given such term in section 172(l).  (2)Eligible entityThe term eligible entity means— 
(A)a State or a group of States;  (B)a unit of local government, including a metropolitan planning organization, or a group of local governments;  
(C)a political subdivision of a State or local government;  (D)a special purpose district or public authority with a transportation function, including a port authority;  
(E)a tribal government or a consortium of tribal governments; (F)a Federal agency eligible to receive funds under section 201, 203, or 204 that applies jointly with a State or group of States; and  
(G)a multistate or multijurisdictional group of entities described in this paragraph.. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 117 and inserting the following: 
 
 
117. Projects of national and regional significance.. 
1302.Community transportation investment grant program 
(a)In generalChapter 1 of title 23, United States Code, as amended by this title, is further amended by adding at the end the following:  173.Community transportation investment grant program (a)EstablishmentThe Secretary shall establish a community transportation investment grant program to improve surface transportation safety, state of good repair, accessibility, and environmental quality through infrastructure investments. 
(b)Grant authority 
(1)In generalIn carrying out the program established under subsection (a), the Secretary shall make grants, on a competitive basis, to eligible entities in accordance with this section. (2)Grant amountThe maximum amount of a grant under this section shall be $25,000,000. 
(c)ApplicationsTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary may require. (d)Eligible project costsGrant amounts for an eligible project carried out under this section may be used for— 
(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and (2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to such land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements. 
(e)Rural areas 
(1)In generalThe Secretary shall reserve not less than 25 percent of the amounts made available to carry out this section for projects located in rural areas. (2)Definition of rural areaIn this subsection, the term rural area means all areas of a State not included in urbanized areas.  
(3)Excess fundingIf the Secretary determines that there are insufficient qualified applicants to use the funds set aside under this subsection, the Secretary may use such funds for grants for any projects eligible under this section. (f)EvaluationTo evaluate applications under this section, the Secretary shall— 
(1)develop a process to objectively evaluate applications on the benefits of the project proposed in such application— (A)to transportation safety, including reductions in traffic fatalities and serious injuries; 
(B)to state of good repair, including improved condition of bridges and pavements; (C)to transportation system access, including improved access to jobs and services; and 
(D)in reducing greenhouse gas emissions; (2)develop a rating system to assign a numeric value to each application, based on each of the criteria described in paragraph (1); 
(3)compare the total benefits of each application submitted, as determined by the rating system developed under paragraph (2), with the costs of such application, and rank each application based on the results of the comparison; and (4)ensure that only such applications that are ranked highly based on the results of the comparison conducted under paragraph (3) are considered to receive a grant under this section. 
(g)WeightingIn establishing the evaluation process under subsection (f), the Secretary may assign different weights to the criteria developed under subsection (f)(1) based on project type, population served by a project, and other context-sensitive considerations, provided that— (1)each application is rated on all criteria developed under subsection (f)(1); and 
(2)each application has the same possible minimum and maximum rating, regardless of any differences in the weighting of criteria. (h)Transparency (1)Publicly available informationPrior to the issuance of any notice of funding opportunity under this section, the Secretary shall make publicly available on the website of the Department of Transportation a detailed explanation of the evaluation and rating process developed under subsection (f), including any differences in the weighting of criteria pursuant to subsection (g), if applicable, and update such website for each revision of the evaluation and rating process. 
(2)Notifications to CongressThe Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, the Committee on Banking, Housing, and Urban Affairs of the Senate, and the Committee on Commerce, Science, and Transportation of the Senate the following written notifications: (A)A notification when the Secretary publishes or updates the information required under paragraph (1). 
(B)Not later than 30 days prior to the date on which the Secretary awards a grant under this section, a notification that includes— (i)the ratings of each application submitted pursuant to subsection (f)(2); 
(ii)the ranking of each application submitted pursuant to subsection (f)(3); and (iii)a list of all applications that receive final consideration by the Secretary to receive an award under this section pursuant to subsection (f)(4). 
(C)Not later than 3 business days prior to the date on which the Secretary announces the award of a grant under this section, a notification describing each grant to be awarded, including the amount and the recipient. (i)Technical assistanceOf the amounts made available to carry out this section, the Secretary may reserve up to $3,000,000 to provide technical assistance to eligible entities. 
(j)AdministrationOf the amounts made available to carry out this section, the Secretary may reserve up to $5,000,000 for the administrative costs of carrying out the program under this section. (k)Treatment of projects (1)Federal requirementsThe Secretary shall, with respect to a project funded by a grant under this section, apply— 
(A)the requirements of this title to a highway project; (B)the requirements of chapter 53 of title 49 to a public transportation project; and  
(C)the requirements of section 22905 of title 49 to a passenger rail or freight rail project.   (2)Multimodal projects (A)In generalExcept as otherwise provided in this paragraph, if an eligible project is a multimodal project, the Secretary shall— 
(i)determine the predominant modal component of the project; and (ii)apply the applicable requirements of such predominant modal component to the project. 
(B)Exceptions 
(i)Passenger or freight rail componentFor any passenger or freight rail component of a project, the requirements of section 22907(j)(2) of title 49 shall apply. (ii)Public transportation componentFor any public transportation component of a project, the requirements of section 5333 of title 49 shall apply.  
(C)Buy AmericaIn applying the Buy American requirements under section 313 of this title and sections 5320, 22905(a), and 24305(f) of title 49 to a multimodal project under this paragraph, the Secretary shall— (i)consider the various modal components of the project; and 
(ii)seek to maximize domestic jobs.  (3)Federal-aid highway requirementsNotwithstanding any other provision of this subsection, the Secretary shall require recipients of grants under this section to comply with subsection (a) of section 113 with respect to public transportation projects, passenger rail projects, and freight rail projects, in the same manner that recipients of grants are required to comply with such subsection for construction work performed on highway projects on Federal-aid highways. 
(l)Transparency 
(1)In generalNot later than 30 days after awarding a grant for a project under this section, the Secretary shall send to all applicants, and publish on the website of the Department of Transportation— (A)a summary of each application made to the program for the grant application period; and 
(B)the evaluation and justification for the project selection, including ratings and rankings assigned to all applications and a list of applications that received final consideration by the Secretary to receive an award under this section, for the grant application period. (2)BriefingThe Secretary shall provide, at the request of a grant applicant under this section, the opportunity to receive a briefing to explain any reasons the grant applicant was not awarded a grant.   
(m)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means— 
(A)a metropolitan planning organization; (B)a unit of local government; 
(C)a transit agency; (D)a Tribal Government or a consortium of tribal governments; 
(E)a multijurisdictional group of entities described in this paragraph; or (F)a State that applies for a grant under this section jointly with an entity described in subparagraphs (A) through (E). 
(2)Eligible projectThe term eligible project means any project eligible under this title or chapter 53 of title 49.. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is further amended by adding at the end the following new item: 
 
 
173. Community transportation investment grant program.. 
1303.Grants for charging and fueling infrastructure to modernize and reconnect America for the 21st century 
(a)PurposeThe purpose of this section is to establish a grant program to strategically deploy electric vehicle charging infrastructure and hydrogen fueling infrastructure along designated alternative fuel corridors that will be accessible to all drivers of electric vehicles and hydrogen vehicles. (b)Grant programSection 151 of title 23, United States Code, is amended— 
(1)in subsection (a) by striking Not later than 1 year after the date of enactment of the FAST Act, the Secretary shall and inserting The Secretary shall periodically; (2)in subsection (b)(2) by inserting previously designated by the Federal Highway Administration or after fueling corridors; 
(3)in subsection (d)— (A)by striking 5 years after the date of establishment of the corridors under subsection (a), and every 5 years thereafter and inserting 180 days after the date of enactment of the INVEST in America Act; and 
(B)by inserting establish a recurring process to regularly after the Secretary shall; (4)in subsection (e)— 
(A)in paragraph (1) by striking ; and and inserting a semicolon;  (B)in paragraph (2)— 
(i)by striking establishes an aspirational goal of achieving and inserting describes efforts to achieve; and (ii)by striking by the end of fiscal year 2020. and inserting a semicolon; and  
(C)by adding at the end the following:  (3)summarizes best practices and provides guidance, developed through consultation with the Secretary of Energy, for project development of electric vehicle charging infrastructure, hydrogen fueling infrastructure, and natural gas fueling infrastructure at the State, tribal, and local level to allow for the predictable deployment of such infrastructure; and 
(4)summarizes the progress and implementation of the grant program under subsection (f), including— (A)a description of how funds awarded through the grant program under subsection (f) will aid efforts to achieve strategic deployment of electric vehicle charging infrastructure and hydrogen fueling infrastructure in those corridors; 
(B)the total number and location of charging stations installed under subsection (f); and (C)the total estimated greenhouse gas emissions that have been reduced through the use of electric vehicle charging or hydrogen fueling infrastructure funded under subsection (f) using the methodology identified in paragraph (3)(B). ; and  
(5)by adding at the end the following:  (f)Electric vehicle charging and hydrogen fueling infrastructure grants (1)EstablishmentNot later than 1 year after the date of enactment of the INVEST in America Act, the Secretary shall establish a grant program to award grants to eligible entities for electric vehicle charging and hydrogen fueling infrastructure projects. 
(2)Eligible entityAn entity eligible to receive a grant under this subsection is— (A)a State or political subdivision of a State; 
(B)a metropolitan planning organization;  (C)a unit of local government; 
(D) a special purpose district or public authority with a transportation function, including a port authority; (E)a Tribal government; 
(F)an authority, agency, or instrumentality of, or an entity owned by, 1 or more of the entities described in subparagraphs (A) through (E); or (G)a group of entities described in subparagraphs (A) through (F). 
(3)ApplicationTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary shall require, including— (A)a description of— 
(i)the public accessibility of the charging or fueling infrastructure proposed to be funded with a grant under this subsection, including— (I)charging or fueling connector types; 
(II)publicly available information on real-time availability; and (III)payment methods available to all members of the public to ensure secure, convenient, fair, and equal access and not limited by membership to a particular provider; 
(ii)collaborative engagement with the entity with jurisdiction over the roadway and any other relevant stakeholders (including automobile manufacturers, utilities, infrastructure providers, technology providers, electric charging and hydrogen fuel providers, metropolitan planning organizations, States, Indian Tribes, units of local government, fleet owners, fleet managers, fuel station owners and operators, labor organizations, infrastructure construction and component parts suppliers, and multistate and regional entities)— (I)to foster enhanced, coordinated, public-private or private investment in electric vehicle charging and hydrogen fueling infrastructure; 
(II)to expand deployment of electric vehicle charging or hydrogen fueling infrastructure; (III)to protect personal privacy and ensure cybersecurity; and 
(IV)to ensure that a properly trained workforce is available to construct and install electric vehicle charging or hydrogen fueling infrastructure; (iii)the location of the station or fueling site, including consideration of— 
(I)the availability of onsite amenities for vehicle operators, including restrooms or food facilities; (II)access in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); 
(III)height and fueling capacity requirements for facilities that charge or refuel large vehicles, including semitrailer trucks; and (IV)appropriate distribution to avoid redundancy and fill charging or fueling gaps; 
(iv)infrastructure installation that can be responsive to technology advancements, including accommodating autonomous vehicles and future charging methods;  (v)the long-term operation and maintenance of the electric vehicle charging or hydrogen fueling infrastructure to avoid stranded assets and protect the investment of public funds in such infrastructure; and 
(vi)in the case of an applicant that is not a State department of transportation, the degree of coordination with the applicable State department of transportation; and (B)an assessment of the estimated greenhouse gas emissions and air pollution from vehicle emissions that will be reduced through the use of electric vehicle charging or hydrogen fueling infrastructure, which shall be conducted using one standardized methodology or tool as determined by the Secretary. 
(4)ConsiderationsIn selecting eligible entities to receive a grant under this subsection, the Secretary shall— (A)consider the extent to which the application of the eligible entity would— 
(i)reduce estimated greenhouse gas emissions and air pollution from vehicle emissions, weighted by the total Federal investment in the project; (ii)improve alternative fueling corridor networks by— 
(I)converting corridor-pending corridors to corridor-ready corridors; or (II)in the case of corridor-ready corridors, providing additional capacity— 
(aa)to meet excess demand for charging or fueling infrastructure; or (bb)to reduce congestion at existing charging or fueling infrastructure in high-traffic locations; 
(iii)meet current or anticipated market demands for charging or fueling infrastructure; (iv)enable or accelerate the construction of charging or fueling infrastructure that would be unlikely to be completed without Federal assistance; and 
(v)support a long-term competitive market for electric vehicle charging infrastructure or hydrogen fueling infrastructure that does not significantly impair existing electric vehicle charging or hydrogen fueling infrastructure providers; and (B)ensure, to the maximum extent practicable, geographic diversity among grant recipients to ensure that electric vehicle charging infrastructure or hydrogen fueling infrastructure is available throughout the United States. 
(5)Use of funds 
(A)In generalAny grant made under this subsection shall be— (i)directly related to the charging or fueling of a vehicle; and 
(ii)only for charging or fueling infrastructure that is open to the general public. (B)Location of infrastructure (i)In generalAny electric vehicle charging or hydrogen fueling infrastructure acquired and installed with a grant under this subsection shall be located along an alternative fuel corridor designated under this section or by a State or group of States. 
(ii)ExceptionNotwithstanding clause (i), the Secretary may make a grant for electric vehicle charging infrastructure not on a designated alternative fuel corridor if the applicant demonstrates that the proposed charging infrastructure would expand deployment of electric vehicle charging to a greater number of users than investments on such corridor. (C)Operating assistance (i)In generalSubject to clauses (ii) and (iii), an eligible entity that receives a grant under this subsection may use a portion of the funds for operating costs for the first 5 years of operations after the installation of electric vehicle charging or hydrogen fueling infrastructure while the facility transitions to independent system operations. 
(ii)InclusionOperating assistance under this subparagraph shall be limited to costs allocable to operating and maintaining the electric vehicle charging or hydrogen fueling infrastructure and service. (iii)LimitationOperating assistance under this subparagraph may not exceed the amount of a contract under subparagraph (A) to acquire and install electric vehicle charging or hydrogen fueling infrastructure. 
(D)Signs 
(i)In generalSubject to this paragraph and paragraph (6)(B), an eligible entity that receives a grant under this subsection may use a portion of the funds to acquire and install— (I)traffic control devices located in the right-of-way to provide directional information to electric vehicle charging or hydrogen fueling infrastructure acquired, installed, or operated with the grant under this subsection; and 
(II)on-premises signs to provide information about electric vehicle charging or hydrogen fueling infrastructure acquired, installed, or operated with a grant under this subsection. (ii)RequirementAny traffic control device or on-premises sign acquired, installed, or operated with a grant under this subsection shall comply with the Manual on Uniform Traffic Control Devices, if located in the right-of-way. 
(E)RevenueAn eligible entity receiving a grant under this subsection and a private entity referred to in subparagraph (F) may enter into a cost-sharing agreement under which the private entity submits to the eligible entity a portion of the revenue from the electric vehicle charging or hydrogen fueling infrastructure. (F)Private entity (i)In generalAn eligible entity receiving a grant under this subsection may use the funds in accordance with this paragraph to contract with a private entity for installation, operation, or maintenance of electric vehicle charging or hydrogen fueling infrastructure. 
(ii)InclusionAn eligible private entity shall include a privately, publicly, or cooperatively owned electric utility. (6)Project requirements (A)In generalNotwithstanding any other provision of law, any project funded by a grant under this subsection shall be treated as a project on a Federal-aid highway.  
(B)Electric vehicle charging projectsA project for electric vehicle charging infrastructure funded by a grant under this subsection shall be subject to the requirements of section 155. (7)Federal shareThe Federal share of the cost of a project carried out with a grant under this subsection shall not exceed 80 percent of the total project cost.. 
1304.Community climate innovation grants 
(a)In generalChapter 1 of title 23, United States Code, as amended by this title, is further amended by inserting after section 171 the following:  172.Community climate innovation grants (a)EstablishmentThe Secretary shall establish a community climate innovation grant program (in this section referred to as the Program) to make grants, on a competitive basis, for locally selected projects that reduce greenhouse gas emissions while improving the mobility, accessibility, and connectivity of the surface transportation system. 
(b)PurposeThe purpose of the Program shall be to support communities in reducing greenhouse gas emissions from the surface transportation system. (c)Eligible applicantsThe Secretary may make grants under the Program to the following entities: 
(1)A metropolitan planning organization. (2)A unit of local government or a group of local governments. 
(3)A subdivision of a local government. (4)A transit agency. 
(5)A special purpose district with a transportation function or a port authority. (6)A Tribal government or a consortium of tribal governments. 
(7)A multijurisdictional group of entities described in paragraphs (1) through (6). (d)ApplicationsTo be eligible for a grant under the Program, an entity specified in subsection (c) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate. 
(e)Eligible projectsThe Secretary may only provide a grant under the Program for a project that is expected to yield a significant reduction in greenhouse gas emissions from the surface transportation system and— (1)is a project eligible for assistance under this title or under chapter 53 of title 49; or 
(2)is a capital project as defined in section 22906 of title 49 to improve intercity passenger rail that will yield a significant reduction in single occupant vehicle trips and improve mobility on public roads. (f)Eligible usesGrant amounts received for a project under the Program may be used for— 
(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and (2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements. 
(g)Project prioritizationIn making grants for projects under the Program, the Secretary shall give priority to projects that are expected to yield the most significant reductions in greenhouse gas emissions from the surface transportation system.  (h)Additional considerationsIn making grants for projects under the Program, the Secretary shall consider the extent to which— 
(1)a project maximizes greenhouse gas reductions in a cost-effective manner; (2)a project reduces dependence on single-occupant vehicle trips or provides additional transportation options; 
(3)a project improves the connectivity and accessibility of the surface transportation system, particularly to low- and zero-emission forms of transportation, including public transportation, walking, and bicycling; (4)an applicant has adequately considered or will adequately consider, including through the opportunity for public comment, the environmental justice and equity impacts of the project; 
(5)a project contributes to geographic diversity among grant recipients, including to achieve a balance between urban, suburban, and rural communities;  (6)a project serves low-income communities, including areas of persistent poverty; and 
(7)a project uses pavement materials that demonstrate reductions in greenhouse gas emissions through sequestration or innovative manufacturing processes. (i)Funding (1)Maximum amountThe maximum amount of a grant under the Program shall be $25,000,000. 
(2)Technical assistanceOf the amounts made available to carry out the Program, the Secretary may use up to 1 percent to provide technical assistance to applicants and potential applicants. (j)Treatment of projects (1)Federal requirementsThe Secretary shall, with respect to a project funded by a grant under this section, apply— 
(A)the requirements of this title to a highway project; (B)the requirements of chapter 53 of title 49 to a public transportation project; and  
(C)the requirements of section 22905 of title 49 to a passenger rail or freight rail project.   (2)Multimodal projects (A)In generalExcept as otherwise provided in this paragraph, if an eligible project is a multimodal project, the Secretary shall— 
(i)determine the predominant modal component of the project; and (ii)apply the applicable requirements of such predominant modal component to the project. 
(B)Exceptions 
(i)Passenger or freight rail componentFor any passenger or freight rail component of a project, the requirements of section 22907(j)(2) of title 49 shall apply. (ii)Public transportation componentFor any public transportation component of a project, the requirements of section 5333 of title 49 shall apply.  
(C)Buy AmericaIn applying the Buy American requirements under section 313 of this title and sections 5320, 22905(a), and 24305(f) of title 49 to a multimodal project under this paragraph, the Secretary shall— (i)consider the various modal components of the project; and 
(ii)seek to maximize domestic jobs.  (3)Federal-aid highway requirementsNotwithstanding any other provision of this subsection, the Secretary shall require recipients of grants under this section to comply with subsection (a) of section 113 with respect to public transportation projects, passenger rail projects, and freight rail projects, in the same manner that recipients of grants are required to comply with such subsection for construction work performed on highway projects on Federal-aid highways. 
(k)Single-Occupancy vehicle highway facilitiesNone of the funds provided under this section may be used for a project that will result in the construction of new capacity available to single occupant vehicles unless the project consists of a high-occupancy vehicle facility and is consistent with section 166. (l)Definition of areas of persistent povertyIn this section, the term areas of persistent poverty means— 
(1)any county that has had 20 percent or more of the population of such county living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates; and (2)any census tract with a poverty rate of at least 20 percent, as measured by the most recent 5-year data series available from the American Community Survey of the Bureau of the Census.. 
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 171 the following:   172. Community climate innovation grants.. 1305.Metro performance program (a)EstablishmentThe Secretary of Transportation shall provide funding to metropolitan planning organizations in accordance with this section to enhance local decision making and control in delivering projects to address local transportation needs. 
(b)Designation 
(1)In generalThe Secretary shall designate high-performing metropolitan planning organizations based on the criteria in paragraph (3) to be direct recipients of funds under this section. (2)ResponsibilitiesA direct recipient shall assume, with respect to the amounts made available under this section, any responsibility for the oversight of Federal funds vested in a State department of transportation under chapter 1 of title 23, United States Code. 
(3)CriteriaIn designating an applicant under this subsection, the Secretary shall consider— (A)the legal, financial, and technical capacity of the applicant; 
(B)the level of coordination between the applicant and— (i)the State department of transportation of the State or States in which the metropolitan planning area represented by the applicant is located; 
(ii)local governments and providers of public transportation within the metropolitan planning area represented by the applicant; and (iii)if more than 1 metropolitan planning organization is designated within an urbanized area represented by the applicant, any other such metropolitan planning organization; 
(C)in the case of an applicant that represents an urbanized area population of greater than 200,000, the effectiveness of project delivery and timely obligation of funds made available under section 133(d)(1)(A)(i) of title 23, United States Code; (D)if the applicant or a local government within the metropolitan planning area that the applicant represents has been the recipient of a discretionary grant from the Secretary within the preceding 5 years, the administration of such grant; 
(E)the extent to which the planning and decision making process of the applicant, including the long-range transportation plan and the approved transportation improvement program under section 134 of such title, support— (i)the performance goals established under section 150(b) of such title; and 
(ii)the achievement of metropolitan or statewide performance targets established under section 150(c) of such title; and (F)any other criteria established by the Secretary. 
(4)Requirements 
(A)Call for nominationNot later than April 1, 2022, the Secretary shall publish in the Federal Register a notice soliciting applications for designation under this subsection. (B)GuidanceThe notification under paragraph (1) shall include guidance on the requirements and responsibilities of a direct recipient under this section. 
(C)DeterminationThe Secretary shall make all designations under this section for fiscal year 2023 not later than June 1, 2022. (5)TermExcept as provided in paragraph (6), a designation under this subsection shall— 
(A)be for a period of not less than 5 years; and (B)be renewable. 
(6)Termination 
(A)In generalThe Secretary shall establish procedures for the termination of a designation under this subsection. (B)ConsiderationsIn establishing procedures under subparagraph (A), the Secretary shall consider— 
(i)with respect to projects carried out under this section, compliance with the requirements of title 23, United States Code, or chapter 53 of title 49, United States Code; and (ii)the obligation rate of any funds— 
(I)made available under this section; and (II)in the case of a metropolitan planning organization that represents a metropolitan planning area with an urbanized area population of greater than 200,000, made available under section 133(d)(1)(A) of title 23, United States Code. 
(c)Use of funds 
(1)Eligible projectsFunds made available under this section may be obligated for the purposes described in section 133(b) of title 23, United States Code. (2)Administrative expenses and technical assistanceOf the amounts made available under this section, the Secretary may set aside not more than $5,000,000 for program management, oversight, and technical assistance to direct recipients. 
(d)Responsibilities of direct recipients 
(1)Direct availability of fundsNotwithstanding title 23, United States Code, the amounts made available under this section shall be allocated to each direct recipient for obligation. (2)Project delivery (A)In generalAt the request of the direct recipient, the State may collaborate with a project sponsor to ensure delivery of the project and compliance with all applicable Federal requirements. 
(B)Use of fundsAmounts made available under this section may be used to compensate the State for costs incurred in providing technical assistance under this paragraph. (3)Distribution of amounts among direct recipients (A)In generalSubject to subparagraph (B), on the first day of the fiscal year for which funds are made available under this section, the Secretary shall allocate such funds to each direct recipient as the proportion of the population (as determined by data collected by the Bureau of the Census) of the urbanized area represented by any 1 direct recipient bears to the total population of all of urbanized areas represented by all direct recipients. 
(B)Minimum and maximum amountsEach direct recipient shall receive not less than $10,000,000 and not more than $50,000,000 each fiscal year. (C)Minimum guaranteed amountIn making a determination whether to designate a metropolitan planning organization as a direct recipient under subsection (b), the Secretary shall ensure that each direct recipient receives the minimum required allocation under subparagraph (B). 
(D)Additional amountsIf any amounts remain unallocated after the distribution described in this subsection, such remaining amounts and an associated amount of obligation limitation shall be made available for the purposes described in clauses (i) and (ii) of section 133(d)(1)(A) of title 23, United States Code, and distributed among the States in proportion to the relative shares of the population (as determined by data collected by the Bureau of the Census) of the urbanized areas of each State bears to the total population of all urbanized areas across all States. (4)Assumption of responsibility of the Secretary (A)In generalFor projects carried out with funds provided under this section, the direct recipient may assume the responsibilities of the Secretary under title 23, United States Code, for design, plans, specifications, estimates, contract awards, and inspections with respect to the projects unless the Secretary determines that the assumption is not appropriate. 
(B)AgreementThe Secretary and the direct recipient shall enter into an agreement relating to the extent to which the direct recipient assumes the responsibilities of the Secretary under this paragraph. (C)LimitationsThe Secretary shall retain responsibilities described in subparagraph (A) for any project that the Secretary determines to be in a high-risk category, including projects on the National Highway System. 
(e)Expenditure of funds 
(1)Consistency with metropolitan planningExcept as otherwise provided in this section, programming and expenditure of funds for projects under this section shall be consistent with the requirements of section 134 of title 23, United States Code. (2)Selection of projects (A)In generalNotwithstanding subsections (j)(5) and (k)(4) of section 134 of such title, a direct recipient shall select, from the approved transportation improvement program under section 134 of such title, all projects described under this section, including projects on the National Highway System. 
(B)Eligible projectsThe project selection process described in this subsection shall apply to all federally funded projects within the boundaries of a metropolitan planning area served by a direct recipient that are carried out under this section. (C)Consultation requiredIn selecting a project under this subsection, the metropolitan planning organization shall consult with— 
(i)in the case of a highway project, the State and locality in which such project is located; and (ii)in the case of a transit project, any affected public transportation operator. 
(3)Rule of constructionNothing in this section shall be construed to limit the ability of a direct recipient to partner with a State department of transportation or other recipient of Federal funds under title 23, United States Code, or chapter 53 of title 49, United States Code, to carry out a project. (f)Treatment of funds (1)In generalExcept as provided in this section, funds made available to carry out this section shall be treated as funds apportioned under title 23, United States Code.  
(2)Treatment of projectsNotwithstanding any other provision of law, any project using funds provided under this section shall be treated as a project on a Federal-aid highway under chapter 1 of title 23, United States Code. (3)Federal shareThe Federal share of the cost of a project carried out under this section shall be determined in accordance with section 120 of title 23, United States Code. 
(g)Report 
(1)Direct recipient reportNot later than 60 days after the end of each fiscal year, each direct recipient shall submit to the Secretary a report that includes— (A)a list of projects funded with amounts provided under this section; 
(B)a description of any obstacles to complete projects or timely obligation of funds; and (C)recommendations to improve the effectiveness of the program under this section. 
(2)Report to CongressNot later than October 1, 2024, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— (A)summarizes the findings of each direct recipient provided under paragraph (1); 
(B)describes the efforts undertaken by both direct recipients and the Secretary to ensure compliance with the requirements of title 23 and chapter 53 of title 49, United States Code; (C)analyzes the capacity of direct recipients to receive direct allocations of funds under chapter 1 of title 23, United States Code; and 
(D)provides recommendations from the Secretary to— (i)improve the administration, oversight, and performance of the program established under this section; 
(ii)improve the effectiveness of direct recipients to complete projects and obligate funds in a timely manner; and (iii)evaluate options to expand the authority provided under this section, including to allow for the direct allocation to metropolitan planning organizations of funds made available to carry out clause (i) or (ii) of section 133(d)(1)(A) of title 23, United States Code. 
(3)UpdateNot less frequently than every 2 years, the Secretary shall update the report described in paragraph (2). (h)Definitions (1)Direct recipientIn this section, the term direct recipient means a metropolitan planning organization designated by the Secretary as high-performing under subsection (b) and that was directly allocated funds as described in subsection (d). 
(2)Metropolitan planning areaThe term metropolitan planning area has the meaning given such term in section 134 of title 23, United States Code. (3)Metropolitan planning organizationThe term metropolitan planning organization has the meaning given such term in section 134 of title 23, United States Code. 
(4)National Highway SystemThe term National Highway System has the meaning given such term in section 101 of title 23, United States Code.  (5)StateThe term State has the meaning given such term in section 101 of title 23, United States Code. 
(6)Urbanized areaThe term urbanized area has the meaning given such term in section 134 of title 23, United States Code. 1306.Gridlock reduction grant program (a)EstablishmentThe Secretary of Transportation shall establish a gridlock reduction program to make grants, on a competitive basis, for projects to reduce, and mitigate the adverse impacts of, traffic congestion. 
(b)ApplicationsTo be eligible for a grant under this section, an applicant shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate. (c)Eligible ApplicantsThe Secretary may make grants under this section to an applicant that is serving an urbanized area, as designated by the Bureau of the Census, with a population of not less than 1,000,000 and that is— 
(1)a metropolitan planning organization; (2)a unit of local government or a group of local governments;  
(3)a multijurisdictional group of entities described in paragraphs (1) and (2); or  (4)a State that is in partnership with an entity described in paragraph (1), (2), or (3).  
(d)Eligible ProjectsThe Secretary may award grants under this section to applicants that submit a comprehensive program of surface transportation-related projects to reduce traffic congestion and related adverse impacts, including a project for 1 or more of the following: (1)Transportation systems management and operations. 
(2)Intelligent transportation systems. (3)Real-time traveler information. 
(4)Traffic incident management. (5)Active traffic management. 
(6)Traffic signal timing. (7)Multimodal travel payment systems. 
(8)Transportation demand management, including employer-based commuting programs such as carpool, vanpool, transit benefit, parking cashout, shuttle, or telework programs. (9)A project to provide transportation options to reduce traffic congestion, including— 
(A)a project under chapter 53 of title 49, United States Code; and (B)a bicycle or pedestrian project, including a project to provide safe and connected active transportation networks. 
(10)Any other project, as determined appropriate by the Secretary.  (e)Award Prioritization (1)In generalIn selecting grants under this section, the Secretary shall prioritize applicants serving urbanized areas, as described in subsection (c), that are experiencing a high degree of recurrent transportation congestion, as determined by the Secretary. 
(2)Additional considerationsIn selecting grants under this section, the Secretary shall also consider the extent to which the project would— (A)reduce traffic congestion and improve the reliability of the surface transportation system; 
(B)mitigate the adverse impacts of traffic congestion on the surface transportation system, including safety and environmental impacts; (C)maximize the use of existing capacity; and 
(D)employ innovative, integrated, and multimodal solutions to the items described in subparagraphs (A), (B), and (C). (f)Federal share (1)In generalThe Federal share of the cost of a project carried out under this section may not exceed 60 percent. 
(2)Maximum Federal shareFederal assistance other than a grant for a project under this section may be used to satisfy the non-Federal share of the cost of such project, except that the total Federal assistance provided for a project receiving a grant under this section may not exceed 80 percent of the total project cost. (g)Use of fundsFunds made available for a project under this section may be used for— 
(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and (2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements. 
(h)Funding 
(1)Grant amountA grant under this section shall be in an amount not less than $10,000,000 and not more than $50,000,000. (2)AvailabilityFunds made available under this program shall be available until expended. 
(i)Freight project set-Aside 
(1)In generalThe Secretary shall set aside not less than 50 percent of the funds made available to carry out this section for grants for freight projects under this subsection. (2)Eligible usesThe Secretary shall provide funds set aside under this subsection to applicants that submit a comprehensive program of surface transportation-related projects to reduce freight-related traffic congestion and related adverse impacts, including— 
(A)freight intelligent transportation systems; (B)real-time freight parking information; 
(C)real-time freight routing information; (D)freight transportation and delivery safety projects; 
(E)first-mile and last-mile delivery solutions; (F)shifting freight delivery to off-peak travel times; 
(G)reducing greenhouse gas emissions and air pollution from freight transportation and delivery, including through the use of innovative vehicles that produce fewer greenhouse gas emissions; (H)use of centralized delivery locations; 
(I)designated freight vehicle parking and staging areas; (J)curb space management; and 
(K)other projects, as determined appropriate by the Secretary. (3)Award prioritization (A)In generalIn providing funds set aside under this section, the Secretary shall prioritize applicants serving urbanized areas, as described in subsection (c), that are experiencing a high degree of recurrent congestion due to freight transportation, as determined by the Secretary. 
(B)Additional ConsiderationsIn providing funds set aside under this subsection, the Secretary shall consider the extent to which the proposed project— (i)reduces freight-related traffic congestion and improves the reliability of the freight transportation system; 
(ii)mitigates the adverse impacts of freight-related traffic congestion on the surface transportation system, including safety and environmental impacts; (iii)maximizes the use of existing capacity; 
(iv)employs innovative, integrated, and multimodal solutions to the items described in clauses (i) through (iii); and (v)leverages Federal funds with non-Federal contributions.  
(4)FlexibilityIf the Secretary determines that there are insufficient qualified applicants to use the funds set aside under this subsection, the Secretary may use such funds for grants for any projects eligible under this section. (j)Report (1)Recipient reportThe Secretary shall ensure that not later than 2 years after the Secretary awards grants under this section, the recipient of each such grant submits to the Secretary a report that contains— 
(A)information on each activity or project that received funding under this section; (B)a summary of any non-Federal resources leveraged by a grant under this section; 
(C)any statistics, measurements, or quantitative assessments that demonstrate the congestion reduction, reliability, safety, and environmental benefits achieved through activities or projects that received funding under this section; and (D)any additional information required by the Secretary. 
(2)Report to CongressNot later than 6 months after the date specified in paragraph (1), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works, the Committee on Commerce, Science, and Transportation, and the Committee on Banking, Housing, and Urban Affairs of the Senate, and make publicly available on a website, a report detailing— (A)a summary of any information provided under paragraph (1); and 
(B)recommendations and best practices to— (i)reduce traffic congestion, including freight-related traffic congestion, and improve the reliability of the surface transportation system; 
(ii)mitigate the adverse impacts of traffic congestion, including freight-related traffic congestion, on the surface transportation system, including safety and environmental impacts; and (iii)employ innovative, integrated, and multimodal solutions to the items described in clauses (i) and (ii). 
(k)NotificationNot later than 3 business days before awarding a grant under this section, the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works, the Committee on Commerce, Science, and Transportation, and the Committee on Banking, Housing, and Urban Affairs of the Senate of the intention to award such a grant. (l)Treatment of projects (1)Federal requirementsThe Secretary shall, with respect to a project funded by a grant under this section, apply— 
(A)the requirements of title 23, United States Code, to a highway project; (B)the requirements of chapter 53 of title 49, United States Code, to a public transportation project; and 
(C)the requirements of section 22905 of title 49, United States Code, to a passenger rail or freight rail project. (2)Multimodal projects (A)In generalExcept as otherwise provided in this paragraph, if an eligible project is a multimodal project, the Secretary shall— 
(i)determine the predominant modal component of the project; and (ii)apply the applicable requirements of such predominant modal component to the project. 
(B)Exceptions 
(i)Passenger or freight rail componentFor any passenger or freight rail component of a project, the requirements of section 22907(j)(2) of title 49, United States Code, shall apply. (ii)Public transportation componentFor any public transportation component of a project, the requirements of section 5333 of title 49, United States Code, shall apply.  
(C)Buy AmericaIn applying the Buy American requirements under section 313 of title 23, United States Code, and sections 5320, 22905(a), and 24305(f) of title 49, United States Code, to a multimodal project under this paragraph, the Secretary shall— (i)consider the various modal components of the project; and 
(ii)seek to maximize domestic jobs.  (3)Federal-aid highway requirementsNotwithstanding any other provision of this subsection, the Secretary shall require recipients of grants under this section to comply with subsection (a) of section 113 of title 23, United States Code, with respect to public transportation projects, passenger rail projects, and freight rail projects, in the same manner that recipients of grants are required to comply with such subsection for construction work performed on highway projects on Federal-aid highways. 
(m)Treatment of fundsExcept as provided in subsection (l), funds authorized for the purposes described in this section shall be available for obligation in the same manner as if the funds were apportioned under chapter 1 of title 23, United States Code. 1307.Rebuild rural grant program (a)EstablishmentThe Secretary of Transportation shall establish a rebuild rural grant program to improve the safety, state of good repair, and connectivity of transportation infrastructure in rural communities. 
(b)Grant authority 
(1)In generalIn carrying out the program established in subsection (a), the Secretary shall make grants, on a competitive basis, in accordance with this section. (2)Grant amountA grant made under this program shall be for no more than $25,000,000. 
(c)Eligible applicantsThe Secretary may make a grant under this section to— (1)a State; 
(2)a metropolitan planning organization or a regional transportation planning organization; (3)a unit of local government; 
(4)a Federal land management agency; (5)a Tribal government or a consortium of Tribal governments; and 
(6)a multijurisdictional group of entities described in this subsection. (d)ApplicationsTo be eligible for a grant under this section, an entity specified under subsection (c) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines is appropriate. 
(e)Eligible projectsThe Secretary shall provide grants under this section to projects eligible under title 23, United States Code, including projects on and off the Federal-aid highway system, that improve safety, state of good repair, or connectivity in a rural community, including projects to— (1)improve transportation safety, including projects on high-risk rural roads and on Federal lands; 
(2)improve state of good repair, including projects to repair and rehabilitate bridges on and off the Federal-aid highway system; (3)provide or increase access to jobs and services; 
(4)provide or increase access to— (A)a grain elevator; 
(B)an agricultural facility; (C)a mining facility; 
(D)a forestry facility; (E)an intermodal facility; or 
(F)any other facility that supports the economy of a rural community; and (5)reduce vehicle-wildlife collisions and improve habitat connectivity. 
(f)Eligible project costsGrant amounts for a project under this section may be used for— (1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and 
(2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements. (g)Federal share (1)In generalThe share of the cost of a project provided with a grant under this section may not exceed 80 percent of the total cost of such project.  
(2)Maximum Federal assistanceFederal assistance other than a grant under this section may be used to satisfy up to 100 percent of the total cost of such project. (h)PriorityIn making grants under this section, the Secretary shall prioritize projects that address— 
(1)significant transportation safety challenges; (2)state of good repair challenges that pose safety risks or risks to a local economy; 
(3)economic development challenges; (4)connectivity challenges that limit access to jobs or services; and 
(5)coordination of projects in the highway right-of-way with proposed broadband service infrastructure needs. (i)NotificationNot later than 3 business days before awarding a grant under this section, the Secretary of Transportation shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of the intention to award such a grant.  
(j)Treatment of projectsNotwithstanding any other provision of law, a project carried out under this section shall be treated as if the project is located on a Federal-aid highway. (k)Definition of rural communityIn this section, the term rural community means an area that is not an urbanized area, as such term is defined in section 101(a) of title 23, United States Code. 
1308.Parking for commercial motor vehicles 
(a)EstablishmentThe Secretary of Transportation shall establish a program under which the Secretary shall make grants, on a competitive basis, to eligible entities to address the shortage of parking for commercial motor vehicles to improve the safety of commercial motor vehicle operators. (b)ApplicationsTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary may require. 
(c)Eligible projectsProjects eligible under this section are projects that— (1)construct safety rest areas that include parking for commercial motor vehicles; 
(2)construct commercial motor vehicle parking facilities— (A)adjacent to private commercial truckstops and travel plazas;  
(B)within the boundaries of, or adjacent to, a publicly owned freight facility, including a port terminal operated by a public authority; and (C)at existing facilities, including inspection and weigh stations and park-and-ride locations; 
(3)open existing weigh stations, safety rest areas, and park-and-ride facilities to commercial motor vehicle parking;  (4)facilitate access to publicly and privately provided commercial motor vehicle parking, such as through the use of intelligent transportation systems;  
(5)construct turnouts along a Federal-aid highway for commercial motor vehicles; (6)make capital improvements to public commercial motor vehicle parking facilities that are closed on a seasonal basis to allow the facilities to remain open year-round; 
(7)open existing commercial motor vehicle chain-up areas that are closed on a seasonal basis to allow the facilities to remain open year-round for commercial motor vehicle parking; (8)address commercial motor vehicle parking and layover needs in emergencies that strain the capacity of existing publicly and privately provided commercial motor vehicle parking; and  
(9)make improvements to existing commercial motor vehicle parking facilities, including advanced truckstop electrification systems. (d)Use of funds (1)In generalAn eligible entity may use a grant under this section for— 
(A)development phase activities, including planning, feasibility analysis, benefit-cost analysis, environmental review, preliminary engineering and design work, and other preconstruction activities necessary to advance a project described in subsection (c); and (B)construction and operational improvements, as such terms are defined in section 101 of title 23, United States Code. 
(2)Private sector participationAn eligible entity that receives a grant under this section may partner with a private entity to carry out an eligible project under this section. (3)LimitationNot more than 10 percent of the amounts made available to carry out this section may be used to promote the availability of existing commercial motor vehicle parking.  
(e)Selection criteriaIn making grants under this section, the Secretary shall consider— (1)in the case of construction of new commercial motor vehicle parking capacity, the shortage of public and private commercial motor vehicle parking near the project; and  
(2)the extent to which each project— (A)would increase commercial motor vehicle parking capacity or utilization; 
(B)would facilitate the efficient movement of freight; (C)would improve safety, traffic congestion, and air quality; 
(D)is cost effective; and (E)reflects consultation with motor carriers, commercial motor vehicle operators, and private providers of commercial motor vehicle parking. 
(f)Notification of CongressNot later than 3 business days before awarding a grant under this section, the Secretary of Transportation shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of the intention to award such a grant.  (g)Treatment of funds (1)Treatment of projectsNotwithstanding any other provision of law, any project funded by a grant under this section shall be treated as a project on a Federal-aid highway under chapter 1 of title 23, United States Code. 
(2)Federal shareThe Federal share of the cost of a project under this section shall be determined in accordance with subsections (b) and (c) of section 120 of title 23, United States Code.  (h)Amendment to MAP–21Section 1401(c)(1) of MAP–21 (23 U.S.C. 137 note) is amended— 
(1)by inserting and private providers of commercial motor vehicle parking after personnel; and  (2)in subparagraph (A) by striking the capability of the State to provide and inserting the availability of. 
(i)Survey; comparative assessment; report 
(1)UpdateNot later than 18 months after the date of enactment of this Act, the Secretary shall update the survey of each State required under section 1401(c)(1) of the MAP–21 (23 U.S.C. 137 note). (2)ReportNot later than 1 year after the deadline under paragraph (1), the Secretary shall publish on the website of the Department of Transportation and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that— 
(A)evaluates the availability of adequate parking and rest facilities for commercial motor vehicles engaged in interstate transportation; (B)evaluates the effectiveness of the projects funded under this section in improving access to truck parking; and  
(C)reports on the progress being made to provide adequate commercial motor vehicle parking facilities in the State. (3)ConsultationThe Secretary shall prepare the report required under paragraph (2) in consultation with— 
(A)relevant State motor carrier safety personnel; (B)motor carriers and commercial motor vehicle operators; and 
(C)private providers of commercial motor vehicle parking. (j)DefinitionsIn this section: 
(1)Commercial motor vehicleThe term commercial motor vehicle has the meaning given such term in section 31132 of title 49, United States Code. (2)Eligible entityThe term eligible entity means— 
(A)a State; (B)a metropolitan planning organization; 
(C)a unit of local government; (D)a political subdivision of a State or local government carrying out responsibilities relating to commercial motor vehicle parking; and 
(E)a multistate or multijurisdictional group of entities described in subparagraphs (A) through (D).  (3)Safety rest areaThe term safety rest area has the meaning given such term in section 120(c) of title 23, United States Code.  
1309.Active transportation connectivity grant program 
(a)EstablishmentThe Secretary of Transportation shall establish an active transportation connectivity grant program to provide for safe and connected active transportation facilities. (b)Grant authorityIn carrying out the program established in subsection (a), the Secretary shall make grants, on a competitive basis, in accordance with this section. 
(c)Eligible applicantsThe Secretary may make a grant under this section to— (1)a State; 
(2)a metropolitan planning organization; (3)a regional transportation authority; 
(4)a unit of local government; (5)a Federal land management agency; 
(6)a natural resource or public land agency; (7)a Tribal government or a consortium of Tribal governments; 
(8)any local or regional governmental entity with responsibility for or oversight of transportation or recreational trails; and (9)a multistate or multijurisdictional group of entities described in this subsection. 
(d)ApplicationsTo be eligible for a grant under this section, an entity specified under subsection (c) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines is appropriate. (e)Eligible projectsThe Secretary shall provide grants under this section to projects that improve the connectivity and the use of active transportation facilities— 
(1)including— (A)active transportation networks; 
(B)active transportation spines; and (C)planning related to the development of— 
(i)active transportation networks; (ii)active transportation spines; and 
(iii)complete streets plans to create a connected network of active transportation facilities, including sidewalks, bikeways, or pedestrian and bicycle trails; and (2)that have— 
(A)total project costs of not less than $15,000,000; or (B)in the case of planning grants under subsection (f), a total cost of not less than $100,000. 
(f)Planning grantsOf the amounts made available to carry out this section, the Secretary may use not more than 10 percent to provide planning grants to eligible applicants for activities under subsection (e)(1)(C). (g)ConsiderationsIn making grants under this section, the Secretary shall consider the extent to which— 
(1)a project is likely to provide substantial additional opportunities for walking and bicycling, including through the creation of— (A)active transportation networks connecting destinations within or between communities, including schools, workplaces, residences, businesses, recreation areas, and other community areas; and 
(B)active transportation spines connecting 2 or more communities, metropolitan areas, or States;  (2)an applicant has adequately considered or will consider, including through the opportunity for public comment, the environmental justice and equity impacts of the project; 
(3)the project would improve safety for vulnerable road users, including through the use of complete street design policies or a safe system approach; and (4)a project integrates active transportation facilities with public transportation services, where available, to improve access to public transportation. 
(h)Limitation 
(1)In generalThe share of the cost of a project assisted with a grant under this section may not exceed 80 percent. (2)Maximum Federal assistanceFederal assistance other than a grant under this section may be used to satisfy up to 100 percent of the total project cost. 
(i)Eligible project costsAmounts made available for a project under this section may be used for— (1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and 
(2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements. (j)NotificationNot later than 3 business days before awarding a grant under this section, the Secretary of Transportation shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of the intention to award such a grant. 
(k)Treatment of projectsNotwithstanding any other provision of law, a project carried out under this section shall be treated in the manner described under section 133(i) of title 23, United States Code.  (l)DefinitionsIn this section: 
(1)Active transportationThe term active transportation means mobility options powered primarily by human energy, including bicycling and walking. (2)Active transportation networkThe term active transportation network means facilities built for active transportation, including sidewalks, bikeways, and pedestrian and bicycle trails, that connect destinations within a community, a metropolitan area, or on Federal lands. 
(3)Active transportation spineThe term active transportation spine means facilities built for active transportation, including sidewalks, bikeways, and pedestrian and bicycle trails, that connect communities, metropolitan areas, Federal lands, or States. (4)Safe system approachThe term safe system approach has the meaning given such term in section 148(a) of title 23, United States Code. 
(5)Vulnerable road userThe term vulnerable road user has the meaning given such term in section 148(a) of title 23, United States Code.  DPlanning, Performance Management, and Asset Management 1401.Metropolitan transportation planningSection 134 of title 23, United States Code, is amended— 
(1)in subsection (a) by striking resiliency needs while minimizing transportation-related fuel consumption and air pollution and inserting resiliency and climate change adaptation needs while reducing transportation-related fuel consumption, air pollution, and greenhouse gas emissions; (2)in subsection (b)— 
(A)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and (B)by inserting after paragraph (5) the following: 
 
(6)STIPThe term STIP means a statewide transportation improvement program developed by a State under section 135(g).;  (3)in subsection (c)— 
(A)in paragraph (1) by striking and transportation improvement programs and inserting and TIPs; and  (B)by adding at the end the following: 
 
(4)ConsiderationIn developing the plans and TIPs, metropolitan planning organizations shall consider direct and indirect emissions of greenhouse gases. ; (4)in subsection (d)— 
(A)in paragraph (2) by striking Not later than 2 years after the date of enactment of MAP–21, each and inserting Each; (B)in paragraph (3) by adding at the end the following: 
 
(D)Considerations 
(i)Equitable and proportional representationIn designating officials or representatives under paragraph (2), the metropolitan planning organization shall consider the equitable and proportional representation of the population of the metropolitan planning area. (ii)Savings clauseNothing in this paragraph shall require a metropolitan planning organization in existence on the date of enactment of this subparagraph to be restructured. 
(iii)RedesignationNotwithstanding clause (ii), the requirements of this paragraph shall apply to any metropolitan planning organization redesignated under paragraph (6).; (C)in paragraph (6)(B) by striking paragraph (2) and inserting paragraphs (2) or (3)(D); and  
(D)in paragraph (7)— (i)by striking an existing metropolitan planning area and inserting an urbanized area; and 
(ii)by striking the existing metropolitan planning area and inserting the area; (5)in subsection (g)— 
(A)in paragraph (1) by striking a metropolitan area and inserting an urbanized area; (B)in paragraph (2) by striking MPOs and inserting Metropolitan planning areas;  
(C)in paragraph (3)(A) by inserting emergency response and evacuation, climate change adaptation and resilience, after disaster risk reduction,; and (D)by adding at the end the following:  
 
(4)Coordination between MPOs 
(A)In generalIf more than 1 metropolitan planning organization is designated within an urbanized area under subsection (d)(7), the metropolitan planning organizations designated within the area shall ensure, to the maximum extent practicable, the consistency of any data used in the planning process, including information used in forecasting transportation demand. (B)Savings clauseNothing in this paragraph requires metropolitan planning organizations designated within a single urbanized area to jointly develop planning documents, including a unified long-range transportation plan or unified TIP.; 
(6)in subsection (h)(1)— (A)by striking subparagraph (E) and inserting the following: 
 
(E)protect and enhance the environment, promote energy conservation, reduce greenhouse gas emissions, improve the quality of life and public health, and promote consistency between transportation improvements and State and local planned growth and economic development patterns, including housing and land use patterns;; (B)in subparagraph (I)— 
(i)by inserting , sea level rise, extreme weather, and climate change after stormwater; and (ii)by striking and at the end; 
(C)by redesignating subparagraph (J) as subparagraph (L); and (D)by inserting after subparagraph (I) the following: 
 
(J)facilitate emergency management, response, and evacuation and hazard mitigation; (K)improve the level of transportation system access; and; 
(7)in subsection (h)(2) by striking subparagraph (A) and inserting the following:  (A)In generalThrough the use of a performance-based approach, transportation investment decisions made as a part of the metropolitan transportation planning process shall support the national goals described in section 150(b), the achievement of metropolitan and statewide targets established under section 150(d), the improvement of transportation system access (consistent with section 150(f)), and the general purposes described in section 5301 of title 49.; 
(8)in subsection (i)— (A)in paragraph (2)(D)(i) by inserting reduce greenhouse gas emissions and before restore and maintain; 
(B)in paragraph (2)(G) by inserting and climate change after infrastructure to natural disasters;  (C)in paragraph (2)(H) by inserting greenhouse gas emissions, after pollution,; 
(D)in paragraph (5)— (i)in subparagraph (A) by inserting air quality, public health, housing, transportation, resilience, hazard mitigation, emergency management, after conservation,; and 
(ii)by striking subparagraph (B) and inserting the following:  (B)IssuesThe consultation shall involve, as appropriate, comparison of transportation plans to other relevant plans, including, if available— 
(i)State conservation plans or maps; and (ii)inventories of natural or historic resources.; and  
(E)by amending paragraph (6)(C) to read as follows:  (C)Methods (i)In generalIn carrying out subparagraph (A), the metropolitan planning organization shall, to the maximum extent practicable— 
(I)hold any public meetings at convenient and accessible locations and times; (II)employ visualization techniques to describe plans; and 
(III)make public information available in electronically accessible format and means, such as the internet, as appropriate to afford reasonable opportunity for consideration of public information under subparagraph (A). (ii)Additional methodsIn addition to the methods described in clause (i), in carrying out subparagraph (A), the metropolitan planning organization shall, to the maximum extent practicable— 
(I)use virtual public involvement, social media, and other web-based tools to encourage public participation and solicit public feedback; and (II)use other methods, as appropriate, to further encourage public participation of historically underrepresented individuals in the transportation planning process. ;  
(9)in subsection (j) by striking transportation improvement program and inserting TIP each place it appears; and (10)by striking Federally each place it appears and inserting federally.  
1402.Statewide and nonmetropolitan transportation planningSection 135 of title 23, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (1) by striking statewide transportation improvement program and inserting STIP; (B)in paragraph (2)— 
(i)by striking The statewide transportation plan and the and inserting the following:   (A) In generalThe statewide transportation plan and the; 
(ii)by striking transportation improvement program and inserting STIP; and (iii)by adding at the end the following: 
 
(B)ConsiderationIn developing the statewide transportation plans and STIPs, States shall consider direct and indirect emissions of greenhouse gases.; and  (C)in paragraph (3) by striking transportation improvement program and inserting STIP; 
(2)in subsection (d)— (A)in paragraph (1)— 
(i)in subparagraph (E)— (I)by inserting reduce greenhouse gas emissions, after promote energy conservation,; 
(II)by inserting and public health after improve the quality of life; and (III)by inserting , including housing and land use patterns after economic development patterns;  
(ii)in subparagraph (I)— (I)by inserting , sea level rise, extreme weather, and climate change after mitigate stormwater; and  
(II)by striking and after the semicolon;  (iii)by redesignating subparagraph (J) as subparagraph (L); and 
(iv)by inserting after subparagraph (I) the following:  (J)facilitate emergency management, response, and evacuation and hazard mitigation; 
(K)improve the level of transportation system access; and; (B)in paragraph (2)— 
(i)by striking subparagraph (A) and inserting the following:   (A)In generalThrough the use of a performance-based approach, transportation investment decisions made as a part of the statewide transportation planning process shall support— 
(i)the national goals described in section 150(b); (ii)the consideration of transportation system access (consistent with section 150(f)); 
(iii)the achievement of statewide targets established under section 150(c); and (iv)the general purposes described in section 5301 of title 49.; and 
(ii)in subparagraph (D) by striking statewide transportation improvement program and inserting STIP; and (C)in paragraph (3) by striking statewide transportation improvement program and inserting STIP;  
(3)in subsection (e)(3) by striking transportation improvement program and inserting STIP; (4)in subsection (f)— 
(A)in paragraph (2)(D)— (i)in clause (i) by inserting air quality, public health, housing, transportation, resilience, hazard mitigation, emergency management, after conservation,; and 
(ii)by amending clause (ii) to read as follows:  (ii)Comparison and considerationConsultation under clause (i) shall involve the comparison of transportation plans to other relevant plans and inventories, including, if available— 
(I)State and tribal conservation plans or maps; and (II)inventories of natural or historic resources.;  
(B)in paragraph (3)(B)— (i)by striking In carrying out and inserting the following: 
 
(i)In generalin carrying out;  (ii)by redesignating clauses (i) through (iv) as subclauses (I) through (IV), respectively; and 
(iii)by adding at the end the following:  (ii)Additional methodsIn addition to the methods described in clause (i), in carrying out subparagraph (A), the State shall, to the maximum extent practicable— 
(I)use virtual public involvement, social media, and other web-based tools to encourage public participation and solicit public feedback; and (II)use other methods, as appropriate, to further encourage public participation of historically underrepresented individuals in the transportation planning process. ;  
(C)in paragraph (4)(A) by inserting reduce greenhouse gas emissions and after potential to; and (D)in paragraph (8) by inserting greenhouse gas emissions, after pollution,; 
(5)in subsection (g)— (A)in paragraph (1)(A) by striking statewide transportation improvement program and inserting STIP; 
(B)in paragraph (3) by striking operators),, and inserting operators),; (C)in paragraph (4) by striking statewide transportation improvement program and inserting STIP each place it appears; 
(D)in paragraph (5)— (i)in subparagraph (A) by striking transportation improvement program and inserting STIP; 
(ii)in subparagraph (B)(ii) by striking metropolitan transportation improvement program and inserting TIP; (iii)in subparagraph (C) by striking transportation improvement program and inserting STIP each place it appears; 
(iv)in subparagraph (E) by striking transportation improvement program and inserting STIP; (v)in subparagraph (F)(i) by striking transportation improvement program and inserting STIP each place it appears; 
(vi)in subparagraph (G)(ii) by striking transportation improvement program and inserting STIP; and (vii)in subparagraph (H) by striking transportation improvement program and inserting STIP; 
(E)in paragraph (6)— (i)in subparagraph (A)— 
(I)by striking transportation improvement program and inserting STIP; and  (II)by striking and projects carried out under the bridge program or the Interstate maintenance program under this title; and 
(ii)in subparagraph (B)— (I)by striking or under the bridge program or the Interstate maintenance program;  
(II)by striking 5310, 5311, 5316, and 5317 and inserting 5310 and 5311; and (III)by striking statewide transportation improvement program and inserting STIP;  
(F)in paragraph (7)— (i)in the heading by striking Transportation improvement program and inserting STIP; and 
(ii)by striking transportation improvement program and inserting STIP; (G)in paragraph (8) by striking statewide transportation plans and programs and inserting statewide transportation plans and STIPs; and  
(H)in paragraph (9) by striking transportation improvement program and inserting STIP; (6)in subsection (h)(2)(A) by striking Not later than 5 years after the date of enactment of the MAP–21, and inserting Not less frequently than once every 4 years,; 
(7)in subsection (k) by striking transportation improvement program and inserting STIP each place it appears; and (8)in subsection (m) by striking transportation improvement programs and inserting STIPs. 
1403.National goals and performance management measures 
(a)In generalSection 150 of title 23, United States Code, is amended— (1)in subsection (b)— 
(A)by redesignating paragraph (7) as paragraph (8); and (B)by inserting after paragraph (6) the following:  
 
(7)Combating climate changeTo reduce carbon dioxide and other greenhouse gas emissions and reduce the climate impacts of the transportation system.;  (2)in subsection (c)— 
(A)in paragraph (1) by striking Not later than 18 months after the date of enactment of the MAP–21, the Secretary and inserting The Secretary; and  (B)by adding at the end the following: 
 
(7)Greenhouse gas emissionsThe Secretary shall establish, in consultation with the Administrator of the Environmental Protection Agency, measures for States to use to assess— (A)carbon dioxide emissions per capita on public roads; and 
(B)any other greenhouse gas emissions per capita on public roads that the Secretary determines to be appropriate. ; (3)in subsection (d)— 
(A)in paragraph (1)— (i)by striking Not later than 1 year after the Secretary has promulgated the final rulemaking under subsection (c), each and inserting Each; and 
(ii)by striking and (6) and inserting (6), and (7); and (B)by adding at the end the following: 
 
(3)Regressive targets 
(A)In generalA State may not establish a regressive target for the measures described under paragraph (4) or paragraph (7) of subsection (c).  (B)Regressive target definedIn this paragraph, the term regressive target means a target that fails to demonstrate constant or improved performance for a particular measure.;  
(4)in subsection (e)— (A)by striking Not later than 4 years after the date of enactment of the MAP–21 and biennially thereafter, a and inserting A; and 
(B)by inserting biennial after the Secretary a; and (5)by adding at the end the following: 
 
(f)Transportation system access 
(1)In generalThe Secretary shall establish measures for States and metropolitan planning organizations to use to assess the level of safe, reliable, and convenient transportation system access to— (A)employment; and 
(B)services. (2)ConsiderationsThe measures established pursuant to paragraph (1) shall include the ability for States and metropolitan planning organizations to assess— 
(A)the change in the level of transportation system access for various modes of travel, including connection to other modes of transportation, that would result from new transportation investments; and (B)the level of transportation system access for economically disadvantaged communities, including to affordable housing. 
(3)Definition of servicesIn this subsection, the term services includes healthcare facilities, child care, education and workforce training, food sources, banking and other financial institutions, and other retail shopping establishments.. (b)Metropolitan transportation planningSection 134 of title 23, United States Code, is further amended— 
(1)in subsection (j)(2)(D)— (A)by striking Performance target achievement and inserting Performance management; 
(B)by striking The TIP and inserting the following:  (i)In generalThe TIP; and  
(C)by adding at the end the following:  (ii)Transportation management areasFor metropolitan planning areas that represent an urbanized area designated as a transportation management area under subsection (k), the TIP shall include— 
(I)a discussion of the anticipated effect of the TIP toward achieving the performance targets established in the metropolitan transportation plan, linking investment priorities to such performance targets; and (II)a description of how the TIP would improve the overall level of transportation system access, consistent with section 150(f).;  
(2)in subsection (k)— (A)in paragraph (3)(A)— 
(i)by striking shall address congestion management and inserting the following:  shall address— 
(i)congestion management;  (ii)by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:   (ii)the overall level of transportation system access for various modes of travel within the metropolitan planning area, including the level of access for economically disadvantaged communities, consistent with section 150(f), that is based on a cooperatively developed and implemented metropolitan-wide strategy, assessing both new and existing transportation facilities eligible for funding under this title and chapter 53 of title 49.; and  
(B)in paragraph (5)(B)— (i)in clause (i) by striking ; and and inserting a semicolon; 
(ii)in clause (ii) by striking the period and inserting ; and; and (iii)by adding at the end the following: 
 
(iii)the TIP approved under clause (ii) improves the level of transportation system access, consistent with section 150(f). ; and  (3)in subsection (l)(2)— 
(A)by striking 5 years after the date of enactment of the MAP–21 and inserting 2 years after the date of enactment of the INVEST in America Act, and every 2 years thereafter; (B)in subparagraph (C) by striking and whether metropolitan planning organizations are developing meaningful performance targets; and and inserting a semicolon; and  
(C)by striking subparagraph (D) and inserting the following:  (D)a listing of all metropolitan planning organizations that are establishing performance targets and whether such performance targets established by the metropolitan planning organization are meaningful or regressive (as defined in section 150(d)(3)(B)); and 
(E)the progress of implementing the measure established under section 150(f) and related requirements under this section and section 135. . (c)Statewide and nonmetropolitan transportation planningSection 135(g)(4) of title 23, United States Code, is further amended— 
(1)by striking Performance target achievement and inserting Performance management; (2)by striking shall include, to the maximum extent practicable, a discussion and inserting the following:  
shall include— (A)a discussion;  
(3)by striking the period at the end and inserting ; and; and (4)by adding at the end the following: 
 
(B)a consideration of how the STIP impacts the overall level of transportation system access, consistent with section 150(f). . (d)Effective dateThe amendment made by subsection (a)(3)(B) shall take effect the day before the first day of the subsequent performance period established pursuant to section 150 of title 23, United States Code. 
(e)Development of greenhouse gas measureNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to carry out paragraph (7) of section 150(c) of title 23, United States Code, as added by this Act. (f)Development of transportation system access measure (1)EstablishmentNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall establish a working group to assess the provisions of paragraphs (1) and (2) of section 150(f) and make recommendations regarding the establishment of measures for States and metropolitan planning organizations to use to assess the level of transportation system access for various modes of travel, consistent with sections 134, 135, and 150(f) of title 23, United States Code. 
(2)MembersThe working group established pursuant to paragraph (1) shall include representatives from— (A)the Department of Transportation; 
(B)State departments of transportation, including representatives that specialize in pedestrian and bicycle safety; (C)metropolitan planning organizations representing transportation management areas (as those terms are defined in section 134 of title 23, United States Code); 
(D)other metropolitan planning organizations or local governments; (E)providers of public transportation; 
(F)nonprofit entities related to transportation, including relevant safety groups; (G)experts in the field of transportation access data; and 
(H)any other stakeholders, as determined by the Secretary.  (3)Report (A)SubmissionNot later than 1 year after the establishment of the working group pursuant to paragraph (1), the working group shall submit to the Secretary a report of recommendations regarding the establishment of measures for States and metropolitan planning organizations to use to assess the level of transportation system access, consistent with sections 134, 135, and 150(f) of title 23, United States Code. 
(B)PublicationNot later than 30 days after the date on which the Secretary receives the report under subparagraph (A), the Secretary shall publish the report on a publicly accessible website of the Department of Transportation. (4)RulemakingNot later than 2 years after the date on which the Secretary receives the report under paragraph (3), the Secretary shall issue such regulations as are necessary to implement the requirements of sections 134, 135, and 150(f) of title 23, United States Code. 
(5)TerminationThe Secretary shall terminate the working group established pursuant to paragraph (1) on the date on which the regulation issued pursuant to paragraph (4) takes effect. (g)Transportation system access data (1)In generalNot later than 90 days after the date on which the Secretary of Transportation establishes the measure required under section 150(f) of title 23, United States Code, the Secretary shall develop or procure eligible transportation system access data sets and analytical tools and make such data sets and analytical tools available to State departments of transportation and metropolitan planning areas that represent transportation management areas. 
(2)RequirementsAn eligible transportation system access data set and analytical tool shall have the following characteristics: (A)The ability to quantify the level of safe, reliable, and convenient transportation system access to— 
(i)employment; (ii)services; and 
(iii)connections to other modes of transportation. (B)The ability to quantify transportation system access for various modes of travel, including— 
(i)driving; (ii)public transportation; 
(iii)walking (including conveyance for persons with disabilities); and (iv)cycling (including micomobility). 
(C)The ability to disaggregate the level of transportation system access by various transportation modes by a variety of population categories, including— (i)low-income populations; 
(ii)minority populations; (iii)age; 
(iv)disability; and (v)geographical location. 
(D)The ability to assess the change in the level of transportation system access that would result from new transportation investments. (3)ConsiderationAn eligible transportation system access data set and analytical tool shall take into consideration safe and connected networks for walking, cycling, and persons with disabilities. 
(h)DefinitionsIn this section: (1)Transportation system accessThe term transportation system access has the meaning given such term in section 101 of title 23, United States Code. 
(2)ServicesThe term services has the meaning given such term in section 150(f) of title 23, United States Code. 1404.Transportation demand data and modeling study (a)Study (1)In generalThe Secretary of Transportation shall conduct a study on transportation demand data and modeling, including transportation demand forecasting. 
(2)ContentsIn carrying out the study under this section, the Secretary shall— (A)collect observed transportation demand data and transportation demand forecasts from States and metropolitan planning organizations, including data and forecasts on— 
(i)traffic counts; (ii)transportation mode share and public transportation ridership; and 
(iii)vehicle occupancy measures; (B)compare the transportation demand forecasts with the observed transportation demand data gathered under subparagraph (A); and 
(C)use the information described in subparagraphs (A) and (B) to— (i)develop best practices and guidance for States and metropolitan planning organizations to use in forecasting transportation demand for future investments in transportation improvements; 
(ii)evaluate the impact of transportation investments, including new roadway capacity, on transportation behavior and transportation demand, including public transportation ridership, induced highway transportation, and congestion; (iii)support more accurate transportation demand forecasting by States and metropolitan planning organizations;  
(iv)enhance the capacity of States and metropolitan planning organizations to— (I)forecast transportation demand; and 
(II)track observed transportation behavior responses, including induced transportation, to changes in transportation capacity, pricing, and land use patterns; and (v)develop transportation demand management strategies to maximize the efficiency of the transportation system, improve mobility, reduce congestion, and lower vehicle emissions.  
(3)Covered entitiesIn carrying out the study under this section, the Secretary shall ensure that data and forecasts described in paragraph (2)(A) are collected from— (A)States; 
(B)metropolitan planning organizations that serve an area with a population of 200,000 people or fewer; and (C)metropolitan planning organizations that serve an area with a population of over 200,000 people. 
(b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the findings of the study conducted under subsection (a). (c)Secretarial supportThe Secretary shall seek opportunities to support the transportation planning processes under sections 134 and 135 of title 23, United States Code, through the provision of data to States and metropolitan planning organizations to improve the quality of transportation plans, models, and demand forecasts. 
EFederal Lands, Tribes, and Territories 
1501.Territorial and Puerto Rico highway program Section 165 of title 23, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (1) by striking $158,000,000 and inserting $210,000,000; and (B)in paragraph (2) by striking $42,000,000 and inserting $100,000,000; and 
(2)in subsection (c)(2) by adding at the end the following:   (C)TIFIAFunds provided under this subsection shall not be considered Federal assistance for purposes of section 603(b)(9), as provided under subparagraph (C) of such section.. 
1502.Tribal transportation programSection 202 of title 23, United States Code, is amended— (1)in subsection (d)— 
(A)in paragraph (1) by striking improving deficient and inserting the construction and reconstruction of; (B)in paragraph (2)— 
(i)in subparagraph (A) by inserting construct, after project to; and (ii)in subparagraph (B)— 
(I)by striking deficient; and (II)by inserting in poor condition after facility bridges; and 
(C)in paragraph (3)— (i)in the heading by striking Eligible bridges and inserting Eligibility for existing bridges; 
(ii)by striking a bridge and inserting an existing bridge; and (iii)in subparagraph (C) by striking structurally deficient or functionally obsolete and inserting in poor condition; and  
(2)in subsection (e) by striking for eligible projects described in section 148(a)(4). and inserting the following: for— 
(A)eligible projects described in section 148(a)(4); (B)projects to promote public awareness and education concerning highway safety matters (including bicycle, all-terrain, motorcyclist, and pedestrian safety); or 
(C)projects to enforce highway safety laws. . 1503.Tribal High Priority Projects program (a)Tribal transportation programSection 202 of title 23, United States Code, is amended— 
(1)by redesignating subsection (f) as subsection (g); and (2)by inserting after subsection (e) the following:  
 
(f)Tribal High Priority ProjectsBefore making any distribution under subsection (b), the Secretary shall set aside $50,000,000 from the funds made available under the tribal transportation program for each fiscal year to carry out the Tribal High Priority Projects program under section 1123 of MAP–21 (23 U.S.C. 202 note).. (b)Tribal High Priority Projects programSection 1123 of MAP–21 (23 U.S.C. 202 note) is amended— 
(1)in subsection (a)(1)(C) by striking required by that section and inserting required under such program; (2)in subsection (b)(1) by striking use amounts made available under subsection (h) to; 
(3)in subsection (d)— (A)in paragraph (2) by inserting , in consultation with the Secretary of the Interior, after The Secretary; and 
(B)in paragraph (3) by striking of the Interior each place it appears; (4)in subsection (f) by striking $1,000,000 and inserting $5,000,000; 
(5)in subsection (g) by striking and the Secretary and inserting or the Secretary; and  (6)by striking subsection (h) and inserting the following:  
 
(h)AdministrationThe funds made available to carry out this section shall be administered in the same manner as funds made available for the Tribal transportation program under section 202 of title 23, United States Code.. 1504.Federal lands transportation programSection 203(a) of title 23, United States Code, is amended by adding at the end the following: 
 
(6)Transfer for high-commuter corridors 
(A)RequestIf the head of a covered agency determines that a high-commuter corridor requires additional investment, based on the criteria described in subparagraph (D), the head of a covered agency, with respect to such corridor, shall submit to the State— (i)information on condition of pavements and bridges; 
(ii)an estimate of the amounts needed to bring such corridor into a state of good repair, taking into consideration any planned future investments; and (iii)at the discretion of the head of a covered agency, a request that the State transfer to the covered agency, under the authority of section 132, or to the Federal Highway Administration, under the authority of section 104, a portion of such amounts necessary to address the condition of the corridor. 
(B)State responseNot later than 45 days after the date of receipt of the request described in subparagraph (A)(iii), the State shall— (i)approve the request; 
(ii)deny the request and explain the reasons for such denial; or (iii)request any additional information necessary to take action on the request. 
(C)Notification to the SecretaryThe head of a covered agency shall provide to the Secretary a copy of any request described under subparagraph (A)(iii) and response described under subparagraph (B). (D)CriteriaIn making a determination under subparagraph (A), the head of a covered agency, with respect to the corridor, shall consider— 
(i)the condition of roads, bridges, and tunnels; and (ii)the average annual daily traffic. 
(E)DefinitionsIn this paragraph: (i)Covered agencyThe term covered agency means a Federal agency eligible to receive funds under this section or section, section 203, or section 204.  
(ii)High-commuter corridorThe term high-commuter corridor means a Federal lands transportation facility that has average annual daily traffic of not less than 20,000 vehicles.. 1505.Federal lands and Tribal major projects program (a)In generalChapter 2 of title 23, United States Code, is amended by inserting after section 207 the following: 
 
208.Federal lands and Tribal major projects program 
(a)EstablishmentThe Secretary shall establish a Federal lands and Tribal major projects program (referred to in this section as the program) to provide funding to construct, reconstruct, or rehabilitate critical Federal lands and Tribal transportation infrastructure.  (b)Eligible applicants (1)In generalExcept as provided in paragraph (2), entities eligible to receive funds under sections 201, 202, 203, and 204 may apply for funding under the program.  
(2)Special ruleA State, county, or unit of local government may only apply for funding under the program if sponsored by an eligible Federal land management agency or Indian Tribe.  (c)Eligible projectsAn eligible project under the program shall be a single continuous project on a Federal lands transportation facility, a Federal lands access transportation facility, or a tribal transportation facility, except that such facility is not required to be included in an inventory described in section 202 or 203, and for which—  
(1)the project— (A)has completed the activities required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) which has been demonstrated through— 
(i)a record of decision with respect to the project;  (ii)a finding that the project has no significant impact; or  
(iii)a determination that the project is categorically excluded; or (B)is reasonably expected to begin construction not later than 18 months after the date of obligation of funds for the project; and 
(2)the project has an estimated cost equal to or exceeding— (A)$12,500,000 if it is on a Federal lands transportation facility or a Federal lands access transportation facility; and  
(B)$5,000,000 if it is on a Tribal transportation facility.  (d)Eligible activitiesGrant amounts received for a project under this section may be used for— 
(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and (2)construction, reconstruction, and rehabilitation activities.  
(e)ApplicationsEligible applicants shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may require.  (f)Project requirementsThe Secretary may select a project to receive funds under the program only if the Secretary determines that the project—  
(1)improves the condition of critical transportation facilities, including multimodal facilities;  (2)cannot be easily and efficiently completed with amounts made available under section 202, 203, or 204; and  
(3)is cost effective.  (g)Merit criteriaIn making a grant under this section, the Secretary shall consider whether the project—  
(1)will generate state of good repair, resilience, economic competitiveness, quality of life, mobility, or safety benefits;  (2)in the case of a project on a Federal lands transportation facility or a Federal lands access transportation facility, has costs matched by funds that are not provided under this section or this title; and  
(3)generates benefits for land owned by multiple Federal land management agencies or Indian Tribes, or which spans multiple States.  (h)Evaluation and ratingTo evaluate applications, the Secretary shall— 
(1)determine whether a project meets the requirements under subsection (f);  (2)evaluate, through a discernable and transparent methodology, how each application addresses one or more merit criteria established under subsection (g);  
(3)assign a rating for each merit criteria for each application; and  (4)consider applications only on the basis of such quality ratings and which meet the minimally acceptable level for each of the merit criteria.  
(i)Cost share 
(1)Federal lands projects 
(A)In generalNotwithstanding section 120, the Federal share of the cost of a project on a Federal lands transportation facility or a Federal lands access transportation facility shall be up to 90 percent.  (B)Non-federal shareNotwithstanding any other provision of law, any Federal funds other than those made available under this title or title 49 may be used to pay the non-Federal share of the cost of a project carried out under this section.  
(2)Tribal projectsThe Federal share of the cost of a project on a Tribal transportation facility shall be 100 percent.  (j)Use of fundsFor each fiscal year, of the amounts made available to carry out this section, not more than 50 percent shall be used for eligible projects on Federal lands transportation facilities or Federal lands access transportation facilities and Tribal transportation facilities, respectively.. 
(b)Clerical amendmentThe analysis for chapter 2 of title 23, United States Code, is amended by inserting after the item relating to section 207 the following new item:   208. Federal lands and Tribal major projects program.. (c)RepealSection 1123 of the FAST Act (23 U.S.C. 201 note), and the item related to such section in the table of contents under section 1(b) of such Act, are repealed.  
1506.Office of Tribal Government AffairsSection 102 of title 49, United States Code, is amended— (1)in subsection (e)(1)— 
(A)by striking 6 Assistant and inserting 7 Assistant; (B)in subparagraph (C) by striking ; and and inserting a semicolon; 
(C)by redesignating subparagraph (D) as subparagraph (E); and (D)by inserting after subparagraph (C) the following: 
 
(D)an Assistant Secretary for Tribal Government Affairs, who shall be appointed by the President; and ; and  (2)in subsection (f)— 
(A)in the heading by striking Deputy Assistant Secretary for Tribal Government Affairs and inserting Office of Tribal Government Affairs; and (B)by striking paragraph (1) and inserting the following: 
 
(1)EstablishmentThere is established in the Department an Office of Tribal Government Affairs, under the Assistant Secretary for Tribal Government Affairs, to— (A)oversee the Tribal transportation self-governance program under section 207 of title 23; 
(B)plan, coordinate, and implement policies and programs serving Indian Tribes and Tribal organizations; (C)coordinate Tribal transportation programs and activities in all offices and administrations of the Department; 
(D)provide technical assistance to Indian Tribes and Tribal organizations; and (E)be a participant in any negotiated rulemakings relating to, or having an impact on, projects, programs, or funding associated with the Tribal transportation program under section 202 of title 23.. 
1507.Alternative contracting methods 
(a)Land management agencies and tribal governmentsSection 201 of title 23, United States Code, is amended by adding at the end the following:  (f)Alternative contracting methods (1)In generalNotwithstanding any other provision of law, the Secretary may use a contracting method available to a State under this title on behalf of— 
(A)a Federal land management agency, with respect to any funds available pursuant to section 203 or 204; (B)a Federal land management agency, with respect to any funds available pursuant to section 1535 of title 31 for any eligible use described in sections 203(a)(1) and 204(a)(1) of this title; or 
(C)a Tribal Government, with respect to any funds available pursuant to section 202(b)(7)(D). (2)Methods describedThe contracting methods referred to in paragraph (1) shall include, at a minimum— 
(A)project bundling; (B)bridge bundling; 
(C)design-build contracting; (D)2-phase contracting; 
(E)long-term concession agreements; and (F)any method tested, or that could be tested, under an experimental program relating to contracting methods carried out by the Secretary. 
(3)Rule of constructionNothing in this subsection— (A)affects the application of the Federal share for a project carried out with a contracting method under this subsection; or 
(B)modifies the point of obligation of Federal salaries and expenses.. (b)Use of alternative contracting methodIn carrying out the amendments made by this section, the Secretary shall— 
(1)in consultation with the applicable Federal land management agencies, establish procedures that are— (A)applicable to each alternative contracting method; and 
(B)to the maximum extent practicable, consistent with requirements for Federal procurement transactions; (2)solicit input on the use of each alternative contracting method from any affected industry prior to using such method; and 
(3)analyze and prepare an evaluation of the use of each alternative contracting method.  1508.Divestiture of federally owned bridges (a)In generalThe Commissioner of the Bureau of Reclamation may transfer ownership of a bridge that is owned by the Bureau of Reclamation if— 
(1)the ownership of the bridge is transferred to a State with the concurrence of such State; (2)the State to which ownership is transferred agrees to operate and maintain the bridge; 
(3)the transfer of ownership complies with all applicable Federal requirements, including— (A)section 138 of title 23, United States Code; 
(B)section 306108 of title 54, United States Code; and (C)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(4)the Bureau of Reclamation and the State to which ownership is being transferred jointly notify the Secretary of Transportation of the intent to conduct a transfer prior to such transfer. (b)AccessIn a transfer of ownership of a bridge under this section, the Commissioner of the Bureau of Reclamation— 
(1)shall not be required to transfer ownership of the land on which the bridge is located or any adjacent lands; and  (2)shall make arrangements with the State to which ownership is being transferred to allow for adequate access to such bridge, including for the purposes of construction, maintenance, and bridge inspections pursuant to section 144 of title 23, United States Code.  
FAdditional Provisions 
1601.Toward zero deaths 
(a)In generalA local government, metropolitan planning organization, or regional transportation planning organization may develop and implement a vision zero plan to significantly reduce or eliminate transportation-related fatalities and serious injuries within a specified timeframe, not to exceed 20 years.  (b)Use of fundsAmounts apportioned to a State under paragraph (2) or (3) of section 104(b) of title 23, United States Code, may be used to carry out a vision zero plan under this section. 
(c)Contents of planA vision zero plan under this section shall include— (1)a description of projects or policies intended to significantly reduce or eliminate transportation-related fatalities and serious injuries within a specified timeframe, not to exceed 20 years, using existing transportation data and consideration of risk factors; 
(2)plans for implementation of, education of the public about, and enforcement of such projects or policies; (3)a description of how such projects or policies, and the enforcement of such projects or policies will— 
(A)equitably invest in the safety needs of low-income and minority communities; (B)ensure that such communities are not disproportionately targeted by law enforcement; and 
(C)protect the rights of members of such communities with respect to title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.); and (4)a description of a mechanism to evaluate progress of the implementation of the plan, including the gathering and use of transportation safety and demographic data. 
(d)InclusionsA vision zero plan may include a complete streets prioritization plan that identifies a specific list of projects to— (1)create a connected network of active transportation facilities, including sidewalks, bikeways, or pedestrian and bicycle trails, to connect communities and provide safe, reliable, affordable, and convenient access to employment, housing, and services, consistent with the goals described in section 150(b) of title 23, United States Code; 
(2)integrate active transportation facilities with public transportation service or improve access to public transportation; and (3)improve transportation options for low-income and minority communities. 
(e)CoordinationA vision zero plan under this section shall provide for coordination of various subdivisions of a unit of local government in the implementation of the plan, including subdivisions responsible for law enforcement, public health, data collection, and public works. (f)Safety performance managementA vision zero plan under this section is not sufficient to demonstrate compliance with the safety performance or planning requirements of section 148 or 150 of title 23, United States Code. 
1602.Speed limits 
(a)Speed limitsThe Secretary of Transportation shall revise the Manual of Uniform Traffic Control Devices to provide for a safe systems approach to setting speed limits, consistent with the safety recommendations issued by the National Transportation Safety Board on August 15, 2017, numbered H–17–27 and H–17–028. (b)ConsiderationsIn carrying out subparagraph (A), the Secretary shall consider— 
(1)crash statistics; (2)road geometry characteristics; 
(3)roadside characteristics; (4)traffic volume; 
(5)the possibility and likelihood of human error; (6)human injury tolerance; 
(7)the prevalence of vulnerable road users; and  (8)any other consideration, consistent with a safe system approach, as determined by the Secretary. 
(c)Report on Speed Management Program PlanNot later than 1 year after the date of enactment of this Act, the Secretary shall update and report on the implementation progress of the Speed Management Program Plan of the Department of Transportation, as described in the safety recommendation issued by the National Transportation Safety Board on August 15, 2017, numbered H–17–018. (d)DefinitionsIn this section, the terms safe system approach and vulnerable road user have the meanings given such terms in section 148(a) of title 23, United States Code. 
1603.Broadband infrastructure deployment 
(a)DefinitionsIn this section: (1)Appropriate committeesThe term appropriate committees means— 
(A)the Committee on Transportation and Infrastructure of the House of Representatives; (B)the Committee on Energy and Commerce of the House of Representatives; 
(C)the Committee on Commerce, Science, and Transportation of the Senate; (D)the Committee on Environment and Public Works of the Senate; 
(E)the Committee on Appropriations of the House of Representatives; and (F)the Committee on Appropriations of the Senate. 
(2)Appropriate State agencyThe term appropriate State agency means a State governmental agency that is recognized by the executive branch of the State as having the experience necessary to evaluate and carry out projects relating to the proper and effective installation and operation of broadband infrastructure. (3)BroadbandThe term broadband has the meaning given the term advanced telecommunications capability in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302). 
(4)Broadband infrastructureThe term broadband infrastructure means any buried, underground, or aerial facility, and any wireless or wireline connection that enables the provision of broadband. (5)Broadband infrastructure entityThe term broadband infrastructure entity means any entity, including a State or local entity or a public-private partnership (between a State or local entity and a private entity), that— 
(A)installs, owns, or operates broadband infrastructure; and (B)provides broadband in a manner consistent with the public interest, convenience, and necessity, as determined by the State. 
(6)Dig once requirementThe term dig once requirement means a requirement designed to reduce the number and scale of repeated excavations for the installation and maintenance of broadband facilities in rights-of-way. (7)StateThe term State means— 
(A)a State; (B)the District of Columbia; and 
(C)the Commonwealth of Puerto Rico. (b)Broadband infrastructure deploymentTo facilitate the installation of broadband infrastructure, the Secretary of Transportation shall, not later than 6 months after the date of enactment of this Act, issue regulations to ensure that each State that receives funds under chapter 1 of title 23, United States Code, meets the following requirements: 
(1)Broadband consultationThe State department of transportation, in consultation with appropriate State agencies, shall— (A)identify a broadband utility coordinator, who may have additional responsibilities in the State department of transportation or in another State agency, that is responsible for facilitating the broadband infrastructure right-of-way efforts within the State; 
(B)establish a process for the registration of broadband infrastructure entities that seek to be included in the broadband infrastructure right-of-way facilitation efforts within the State; (C)review existing State broadband plans, including existing dig once requirements of the State or municipal governments within the State, to determine opportunities to coordinate projects occurring within highway rights-of-way with planned broadband infrastructure projects; and 
(D)establish a process to electronically notify broadband infrastructure entities registered under subparagraph (B)— (i)of the State transportation improvement program on an annual basis;  
(ii)of all projects within the highway right-of-way for which Federal funding is expected to be obligated in the subsequent fiscal year; and (iii)any opportunities for coordination identified by the State under subparagraph (C). 
(2)PriorityIf a State provides for the installation of broadband infrastructure in the right-of-way of an applicable Federal-aid highway project under this subsection, the State department of transportation, along with appropriate State agencies, shall carry out any appropriate measures to ensure that any existing broadband infrastructure entities are not disadvantaged, as compared to other broadband infrastructure entities, with respect to the program under this subsection. (3)Effect of subsectionThis subsection shall apply only to activities for which Federal obligations or expenditures are initially approved on or after the date regulations required under this subsection become effective. Nothing in this section establishes a mandate or requirement that a State install or allow the installation of broadband infrastructure in a highway right-of-way. Nothing in this section authorizes the Secretary of Transportation to withhold or reserve funds or approval of a project under title 23, United States Code. 
(c)Dig Once Funding Task Force 
(1)EstablishmentThere is established an independent task force on funding for dig once to be known as the Dig Once Funding Task Force (hereinafter referred to as the Task Force). (2)DutiesThe duties of the Task Force shall be to— 
(A)estimate the annual cost for a nationwide dig once requirement; and (B)propose and evaluate options for funding a nationwide dig once requirement that includes— 
(i)a discussion of the role of— (I)the Federal Government; 
(II)State, local, and Tribal governments; and (III)broadband infrastructure entities; and 
(ii)consideration of the role of existing dig once requirements of State, local, and Tribal governments, ensuring the expansion of such requirements are not disincentivized. (3)Reports (A)Interim report and briefingNot later than 6 months after the date of enactment of this Act, the Task Force shall submit to Congress an interim report and provide for the appropriate committees briefings on the findings of the Task Force. 
(B)Final reportNot later than 9 months after the date of enactment of this Act, the Task Force shall submit to Congress a final report on the findings of the Task Force. (4)Compositions and membership (A)MembershipThe Task Force shall consist of 14 members, consisting of— 
(i)the 2 cochairs described in subparagraph (B); and (ii)1 member appointed by each of the Chairs and Ranking Members of the appropriate committees. 
(B)CochairsThe Task Force shall be cochaired by— (i)the Secretary of Transportation; and 
(ii)the Assistant Secretary of Commerce for Communications and Information. (C)Appointment deadlineMembers shall be appointed to the Task Force not later than 60 days after the date of enactment of this Act. 
(D)Effect of lack of appointment by appointment dateIf 1 or more appointments required under subparagraph (A) is not made by the appointment date specified in subparagraph (C), the authority to make such appointment or appointments shall expire and the number of members of the Commission shall be reduced by the number equal to the number of appointments so expired. (E)TermsMembers shall be appointed for the life of the Task Force. A vacancy in the Task Force shall not affect its powers and shall be filled in the same manner as the initial appointment was made. 
(5)ConsultationsIn carrying out the duties required under this subsection, the Task Force shall consult, at a minimum— (A)the Federal Communications Commission; 
(B)agencies of States including— (i)State departments of transportation; and 
(ii)appropriate State agencies; (C)agencies of local and Tribal governments responsible for— 
(i)transportation and rights-of-way; and (iii)broadband access (including agencies, subdivisions, or affiliated organizations that act as broadband infrastructure entities); and 
(D)broadband infrastructure entities and other telecommunications providers. (6)TerminationThe Task Force shall terminate not later than 90 days after issuance of the final report required under paragraph (3)(B). 
1604.Appalachian development highway system funding flexibilityAny funds made available to a State for the Appalachian development highway system program under subtitle IV of title 40, United States Code, before the date of enactment of this Act may be used, at the request of such State to the Secretary of Transportation, for the purposes described in section 133(b) of title 23, United States Code.   1605.Stormwater best management practices (a)Study (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation and the Administrator shall seek to enter into an agreement with the Transportation Research Board of the National Academy of Sciences to under which the Transportation Research Board shall conduct a study— 
(A)to estimate pollutant loads from stormwater runoff from highways and pedestrian facilities eligible for assistance under title 23, United States Code, to inform the development of appropriate total maximum daily load requirements; (B)to provide recommendations (including recommended revisions to existing laws and regulations) regarding the evaluation and selection by State departments of transportation of potential stormwater management and total maximum daily load compliance strategies within a watershed, including environmental restoration and pollution abatement carried out under section 328 of title 23, United States Code; 
(C)to examine the potential for the Secretary to assist State departments of transportation in carrying out and communicating stormwater management practices for highways and pedestrian facilities that are eligible for assistance under title 23, United States Code, through information-sharing agreements, database assistance, or an administrative platform to provide the information described in subparagraphs (A) and (B) to entities issued permits under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); and (D)to examine the benefit of concentrating stormwater retrofits in impaired watersheds and selecting such retrofits according to a process that depends on a watershed management plan developed in accordance with section 319 of the Federal Water Pollution Control Act (33 U.S.C. 1329). 
(2)RequirementsIn conducting the study under the agreement entered into pursuant to paragraph (1), the Transportation Research Board shall— (A)review and supplement, as appropriate, the methodologies examined and recommended in the 2019 report of the National Academies of Sciences, Engineering, and Medicine titled Approaches for Determining and Complying with TMDL Requirements Related to Roadway Stormwater Runoff; 
(B)consult with— (i)the Secretary of Transportation; 
(ii)the Administrator; (iii)the Secretary of the Army, acting through the Chief of Engineers; and 
(iv)State departments of Transportation; and (C)solicit input from— 
(i)stakeholders with experience in implementing stormwater management practices for projects; and (ii)educational and technical stormwater management groups. 
(3)ReportIn carrying out the agreement entered into pursuant to paragraph (1), not later than 18 months after the date of enactment of this Act, the Transportation Research Board shall submit to the Secretary of Transportation, the Administrator, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate a report describing the results of the study. (b)Stormwater best management practices reports (1)ReissuanceNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall update and reissue the best management practices reports to reflect new information and advancements in stormwater management. 
(2)UpdatesNot less frequently than once every 5 years after the date on which the Secretary reissues the best management practices reports under paragraph (1), the Secretary shall update and reissue the best management practices reports, unless the contents of the best management practices reports have been incorporated (including by reference) into applicable regulations of the Secretary. (c)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Best management practices reportsThe term best management practices reports means— 
(A)the 2014 report sponsored by the Department of Transportation titled Determining the State of the Practice in Data Collection and Performance Measurement of Stormwater Best Management Practices (FHWA–HEP–16–021); and (B)the 2000 report sponsored by the Department of Transportation titled Stormwater Best Management Practices in an Ultra-Urban Setting: Selection and Monitoring. 
(3)Total maximum daily loadThe term total maximum daily load has the meaning given such term in section 130.2 of title 40, Code of Federal Regulations (or successor regulations).  1606.Pedestrian right-of-way (a)In generalNot later than 60 days after the date of enactment of this Act, the Architectural and Transportation Barriers Compliance Board established under section 502(a)(1) of the Rehabilitation Act of 1973 (29 U.S.C. 792), in consultation with the Secretary of Transportation, shall establish guidelines setting forth minimum standards for pedestrian facilities in the public right-of-way. 
(b)Content of guidanceThe guidelines described in subsection (a) shall be substantially similar to— (1)the notice of proposed rulemaking published on July 26, 2011, titled Accessibility Guidelines for Pedestrian Facilities in the Public Right-of-Way (76 Fed. Reg. 44664); and 
(2)the supplemental notice of proposed rulemaking published on February 13, 2013, titled Accessibility Guidelines for Pedestrian Facilities in the Public Right-of-Way; Shared Use Paths (78 Fed. Reg. 10110).  (c)Adoption of regulationsNot later than 180 days after the establishment of the guidelines pursuant to subsection (a), the Secretary shall issue such regulations as are necessary to adopt such guidelines.  
1607.Highway formula modernization report 
(a)Highway formula modernization study 
(1)In generalThe Secretary of Transportation, in consultation with the American Association of State Transportation Officials and representatives of local governments (including metropolitan planning organizations), shall conduct a highway formula modernization study to assess the method and data used to apportion Federal-aid highway funds under section 104(c) of title 23, United States Code, and issue recommendations on such method and data. (2)AssessmentThe highway formula modernization study required under paragraph (1) shall include an assessment of, based on the latest available data, whether the apportionment method under such section results in— 
(A)an equitable distribution of funds based on the estimated tax payments attributable to— (i)highway users in the State that are paid into the Highway Trust Fund; and 
(ii)individuals in the State that are paid to the Treasury, based on contributions to the Highway Trust Fund from the general fund of the Treasury; and (B)the achievement of the goals described in section 101(b)(3) of title 23, United States Code. 
(3)ConsiderationsIn carrying out the assessment under paragraph (2), the Secretary shall consider the following: (A)The factors described in sections 104(b), 104(f)(2), 104(h)(2), 130(f), and 144(e) of title 23, United States Code, as in effect on the date of enactment of SAFETEA–LU (Public Law 109–59). 
(B)The availability and accuracy of data necessary to calculate formula apportionments under the factors described in subparagraph (A). (C)The measures established under section 150 of title 23, United States Code, and whether such measures are appropriate for consideration as formula apportionment factors. 
(D)The results of the CMAQ formula modernization study required under subsection (b). (E)Any other factors that the Secretary determines are appropriate. 
(4)RecommendationsThe Secretary shall, in consultation with the American Association of State Transportation Officials and representatives of local governments (including metropolitan planning organizations), develop recommendations on a new apportionment method, including— (A)the factors recommended to be included in such apportionment method; 
(B)the weighting recommended to be applied to the factors under subparagraph (A); and (C)any other recommendations to ensure that the apportionment method best achieves an equitable distribution of funds described under paragraph (2)(A) and the goals described in paragraph (2)(B). 
(b)CMAQ formula modernization study 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Administrator of the Environmental Protection Agency, shall conduct an CMAQ formula modernization study to assess whether the apportionment method under section 104(b)(4) of title 23, United States Code, results in a distribution of funds that best achieves the air quality goals of section 149 of such title. (2)ConsiderationsIn providing consultation under this subsection, the Administrator shall provide to the Secretary an analysis of— 
(A)factors that contribute to the apportionment, including population, types of pollutants, and severity of pollutants; (B)the weighting of the factors listed under subparagraph (A); and 
(C)the recency of the data used in making the apportionment under section 104(b)(4) of title 23, United States Code. (3)RecommendationsIf, in conducting the study under this subsection, the Secretary finds that modifying the apportionment method under section 104(b)(4) of title 23, United States Code, would best achieve the air quality goals of section 149 of title 23, United States Code, the Secretary shall, in consultation with the Administrator, include in such study recommendations for a new apportionment method, including— 
(A)the factors recommended to be included in such apportionment method; (B)the weighting recommended to be applied to the factors under subparagraph (A); and 
(C)any other recommendations to ensure that the apportionment method best achieves the air quality goals section 149 of such title. (c)ReportNo later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing the results of the highway formula modernization study and the CMAQ formula modification study. 
1608.Consolidation of programsSection 1519 of MAP–21 (Public Law 112–141) is amended— (1)in subsection (a)— 
(A)by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2025; and (B)by striking $3,500,000 and inserting $4,000,000; 
(2)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and (3)by inserting after subsection (a) the following: 
 
(b)Federal shareThe Federal share of the cost of a project or activity carried out under subsection (a) shall be 100 percent. . 1609.Student outreach report to Congress (a)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that describes the efforts of the Department of Transportation to encourage elementary, secondary, and post-secondary students to pursue careers in the surface transportation sector. 
(b)ContentsThe report required under subsection (a) shall include— (1)a description of efforts to increase awareness of careers related to surface transportation among elementary, secondary, and post-secondary students; 
(2)a description of efforts to prepare and inspire such students for surface transportation careers; (3)a description of efforts to support the development of a diverse, well-qualified workforce for future surface transportation needs; and 
(4)the effectiveness of the efforts described in paragraphs (1) through (3). 1610.Task force on developing a 21st century surface transportation workforce (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall establish a task force on developing a 21st century surface transportation workforce (in this section referred to as the Task Force). 
(b)DutiesNot later than 12 months after the establishment of the Task Force under subsection (a), the Task Force shall develop and submit to the Secretary recommendations and strategies for the Department of Transportation to— (1)evaluate the current and future state of the surface transportation workforce, including projected job needs in the surface transportation sector; 
(2)identify factors influencing individuals pursuing careers in surface transportation, including barriers to attracting individuals into the workforce; (3)address barriers to retaining individuals in surface transportation careers; 
(4)identify and address potential impacts of emerging technologies on the surface transportation workforce; (5)increase access for vulnerable or underrepresented populations, especially women and minorities, to high-skill, in-demand surface transportation careers; 
(6)facilitate and encourage elementary, secondary, and post-secondary students in the United States to pursue careers in the surface transportation sector; and (7)identify and develop pathways for students and individuals to secure pre-apprenticeships, registered apprenticeships, and other work-based learning opportunities in the surface transportation sector of the United States. 
(c)ConsiderationsIn developing recommendations and strategies under subsection (b), the Task Force shall— (1)identify factors that influence whether young people pursue careers in surface transportation, especially traditionally underrepresented populations, including women and minorities; 
(2)consider how the Department, businesses, industry, labor, educators, and other stakeholders can coordinate efforts to support qualified individuals in pursuing careers in the surface transportation sector; (3)identify methods of enhancing surface transportation pre-apprenticeships and registered apprenticeships, job skills training, mentorship, education, and outreach programs that are exclusive to youth in the United States; and 
(4)identify potential sources of funding, including grants and scholarships, that may be used to support youth and other qualified individuals in pursuing careers in the surface transportation sector. (d)ConsultationIn developing the recommendations and strategies required under subsection (b), the Task Force may consult with— 
(1)local educational agencies and institutes of higher education, including community colleges and vocational schools; and (2)State workforce development boards. 
(e)ReportNot later than 60 days after the submission of the recommendations and strategies under subsection (b), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing such recommendations and strategies. (f)Composition of task forceThe Secretary shall appoint members to the Task Force whose diverse background and expertise allow such members to contribute balanced points of view and ideas in carrying out this section, comprised of equal representation from each of the following: 
(1)Industries in the surface transportation sector. (2)Surface transportation sector labor organizations. 
(3)Such other surface transportation stakeholders and experts as the Secretary considers appropriate. (g)Period of appointmentMembers shall be appointed to the Task Force for the duration of the existence of the Task Force. 
(h)CompensationTask Force members shall serve without compensation. (i)SunsetThe Task Force shall terminate upon the submission of the report required under subsection (e). 
(j)DefinitionsIn this section: (1)Pre-ApprenticeshipThe term pre-apprenticeship means a training model or program that prepares individuals for acceptance into a registered apprenticeship and has a demonstrated partnership with 1 or more registered apprenticeships. 
(2)Registered apprenticeshipThe term registered apprenticeship means an apprenticeship program registered under the Act of August 16, 1937 (29 U.S.C. 50 et seq.; commonly known as the National Apprenticeship Act), that satisfies the requirements of parts 29 and 30 of title 29, Code of Federal Regulations (as in effect on January 1, 2020).  1611.On-the-job training and supportive servicesSection 140(b) of title 23, United States Code, is amended to read as follows: 
 
(b)Workforce training and development 
(1)In generalThe Secretary, in cooperation with the Secretary of Labor and any other department or agency of the Government, State agency, authority, association, institution, Indian Tribal government, corporation (profit or nonprofit), or any other organization or person, is authorized to develop, conduct, and administer surface transportation and technology training, including skill improvement programs, and to develop and fund summer transportation institutes. (2)State responsibilitiesA State department of transportation participating in the program under this subsection shall— 
(A)develop an annual workforce plan that identifies immediate and anticipated workforce gaps and underrepresentation of women and minorities and a detailed plan to fill such gaps and address such underrepresentation; (B)establish an annual workforce development compact with the State workforce development board and appropriate agencies to provide a coordinated approach to workforce training, job placement, and identification of training and skill development program needs, which shall be coordinated to the extent practical with an institution or agency, such as a State workforce development board under section 101 of the Workforce Innovation and Opportunities Act (29 U.S.C. 3111), that has established skills training, recruitment, and placement resources; and 
(C)demonstrate program outcomes, including— (i)impact on areas with transportation workforce shortages; 
(ii)diversity of training participants; (iii)number and percentage of participants obtaining certifications or credentials required for specific types of employment; 
(iv)employment outcome, including job placement and job retention rates and earnings, using performance metrics established in consultation with the Secretary of Labor and consistent with metrics used by programs under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); and (v)to the extent practical, evidence that the program did not preclude workers that participate in training or registered apprenticeship activities under the program from being referred to, or hired on, projects funded under this chapter. 
(3)FundingFrom administrative funds made available under section 104(a), the Secretary shall deduct such sums as necessary, not to exceed $10,000,000 in each fiscal year, for the administration of this subsection. Such sums shall remain available until expended. (4)Nonapplicability of title 41Subsections (b) through (d) of section 6101 of title 41 shall not apply to contracts and agreements made under the authority granted to the Secretary under this subsection. 
(5)Use of surface transportation and national highway performance program fundsNotwithstanding any other provision of law, not to exceed ½ of 1 percent of funds apportioned to a State under paragraph (1) or (2) of section 104 may be available to carry out this subsection upon request of the State transportation department to the Secretary..  1612.Work zone safetySection 504(e)(1) of title 23, United States Code, is amended— 
(1)by redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively; and (2)by inserting after subparagraph (E) the following: 
 
(F)tuition and direct educational expenses or other costs of instruction related to the work zone safety training and certification of employees of State and local transportation agencies and surface transportation construction workers; . 1613.Transportation education development programSection 504 of title 23, United States Code, is amended— 
(1)in subsection (e)(1) by inserting and (8) through (9) after paragraphs (1) through (4); and  (2)in subsection (f) by adding at the end the following: 
 
(4)ReportsThe Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an annual report that includes— (A)a list of all grant recipients under this subsection; 
(B)an explanation of why each recipient was chosen in accordance with the criteria under paragraph (2); (C)a summary of each recipient’s objective to carry out the purpose described in paragraph (1) and an analysis of progress made toward achieving each such objective; 
(D)an accounting for the use of Federal funds obligated or expended in carrying out this subsection; and (E)an analysis of outcomes of the program under this subsection. . 
1614.Working group on construction resources 
(a)EstablishmentNot later than 120 days after the date of enactment of this Act, the Secretary of Transportation shall establish a working group (in this section referred to as the Working Group) to conduct a study on access to covered resources for infrastructure projects. (b)Membership (1)AppointmentThe Secretary shall appoint to the Working Group individuals with knowledge and expertise in the production and transportation of covered resources.  
(2)RepresentationThe Working Group shall include at least 1 representative of each of the following: (A)State departments of transportation. 
(B)State agencies associated with covered resources protection. (C)State planning and geologic survey and mapping agencies. 
(D)Commercial motor vehicle operators, including small business operators and operators who transport covered resources. (E)Covered resources producers. 
(F)Construction contractors. (G)Metropolitan planning organizations and regional planning organizations. 
(H)Indian Tribes, including Tribal elected leadership or Tribal transportation officials. (I)Any other stakeholders that the Secretary determines appropriate. 
(3)TerminationThe Working Group shall terminate 6 months after the date on which the Secretary receives the report under subsection (e)(1). (c)DutiesIn carrying out the study required under subsection (a), the Working Group shall analyze— 
(1)the use of covered resources in transportation projects funded with Federal dollars; (2)how the proximity of covered resources to such projects affects the cost and environmental impact of such projects; 
(3)whether and how State, Tribal, and local transportation and planning agencies consider covered resources when developing transportation projects; and (4)any challenges for transportation project sponsors regarding access and proximity to covered resources. 
(d)ConsultationIn carrying out the study required under subsection (a), the Working Group shall consult with, as appropriate— (1)chief executive officers of States; 
(2)State, Tribal, and local transportation and planning agencies; (3)other relevant State, Tribal, and local agencies, including State agencies associated with covered resources protection; 
(4)members of the public with industry experience with respect to covered resources; (5)other Federal entities that provide funding for transportation projects; and 
(6)any other stakeholder the Working Group determines appropriate. (e)Reports (1)Working group reportNot later than 2 years after the date on which the Working Group is established, the Working Group shall submit to the Secretary a report that includes— 
(A)the findings of the study required under subsection (a), including a summary of comments received during the consultation process under subsection (d); and (B)any recommendations to preserve access to and reduce the costs and environmental impacts of covered resources for infrastructure projects. 
(2)Departmental reportNot later than 3 months after the date on which the Secretary receives the report under paragraph (1), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a summary of the findings under such report and any recommendations, as appropriate. (f)DefinitionsIn this section: 
(1)Covered resourcesThe term covered resources means common variety materials used in transportation infrastructure construction and maintenance, including stone, sand, and gravel. (2)StateThe term State means each of the several States, the District of Columbia, and each territory or possession of the United States. 
IIPublic Transportation 
AFederal Transit Administration 
2101.Authorizations 
(a)In generalSection 5338 of title 49, United States Code, is amended to read as follows:  5338.Authorizations (a)Grants (1)In generalThere shall be available from the Mass Transit Account of the Highway Trust Fund to carry out sections 5305, 5307, 5308, 5310, 5311, 5312, 5314, 5318, 5320, 5328, 5335, 5337, 5339, and 5340— 
(A)$16,185,800,000 for fiscal year 2022; (B)$16,437,600,000 for fiscal year 2023; 
(C)$16,700,600,000 for fiscal year 2024; and (D)$16,963,600,000 for fiscal year 2025. 
(2)Allocation of fundsOf the amounts made available under paragraph (1)— (A)$189,879,151 for fiscal year 2022, $192,841,266 for fiscal year 2023, $195,926,726 for fiscal year 2024, and $199,002,776 for fiscal year 2025, shall be available to carry out section 5305; 
(B)$7,505,830,848 for fiscal year 2022, $7,622,921,809 for fiscal year 2023, $7,744,888,558 for fiscal year 2024, and $7,866,483,309 for fiscal year 2025 shall be allocated in accordance with section 5336 to provide financial assistance for urbanized areas under section 5307; (C)$101,510,000 for fiscal year 2022, $103,093,556 for fiscal year 2023, $104,743,053 for fiscal year 2024, and $106,387,519 for fiscal year 2025 shall be available for grants under section 5308; 
(D)$434,830,298 for fiscal year 2022, $441,613,651 for fiscal year 2023, $448,679,469 for fiscal year 2024, and $455,723,737 for fiscal year 2025 shall be available to carry out section 5310, of which not less than— (i)$5,075,500 for fiscal year 2022, $5,154,678 for fiscal year 2023, $5,237,153 for fiscal year 2024, and $5,319,376 for fiscal year 2025 shall be available to carry out section 5310(j); and 
(ii)$20,302,000 for fiscal year 2022, $20,618,711 for fiscal year 2023, $20,948,611 for fiscal year 2024, and $21,277,504 for fiscal year 2025 shall be available to carry out section 5310(k);  (E)$1,025,199,724 for fiscal year 2022, $1,041,192,839 for fiscal year 2023, $1,057,851,925 for fiscal year 2024, and $1,074,460,200 for fiscal year 2025 shall be available to carry out section 5311, of which not less than— 
(i)$45,679,500 for fiscal year 2022, $46,392,100 for fiscal year 2023, $47,134,374 for fiscal year 2024, and $47,874,383 for fiscal year 2025 shall be available to carry out section 5311(c)(1); and  (ii)$50,755,000 for fiscal year 2022, $51,546,778 for fiscal year 2023, $52,371,526 for fiscal year 2024, and $53,193,759 for fiscal year 2025 shall be available to carry out section 5311(c)(2);  
(F)$33,498,300 for fiscal year 2022, $34,020,873 for fiscal year 2023, $34,565,207 for fiscal year 2024, and $35,107,881 for fiscal year 2025 shall be available to carry out section 5312, of which not less than— (i)$5,075,500 for fiscal year 2022, $5,154,678 for fiscal year 2023, $5,237,153 for fiscal year 2024, and $5,319,376 for fiscal year 2025 shall be available to carry out each of sections 5312(d)(3), 5312(d)(4) and 5312(j);  
(ii)$3,045,300 for fiscal year 2022, $3,092,807 for fiscal year 2023, $3,142,292 for fiscal year 2024, and $3,191,626 for fiscal year 2025 shall be available to carry out section 5312(h); and (iii)$10,151,000 for fiscal year 2022, $10,309,356 for fiscal year 2023, $10,474,305 for fiscal year 2024, and $10,638,752 for fiscal year 2025 shall be available to carry out section 5312(i);  
(G)$23,347,300 for fiscal year 2022, $23,711,518 for fiscal year 2023, $24,090,902 for fiscal year 2024, and $24,469,129 for fiscal year 2025 shall be available to carry out section 5314, of which not less than— (i)$4,060,400 for fiscal year 2022, $4,123,742 for fiscal year 2023, $4,189,722 for fiscal year 2024, and $4,255,501 for fiscal year 2025 shall be available to carry out section of 5314(a);  
(ii)$5,075,500 for fiscal year 2022, $5,154,678 for fiscal year 2023, $5,237,153 for fiscal year 2024, and $5,319,376 for fiscal year 2025 shall be available to carry out section 5314(c); and (iii)$12,181,200 for fiscal year 2022, $12,371,227 for fiscal year 2023, $12,569,166 for fiscal year 2024, and $12,766,502 for fiscal year 2025 shall be available to carry out section 5314(b)(2); 
(H)$5,075,500 for fiscal year 2022, $5,154,678 for fiscal year 2023, $5,237,153 for fiscal year 2024, and $5,319,376 for fiscal year 2025 shall be available to carry out section 5318; (I)$30,453,000 for fiscal year 2022, $30,928,067 for fiscal year 2023, $31,422,916 for fiscal year 2024, and $31,916,256 for fiscal year 2025 shall be available to carry out section 5328, of which not less than— 
(i)$25,377,500 for fiscal year 2022, $25,773,389 for fiscal year 2023, $26,185,763 for fiscal year 2024, and $26,596,880 for fiscal year 2025 shall be available to carry out section of 5328(b); and (ii)$2,537,750 for fiscal year 2022, $2,577,339 for fiscal year 2023, $2,618,576 for fiscal year 2024, and $2,659,688 for fiscal year 2025 shall be available to carry out section 5328(c);  
(J)$4,060,400 for fiscal year 2022, $4,123,742 for fiscal year 2023, $4,189,722 for fiscal year 2024, and $4,255,501 for fiscal year 2025 shall be available to carry out section 5335; (K)$4,192,573,361 for fiscal year 2022, $4,266,448,314 for fiscal year 2023, $4,344,093,870 for fiscal year 2024, and $4,422,314,724 for fiscal year 2025 shall be available to carry out section 5337; 
(L)to carry out the bus formula program under section 5339(a)— (i)$1,240,328,213 for fiscal year 2022, $1,259,667,334 for fiscal year 2023, $1,279,832,171 for fiscal year 2024, and $1,299,925,536 for fiscal year 2025; except that 
(ii)15 percent of the amounts under clause (i) shall be available to carry out 5339(d); (M)$437,080,000 for fiscal year 2022, $424,748,448 for fiscal year 2023, $387,944,423 for fiscal year 2024, and $351,100,151 for fiscal year 2025 shall be available to carry out section 5339(b); 
(N)$375,000,000 for fiscal year 2022, $400,000,000 for fiscal year 2023, $450,000,000 for fiscal year 2024, and $500,000,000 for fiscal year 2025 shall be available to carry out section 5339(c); and (O)$587,133,905 for each of fiscal years 2022 through 2025 shall be available to carry out section 5340 to provide financial assistance for urbanized areas under section 5307 and rural areas under section 5311, of which— 
(i)$309,688,908 for each of fiscal years 2022 through 2025 shall be for growing States under section 5340(c); and (ii)$277,444,997 for each of fiscal years 2022 through 2025 shall be for high density States under section 5340(d). 
(b)Capital investment grantsThere are authorized to be appropriated to carry out section 5309 $3,500,000,000 for fiscal year 2022, $4,250,000,000 for fiscal year 2023, $5,000,000,000 for fiscal year 2024, and 5,500,000,000 for fiscal year 2025. (c)Administration (1)In generalThere are authorized to be appropriated to carry out section 5334, $142,060,785 for fiscal year 2022, $144,191,696 for fiscal year 2023, $146,412,248 for fiscal year 2024, and 148,652,356 for fiscal year 2025. 
(2)Section 5329Of the amounts authorized to be appropriated under paragraph (1), not less than $6,000,000 for each of fiscal years 2022 through 2025 shall be available to carry out section 5329. (3)Section 5326Of the amounts made available under paragraph (2), not less than $2,500,000 for each of fiscal years 2022 through 2025 shall be available to carry out section 5326. 
(d)Oversight 
(1)In generalOf the amounts made available to carry out this chapter for a fiscal year, the Secretary may use not more than the following amounts for the activities described in paragraph (2): (A)0.5 percent of amounts made available to carry out section 5305. 
(B)0.75 percent of amounts made available to carry out section 5307. (C)1 percent of amounts made available to carry out section 5309. 
(D)1 percent of amounts made available to carry out section 601 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 126 Stat. 4968). (E)0.5 percent of amounts made available to carry out section 5310. 
(F)0.5 percent of amounts made available to carry out section 5311. (G)1 percent of amounts made available to carry out section 5337, of which not less than 25 percent of such amounts shall be available to carry out section 5329 and of which not less than 10 percent of such amounts shall be made available to carry out section 5320. 
(H)1 percent of amounts made available to carry out section 5339 of which not less than 10 percent of such amounts shall be made available to carry out section 5320. (2)ActivitiesThe activities described in this paragraph are as follows: 
(A)Activities to oversee the construction of a major capital project. (B)Activities to review and audit the safety and security, procurement, management, and financial compliance of a recipient or subrecipient of funds under this chapter. 
(C)Activities to provide technical assistance generally, and to provide technical assistance to correct deficiencies identified in compliance reviews and audits carried out under this section. (3)Government share of costsThe Government shall pay the entire cost of carrying out a contract under this subsection/activities described in paragraph (2). 
(4)Availability of certain fundsFunds made available under paragraph (1)(C) shall be made available to the Secretary before allocating the funds appropriated to carry out any project under a full funding grant agreement. (e)Grants as contractual obligations (1)Grants financed from Highway Trust FundA grant or contract that is approved by the Secretary and financed with amounts made available from the Mass Transit Account of the Highway Trust Fund pursuant to this section is a contractual obligation of the Government to pay the Government share of the cost of the project. 
(2)Grants financed from general fundA grant or contract that is approved by the Secretary and financed with amounts appropriated in advance from the general fund of the Treasury pursuant to this section is a contractual obligation of the Government to pay the Government share of the cost of the project only to the extent that amounts are appropriated for such purpose by an Act of Congress. (f)Availability of amountsAmounts made available by or appropriated under this section shall remain available until expended.. 
(b)Conforming amendments 
(1)Section 5311 of title 49, United States Code, is amended by striking 5338(a)(2)(F) and inserting 5338(a)(2)(E).  (2)Section 5312(i)(1) of title 49, United States Code, is amended by striking 5338(a)(2)(G)(ii) and inserting 5338(a)(2)(F)(iii). 
(3)Section 5333(b) of title 49, United States Code, is amended by striking 5328, 5337, and 5338(b) each place it appears and inserting and 5337. (4)Section 5336 of title 49, United States Code, is amended— 
(A)in subsection (d)(1) by striking 5338(a)(2)(C) and inserting 5338(a)(2)(B); and (B)in subsection (h) by striking 5338(a)(2)(C) and inserting 5338(a)(2)(B).  
(5)Subsections (c) and (d)(1) of section 5327 of title 49, United States Code, are amended by striking 5338(f) and inserting 5338(d). (6)Section 5340(b) of title 49, United States Code, is amended by striking 5338(b)(2)(N) and inserting 5338(a)(2)(O). 
2102.Chapter 53 definitionsSection 5302 of title 49, United States Code, is amended— (1)in paragraph (1)(E)— 
(A)by striking and the installation and inserting , the installation; and (B)by inserting , and bikeshare projects after public transportation vehicles; 
(2)in paragraph (3)— (A)in subparagraph (G) by striking clause (iii) and inserting the following: 
 
(iii)provides a fair share of revenue established by the Secretary that will be used for public transportation, except for a joint development that is a community service (as defined by the Federal Transit Administration), publicly operated facility, or offers a minimum of 50 percent of units as affordable housing, meaning legally binding affordability restricted housing units available to tenants with incomes below 60 percent of the area median income or owners with incomes below the area median;; and  (B)in subparagraph (N)— 
(i)by striking no emission and inserting zero emission; and (ii)by striking (as defined in section 5339(c)); and 
(3)by adding at the end the following:  (25)Resilience (A)In generalThe term resilience means, with respect to a facility, the ability to— 
(i)anticipate, prepare for, or adapt to conditions; or (ii)withstand, respond to, or recover rapidly from disruptions. 
(B)InclusionsSuch term includes, with respect to a facility, the ability to— (i)resist hazards or withstand impacts from disruptions; 
(ii)reduce the magnitude, duration, or impact of a disruption; or (iii)have the absorptive capacity, adaptive capacity, and recoverability to decrease vulnerability to a disruption. 
(26)Assault on a transit workerThe term assault on a transit worker means any circumstance in which an individual knowingly, without lawful authority or permission, and with intent to endanger the safety of any individual, or with a reckless disregard for the safety of human life, interferes with, disables, or incapacitates any transit worker while the transit worker is performing his or her duties. . 2103.General provisionsSection 5323 of title 49, United States Code, is amended— 
(1)in subsection (d)— (A)in paragraph (1)— 
(i)by striking urban area and inserting urbanized area; and  (ii)by striking operator can provide and inserting operator provides; and  
(B)by adding at the end the following:   (3)ExceptionsThis subsection shall not apply to financial assistance under this chapter— 
(A)in which the non-Federal share of project costs are provided from amounts received under a service agreement with a State or local social service agency or private social service organization pursuant to section 5307(d)(3)(E) or section 5311(g)(3)(C); (B)provided to a recipient or subrecipient whose sole receipt of such assistance derives from section 5310; or 
(C)provided to a recipient operating a fixed route service that is— (i)for a period of less than 30 days; 
(ii)accessible to the public; and (iii)contracted by a local government entity that provides local cost share to the recipient.; 
(2)in subsection (h)— (A)in paragraph (1) by adding or at the end; and  
(B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); (3)by striking subsection (j) and inserting the following:  
 
(j)Reporting accessibility complaints 
(1)In generalThe Secretary shall ensure that an individual who believes that he or she, or a specific class in which the individual belongs, has been subjected to discrimination on the basis of disability by a State or local governmental entity, private nonprofit organization, or Tribe that operates a public transportation service and is a recipient or subrecipient of funds under this chapter, may, by the individual or by an authorized representative, file a complaint with the Department of Transportation. (2)ProceduresNot later than 1 year after the date of enactment of the INVEST in America Act, the Secretary shall implement procedures that allow an individual to submit a complaint described in paragraph (1) by phone, mail-in form, and online through the website of the Office of Civil Rights of the Federal Transit Administration. 
(3)Notice to individuals with disabilitiesNot later than 12 months after the date of enactment of the INVEST in America Act, the Secretary shall require that each public transit provider and contractor providing paratransit services shall include on a publicly available website of the service provider, any related mobile device application, and online service— (A)notice that an individual can file a disability-related complaint with the local transit agency and the process and any timelines for filing such a complaint; 
(B)the telephone number, or a comparable electronic means of communication, for the disability assistance hotline of the Office of Civil Rights of the Federal Transit Administration; (C)notice that a consumer can file a disability related complaint with the Office of Civil Rights of the Federal Transit Administration; and 
(D)an active link to the website of the Office of Civil Rights of the Federal Transit Administration for an individual to file a disability-related complaint. (4)Investigation of complaintsNot later than 60 days after the last day of each fiscal year, the Secretary shall publish a report that lists the disposition of complaints described in paragraph (1), including— 
(A)the number and type of complaints filed with Department of Transportation; (B)the number of complaints investigated by the Department; 
(C)the result of the complaints that were investigated by the Department including whether the complaint was resolved— (i)informally; 
(ii)by issuing a violation through a noncompliance Letter of Findings; or (iii)by other means, which shall be described; and 
(D)if a violation was issued for a complaint, whether the Department resolved the noncompliance by— (i)reaching a voluntary compliance agreement with the entity; 
(ii)referring the matter to the Attorney General; or (iii)by other means, which shall be described. 
(5)ReportThe Secretary shall, upon implementation of this section and annually thereafter, submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Banking, Housing, and Urban Affairs of the Senate, and make publicly available a report containing the information collected under this section.; (4)by striking subsection (m) and inserting the following: 
 
(m)Preaward and postdelivery review of rolling stock purchasesThe Secretary shall prescribe regulations requiring a preaward and postdelivery review of a grant under this chapter to buy rolling stock to ensure compliance with bid specifications requirements of grant recipients under this chapter. Under this subsection, grantee inspections and review are required, and a manufacturer certification is not sufficient. ; (5)in subsection (r)— 
(A)by inserting or beneficial after detrimental; (B)by striking the period at the end and inserting ; and;  
(C)by striking under this chapter may not deny and inserting the following:  under this chapter— 
(1)may not deny; and  (D)by adding at the end the following: 
 
(2)shall respond to any request for reasonable access within 75 days of the receipt of the request.; and (6)by striking subsection (t) and redesignating subsections (u) and (v) as subsections (t) and (u), respectively. 
2104.Miscellaneous provisions 
(a)State of good repair grantsSection 5337(e) of title 49, United States Code, is amended by adding at the end the following:  (3)Accessibility costsNotwithstanding paragraph (1), the Federal share of the net project cost of a project to provide accessibility in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) shall be 90 percent. . 
(b)Apportionments based on growing States and high density States formula factorsSection 5340(a) of title 49, United States Code, is amended by inserting and the District of Columbia after United States. (c)Technical assistance and workforce developmentSection 5314 of title 49, United States Code, is amended— 
(1)in subsection (a)(1)(B)— (A)in clause (i) by striking ; and and inserting a semicolon; 
(B)in clause (ii) by striking the period and inserting ; and; and (C)by adding at the end the following: 
 
(iii)technical assistance to assist recipients with the impacts of a new census count.; and  (2)in subsection (c)(4)(A) by inserting , 5311 after 5307. 
(d)Administrative provisionsSection 5334 of title 49, United States Code, is amended by adding at the end the following:  (l)Necessarily implied activitiesNotwithstanding any other provision of law, in the event of a lapse in authorization or appropriations for the Federal transit program under this title, the administrative activities that are necessary to disburse valid obligations are necessarily implied by the continued availability of funding for making disbursements of amounts previously obligated, pursuant to section 1553 of title 31.. 
(e)National transit databaseSection 5335 of title 49, United States Code, is amended by inserting and any information on each assault on a transit worker after by the recipient.  (f)Urbanized area formula grantsSection 5307 of title 49, United States Code, is amended— 
(1)in subsection (a)(2)(A)— (A)in clause (i) by striking or at the end; and 
(B)by adding at the end the following:   (iii)operate a minimum of 101 buses and a maximum of 125 buses in fixed route service or demand response service, excluding ADA complementary paratransit service, during peak service hours, in an amount not to exceed 25 percent of the share of the apportionment which is attributable to such systems within the urbanized area, as measured by vehicle revenue hours; or;  
(2)in subsection (a)(2)(B)— (A)in clause (i) by striking or at the end; 
(B)in clause (ii) by striking the period at the end and inserting ; or; and (C)by adding at the end the following:  
 
(iii)operate a minimum of 101 buses and a maximum of 125 buses in fixed route service or demand response service, excluding ADA complementary paratransit service, during peak service hours, in an amount not to exceed 25 percent of the share of the apportionment allocated to such systems within the urbanized area, as determined by the local planning process and included in the designated recipient's final program of projects prepared under subsection (b).; and (3)in subsection (b)— 
(A)in paragraph (6) by striking and at the end;  (B)by redesignating paragraph (7) as paragraph (8); and 
(C)by inserting after paragraph (6) the following:   (7)ensure that the proposed program of projects provides improved access to transit for the individuals described in section 5336(j); and. 
(g)Technical correctionSection 5307(a)(2)(B)(ii) of title 49, United States Code, is amended by striking service during peak and inserting service, during peak. 2105.Policies and purposesSection 5301(b) of title 49, United States Code, is amended— 
(1)in paragraph (7) by striking ; and and inserting a semicolon; (2)in paragraph (8) by striking the period and inserting a semicolon; and 
(3)by adding at the end the following:  (8)reduce the contributions of the surface transportation system to the total carbon pollution of the United States; and 
(9)improve the resiliency of the public transportation network to withstand weather events and other natural disasters. . 2106.Fiscal year 2022 formulasFor fiscal year 2022, the Secretary shall apportion and distribute formula funds provided for under chapter 53 of title 49, United States Code, using data submitted to the 2019 National Transit Database. 
BImproving Frequency and Ridership 
2201.Multi-jurisdictional bus frequency and ridership competitive grants 
(a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5307 the following new section:  5308. Multi-jurisdictional bus frequency and ridership competitive grants (a)In generalThe Secretary shall make grants under this section, on a competitive basis, to eligible recipients to increase the frequency and ridership of public transit buses. 
(b)ApplicationsTo be eligible for a grant under this section, an eligible recipient shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  (c)Application timingNot later than 90 days after amounts are made available to carry out this section, the Secretary shall solicit grant applications from eligible recipients for projects described in subsection (d). 
(d)Uses of fundsAn eligible recipient of a grant under this section shall use such grant for capital projects that— (1)increase— 
(A)the frequency of bus service; (B)bus ridership; and 
(C)total person throughput; and (2)are consistent with, and as described in, the design guidance issued by the National Association of City Transportation Officials and titled Transit Street Design Guide.  
(e)Grant criteriaIn making grants under this section, the Secretary shall consider the following:  (1)Each eligible recipient’s projected increase in bus frequency. 
(2)Each eligible recipient’s projected increase in bus ridership. (3)Each eligible recipient’s projected increase in total person throughput. 
(4)The degree of regional collaboration described in each eligible recipient’s application, including collaboration with— (A)a local government entity that operates a public transportation service; 
(B)local government agencies that control street design; (C)metropolitan planning organizations (as such term is defined in section 5303); and  
(D)State departments of transportation. (f)Grant timingThe Secretary shall award grants under this section not later than 120 days after the date on which the Secretary completes the solicitation described in subsection (c). 
(g)Requirements of the SecretaryIn carrying out the program under this section, the Secretary shall— (1)not later than the date described in subsection (c), publish in the Federal Register a list of all metrics and evaluation procedures to be used in making grants under this section; and 
(2)publish in the Federal Register— (A)a summary of the final metrics and evaluations used in making grants under this section; and 
(B)a list of the ratings of eligible recipients receiving a grant under this section based on such metrics and evaluations.  (h)Federal share (1)In generalThe Federal share of the cost of a project carried out under this section shall not exceed 80 percent. 
(2)Restriction on grant amountsThe Secretary may make a grant for a project under this section in an amount up to 150 percent of the amount— (A)provided for such project under title 23; and 
(B)of remaining costs, as defined under section 5307(d)(3), that were budgeted for roadways for such project.  (i)Requirements of section 5307Except as otherwise provided in this section, a grant under this section shall be subject to the requirements of section 5307.  
(j)Availability of funds 
(1)In generalAmounts made available to carry out this section shall remain available for 4 fiscal years after the fiscal year for which the amount was made available. (2)Unobligated amountsAfter the expiration of the period described in paragraph (1) for an amount made available to carry out this section, any unobligated amounts made available to carry out this section shall be added to the amounts made available for the following fiscal year.  
(k)Eligible recipientsIn this section, the term eligible recipient means a recipient of a grant under section 5307 in an urbanized area with a population greater than 500,000.. (b)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by inserting after the item relating to section 5307 the following new item: 
 
 
5308. Multi-jurisdictional bus frequency and ridership competitive grants.. 
2202.Incentivizing frequency in the urban formulaSection 5336 of title 49, United States Code, is amended— (1)in subsection (b)— 
(A)in paragraph (2)— (i)in subparagraph (A)— 
(I)in the matter preceding clause (i) by striking 95.61 percent and inserting 95 percent; (II)in clause (i) by striking 95.61 percent and inserting 95 percent; and  
(III)in clause (ii) by striking 95.61 percent and inserting 95 percent; and  (ii)in subparagraph (B)— 
(I)in the matter preceding clause (i) by striking 4.39 percent and inserting 5 percent; (II)in clause (i)— 
(aa)by inserting in the highest 25 percent of routes by ridership before multiplied by; and (bb)by striking vehicle passenger miles traveled for each dollar of operating cost in an area and inserting vehicles operating in peak revenue service per hour in the highest 25 percent of routes by ridership; and 
(III)in clause (ii)— (aa)by inserting in the highest 25 percent of routes by ridership before multiplied by; and 
(bb)by striking vehicle passenger miles traveled for each dollar of operating cost in all areas and inserting vehicles operating in peak revenue service per hour in the highest 25 percent of routes by ridership; and (B)by adding at the end the following: 
 
(3)Special ruleFor fiscal year 2022, the percentage— (A)in paragraph (2)(A) in the matter preceding clause (i) shall be treated as 100 percent; and 
(B)in paragraph (2)(B) in the matter preceding clause (i) shall be treated as 0 percent. ;  (2)in subsection (c)— 
(A)in paragraph (1) by striking 90.8 percent and inserting 90 percent each place it appears;  (B)in paragraph (2)— 
(i)by striking 9.2 percent and inserting 8 percent; (ii)by striking 200,000 and inserting 500,000; 
(iii)by striking subparagraph (A) and inserting the following:  (A)the number of bus passenger miles traveled on the highest 25 percent of routes by ridership multiplied by the number of buses operating in peak revenue service per hour on the highest 25 percent of routes by ridership; divided by; and 
(iv)by striking subparagraph (B) and inserting the following:  (B)the total number of bus passenger miles traveled on the highest 25 percent of routes by ridership multiplied by the total number of buses operating in peak revenue service per hour on the highest 25 percent of routes by ridership in all areas. ; and  
(C)by adding at the end the following:  (3)2 percent of the total amount apportioned under this subsection shall be apportioned so that each urbanized area with a population of at least 200,000 and less than 500,000 is entitled to receive an amount using the formula in paragraph (1).  
(4)For fiscal year 2022, the percentage— (A)in paragraph (1) in the matter preceding subparagraph (A) shall be treated as 100 percent;  
(B)in paragraph (2) in the matter preceding subparagraph (A) shall be treated as 0 percent; and (C)in paragraph (3) shall be treated as 0 percent. ; and  
(3)by adding at the end the following:  (k)Peak revenue service definedIn this section, the term peak revenue service means the time period between the time that an agency exceeds the number of midday vehicles in revenue service per hour in the morning peak and the time that an agency falls below the number of midday vehicles in revenue service per hour in the evening peak. . 
2203.Mobility innovation 
(a)In generalChapter 53 of title 49, United States Code, is amended by inserting after section 5315 the following new section:  5316.Mobility innovation (a)In generalAmounts made available to a covered recipient to carry out sections 5307, 5310, and 5311 may be used by such covered recipient under this section to assist in the financing of— 
(1)mobility as a service; and (2)mobility on demand services. 
(b)Federal share 
(1)In generalExcept as provided in paragraphs (2), (3), and (4), the Federal share of the net cost of a project carried out under this section shall not exceed 80 percent. (2)Mobility on demand service operating costsThe Federal share of the net cost of a project to provide for net operating costs for mobility on demand services shall not exceed 50 percent for any funds provided under section 5307. 
(3)Mobility as a service cost shareNotwithstanding paragraph (1), the Federal share of the net cost of mobility as a service shall not exceed 90 percent. (4)Zero emission incentiveNotwithstanding paragraphs (1) and (2), the Federal share of the net cost of a project described in paragraph (1) or (2) shall be reduced by 25 percent if such project involves an eligible use that uses a vehicle that produces carbon dioxide or particulate matter.  
(c)Eligible uses 
(1)In generalThe Secretary shall publish guidance describing eligible activities that are reasonably expected to— (A)increase transit ridership; 
(B)be complementary to fixed route transit service; and (C)demonstrate substantial improvements in— 
(i)environmental metrics, including standards established pursuant to the Clean Air Act (42 U.S.C. 7401 et seq.) and greenhouse gas performance targets established pursuant to section 150(d) of title 23; (ii)traffic congestion; 
(iii)compliance with the requirements under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); (iv)low-income service to increase access to employment, healthcare, and other essential services; 
(v)service outside of transit agency operating hours; (vi)low density service; and 
(vii)rural service. (2)Prohibition on use of fundsAmounts used by a covered recipient for projects eligible under this section may not be used for— 
(A)single passenger vehicle miles (in a passenger motor vehicle, as such term is defined in section 32101, that carries less than 9 passengers), unless the trip— (i)meets the definition of public transportation; and 
(ii)begins or completes a fixed route public transportation trip; or (B)deadhead vehicle miles. 
(d)Federal requirementsA project carried out under this section shall be treated as if such project were carried out under the section from which the funds were provided to carry out such project, including the application of any additional requirements provided for by law that apply to section 5307, 5310, or 5311, as applicable.  (e)Waiver (1)National waiver (A)In generalExcept as provided in paragraph (3), the Secretary may issue a national waiver for a requirement applied to projects carried out under this section pursuant to subsection (d) if the Secretary determines that applying such requirement would be inconsistent with the public interest. 
(B)Public notification and comment 
(i)In generalNot later than 30 days before issuing a waiver described in subparagraph (A), the Secretary shall provide notification and an opportunity for public comment on such waiver. (ii)Notification requirementsThe notification required under clause (i) shall be provided to the public by electronic means, including on the public website of the Department of Transportation. 
(C)Final waiverBefore a national waiver takes effect, the Secretary shall publish a detailed justification for such waiver that addresses all public comments received under subparagraph (B) on the public website for the Department of Transportation and in the Federal Register.  (2)Individual waiverExcept as provided in paragraph (3), the Secretary may waive any requirement applied to a project carried out under this section pursuant to subsection (d) if the Secretary determines that applying such requirement would be inconsistent with the public interest. 
(3)Waiver under other sectionsThe Secretary may not waive any requirement under paragraph (1) or (2) for which a waiver is otherwise available.  (4)Prohibition of waiverNotwithstanding paragraphs (1) and (2), the Secretary may not waive any requirement of— 
(A)section 5333;  (B)section 5331; and 
(C)section 5302(14).  (5)Application of section 5320Notwithstanding paragraphs (1), (2), and (3), the Secretary may only waive the requirements of section 5320 with respect to— 
(A)a passenger vehicle owned by an individual; and  (B)subsection (q) of such section for any passenger vehicle not owned by an individual for the period beginning on the date of enactment of this section and ending 3 years after such date. 
(f)Open data standards 
(1)In generalNot later than 90 days after the date of enactment of this section, the Secretary shall initiate procedures under subchapter III of chapter 5 of title 5 to develop an open data standard and an application programming interface necessary to carry out this section. (2)RegulationsThe regulations required under paragraph (1) shall enable public transportation agencies, mobility on demand providers, mobility as a service technology providers, and local governments the efficient means to transfer data to— 
(A)foster the efficient use of transportation capacity;  (B)enhance the management of new modes of mobility;  
(C)enable the use of innovative planning tools;  (D)enable single payment systems for all mobility on demand services;  
(E)establish metropolitan planning organization, State, and local government access to anonymized data for transportation planning, real time operations data, and rules;  (F)safeguard personally identifiable information;  
(G)protect confidential business information; and (H)enhance cybersecurity protections. 
(3)CommitteeA negotiated rulemaking committee established pursuant to section 565 of title 5 to carry out this subsection shall have a maximum of 17 members limited to representatives of the Department of Transportation, State and local governments, metropolitan planning organizations, urban and rural covered recipients, associations that represent public transit agencies, labor representatives, mobility on demand providers, and mobility as a service technology providers. (4)Publication of proposed regulationsProposed regulations to implement this section shall be published in the Federal Register by the Secretary not later than 18 months after such date of enactment. 
(5)Extension of deadlinesA deadline set forth in paragraph (3) may be extended up to 180 days if the negotiated rulemaking committee referred to in paragraph (4) concludes that the committee cannot meet the deadline and the Secretary so notifies the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate. (g)Application of recipient revenue vehicle milesWith respect to revenue vehicle miles with one passenger of a covered recipient using amounts under this section, such miles— 
(1)shall be included in the National Transit Database under section 5335; and (2)shall be excluded from vehicle revenue miles data used in the calculation described in section 5336. 
(h)Savings clauseSubsection (c)(2) and subsection (g) shall not apply to any eligible activities under this section if such activities are being carried out in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). (i)DefinitionsIn this section: 
(1)Deadhead vehicle milesThe term deadhead vehicle miles means the miles that a vehicle travels when out of revenue service, including leaving or returning to the garage or yard facility, changing routes, when there is no expectation of carrying revenue passengers, and any miles traveled by a private operator without a passenger.  (2)Mobility as a serviceThe term mobility as a service means services that constitute the integration of mobility on demand services and public transportation that are available and accessible to all travelers, provide multimodal trip planning, and a unified payment system. 
(3)Mobility on demandThe term mobility on demand means an on-demand transportation service shared among individuals, either concurrently or one after another. (4)Covered recipientThe term covered recipient means a State or local government entity, private nonprofit organization, or Tribe that— 
(A)operates a public transportation service; and (B)is a recipient or subrecipient of funds under section 5307, 5310, or 5311.. 
(b)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by inserting after the item relating to section 5315 the following new item:   5316. Mobility innovation.. 2204.Formula grants for rural areasSection 5311 of title 49, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (2) by adding at the end the following: 
 
(D)Census designationThe Secretary may approve a State program that allocates not more than 5 percent of such State’s apportionment to assist rural areas that were redesignated as urban areas not more than 2 fiscal years after the last census designation of urbanized area boundaries. ; and  (B)in paragraph (3) by striking section 5338(a)(2)(F) and inserting section 5338(a)(2)(E);  
(2)in subsection (c)— (A)in paragraph (1)— 
(i)in the matter preceding subparagraph (A) by striking section 5338(a)(2)(F) and inserting section 5338(a)(2)(E); (ii)in subparagraph (A) by striking $5,000,000 and inserting $10,000,000; and  
(iii)in subparagraph (B) by striking $30,000,000 and inserting the amount remaining under section 5338(a)(2)(E)(i) after the amount under subparagraph (A) is distributed; (B)in paragraph (2)(C) by striking section 5338(a)(2)(F) and inserting section 5338(a)(2)(E); and  
(C)in paragraph (3)— (i)in subparagraph (A) by striking section 5338(a)(2)(F) and inserting section 5338(a)(2)(E); and 
(ii)by striking subparagraphs (B) and (C) and inserting the following:  (B)Land area (i)In generalSubject to clause (ii), each State shall receive an amount that is equal to 15 percent of the amount apportioned under this paragraph, multiplied by the ratio of the land area in rural areas in that State and divided by the land area in all rural areas in the United States, as shown by the most recent decennial census of population. 
(ii)Maximum apportionmentNo State shall receive more than 5 percent of the amount apportioned under clause (i). (C)PopulationEach State shall receive an amount equal to 50 percent of the amount apportioned under this paragraph, multiplied by the ratio of the population of rural areas in that State and divided by the population of all rural areas in the United States, as shown by the most recent decennial census of population. 
(D)Vehicle revenue miles 
(i)In generalSubject to clause (ii), each State shall receive an amount that is equal to 25 percent of the amount apportioned under this paragraph, multiplied by the ratio of vehicle revenue miles in rural areas in that State and divided by the vehicle revenue miles in all rural areas in the United States, as determined by national transit database reporting. (ii)Maximum apportionmentNo State shall receive more than 5 percent of the amount apportioned under clause (i). 
(E)Low-income individualsEach State shall receive an amount that is equal to 10 percent of the amount apportioned under this paragraph, multiplied by the ratio of low-income individuals in rural areas in that State and divided by the number of low-income individuals in all rural areas in the United States, as shown by the Bureau of the Census.;  (3)in subsection (f)— 
(A)in paragraph (1) by inserting A State may expend funds to continue service into another State to extend a route. before Eligible activities under; and  (B)in paragraph (2) by inserting and makes the certification and supporting documents publicly available before the period at the end; and  
(4)in subsection (g) by adding at the end the following:   (6)Allowance for volunteer hours (A)Applicable regulationsFor any funds provided by a department or agency of the Government under paragraph (3)(D) or by a service agreement under paragraph (3)(C), and such department or agency has regulations in place that provide for the valuation of volunteer hours as allowable in-kind contributions toward the non-Federal share of project costs, such regulations shall be used to determine the allowable valuation of volunteer hours as an in-kind contribution toward the non-Federal remainder of net project costs for a transit project funded under this section. 
(B)LimitationsSubparagraph (A) shall not apply to the provision of fixed-route bus services funded under this section.. 2205.One-stop paratransit programSection 5310 of title 49, United States Code, is amended by adding at the end the following:  
 
(j)One-stop paratransit program 
(1)In generalNot later than 6 months after the date of enactment of this subsection, the Secretary shall establish a one-stop paratransit competitive grant program to encourage an extra stop in non-fixed route Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) service for a paratransit rider to complete essential tasks. (2)PreferenceThe Secretary shall give preference to eligible recipients that— 
(A)have comparable data for the year prior to implementation of the grant program and made available to the Secretary, academic and nonprofit organizations for research purposes; and (B)plan to use agency personnel to implement the pilot program. 
(3)Application criteriaTo be eligible to participate in the grant program, an eligible recipient shall submit to the Secretary an application containing such information as the Secretary may require, including information on— (A)locations the eligible entity intends to allow a stop at, if stops are limited, including— 
(i)childcare or education facilities; (ii)pharmacies; 
(iii)grocery stores; and (iv)bank or ATM locations; 
(B)methodology for informing the public of the grant program; (C)vehicles, personnel, and other resources that will be used to implement the grant program; 
(D)if the applicant does not intend the grant program to apply to the full area under the jurisdiction of the applicant, a description of the geographic area in which the applicant intends the grant program to apply; and (E)the anticipated amount of increased operating costs. 
(4)SelectionThe Secretary shall seek to achieve diversity of participants in the grant program by selecting a range of eligible entities that includes at least— (A)5 eligible recipients that serve an area with a population of 50,000 to 200,000;  
(B)10 eligible recipients that serve an area with a population of over 200,000; and (C)5 eligible recipients that provide transportation for rural communities. 
(5)Data-sharing criteriaAn eligible recipient in this subsection shall provide data as the Secretary requires, including— (A)number of ADA paratransit trips conducted each year; 
(B)requested time of each paratransit trip;  (C)scheduled time of each paratransit trip; 
(D)actual pickup time for each paratransit trip; (E)average length of a stop in the middle of a ride as allowed by this subsection; 
(F)any complaints received by a paratransit rider; (G)rider satisfaction with paratransit services; and 
(H)after the completion of the grant, an assessment by the eligible recipient of its capacity to continue a one-stop program independently. (6)Report (A)In generalThe Secretary shall make publicly available an annual report on the program carried out under this subsection for each fiscal year, not later than December 31 of the calendar year in which such fiscal year ends. 
(B)ContentsThe report required under subparagraph (A) shall include a detailed description of the activities carried out under the program, and an evaluation of the program, including an evaluation of the data shared by eligible recipients under paragraph (5).. CBuy America and Other Procurement Reforms 2301.Buy America (a)Buy America (1)In generalChapter 53 of title 49, United States Code, is amended by inserting before section 5321 the following: 
 
5320.Buy America 
(a)In generalThe Secretary may obligate an amount that may be appropriated to carry out this chapter for a project only if the steel, iron, and manufactured goods used in the project are produced in the United States. (b)WaiverThe Secretary may waive subsection (a) if the Secretary finds that— 
(1)applying subsection (a) would be inconsistent with the public interest; (2)the steel, iron, and goods produced in the United States are not produced in a sufficient and reasonably available amount or are not of a satisfactory quality; 
(3)when procuring rolling stock (including train control, communication, traction power equipment, and rolling stock prototypes) under this chapter— (A)the cost of components and subcomponents produced in the United States is more than 70 percent of the cost of all components of the rolling stock; and 
(B)final assembly of the rolling stock has occurred in the United States; or (4)including domestic material will increase the cost of the overall project by more than 25 percent. 
(c)Written waiver determination and annual report 
(1)Waiver procedureNot later than 120 days after the submission of a request for a waiver, the Secretary shall make a determination under subsection (b)(1), (b)(2), or (b)(4) as to whether to waive subsection (a). (2)Public notification and comment (A)In generalNot later than 30 days before making a determination regarding a waiver described in paragraph (1), the Secretary shall provide notification and an opportunity for public comment on the request for such waiver. 
(B)Notification requirementsThe notification required under subparagraph (A) shall— (i)describe whether the application is being made for a waiver described in subsection (b)(1), (b)(2) or (b)(4); and 
(ii)be provided to the public by electronic means, including on the public website of the Department of Transportation. (3)DeterminationBefore a determination described in paragraph (1) takes effect, the Secretary shall publish a detailed justification for such determination that addresses all public comments received under paragraph (2)— 
(A)on the public website of the Department of Transportation; and (B)if the Secretary issues a waiver with respect to such determination, in the Federal Register. 
(4)Annual reportAnnually, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report listing any waiver issued under paragraph (1) during the preceding year. (d)Rolling stock waiver conditions (1)Labor costs for final assemblyIn this section, labor costs involved in final assembly shall be included as a separate component in the cost of components and subcomponents under subsection (b)(3)(A). 
(2)High domestic content component bonusIn this section, in calculating the domestic content of the rolling stock under subsection (b)(3), the percent, rounded to the nearest whole number, of the domestic content in components of such rolling stock, weighted by cost, shall be used in calculating the domestic content of the rolling stock, except— (A)with respect to components that exceed— 
(i)70 percent domestic content, the Secretary shall add 10 additional percent to the component’s domestic content when calculating the domestic content of the rolling stock; and  (ii)75 percent domestic content, the Secretary shall add 15 additional percent to the component’s domestic content when calculating the domestic content of the rolling stock; and 
(B)in no case may a component exceed 100 domestic content when calculating the domestic content of the rolling stock. (3)Rolling stock frames or car shellsIn calculating the cost of the domestic content of the rolling stock under subsection (b)(3), in the case of a rolling stock procurement receiving assistance under this chapter in which the average cost of a rolling stock vehicle in the procurement is more than $300,000, if rolling stock frames or car shells are not produced in the United States, the Secretary shall include in the calculation of the domestic content of the rolling stock the cost of the steel or iron that is produced in the United States and used in the rolling stock frames or car shells. 
(4)Treatment of waived components and subcomponentsIn this section, a component or subcomponent waived under subsection (b) shall be excluded from any part of the calculation required under subsection (b)(3)(A). (5)Zero-emission vehicle domestic battery cell incentiveThe Secretary shall provide an additional 2.5 percent of domestic content to the total rolling stock domestic content percentage calculated under this section for any zero-emission vehicle that uses only battery cells for propulsion that are manufactured domestically. 
(e)Certification of domestic supply and disclosure 
(1)Certification of domestic supplyIf the Secretary denies an application for a waiver under subsection (b), the Secretary shall provide to the applicant a written certification that— (A)the steel, iron, or manufactured goods, as applicable, (referred to in this paragraph as the item) is produced in the United States in a sufficient and reasonably available amount; 
(B)the item produced in the United States is of a satisfactory quality; and (C)includes a list of known manufacturers in the United States from which the item can be obtained. 
(2)DisclosureThe Secretary shall disclose the waiver denial and the written certification to the public in an easily identifiable location on the website of the Department of Transportation. (f)Waiver prohibitedThe Secretary may not make a waiver under subsection (b) for goods produced in a foreign country if the Secretary, in consultation with the United States Trade Representative, decides that the government of that foreign country— 
(1)has an agreement with the United States Government under which the Secretary has waived the requirement of this section; and (2)has violated the agreement by discriminating against goods to which this section applies that are produced in the United States and to which the agreement applies. 
(g)Penalty for mislabeling and misrepresentationA person is ineligible under subpart 9.4 of the Federal Acquisition Regulation, or any successor thereto, to receive a contract or subcontract made with amounts authorized under title II of the INVEST in America Act if a court or department, agency, or instrumentality of the Government decides the person intentionally— (1)affixed a Made in America label, or a label with an inscription having the same meaning, to goods sold in or shipped to the United States that are used in a project to which this section applies but not produced in the United States; or 
(2)represented that goods described in paragraph (1) were produced in the United States. (h)State requirementsThe Secretary may not impose any limitation on assistance provided under this chapter that restricts a State from imposing more stringent requirements than this subsection on the use of articles, materials, and supplies mined, produced, or manufactured in foreign countries in projects carried out with that assistance or restricts a recipient of that assistance from complying with those State-imposed requirements. 
(i)Opportunity to correct inadvertent errorThe Secretary may allow a manufacturer or supplier of steel, iron, or manufactured goods to correct after bid opening any certification of noncompliance or failure to properly complete the certification (but not including failure to sign the certification) under this subsection if such manufacturer or supplier attests under penalty of perjury that such manufacturer or supplier submitted an incorrect certification as a result of an inadvertent or clerical error. The burden of establishing inadvertent or clerical error is on the manufacturer or supplier. (j)Administrative reviewA party adversely affected by an agency action under this subsection shall have the right to seek review under section 702 of title 5. 
(k)Steel and ironFor purposes of this section, steel and iron meeting the requirements of section 661.5(b) of title 49, Code of Federal Regulations, may be considered produced in the United States. (l)Definition of small purchaseFor purposes of determining whether a purchase qualifies for a general public interest waiver under subsection (b)(1), including under any regulation promulgated under such subsection, the term small purchase means a purchase of not more than $150,000. 
(m)Preaward and postdelivery review of rolling stock purchases 
(1)In generalThe Secretary shall prescribe regulations requiring a preaward and postdelivery certification of a rolling stock vehicle that meets the requirements of this section and Government motor vehicle safety requirements to be eligible for a grant under this chapter. For compliance with this section— (A)Federal inspections and review are required; 
(B)a manufacturer certification is not sufficient; and (C)a rolling stock vehicle that has been certified by the Secretary remains certified until the manufacturer makes a material change to the vehicle, or adjusts the price of the vehicle, that reduces, by more than half, the percentage of domestic content above 70 percent. 
(2)Certification of percentageThe Secretary may, at the request of a component or subcomponent manufacturer, certify the percentage of domestic content and final assembly for a component or subcomponent. (3)Freedom of information actIn carrying out this subsection, the Secretary shall consistently apply the provisions of section 552 of title 5, including subsection (b)(4) of such section. 
(4)NoncomplianceThe Secretary shall prohibit recipients from procuring rolling stock, components, or subcomponents from a supplier that intentionally provides false information to comply with this subsection.  (n)ScopeThe requirements of this section apply to all contracts for a public transportation project carried out within the scope of the applicable finding, determination, or decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source of such contracts, if at least one contract for the public transportation project is funded with amounts made available to carry out this chapter. 
(o)Buy America conformityThe Secretary shall ensure that all Federal funds for commuter rail projects shall comply with this section and shall not be subject to section 22905(a).  (p)Audits and reporting of waste, fraud, and abuse (1)In generalThe Inspector General of the Department of Transportation shall conduct an annual audit on certifications under subsection (m). 
(2)Report fraud, waste, and abuseThe Secretary shall display a Report Fraud, Waste, and Abuse button and link to Department of Transportation’s Office of Inspector General Hotline on the Federal Transit Administration’s Buy America landing page. (3)Contract requirementThe Secretary shall require all recipients who enter into contracts to purchase rolling stock with funds provided under this chapter to include in such contract information on how to contact the Department of Transportation’s Office of Inspector General Hotline to report suspicions of fraud, waste, and abuse. 
(q)Passenger motor vehicles 
(1)In generalAny domestically manufactured passenger motor vehicle shall be considered to be produced in the United States under this section. (2)Domestically manufactured passenger motor vehicleIn this subsection, the term domestically manufactured passenger motor vehicle means any passenger motor vehicle, as such term is defined in section 32304(a) that— 
(A)has under section 32304(b)(1)(B) its final assembly place in the United States; and (B)the percentage (by value) of passenger motor equipment under section 32304(b)(1)(A) equals or exceeds 60 percent value added.  . 
(2)Clerical amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by inserting before the item relating to section 5321 the following:   5320. Buy America.. (3)Conforming amendments (A)Technical assistance and workforce developmentSection 5314(a)(2)(G) of title 49, United States Code, is amended by striking sections 5323(j) and 5323(m) and inserting section 5320. 
(B)Urbanized area formula grantsSection 5307(c)(1)(E) of title 49, United States Code, is amended by inserting , 5320, after 5323.  (C)Innovative procurementSection 3019(c)(2)(E)(ii) of the FAST Act (49 U.S.C. 5325 note) is amended by striking 5232(j) and inserting 5320. 
(b)Bus rolling stockNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to revise Appendix B and Appendix D of section 661.11 of title 49, Code of Federal Regulations, with respect to bus rolling stock to maximize job creation and align such section with modern manufacturing techniques. (c)Rail rolling stockNot later than 30 months after the date of enactment of this Act, the Secretary shall issue such regulations as are necessary to revise subsections (t), (u), and (v) of section 661.11 of title 49, Code of Federal Regulations, with respect to rail rolling stock to maximize job creation and align such section with modern manufacturing techniques. 
(d)Rule of applicability 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to any contract entered into on or after the date of enactment of this Act. (2)Delayed applicability of certain provisionsContracts described in paragraph (1) shall be subject to the following delayed applicability requirements: 
(A)Section 5320(m)(2) shall apply to contracts entered into on or after the date that is 30 days after the date of enactment of this Act. (B)Notwithstanding subparagraph (A), section 5320(m) shall apply to contracts for the procurement of bus rolling stock beginning on the earlier of— 
(i)180 days after the date on which final regulations are issued pursuant to subsection (b); or (ii)the date that is 1 year after the date of enactment of this Act.  
(C)Notwithstanding subparagraph (A), section 5320(m) shall apply to contracts for the procurement of rail rolling stock beginning on the earlier of— (i)180 days after the date on which final regulations are issued pursuant to subsection (c); or 
(ii)the date that is 2 years after the date of enactment of this Act.  (D)Section 5320(p)(1) shall apply on the date that is 1 year after the latest of the application dates described in subparagraphs (A) through (C). 
(3)Special rule for certain contractsFor any contract described in paragraph (1) for which the delivery for the first production vehicle occurs before October 1, 2024, paragraphs (1) and (4) of section 5320(d) shall not apply. (4)Special rule for battery cell incentivesFor any contract described in paragraph (1) for which the delivery for the first production vehicle occurs before October 1, 2022, section 5320(d)(5) shall not apply. 
(e)Special rule for domestic contentFor the calculation of the percent of domestic content calculated under section 5320(d)(2) for a contract for rolling stock entered into on or after October 1, 2020— (1) if the delivery of the first production vehicle occurs in fiscal year 2022 or fiscal year 2023, for components that exceed 70 percent domestic content, the Secretary shall add 20 additional percent to the component’s domestic content; and 
(2)if the delivery of the first production vehicle occurs in fiscal year 2024 or fiscal year 2025— (A)for components that exceed 70 percent but do not exceed 75 percent domestic content, the Secretary shall add 15 additional percent to the component’s domestic content; or 
(B)for components that exceed 75 percent domestic content, the Secretary shall add 20 additional percent to the component’s domestic content. 2302.Bus procurement streamliningSection 5323 of title 49, United States Code, is amended by adding at the end the following: 
 
(v)Bus procurement streamlining 
(1)In generalThe Secretary may only obligate amounts for acquisition of buses under this chapter to a recipient that issues a request for proposals for an open market procurement that meets the following criteria: (A)Such request for proposals is limited to performance specifications, except for components or subcomponents identified in the negotiated rulemaking carried out pursuant to this subsection.  
(B)Such request for proposals does not seek any alternative design or manufacture specification of a bus offered by a manufacturer, except to require a component or subcomponent identified in the negotiated rulemaking carried out pursuant to this subsection.  (2)Specific bus component negotiated rulemaking (A)InitiationNot later than 120 days after the date of enactment of the INVEST in America Act, the Secretary shall initiate procedures under subchapter III of chapter 5 of title 5 to negotiate and issue such regulations as are necessary to establish as limited a list as is practicable of bus components and subcomponents described in subparagraph (B). 
(B)List of componentsThe regulations required under subparagraph (A) shall establish a list of bus components and subcomponents that may be specified in a request for proposals described in paragraph (1) by a recipient. The Secretary shall ensure the list is limited in scope and limited to only components and subcomponents that cannot be selected with performance specifications to ensure interoperability.  (C)Publication of proposed regulationsProposed regulations to implement this section shall be published in the Federal Register by the Secretary not later than 18 months after such date of enactment. 
(D)CommitteeA negotiated rulemaking committee established pursuant to section 565 of title 5 to carry out this paragraph shall have a maximum of 11 members limited to representatives of the Department of Transportation, urban and rural recipients (including State government recipients), and transit vehicle manufacturers. (E)Extension of deadlinesA deadline set forth in subparagraph (C) may be extended up to 180 days if the negotiated rulemaking committee referred to in subparagraph (D) concludes that the committee cannot meet the deadline and the Secretary so notifies the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
(3)Savings clauseNothing in this section shall be construed to provide additional authority for the Secretary to restrict what a bus manufacturer offers to sell to a public transportation agency. . 2303.Bus testing facilitySection 5318 of title 49, United States Code, is amended by adding at the end the following: 
 
(f)Testing scheduleThe Secretary shall— (1)determine eligibility of a bus manufacturer’s request for testing within 10 business days; and 
(2)make publicly available the current backlog (in months) to begin testing a new bus at the bus testing facility.. DBus Grant Reforms 2401.Formula grants for busesSection 5339(a) of title 49, United States Code, is amended— 
(1)in paragraph (1)— (A)by inserting and subsection (d) after In this subsection;  
(B)in subparagraph (A) by striking term low or no emission vehicle has and inserting term zero emission vehicle has; (C)in subparagraph (B) by inserting and the District of Columbia after United States; and 
(D)in subparagraph (C) by striking the District of Columbia,; (2)in paragraph (2)(A) by striking low or no emission vehicles and inserting zero emission vehicles; 
(3)in paragraph (4)— (A)in subparagraph (A) by inserting and subsection (d) after this subsection; and 
(B)in subparagraph (B) by inserting and subsection (d) after this subsection;  (4)in paragraph (5)(A)— 
(A)by striking $90,500,000 and inserting $156,750,000; (B)by striking 2016 through 2020 and inserting 2022 through 2025;  
(C)by striking $1,750,000 and inserting $3,000,000; and (D)by striking $500,000 and inserting $750,000;  
(5)in paragraph (8) by striking 3 fiscal years and inserting 4 fiscal years each place such term appears; and  (6)by striking paragraph (9). 
2402.Bus facilities and fleet expansion competitive grantsSection 5339(b) of title 49, United States Code, is amended— (1)in the heading by striking Buses and bus facilities competitive grants and inserting Bus facilities and fleet expansion competitive grants; 
(2)in paragraph (1)— (A)by striking buses and; 
(B)by inserting and certain buses after capital projects; (C)in subparagraph (A) by striking buses or related equipment and inserting bus-related facilities; and 
(D)by striking subparagraph (B) and inserting the following:  (B)purchasing or leasing buses that will not replace buses in the applicant’s fleet at the time of application and will be used to— 
(i)increase the frequency of bus service; or (ii)increase the service area of the applicant.; and 
(3)by striking paragraph (2) and inserting the following:  (2)Grant considerationsIn making grants— 
(A)under subparagraph (1)(A), the Secretary shall only consider— (i)the age and condition of bus-related facilities of the applicant compared to all applicants and proposed improvements to the resilience (as such term is defined in section 5302) of such facilities; 
(ii)for a facility within or partially within the 100-year floodplain, whether such facility will be at least 2 feet above the base flood elevation; and (iii)for a bus station, the degree of multi-modal connections at such station; and 
(B)under paragraph (1)(B), the Secretary shall consider the improvements to headway and projected new ridership.. 2403.Zero emission bus grants (a)In generalSection 5339(c) of title 49, United States Code, is amended— 
(1)in the heading by striking Low or no emission grants and inserting Zero emission grants; (2)in paragraph (1)— 
(A)in subparagraph (B)— (i)in clause (i) by striking low or no emission and inserting zero emission; 
(ii)in clause (ii) by striking low or no emission and inserting zero emission; (iii)in clause (iii) by striking low or no emission and inserting zero emission; 
(iv)in clause (iv) by striking facilities and related equipment for low or no emission and inserting related equipment for zero emission; (v)in clause (v) by striking facilities and related equipment for low or no emission vehicles; and inserting related equipment for zero emission vehicles; or; 
(vi)in clause (vii) by striking low or no emission and inserting zero emission; (vii)by striking clause (vi); and 
(viii)by redesignating clause (vii) as clause (vi); (B)by striking subparagraph (D) and inserting the following:  
 
(D)the term zero emission bus means a bus that is a zero emission vehicle;;  (C)by striking subparagraph (E) and inserting the following: 
 
(E)the term zero emission vehicle means a vehicle used to provide public transportation that produces no carbon dioxide or particulate matter;; and (D)by striking subparagraph (G) and inserting the following: 
 
(G)the term eligible area means an area that is— (i)designated as a nonattainment area for ozone or particulate matter under section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)); or 
(ii)a maintenance area, as such term is defined in section 5303, for ozone or particulate matter. ; and (3)by striking paragraph (5) and inserting the following: 
 
(5)Grant eligibilityIn awarding grants under this subsection, the Secretary shall make grants to eligible projects relating to the acquisition or leasing of zero emission buses or bus facility improvements— (A)that procure— 
(i)at least 10 zero emission buses; or (ii)if the recipient operates less than 50 buses in peak service, at least 5 zero emission buses; 
(B)for which the recipient’s board of directors has approved a long-term integrated fleet management plan that— (i)establishes a goal by a set date to convert the entire bus fleet to zero emission buses; or 
(ii)establishes a goal that within 10 years from the date of approval of such plan the recipient will convert a set percentage of the total bus fleet of such recipient to zero emission buses; and (C)for which the recipient has performed a fleet transition study that includes optimal route planning and an analysis of how utility rates may impact the recipient’s operations and maintenance budget. . 
(b)Metropolitan transportation planningSection 5303(b) of title 49, United States Code, is amended by adding at the end the following:  (8)Maintenance areaThe term maintenance area has the meaning given the term in sections 171(2) and 175A of the Clean Air Act (42 U.S.C. 7501(2); 7505a). . 
2404.Restoration to state of good repair formula subgrantSection 5339 of title 49, United States Code, is amended by adding at the end the following:  (d)Restoration to state of good repair formula subgrant (1)General authorityThe Secretary may make grants under this subsection to assist eligible recipients and subrecipients described in paragraph (2) in financing capital projects to replace, rehabilitate, and purchase buses and related equipment. 
(2)Eligible recipients and subrecipientsNot later than September 1 annually, the Secretary shall make public a list of eligible recipients and subrecipients based on the most recent data available in the National Transit Database to calculate the 20 percent of eligible recipients and subrecipients with the highest percentage of asset vehicle miles for buses beyond the useful life benchmark established by the Federal Transit Administration. (3)Urban apportionmentsFunds allocated under section 5338(a)(2)(L)(ii) shall be— 
(A)distributed to— (i)designated recipients in an urbanized area with a population of more than 200,000 made eligible by paragraph (1); and 
(ii)States based on subrecipients made eligible by paragraph (1) in an urbanized area under 200,000; and  (B)allocated pursuant to the formula set forth in section 5336 other than subsection (b). 
(4)Rural allocationThe Secretary shall— (A)calculate the percentage of funds under section 5338(a)(2)(L)(ii) to allocate to rural subrecipients by dividing— 
(i)the asset vehicle miles for buses beyond the useful life benchmark (established by the Federal Transit Administration) of the rural subrecipients described in paragraph (2); by (ii)the total asset vehicle miles for buses beyond such benchmark of all eligible recipients and subrecipients described in paragraph (2); and 
(B)prior to the allocation described in paragraph (3)(B), apportion to each State the amount of the total rural allocation calculated under subparagraph (A) attributable to such State based the proportion that— (i)the asset vehicle miles for buses beyond the useful life benchmark (established by the Federal Transit Administration) for rural subrecipients described in paragraph (2) in such State; bears to 
(ii)the total asset vehicle miles described in subparagraph (A)(i). (5)Application of other provisionsParagraphs (3), (7), and (8) of subsection (a) shall apply to eligible recipients and subrecipients described in paragraph (2) of a grant under this subsection. 
(6)ProhibitionNo eligible recipient or subrecipient outside the top 5 percent of asset vehicle miles for buses beyond the useful life benchmark established by the Federal Transit Administration may receive a grant in both fiscal year 2022 and fiscal year 2023. (7)RequirementThe Secretary shall require— 
(A)States to expend, to the benefit of the subrecipients eligible under paragraph (2), the apportioned funds attributed to such subrecipients; and (B)designated recipients to provide the allocated funds to the recipients eligible under paragraph (2) the apportioned funds attributed to such recipients.. 
ESupporting All Riders 
2501.Low-income urban formula fundsSection 5336(j) of title 49, United States Code, is amended (1)in paragraph (1) by striking 75 percent and inserting 50 percent; 
(2)in paragraph (2) by striking 25 percent and inserting 12.5 percent; and (3)by adding at the end the following:  
 
(3)30 percent of the funds shall be apportioned among designated recipients for urbanized areas with a population of 200,000 or more in the ratio that— (A)the number of individuals in each such urbanized area residing in an urban census tract with a poverty rate of at least 20 percent during the 5 years most recently ending; bears to 
(B)the number of individuals in all such urbanized areas residing in an urban census tract with a poverty rate of at least 20 percent during the 5 years most recently ending; and  (4)7.5 percent of the funds shall be apportioned among designated recipients for urbanized areas with a population less than 200,000 in the ratio that— 
(A)the number of individuals in each such urbanized area residing in an urban census tract with a poverty rate of at least 20 percent during the 5 years most recently ending; bears to (B)the number of individuals in all such areas residing in an urban census tract with a poverty rate of at least 20 percent during the 5 years most recently ending. . 
2502.Rural persistent poverty formulaSection 5311 of title 49, United States Code, as amended in section 2204, is further amended— (1)in subsection (a) by adding at the end the following:  
 
(3)Persistent poverty countyThe term persistent poverty county means any county with a poverty rate of at least 20 percent— (A)as determined in each of the 1990 and 2000 decennial censuses;  
(B)in the Small Area Income and Poverty Estimates of the Bureau of the Census for the most recent year for which the estimates are available; and (C)has at least 25 percent of its population in rural areas. ; 
(2)in subsection (b)(2)(C)(i) by inserting and persistent poverty counties before the semicolon; and (3)in subsection (c) by striking paragraph (2) and inserting the following: 
 
(2)Persistent poverty public transportation assistance program 
(A)In generalThe Secretary shall carry out a public transportation assistance program for areas of persistent poverty. (B)ApportionmentOf amounts made available or appropriated for each fiscal year under section 5338(a)(2)(E)(ii) to carry out this paragraph, the Secretary shall apportion funds to recipients for service in, or directly benefitting, persistent poverty counties for any eligible purpose under this section in the ratio that— 
(i)the number of individuals in each such rural area residing in a persistent poverty county; bears to (ii)the number of individuals in all such rural areas residing in a persistent poverty county. .  
2503.Demonstration grants to support reduced fare transitSection 5312 of title 49, United States Code, is amended by adding at the end the following:  (j)Demonstration grants to support reduced fare transit (1)In generalNot later than 300 days after the date of enactment of the INVEST in America Act, the Secretary shall award grants (which shall be known as Access to Jobs Grants) to eligible entities, on a competitive basis, to implement reduced fare transit service. 
(2)NoticeNot later than 180 days after the date of enactment of the INVEST in America Act, the Secretary shall provide notice to eligible entities of the availability of grants under paragraph (1). (3)ApplicationTo be eligible to receive a grant under this subsection, an eligible recipient shall submit to the Secretary an application containing such information as the Secretary may require, including, at a minimum, the following: 
(A)A description of how the eligible entity plans to implement reduced fare transit access with respect to low-income individuals, including any eligibility requirements for such transit access. (B)A description of how the eligible entity will consult with local community stakeholders, labor unions, local education agencies and institutions of higher education, public housing agencies, and workforce development boards in the implementation of reduced fares. 
(C)A description of the eligible entity’s current fare evasion enforcement policies, including how the eligible entity plans to use the reduced fare program to reduce fare evasion. (D)An estimate of additional costs to such eligible entity as a result of reduced transit fares. 
(4)Grant durationGrants awarded under this subsection shall be for a 2-year period. (5)Selection of eligible recipientsIn carrying out the program under this subsection, the Secretary shall award not more than 20 percent of grants to eligible entities located in rural areas. 
(6)Uses of fundsAn eligible entity receiving a grant under this subsection shall use such grant to implement a reduced fare transit program and offset lost fare revenue. (7)DefinitionsIn this subsection: 
(A)Eligible entityThe term eligible entity means a State, local, or Tribal governmental entity that operates a public transportation service and is a recipient or subrecipient of funds under this chapter. (B)Low-income individualThe term low-income individual means an individual— 
(i)that has qualified for— (I)any program of medical assistance under a State plan or under a waiver of the plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); 
(II)supplemental nutrition assistance program (SNAP) under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); (III)the program of block grants for States for temporary assistance for needy families (TANF) established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); 
(IV)the free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); (V)a housing voucher through section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o));  
(VI)benefits under the Low-Income Home Energy Assistance Act of 1981; or (VII)special supplemental food program for women, infants and children (WIC) under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786); or 
(ii)whose family income is at or below a set percent (as determined by the eligible recipient) of the poverty line (as that term is defined in section 673(2) of the Community Service Block Grant Act (42 U.S.C. 9902(2)), including any revision required by that section) for a family of the size involved. (8)ReportThe Secretary shall designate a university transportation center under section 5505 to collaborate with the eligible entities receiving a grant under this subsection to collect necessary data to evaluate the effectiveness of meeting the targets described in the application of such recipient, including increased ridership and progress towards significantly closing transit equity gaps.. 
FSupporting Frontline Workers and Passenger Safety 
2601.National transit frontline workforce training centerSection 5314(b) of title 49, United States Code, is amended— (1)by striking paragraph (2) and inserting the following: 
 
(2)National transit frontline workforce training center 
(A)EstablishmentThe Secretary shall establish a national transit frontline workforce training center (hereinafter referred to as the Center) and award grants to a nonprofit organization with a demonstrated capacity to develop and provide transit career ladder programs through labor-management partnerships and apprenticeships on a nationwide basis, in order to carry out the duties under subparagraph (B). The Center shall be dedicated to the needs of the frontline transit workforce in both rural and urban transit systems by providing standards-based training in the maintenance and operations occupations. (B)Duties (i)In generalIn cooperation with the Administrator of the Federal Transit Administration, public transportation authorities, and national entities, the Center shall develop and conduct training and educational programs for frontline local transportation employees of recipients eligible for funds under this chapter. 
(ii)Training and educational programsThe training and educational programs developed under clause (i) may include courses in recent developments, techniques, and procedures related to— (I)developing consensus national training standards in partnership with industry stakeholders for key frontline transit occupations with demonstrated skill gaps; 
(II)developing national systems of qualification and apprenticeship for transit maintenance and operations occupations; (III)building local, regional, and statewide transit training partnerships to identify and address workforce skill gaps and develop skills needed for delivering quality transit service and supporting employee career advancement; 
(IV)developing programs for training of transit frontline workers, instructors, mentors, and labor-management partnership representatives, in the form of classroom, hands-on, on-the-job, and web-based training, delivered at a national center, regionally, or at individual transit agencies; (V)developing training programs for skills related to existing and emerging transit technologies, including zero emission buses; 
(VI)developing improved capacity for safety, security, and emergency preparedness in local transit systems and in the industry as a whole through— (aa)developing the role of the transit frontline workforce in building and sustaining safety culture and safety systems in the industry and in individual public transportation systems; and 
(bb)training to address transit frontline worker roles in promoting health and safety for transit workers and the riding public; (VII)developing local transit capacity for career pathways partnerships with schools and other community organizations for recruiting and training under-represented populations as successful transit employees who can develop careers in the transit industry; and 
(VIII)in collaboration with the Administrator of the Federal Transit Administration and organizations representing public transit agencies, conducting and disseminating research to— (aa)provide transit workforce job projections and identify training needs and gaps; 
(bb)determine the most cost-effective methods for transit workforce training and development, including return on investment analysis; (cc)identify the most effective methods for implementing successful safety systems and a positive safety culture; and 
(dd)promote transit workforce best practices for achieving cost-effective, quality, safe, and reliable public transportation services. (C)CoordinationThe Secretary shall coordinate activities under this section, to the maximum extent practicable, with the National Office of Apprenticeship of the Department of Labor and the Office of Career, Technical, and Adult Education of the Department of Education. 
(D)Availability of amounts 
(i)In generalNot more than 1 percent of amounts made available to a recipient under sections 5307, 5311, 5337, and 5339 is available for expenditures by the recipient, with the approval of the Secretary, to pay not more than 80 percent of the cost of eligible activities under this subsection. (ii)Existing programsA recipient may use amounts made available under clause (i) to carry out existing local education and training programs for public transportation employees supported by the Secretary, the Department of Labor, or the Department of Education.;  
(2)in paragraph (3) by striking or (2); and (3)by striking paragraph (4).  
2602.Public transportation safety programSection 5329 of title 49, United States Code, is amended— (1)in subsection (b)(2)(C)(ii)— 
(A)in subclause (I) by striking and at the end; (B)in subclause (II) by striking the semicolon and inserting ; and; and 
(C)by adding at the end the following:  (III)innovations in driver assistance technologies and driver protection infrastructure where appropriate. ; 
(2)in subsection (d)— (A)in paragraph (1)— 
(i)in subparagraph (A) by inserting the safety committee established under paragraph (4), and subsequently, before the board of directors; (ii)in subparagraph (C) by striking public, personnel, and property and inserting public and personnel to injuries, assaults, and fatalities, and strategies to minimize the exposure of property; 
(iii)by striking subparagraph (G) and inserting the following:   (G)a comprehensive staff training program for the operations and maintenance personnel and personnel directly responsible for safety of the recipient that includes— 
(i)the completion of a safety training program; (ii)continuing safety education and training; and 
(iii)de-escalation training; and (H)a requirement that the safety committee only approve a safety plan under subparagraph (A) if such plan does not amend, modify or conflict with the recipient’s fiscal budget.; and 
(B)by adding at the end the following:   (4)Safety committeeFor purposes of the approval process of an agency safety plan under paragraph (1), the safety committee shall be convened by a joint labor-management process and consist of an equal number of— 
(A)frontline employee representatives, selected by the labor organization representing the plurality of the frontline workforce employed by the recipient, if applicable; and (B)employer or State representatives.; and 
(3)in subsection (e)(4)(A)(v) by inserting , inspection, after has investigative.  2603.Automated vehicle transit workforce standards (a)Prohibition on use of fundsNo financial assistance under chapter 53 of title 49, United States Code, may be used for an automated vehicle providing public transportation unless— 
(1)the recipient of such assistance that proposes to deploy an automated vehicle providing public transportation certifies to the Secretary of Transportation that the deployment does not duplicate, eliminate, or reduce the frequency of existing public transportation service; and (2)the Secretary receives, approves, and publishes the workforce development plan under subsection (b) submitted by the eligible entity when required by subsection (b)(1). 
(b)Workforce development plan 
(1)In generalA recipient of financial assistance under chapter 53 of title 49, United States Code, proposing to deploy an automated vehicle providing public transportation shall submit to the Secretary, prior to implementation of such service, a workforce development plan if such service, combined with any other automated vehicle providing public transportation offered by such recipient, would exceed by more than 0.5 percent of the recipient’s total transit passenger miles traveled.  (2)ContentsThe workforce development plan under subsection (a) shall include the following: 
(A)A description of services offered by existing modes of public transportation in the area served by the recipient that could be affected by the proposed automated vehicle providing public transportation, including jobs and functions of such jobs. (B)A forecast of the number of jobs provided by existing modes of public transportation that would be eliminated or that would be substantially changed and the number of jobs expected to be created by the proposed automated vehicle providing public transportation over a 5-year period from the date of the publication of the workforce development plan. 
(C)Identified gaps in skills needed to operate and maintain the proposed automated vehicle providing public transportation. (D)A comprehensive plan to transition, train, or retrain employees that could be affected by the proposed automated vehicle providing public transportation. 
(E)An estimated budget to transition, train, or retrain employees impacted by the proposed automated vehicle providing public transportation over a 5-year period from the date of the publication of the workforce development plan. (c)Notice required (1)In generalA recipient of financial assistance under chapter 53 of title 49, United States Code, shall issue a notice to employees who, due to the use of an automated vehicle providing public transportation, may be subjected to a loss of employment or a change in responsibilities not later than 60 days before issuing a request for proposals to procure or contract for such a vehicle. 
(2)ContentThe notice required in paragraph (1) shall include the following: (A)A description of the automated vehicle providing public transportation. 
(B)The impact of the automated vehicle providing public transportation on employment positions, including a description of which employment positions will be affected and whether any new positions will be created. (d)DefinitionsIn this section: 
(1)Automated vehicleThe term automated vehicle means a motor vehicle that— (A)is capable of performing the entire task of driving (including steering, accelerating and decelerating, and reacting to external stimulus) without human intervention; and 
(B)is designed to be operated exclusively by a Level 4 or Level 5 automated driving system for all trips according to the recommended practice standards published on June 15, 2018, by the Society of Automotive Engineers International (J3016_201806) or equivalent standards adopted by the Secretary with respect to automated motor vehicles. (2)Public transportationThe term public transportation has the meaning given such term in section 5302 of title 49, United States Code.  
2604.Performance-based metricsSection 5329(d)(2) of title 49, United States Code, is amended to read as follows:  (2)Performance-based metrics special rule (A)In general (i)Population over 200,000With respect to a recipient serving an urbanized area with a population of over 200,000 that receives funds under section 5307, for each reported exceeded metric in a fiscal year, such recipient shall allocate 2.5 percent of such funds for the subsequent 2 fiscal years to projects described in subparagraph (B). 
(ii)Population of 200,000 or lessWith respect to a recipient serving an urbanized area with a population of 200,000 or less that receives funds under section 5307, if such recipient submits a reported exceeded metric for the performance-based metric described in subparagraph (C)(i)(III), such recipient shall allocate 2.5 percent of such funds for the subsequent 2 fiscal years to projects described in subparagraph (B). (B)Eligible projectsFunds set aside under this paragraph shall be used for projects that are reasonably likely to reduce injuries and fatalities identified in a reported exceeded metric, including state of good repair projects, increased safety inspections, modifications to rolling stock, and de-escalation training. 
(C)DefinitionsIn this paragraph:  (i)Performance-based metricThe term performance-based metric means the number of— 
(I)passenger and workforce injuries by total revenue vehicle miles attributed to rail; (II)passenger and workforce fatalities by total revenue vehicle miles attributed to rail; 
(III)passenger and workforce injuries by total revenue vehicle miles attributed to buses; and (IV)passenger and workforce fatalities by total revenue vehicle miles attributed to buses. 
(ii)Reported exceeded metricThe term reported exceeded metric means a performance-based metric based on a recipient report to the National Transit Database that demonstrates such metric exceeds the national average (as determined by the Secretary) by 50 percent in a fiscal year.. GTransit-Supportive Communities 2701.Transit-supportive communities (a)In generalChapter 53 of subtitle III of title 49, United States Code, is amended by inserting after section 5327 the following: 
 
5328.Transit-supportive communities 
(a)EstablishmentThe Secretary shall establish within the Federal Transit Administration, an Office of Transit-Supportive Communities to make grants, provide technical assistance, and assist in the coordination of transit and housing policies within the Federal Transit Administration, the Department of Transportation, and across the Federal Government. (b)Transit Oriented Development Planning Grant Program (1)DefinitionIn this subsection the term eligible project means— 
(A)a new fixed guideway capital project or a core capacity improvement project as defined in section 5309; (B)an existing fixed guideway system, or an existing station that is served by a fixed guideway system; or 
(C)the immediate corridor along the highest 25 percent of routes by ridership as demonstrated in section 5336(b)(2)(B). (2)General authorityThe Secretary may make grants under this subsection to a State or local governmental authority to assist in financing comprehensive planning associated with an eligible project that seeks to— 
(A)enhance economic development, ridership, and other goals established during the project development and engineering processes or the grant application; (B)facilitate multimodal connectivity and accessibility; 
(C)increase access to transit hubs for pedestrian and bicycle traffic; (D)enable mixed-use development; 
(E)identify infrastructure needs associated with the eligible project; and (F)include private sector participation. 
(3)EligibilityA State or local governmental authority that desires to participate in the program under this subsection shall submit to the Secretary an application that contains at a minimum— (A)an identification of an eligible project; 
(B)a schedule and process for the development of a comprehensive plan; (C)a description of how the eligible project and the proposed comprehensive plan advance the metropolitan transportation plan of the metropolitan planning organization; 
(D)proposed performance criteria for the development and implementation of the comprehensive plan; (E)a description of how the project will reduce and mitigate social and economic impacts on existing residents and businesses vulnerable to displacement; and 
(F)identification of— (i)partners; 
(ii)availability of and authority for funding; and (iii)potential State, local or other impediments to the implementation of the comprehensive plan. 
(4)Cost shareA grant under this subsection shall not exceed an amount in excess of 80 percent of total project costs, except that a grant that includes an affordable housing component shall not exceed an amount in excess of 90 percent of total project costs. (c)Technical assistanceThe Secretary shall provide technical assistance to local governmental authorities and states in the planning and development of transit-oriented development projects and transit supportive corridor policies, including— 
(1)the siting, planning, financing, and integration of transit-oriented development projects; (2)the integration of transit-oriented development and transit-supportive corridor policies in the preparation for and development of an application for funding under section 602 of title 23; 
(3)the siting, planning, financing, and integration of transit-oriented development and transit supportive corridor policies associated with projects under section 5309; (4)the development of housing feasibility assessments as allowed under section 5309(g)(3)(B); 
(5)the development of transit-supportive corridor policies that promote transit ridership and transit-oriented development; (6)the development, implementation, and management of land value capture programs; and 
(7)the development of model contracts, model codes, and best practices for the implementation of transit-oriented development projects and transit-supportive corridor policies. (d)EquityIn providing technical assistance under subsection (c), the Secretary shall incorporate strategies to promote equity for underrepresented and underserved communities, including— 
(1)preventing displacement of existing residents and businesses; (2)mitigating rent and housing price increases; 
(3)incorporating affordable rental and ownership housing in transit-oriented development; (4)engaging under-served, limited English proficiency, low income, and minority communities in the planning process; and 
(5)fostering economic development opportunities for existing residents and businesses. (e)Authority to request staffing assistanceIn fulfilling the duties of this section, the Secretary shall, as needed, request staffing and technical assistance from other Federal agencies, programs, administrations, boards, or commissions. 
(f)Review existing policies and programsNot later than 24 months after the date of enactment of this section, the Secretary shall review and evaluate all existing policies and programs within the Federal Transit Administration that support or promote transit-oriented development to ensure their coordination and effectiveness relative to the goals of this section. (g)ReportingNot later than February 1 of each year beginning the year after the date of enactment of this section, the Secretary shall prepare a report detailing the grants and technical assistance provided under this section. The report shall be provided to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing and Urban Affairs of the Senate. 
(h)Savings clauseNothing in this section authorizes the Secretary to provide any financial assistance for the construction of housing.. (b)Clerical amendmentThe analysis for chapter 53 of subtitle III of title 49, United States Code, is amended by inserting after the item relating to section 5327 the following: 
 
 
5328. Transit-supportive communities.. 
(c)Technical and conforming amendmentSection 20005 of the MAP–21 (Public Law 112–141) is amended— (1)by striking (a) Amendment.—; and 
(2)by striking subsection (b). 2702.Property disposition for affordable housingSection 5334(h)(1) of title 49, United States Code, is amended to read as follows: 
 
(1)In generalIf a recipient of assistance under this chapter decides an asset acquired under this chapter at least in part with that assistance is no longer needed for the purpose for which such asset was acquired, the Secretary may authorize the recipient to transfer such asset to— (A)a local governmental authority to be used for a public purpose with no further obligation to the Government if the Secretary decides— 
(i)the asset will remain in public use for at least 5 years after the date the asset is transferred; (ii)there is no purpose eligible for assistance under this chapter for which the asset should be used; 
(iii)the overall benefit of allowing the transfer is greater than the interest of the Government in liquidation and return of the financial interest of the Government in the asset, after considering fair market value and other factors; and (iv)through an appropriate screening or survey process, that there is no interest in acquiring the asset for Government use if the asset is a facility or land; or 
(B)a local governmental authority, nonprofit organization, or other third party entity to be used for the purpose of transit-oriented development with no further obligation to the Government if the Secretary decides— (i)the asset is a necessary component of a proposed transit-oriented development project; 
(ii)the transit-oriented development project will increase transit ridership; (iii)at least 15 percent of the housing units offered in the transit-oriented development are legally binding affordability restricted to tenants with incomes below 60 percent of the area median income and/or owners with incomes below 60 percent the area median income; 
(iv)the asset will remain in use as described in this section for at least 15 years after the date the asset is transferred; and (v)with respect to a transfer to a third party entity— 
(I)a local government authority or nonprofit organization is unable to receive the property; and (II)the overall benefit of allowing the transfer is greater than the interest of the Government in liquidation and return of the financial interest of the Government in the asset, after considering fair market value and other factors.. 
2703.Affordable housing incentives in capital investment grantsSection 5309 of title 49, United States Code, is amended— (1)in subsection (g)— 
(A)in paragraph (2)(B)— (i)in clause (i) by striking ; and and inserting a semicolon; 
(ii)in clause (ii) by striking the period and inserting ; and; and (iii)by adding at the end the following: 
 
(iii)in the case of a new fixed guideway capital project or a core capacity improvement project, allow a weighting five points greater to the economic development subfactor and five points lesser to the lowest scoring subfactor if the applicant demonstrates substantial efforts to preserve or encourage affordable housing near the project by providing documentation of policies that allow by-right multi-family housing, single room occupancy units, or accessory dwelling units, providing local capital sources for transit-oriented development, or demonstrate other methods as determined by the Secretary.; and  (B)in paragraph (3), as amended by this Act, by adding at the end the following: 
 
(B)establish a warrant that applies to the economic development project justification criteria, provided that the applicant that requests a warrant under this process has completed and submitted a housing feasibility assessment. ; and  (2)in subsection (l)(4)— 
(A)in subparagraph (B) by striking ; or and inserting a semicolon; (B)in subparagraph (C) by striking the period and inserting ; or; and 
(C)by adding at the end the following:  (D)from grant proceeds distributed under section 103 of the Housing and Community Development Act of 1974 (42 U.S.C. 5303) or section 201 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141) provided that— 
(i)such funds are used in conjunction with the planning or development of affordable housing; and (ii)such affordable housing is located within one-half of a mile of a new station. .  
HInnovation 
2801.Mobility innovation sandbox programSection 5312(d) of title 49, United States Code, is amended by adding at the end the following:   (3)Mobility innovation sandbox programThe Secretary may make funding available under this subsection to carry out research on mobility on demand and mobility as a service activities eligible under section 5316. . 
2802.Transit bus operator compartment redesign programSection 5312(d) of title 49, United States Code, is further amended by adding at the end the following:  (4)Transit bus operator compartment redesign program (A)In generalThe Secretary may make funding available under this subsection to carry out research on redesigning transit bus operator compartments to improve safety, operational efficiency, and passenger accessibility.  
(B)ObjectivesResearch objectives under this paragraph shall include— (i)increasing bus operator safety from assaults; 
(ii)optimizing operator visibility and reducing operator distractions to improve safety of bus passengers, pedestrians, bicyclists, and other roadway users; (iii)expanding passenger accessibility for positive interactions between operators and passengers, including assisting passengers in need of special assistance; 
(iv)accommodating compliance for passenger boarding, alighting, and securement with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and (v)improving ergonomics to reduce bus operator work-related health issues and injuries, as well as locate key instrument and control interfaces to improve operational efficiency and convenience. 
(C)ActivitiesEligible activities under this paragraph shall include— (i)measures to reduce visibility impairments and distractions for bus operators that contribute to accidents, including retrofits to buses in revenue service and specifications for future procurements that reduce visibility impairments and distractions; 
(ii)the deployment of assault mitigation infrastructure and technology on buses, including barriers to restrict the unwanted entry of individuals and objects into bus operators’ workstations; (iii)technologies to improve passenger accessibility, including boarding, alighting, and securement in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); 
(iv)installation of seating and modification to design specifications of bus operator workstations that reduce or prevent injuries from ergonomic risks; or (v)other measures that align with the objectives under subparagraph (B). 
(D)Eligible entitiesEntities eligible to receive funding under this paragraph shall include consortia consisting of, at a minimum: (i)recipients of funds under this chapter that provide public transportation services; 
(ii)transit vehicle manufacturers; (iii)representatives from organizations engaged in collective bargaining on behalf of transit workers in not fewer than 3 States; and 
(iv)any nonprofit institution of higher education, as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). . 2803.Federal Transit Administration Every Day Counts initiativeSection 5312 of title 49, United States Code, as amended by section 2503, is further amended by adding at the end the following: 
 
(k)Every Day Counts initiative 
(1)In generalIt is in the national interest for the Department of Transportation and recipients of Federal public transportation funds— (A)to identify, accelerate, and deploy innovation aimed at expediting project delivery, enhancing the safety of transit systems of the United States, and protecting the environment; 
(B)to ensure that the planning, design, engineering, construction, and financing of transportation projects is done in an efficient and effective manner; (C)to promote the rapid deployment of proven solutions that provide greater accountability for public investments; and 
(D)to create a culture of innovation within the transit community. (2)FTA Every Day Counts initiativeTo advance the policies described in paragraph (1), the Administrator of the Federal Transit Administration shall adopt the Every Day Counts initiative to work with recipients to identify and deploy the proven innovation practices and products that— 
(A)accelerate innovation deployment; (B)expedite the project delivery process; 
(C)improve environmental sustainability; (D)enhance transit safety; 
(E)expand mobility; and (F)reduce greenhouse gas emissions. 
(3)ConsiderationIn accordance with the Every Day Counts goals described in paragraphs (1) and (2), the Administrator shall consider research conducted through the university transportation centers program in section 5505. (4)Innovation deployment (A)In generalAt least every 2 years, the Administrator shall work collaboratively with recipients to identify a new collection of innovations, best practices, and data to be deployed to recipients through case studies, webinars, and demonstration projects. 
(B)RequirementsIn identifying a collection described in subparagraph (A), the Secretary shall take into account market readiness, impacts, benefits, and ease of adoption of the innovation or practice. (5)PublicationEach collection identified under paragraph (4) shall be published by the Administrator on a publicly available website.. 
2804.Technical correctionsSection 5312 of title 49, United States Code, as amended in section 2503 and 2803, is further amended— (1)in subsection (e)— 
(A)in paragraph (3)(C) by striking low or no emission vehicles, zero emission vehicles, and inserting zero emission vehicles; and (B)by striking paragraph (6) and inserting the following:  
 
(6)Zero emission vehicle definedIn this subsection, the term zero emission vehicle means a passenger vehicle used to provide public transportation that produces no carbon or particulate matter. ;  (2)by redesignating the first subsection (g) as subsection (f); and 
(3)in subsection (h)— (A)in the header by striking Low or no emission and inserting Zero emission; 
(B)in paragraph (1)— (i)by striking subparagraph (B) and inserting the following: 
 
(B)the term zero emission vehicle has the meaning given such term in subsection (e)(6); ; and  (ii)in subparagraph (D) by striking low or no emission vehicle and inserting zero emission vehicle each place such term appears; 
(C)in paragraph (2)— (i)in the heading by striking low or no emission and inserting zero emission; and  
(ii)by striking low or no emission and inserting zero emission each place such term appears;  (D)in paragraph (3) by striking low or no emission and inserting zero emission each place such term appears; and 
(E)in paragraph (5)(A) by striking low or no emission and inserting zero emission. IOther Program Reauthorizations 2901.Reauthorization for capital and preventive maintenance projects for Washington Metropolitan Area Transit AuthoritySection 601 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432) is amended— 
(1)in subsection (b) by striking The Federal and inserting Except as provided in subsection (f)(2), the Federal; (2)by striking subsections (d) through (f) and inserting the following:  
 
(d)Required board approvalNo amounts may be provided to the Transit Authority under this section until the Transit Authority certifies to the Secretary of Transportation that— (1)a board resolution has passed on or before July 1, 2021, and is in effect for the period of July 1, 2022 through June 30, 2031, that— 
(A)establishes an independent budget authority for the Office of Inspector General of the Transit Authority; (B)establishes an independent procurement authority for the Office of Inspector General of the Transit Authority; 
(C)establishes an independent hiring authority for the Office of Inspector General of the Transit Authority; (D)ensures the Inspector General of the Transit Authority can obtain legal advice from a counsel reporting directly to the Inspector General; 
(E)requires the Inspector General of the Transit Authority to submit recommendations for corrective action to the General Manager and the Board of Directors of the Transit Authority;  (F)requires the Inspector General of the Transit Authority to publish any recommendation described in subparagraph (E) on the website of the Office of Inspector General of the Transit Authority, except that the Inspector General may redact personally identifiable information and information that, in the determination of the Inspector General, would pose a security risk to the systems of the Transit Authority; 
(G)requires the Board of Directors of the Transit Authority to provide written notice to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate not less than 30 days before the Board of Directors removes the Inspector General of the Transit Authority, which shall include the reasons for removal and supporting documentation; and (H)prohibits the Board of Directors from removing the Inspector General of the Transit Authority unless the Board of Directors has provided a 30 day written notification as described in subparagraph (G) that documents— 
(i)a permanent incapacity; (ii)a neglect of duty; 
(iii)malfeasance; (iv)a conviction of a felony or conduct involving moral turpitude; 
(v)a knowing violation of a law or regulation; (vi)gross mismanagement; 
(vii)a gross waste of funds; (viii)an abuse of authority; or 
(ix)inefficiency; and  (2)the Code of Ethics for Members of the WMATA Board of Directors passed on September 26, 2019, remains in effect, or the Inspector General of the Transit Authority has concurred with any modifications to the Code of Ethics by the Board. 
(e)Authorizations 
(1)In generalThere are authorized to be appropriated to the Secretary of Transportation for grants under this section— (A)for fiscal year 2021, $150,000,000;  
(B)for fiscal year 2022, $155,000,000; (C)for fiscal year 2023, $160,000,000; 
(D)for fiscal year 2024, $165,000,000; (E)for fiscal year 2025, $170,000,000; 
(F)for fiscal year 2026, $175,000,000; (G)for fiscal year 2027, $180,000,000; 
(H)for fiscal year 2028, $185,000,000; (I)for fiscal year 2029, $190,000,000; and  
(J)for fiscal year 2030, $200,000,000. (2)Set aside for Office of Inspector General of Transit AuthorityFrom the amounts in paragraph (1), the Transit Authority shall provide at least 7 percent for each fiscal year to the Office of Inspector General of the Transit Authority to carry out independent and objective audits, investigations, and reviews of Transit Authority programs and operations to promote economy, efficiency, and effectiveness, and to prevent and detect fraud, waste, and abuse in such programs and operations.; and 
(3)by redesignating subsection (g) as subsection (f).  2902.Other apportionmentsSection 5336 of title 49, United States Code, is amended— 
(1)in subsection (h)— (A)in the matter preceding paragraph (1) by striking section 5336(a)(2)(C) and inserting section 5336(a)(2)(B);  
(B)by amending paragraph (1) to read as follows:  (1)to carry out section 5307(h)— 
(A)$60,906,000 shall be set aside in fiscal year 2022;  (B)$61,856,134 shall be set aside in fiscal year 2023;  
(C)$62,845,832 shall be set aside in fiscal year 2024; and  (D)$63,832,511 shall be set aside in fiscal year 2025; ;  
(C)in paragraph (2) by striking 3.07 percent and inserting 6 percent; and (D)by amending paragraph (3) to read as follows: 
 
(3)of amounts not apportioned under paragraphs (1) and (2), 3 percent shall be apportioned to urbanized areas with populations of less than 200,000 in accordance with subsection (i);; and  (2)in subsection (i) by adding at the end the following: 
 
(3)Census phase-outBefore apportioning funds under subsection (h)(3), for any urbanized area that is no longer an eligible area due to a change in population in the most recent decennial census, the Secretary shall apportion to such urbanized area, for 3 fiscal years, an amount equal to half of the funds apportioned to such urbanized area pursuant to this subsection for the previous fiscal year..  JStreamlining 2911.Fixed guideway capital investment grantsSection 5309 of title 49, United States Code, as amended by section 2703 of this Act, is further amended— 
(1)in subsection (a)— (A)by striking paragraph (6); 
(B)by redesignating paragraph (7) as paragraph (6); and (C)in paragraph (6), as so redesignated; 
(i)in subparagraph (A) by striking $100,000,000 and inserting $320,000,000; and (ii)in subparagraph (B) by striking $300,000,000 and inserting $400,000,000; 
(2)in subsection (b)(2) by inserting expanding station capacity, after construction of infill stations,; (3)in subsection (d)(1)— 
(A)in subparagraph (C)(i) by striking 2 years and inserting 3 years; and  (B)by adding at the end the following: 
 
(D)Optional project development activitiesAn applicant may perform cost and schedule risk assessments with technical assistance provided by the Secretary. (E)Statutory constructionNothing in this section shall be construed as authorizing the Secretary to require cost and schedule risk assessments in the project development phase.; 
(4)in subsection (e)(1)— (A)in subparagraph (C)(i) by striking 2 years and inserting 3 years; and  
(B)by adding at the end the following:  (D)Optional project development activitiesAn applicant may perform cost and schedule risk assessments with technical assistance provided by the Secretary. 
(E)Statutory constructionNothing in this section shall be construed as authorizing the Secretary to require cost and schedule risk assessments in the project development phase.;  (5)in subsection (e)(2)(A)(iii)(II) by striking 5 years and inserting 10 years;  
(6)in subsection (f)— (A)in paragraph (1) by striking subsection (d)(2)(A)(v) and inserting subsection (d)(2)(A)(iv); 
(B)in paragraph (2)— (i)by striking subsection (d)(2)(A)(v) and inserting subsection (d)(2)(A)(iv); 
(ii)in subparagraph (D) by adding and at the end;  (iii)by striking subparagraph (E); and 
(iv)by redesignating subparagraph (F) as subparagraph (E); and (C)by adding at the end the following:  
 
(3)Cost-share incentivesFor a project for which a lower cost share is elected by the applicant under subsection (l)(1)(C), the Secretary shall apply the following requirements and considerations in lieu of paragraphs (1) and (2): (A)RequirementsIn determining whether a project is supported by local financial commitment and shows evidence of stable and dependable financing sources for purposes of subsection (d)(2)(A)(iv) or (e)(2)(A)(v), the Secretary shall require that— 
(i)the proposed project plan provides for the availability of contingency amounts that the applicant determines to be reasonable to cover unanticipated cost increases or funding shortfalls; (ii)each proposed local source of capital and operating financing is stable, reliable, and available within the proposed project timetable;  
(iii)an applicant certifies that local resources are available to recapitalize, maintain, and operate the overall existing and proposed public transportation system, including essential feeder bus and other services necessary to achieve the projected ridership levels without requiring a reduction in existing public transportation services or level of service to operate the project; and (iv)an executed full funding grant agreement has at least 75 percent of local financial commitment committed and the remaining percentage budgeted for the proposed purposes. 
(B)ConsiderationsIn assessing the stability, reliability, and availability of proposed sources of local financing for purposes of subsection (d)(2)(A)(iv) or (e)(2)(A)(v), the Secretary shall consider— (i)the reliability of the forecasting methods used to estimate costs and revenues made by the recipient and the contractors to the recipient; 
(ii)existing grant commitments; (iii)any debt obligation that exists, or is proposed by the recipient, for the proposed project or other public transportation purpose; and 
(iv)private contributions to the project, including cost-effective project delivery, management or transfer of project risks, expedited project schedule, financial partnering, and other public-private partnership strategies. (4)Contingency shareFor purposes of paragraph (1)(A), the Secretary shall provide 50 percent of the recommended contingency established by the project management oversight contractor under section 5327 in addition to the grant amount set in subsection (k)(2)(C)(ii).; 
(7)in subsection (g)— (A)in paragraph (2)(A) by striking degree of local financial commitment and inserting criteria in subsection (f) each place it appears;  
(B)in paragraph (3) by striking The Secretary shall and all that follows through the end and inserting the following:  The Secretary shall— 
(A)to the maximum extent practicable, develop and use special warrants for making a project justification determination under subsection (d)(2) or (e)(2), as applicable, for a project proposed to be funded using a grant under this section if— (i)the share of the cost of the project to be provided under this section— 
(I)does not exceed $500,000,000 and the total project cost does not exceed $1,000,000,000; or (II)complies with subsection (l)(1)(C); 
(ii)the applicant requests the use of the warrants; (iii)the applicant certifies that its existing public transportation system is in a state of good repair; and 
(iv)the applicant meets any other requirements that the Secretary considers appropriate to carry out this subsection; and; (C)by striking paragraph (5) and inserting the following: 
 
(5)Policy guidanceThe Secretary shall issue policy guidance on the review and evaluation process and criteria not later than 180 days after the date of enactment of the INVEST in America Act.; (D)by striking paragraph (6) and inserting the following: 
 
(6)TransparencyNot later than 30 days after the Secretary receives a written request from an applicant for all remaining information necessary to obtain 1 or more of the following, the Secretary shall provide such information to the applicant: (A)Project advancement. 
(B)Medium or higher rating. (C)Warrant. 
(D)Letter of intent. (E)Early systems work agreement.; and 
(E)in paragraph (7) by striking the Federal Public Transportation Act of 2012 and inserting the INVEST in America Act;  (8)in subsection (h)— 
(A)in paragraph (5) by striking the period at the end and inserting the following:  , except that for a project for which a lower local cost share is elected under subsection (l)(1)(C), the Secretary shall enter into a grant agreement under this subsection for any such project that— 
(A)has at least 75 percent of local financial commitment committed and the remaining percentage budgeted for the proposed purposes; and  (B)establishes contingency amounts that the applicant determines to be reasonable to cover unanticipated cost increases or funding shortfalls.; and 
(B)in paragraph (7)(C) by striking 10 days and inserting 3 days;  (9)by striking subsection (i) and inserting the following: 
 
(i)Interrelated projects 
(1)Ratings improvementThe Secretary shall grant a rating increase of 1 level in mobility improvements to any project being rated under subsection (d), (e), or (h), if the Secretary certifies that the project has a qualifying interrelated project that meets the requirements of paragraph (2). (2)Interrelated projectA qualifying interrelated project is a transit project that—  
(A)is adopted into the metropolitan transportation plan required under section 5303; (B)has received a class of action designation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(C)will likely increase ridership on the project being rated in subsection (d), (e), or (h), respectively, as determined by the Secretary; and (D)meets 1 of the following criteria: 
(i)Extends the corridor of the project being rated in subsection (d), (e), or (h), respectively. (ii)Provides a direct passenger transfer to the project being rated in subsection (d), (e), or (h), respectively.; 
(10)in subsection (k)(5) by striking 30 days and inserting 3 days;  (11)in subsection (l)— 
(A)in paragraph (1) by striking subparagraph (B) and inserting the following:  (B)CapExcept as provided in subparagraph (C), a grant for a project under this section shall not exceed 80 percent of the net capital project cost, except that a grant for a core capacity improvement project shall not exceed 80 percent of the net capital project cost of the incremental cost to increase the capacity in the corridor. 
(C)Applicant election of lower local cost shareAn applicant may elect a lower local cost share for a project under this section for purposes of application of the cost-share incentives under subsection (f)(3). Such cost share shall not exceed 60 percent of the net capital project cost, except that for a grant for a core capacity improvement project such cost share shall not exceed 60 percent of the net capital project cost of the incremental cost to increase the capacity in the corridor.; (B)by striking paragraph (5) and inserting the following: 
 
(5)Limitation on statutory constructionNothing in this section shall be construed as authorizing the Secretary to require, incentivize (in any manner not specified in this section), or place additional conditions upon a non-Federal financial commitment for a project that is more than 20 percent of the net capital project cost or, for a core capacity improvement project, 20 percent of the net capital project cost of the incremental cost to increase the capacity in the corridor.; and (C)by striking paragraph (8); 
(12)in subsection (o) by adding at the end the following:  (4)CIG program dashboardNot later than the fifth day of each month, the Secretary shall make publicly available on a website data on, including the status of, each project under this section that is in the project development phase, in the engineering phase, or has received a grant agreement and remains under construction. Such data shall include, for each project— 
(A)the amount and fiscal year of any funding appropriated, allocated, or obligated for the project; (B)the date on which the project— 
(i)entered the project development phase; (ii)entered the engineering phase, if applicable; and 
(iii)received a grant agreement, if applicable; and  (C)the status of review by the Federal Transit Administration and the Secretary, including dates of request, dates of acceptance of request, and dates of a decision for each of the following, if applicable: 
(i)A letter of no prejudice. (ii)An environmental impact statement notice of intent. 
(iii)A finding of no significant environmental impact. (iv)A draft environmental impact statement. 
(v)A final environmental impact statement. (vi)A record of decision on the final environmental impact statement; and 
(vii)The status of the applicant in securing the non-Federal match, based on information provided by the applicant, including the amount committed, budgeted, planned, and undetermined.; and (13)by striking an acceptable degree of and inserting a each place it appears.  
2912.Rural and small urban apportionment deadlineSection 5336(d) of title 49, United States Code, is amended— (1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting after paragraph (1) the following:  (2)notwithstanding paragraph (1), apportion amounts to the States appropriated under section 5338(a)(2) to carry out sections 5307, 5310, and 5311 not later than December 15 for which any amounts are appropriated; and.  
2913.Disposition of assets beyond useful lifeSection 5334 of title 49, United States Code, is further amended by adding at the end the following:  (l)Disposition of assets beyond useful life (1)In generalIf a recipient, or subrecipient, for assistance under this chapter disposes of an asset with a current market value, or proceed from the sale of such asset, acquired under this chapter at least in part with such assistance, after such asset has reached the useful life of such asset, the Secretary shall allow the recipient, or subrecipient, to use the proceeds attributable to the Federal share of such asset calculated under paragraph (3) for capital projects under section 5307, 5310, or 5311.  
(2)Minimum valueThis subsection shall only apply to assets with a current market value, or proceeds from sale, of at least $5,000. (3)Calculation of Federal share attributableThe proceeds attributable to the Federal share of an asset described in paragraph (1) shall be calculated by multiplying— 
(A)the current market value of, or the proceeds from the disposition of, such asset; by (B)the Federal share percentage for the acquisition of such asset at the time of acquisition of such asset.. 
2914.Innovative coordinated access and mobilitySection 5310 of title 49, United States Code, as amended by section 2205, is further amended by adding at the end the following:  (k)Innovative coordinated access and mobility (1)Start up grants (A)In generalThe Secretary may make grants under this paragraph to eligible recipients to assist in financing innovative projects for the transportation disadvantaged that improve the coordination of transportation services and non-emergency medical transportation services. 
(B)ApplicationAn eligible recipient shall submit to the Secretary an application that, at a minimum, contains— (i)a detailed description of the eligible project; 
(ii)an identification of all eligible project partners and the specific role of each eligible project partner in the eligible project, including— (I)private entities engaged in the coordination of nonemergency medical transportation services for the transportation disadvantaged; 
(II)nonprofit entities engaged in the coordination of nonemergency medical transportation services for the transportation disadvantaged; or (III)Federal entities engaged in the coordination of nonemergency medical transportation services for the transportation disadvantaged; and 
(iii)a description of how the eligible project shall— (I)improve local coordination or access to coordinated transportation services; 
(II)reduce duplication of service, if applicable; and (III)provide innovative solutions in the State or community. 
(C)Performance measuresAn eligible recipient shall specify, in an application for a grant under this paragraph, the performance measures the eligible project will use to quantify actual outcomes against expected outcomes, including— (i)reduced transportation expenditures as a result of improved coordination; and 
(ii)reduced healthcare expenditures as a result of improved coordination. (D)Eligible usesEligible recipients receiving a grant under this section may use such funds for— 
(i)the deployment of coordination technology; (ii)projects that create or increase access to community One-Call/One-Click Centers; 
(iii)projects that integrate transportation for 3 or more of— (I)public transportation provided under this section; 
(II)a State plan approved under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); (III)title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.); 
(IV)Veterans Health Administration; or (V)private health care facilities; and 
(iv)such other projects as determined appropriate by the Secretary. (2)Incentive grants (A)In generalThe Secretary may make grants under this paragraph to eligible recipients to incentivize innovative projects for the transportation disadvantaged that improve the coordination of transportation services and non-emergency medical transportation services. 
(B)Selection of grant recipientsThe Secretary shall distribute grant funds made available to carry out this paragraph as described in subparagraph (E) to eligible recipients that apply and propose to demonstrate improvement in the metrics described in subparagraph (F). (C)EligibilityAn eligible recipient shall not be required to have received a grant under paragraph (1) to be eligible to receive a grant under this paragraph.  
(D)ApplicationsEligible recipients shall submit to the Secretary an application that includes— (i)which metrics under subparagraph (F) the eligible recipient intends to improve; 
(ii)the performance data eligible recipients and the Federal, State, nonprofit, and private partners of the eligible recipient will make available; and (iii)a proposed incentive formula that makes payments to the eligible recipient based on the proposed data and metrics. 
(E)DistributionThe Secretary shall distribute funds made available to carry out this paragraph based upon the number of grant applications approved by the Secretary, number of individuals served by each grant, and the incentive formulas approved by the Secretary using the following metrics: (i)The reduced transportation expenditures as a result of improved coordination.  
(ii)The reduced Federal healthcare expenditures using the metrics described in subparagraph (F).  (iii)The reduced private healthcare expenditures using the metrics described in subparagraph (F). 
(F)Healthcare metricsHealthcare metrics described in this subparagraph shall be— (i)reducing missed medical appointments;  
(ii)the timely discharge of patients from hospitals;  (iii)reducing readmissions of patients into hospitals; and 
(iv)other measureable healthcare metrics, as determined appropriate by the Secretary. (G)Eligible expendituresThe Secretary shall allow the funds distributed by this grant program to be expended on eligible activities described in paragraph (1)(D) and any eligible activity under this section that is likely to improve the metrics described in subparagraph (F). 
(H)Recipient capThe Secretary— (i)may not provide more than 20 grants under this paragraph; and 
(ii)shall reduce the maximum number of grants under this paragraph to ensure projects are fully funded, if necessary. (3)ReportThe Secretary shall make publicly available an annual report on the program carried out under this subsection for each fiscal year, not later than December 31 of the calendar year in which that fiscal year ends. The report shall include a detailed description of the activities carried out under the program, and an evaluation of the program, including an evaluation of the performance measures used by eligible recipients. 
(4)Federal share 
(A)In generalThe Federal share of the costs of a project carried out under this subsection shall not exceed 80 percent. (B)Non-Federal shareThe non-Federal share of the costs of a project carried out under this subsection may be derived from in-kind contributions. 
(5)Rule of constructionFor purposes of this subsection, nonemergency medical transportation services shall be limited to services eligible under Federal programs other than programs authorized under this chapter. . IIIHighway Traffic Safety  3001.Authorization of appropriations (a)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): 
(1)Highway safety programsFor carrying out section 402 of title 23, United States Code— (A)$378,400,000 for fiscal year 2022; 
(B)$382,400,000 for fiscal year 2023; (C)$386,500,000 for fiscal year 2024; and 
(D)$390,400,000 for fiscal year 2025.  (2)Highway safety research and developmentFor carrying out section 403 of title 23, United States Code— 
(A)$182,495,000 for fiscal year 2022; (B)$184,795,000 for fiscal year 2023; 
(C)$187,795,000 for fiscal year 2024; and (D)$190,695,000 for fiscal year 2025.  
(3)National priority safety programsFor carrying out section 405 of title 23, United States Code— (A) $384,119,000 for fiscal year 2022; 
(B) $393,205,000 for fiscal year 2023; (C) $402,205,000 for fiscal year 2024; and 
(D)$411,388,000 for fiscal year 2025.  (4)National driver registerFor the National Highway Traffic Safety Administration to carry out chapter 303 of title 49, United States Code— 
(A)$5,700,000 for fiscal year 2022; (B)$5,800,000 for fiscal year 2023; 
(C)$5,900,000 for fiscal year 2024; and (D)$6,000,000 for fiscal year 2025.  
(5)High-visibility enforcement programFor carrying out section 404 of title 23, United States Code— (A)$60,200,000 for fiscal year 2022; 
(B)$60,600,000 for fiscal year 2023; (C)$60,800,000 for fiscal year 2024; and 
(D)$61,200,000 for fiscal year 2025.  (6)Administrative expensesFor administrative and related operating expenses of the National Highway Traffic Safety Administration in carrying out chapter 4 of title 23, United States Code— 
(A)$30,586,000 for fiscal year 2022; (B)$31,000,000 for fiscal year 2023; 
(C)$31,500,000 for fiscal year 2024; and (D)$31,917,000 for fiscal year 2025.  
(b)Prohibition on other usesExcept as otherwise provided in chapter 4 of title 23, United States Code, and chapter 303 of title 49, United States Code, the amounts made available from the Highway Trust Fund (other than the Mass Transit Account) for a program under such chapters— (1)shall only be used to carry out such program; and 
(2)may not be used by States or local governments for construction purposes. (c)Applicability of title 23Except as otherwise provided in chapter 4 of title 23, United States Code, and chapter 303 of title 49, United States Code, amounts made available under subsection (a) for fiscal years 2022 through 2025 shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code. 
(d)Regulatory authorityGrants awarded under chapter 4 of title 23, United States Code, including any amendments made by this title, shall be carried out in accordance with regulations issued by the Secretary of Transportation.  (e)State matching requirementsIf a grant awarded under chapter 4 of title 23, United States Code, requires a State to share in the cost, the aggregate of all expenditures for highway safety activities made during a fiscal year by the State and its political subdivisions (exclusive of Federal funds) for carrying out the grant (other than planning and administration) shall be available for the purpose of crediting the State during such fiscal year for the non-Federal share of the cost of any other project carried out under chapter 4 of title 23, United States Code (other than planning or administration), without regard to whether such expenditures were made in connection with such project. 
(f)Grant application and deadlineTo receive a grant under chapter 4 of title 23, United States Code, a State shall submit an application, and the Secretary of Transportation shall establish a single deadline for such applications to enable the award of grants early in the next fiscal year. 3002.Highway safety programsSection 402 of title 23, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (2)(A)— 
(i)in clause (ii) by striking occupant protection devices (including the use of safety belts and child restraint systems) and inserting safety belts; (ii)in clause (vii) by striking ; and and inserting a semicolon; and 
(iii)by inserting after clause (viii) the following:  (ix)to encourage more widespread and proper use of child safety seats (including booster seats) with an emphasis on underserved populations; 
(x)to reduce injuries and deaths resulting from drivers of motor vehicles not moving to another traffic lane or reducing the speed of such driver’s vehicle when passing an emergency, law enforcement, or other vehicle stopped or parked on or near the roadway; and (xi)to increase driver awareness of the dangers of leaving an unattended child or other occupant in a vehicle when there is a risk of hyperthermia;; and 
(B)by adding at the end the following:  (3)Additional considerationsStates which have legalized medicinal or recreational marijuana shall consider programs in addition to the programs described in paragraph (2)(A) to educate drivers on the risks associated with marijuana-impaired driving and to reduce injuries and deaths resulting from individuals driving motor vehicles while impaired by marijuana. ; 
(2)in subsection (c)(4)— (A)by striking subparagraph (C); 
(B)by redesignating subparagraph (B) as subparagraph (D); and (C)by inserting after subparagraph (A) the following: 
 
(B)Special rule for school and work zonesNotwithstanding subparagraph (A), a State may expend funds apportioned to that State under this section to carry out a program to purchase, operate, or maintain an automated traffic system in a work zone or school zone.  (C)Automated traffic enforcement system guidelinesAny automated traffic enforcement system installed pursuant to subparagraph (B) shall comply with— 
(i)Speed Enforcement Camera Systems Operational Guidelines (DOT HS 810 916, March 2008); or (ii)Red Light Camera Systems Operational Guidelines (FHWA–SA–05–002, January 2005).; and  
(3)in subsection (n)— (A)by striking Public transparency and all that follows through The Secretary and inserting the following: 
Public transparency.— (1)In generalThe Secretary; and  
(B)by adding at the end the following:  (2)State highway safety plan website (A)In generalIn carrying out the requirements of paragraph (1), the Secretary shall establish a public website that is easily accessible, navigable, and searchable for the information required under paragraph (1), in order to foster greater transparency in approved State highway safety programs. 
(B)ContentsThe website established under subparagraph (A) shall— (i)include each State highway safety plan and annual report submitted and approved by the Secretary under subsection (k); 
(ii)provide a means for the public to search such website for State highway safety program content required in subsection (k), including— (I)performance measures required by the Secretary under paragraph (3)(A); 
(II)progress made toward meeting the State’s performance targets for the previous year; (III)program areas and expenditures; and 
(IV)a description of any sources of funds other than funds provided under this section that the State proposes to use to carry out the State highway safety plan of such State..   3003.Traffic safety enforcement grantsSection 402 of title 23, United States Code, as amended by section 3002 of this Act, is further amended by inserting after subsection (k) the following: 
 
(l)Traffic safety enforcement grants 
(1)General authoritySubject to the requirements under this subsection, the Secretary shall award grants to States for the purpose of carrying out top-rated traffic safety enforcement countermeasures to reduce traffic-related injuries and fatalities. (2)Countermeasure definedIn this subsection, the term countermeasure means a countermeasure rated 3, 4, or 5 stars in the most recent edition of the National Highway Traffic Safety Administration’s Countermeasures That Work highway safety guide. 
(3)FundingBefore making any distribution under this section, the Secretary shall set aside not more than $35,000,000 of the funds made available under this section for each fiscal year to be allocated among up to 10 States. (4)Selection criteriaThe Secretary shall select up to 10 applicants based on the following criteria: 
(A)Geographical diversity. (B)Higher State average of traffic fatalities per vehicle mile traveled.  
(C)A preference to applications that include under paragraph (6)(C) the data derived from law enforcement activities funded by a State under this section. (5)EligibilityA State may receive a grant under this subsection in a fiscal year if the State demonstrates, to the satisfaction of the Secretary, that the State is able to meet the requirements in paragraph (6). 
(6)RequirementsIn order to receive funds, a State must establish an agreement with the Secretary to— (A)identify areas with the highest risk of traffic fatalities and injuries; 
(B)determine the most effective countermeasures to implement in those areas, with priority given to countermeasures rated above 3 stars; and  (C)report annual data under uniform reporting requirements established by the Secretary, including— 
(i)traffic citations and arrests; (ii)the increase in traffic safety enforcement activity supported by these funds; and 
(iii)any other metrics the Secretary determines appropriate to determine the success of the grant. (7)Use of funds (A)In generalGrant funds received by a State under this subsection may be used for— 
(i)implementing countermeasures determined under paragraph (6); and (ii)law enforcement-related expenses, such as officer training, overtime, technology, and equipment, if the Secretary determines countermeasures have been implemented successfully and the Secretary provides approval. 
(B)Broadcast and print mediaUp to 5 percent of grant funds received by a State under this subsection may be used for the development, production, and use of broadcast and print media advertising in carrying out traffic safety law enforcement efforts under this subsection. (8)AllocationGrant funds allocated to a State under this subsection for a fiscal year shall be in proportion to the State’s apportionment under this section for the fiscal year. 
(9)Maintenance of effortNo grant may be made to a State in any fiscal year under this subsection unless the State enters into such an agreement with the Secretary, as the Secretary may require, to ensure that the State will maintain its aggregate expenditures from all State and local sources for activities described in this subsection at or above the average level of expenditures in the 2 fiscal years preceding the date of enactment of this subsection. (10)Annual evaluation and report to CongressThe Secretary shall conduct an annual evaluation of the effectiveness of grants awarded under this subsection and shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an annual report on the effectiveness of the grants..  
3004.Highway safety research and developmentSection 403 of title 23, United States Code, is amended— (1)in subsection (b) by inserting , training, after demonstration projects;  
(2)in subsection (f)(1) by striking subsection 402(c) in each fiscal year ending before October 1, 2015, and $443,989 of the total amount available for apportionment to the States for highway safety programs under section 402(c) in the period beginning on October 1, 2015, and ending on December 4, 2015, and inserting section 402(c)(2) in each fiscal year; and (3)by striking subsection (h) and redesignating subsections (i) and (j) as subsections (h) and (i), respectively. 
3005.Grant program to prohibit racial profilingSection 403 of title 23, United States Code, as amended by section 3004 of this Act, is further amended by adding at the end the following:  (j)Grant program to prohibit racial profiling (1)General authoritySubject to the requirements of this subsection, the Secretary shall make grants to a State that— 
(A)is maintaining and allows public inspection of statistical information for each motor vehicle stop made by a law enforcement officer on a Federal-aid highway in the State regarding the race and ethnicity of the driver; or (B)provides assurances satisfactory to the Secretary that the State is undertaking activities to comply with the requirements of subparagraph (A). 
(2)Use of grant fundsA grant received by a State under paragraph (1) shall be used by the State for the costs of— (A)collecting and maintaining data on traffic stops; and 
(B)evaluating the results of such data. (3)Limitations (A)Maximum amount of grantsThe total amount of grants made to a State under this section in a fiscal year may not exceed 5 percent of the amount made available to carry out this section in the fiscal year. 
(B)EligibilityOn or after October 1, 2022, a State may not receive a grant under paragraph (1)(B) in more than 2 fiscal years. (4)Funding (A)In generalFrom funds made available under this section, the Secretary shall set aside $7,500,000 for each fiscal year to carry out this subsection. 
(B)Federal shareThe Federal share of the cost of activities carried out using such funds shall be 80 percent. (C)Other usesThe Secretary may reallocate, before the last day of any fiscal year, amounts remaining available under subparagraph (A) to increase the amounts made available to carry out any other activities authorized under this section in order to ensure, to the maximum extent possible, that all such amounts are obligated during such fiscal year.. 
3006.High-visibility enforcement program Section 404 of title 23, United States Code, is amended— (1)in subsection (a) by striking 3 campaigns will be carried out in each of fiscal years 2016 through 2020 and inserting 6 campaigns will be carried out in each of fiscal years 2022 through 2025; 
(2)in subsection (b)— (A)in paragraph (1) by striking or drug-impaired; 
(B)in paragraph (2) by inserting and child restraints after seatbelts;  (C)by redesignating paragraph (2) as paragraph (3); 
(D)by inserting after paragraph (1) the following:  (2)Reduce drug-impaired operation of motor vehicles. ; and  
(E)by adding at the end the following:  (4)Reduce texting through a personal wireless communications device by drivers while operating a motor vehicle. 
(5)Reduce violations of move over laws of a State that require motorists to change lanes or slow down when emergency, law enforcement, or other vehicles are stopped or parked on or next to a roadway. ;  (3)by redesignating subsections (e) and (f) as subsections (g) and (h), respectively; 
(4)by inserting after subsection (d) the following:   (e)FrequencyEach campaign administered under this section shall occur not less than once in each of fiscal years 2022 through 2025 with the exception of campaigns to reduce alcohol-impaired operation of motor vehicles which shall occur not less than twice in each of fiscal years 2022 through 2025.   
(f)Coordination of dynamic highway message signsDuring the time a State is carrying out a campaign, the Secretary shall coordinate with States carrying out the campaigns under this section on the use of dynamic highway message signs to support national high-visibility advertising and education efforts associated with the campaigns. ; and  (5)in subsection (f)— 
(A)by redesignating paragraph (2) as paragraph (3); (B)by inserting after paragraph (1) the following: 
 
(2)Dynamic highway message signThe term dynamic highway message sign means a traffic control device that is capable of displaying one or more alternative messages which convey information to occupants of motor vehicles. ; and (C)by adding at the end the following: 
 
(4)TextingThe term texting has the meaning given such term in section 405(e). .  3007.National priority safety programsSection 405 of title 23, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (1) by striking 13 percent and inserting 12.85 percent; 
(B)in paragraph (2) by striking 14.5 percent and inserting 14.3 percent; (C)in paragraph (3) by striking 52.5 percent and inserting 51.75 percent; 
(D)in paragraph (4) by striking 8.5 percent and inserting 8.3 percent; (E)in paragraph (6) by striking 5 percent and inserting 4.9 percent; 
(F)in paragraph (7) by striking 5 percent and inserting 4.9 percent; (G)in paragraph (8)— 
(i)by striking paragraphs (1) through (7) and inserting paragraphs (1) through (8); (ii)by striking subsection (b) through (h) and inserting subsections (b) through (i); and 
(iii)by inserting to carry out any of the other activities described in such subsections, or the amount made available before under section 402;  (H)in paragraph (9)(A) by striking date of enactment of the FAST Act and inserting date of enactment of the INVEST in America Act;  
(I)by redesignating paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and  (J)by inserting after paragraph (7) the following: 
 
(8)Driver and officer safety educationIn each fiscal year, 1.5 percent of the funds provided under this section shall be allocated among States that meet the requirements with respect to driver and officer safety education (as described in subsection (i)). ;  (2)by striking subsection (c)(4) and inserting the following:  
 
(4)Use of grant amountsGrant funds received by a State under this subsection shall be used for— (A)making data program improvements to core highway safety databases related to quantifiable, measurable progress in any of the 6 significant data program attributes set forth in paragraph (3)(D); 
(B)developing or acquiring programs to identify, collect, and report data to State and local government agencies, and enter data, including crash, citation or adjudication, driver, emergency medical services or injury surveillance system, roadway, and vehicle, into the core highway safety databases of a State; (C)purchasing equipment to improve processes by which data is identified, collected, and reported to State and local government agencies; 
(D)linking core highway safety databases of a State with such databases of other States or with other data systems within the State, including systems that contain medical, roadway, and economic data; (E)improving the compatibility and interoperability of the core highway safety databases of the State with national data systems and data systems of other States; 
(F)enhancing the ability of a State and the Secretary to observe and analyze local, State, and national trends in crash occurrences, rates, outcomes, and circumstances; (G)supporting traffic records-related training and related expenditures for law enforcement, emergency medical, judicial, prosecutorial, and traffic records professionals; 
(H)hiring traffic records professionals, including a Fatality Analysis Reporting System liaison for a State; and (I)conducting research on State traffic safety information systems, including developing and evaluating programs to improve core highway safety databases of such State and processes by which data is identified, collected, reported to State and local government agencies, and entered into such core safety databases.;  
(3)by striking subsection (d)(6)(A) and inserting the following:  (A)Grants to States with alcohol-ignition interlock lawsThe Secretary shall make a separate grant under this subsection to each State that— 
(i)adopts and is enforcing a mandatory alcohol-ignition interlock law for all individuals arrested or convicted of driving under the influence of alcohol or of driving while intoxicated;  (ii)does not allow any individual arrested or convicted of driving under the influence of alcohol or driving while intoxicated to drive a motor vehicle unless such individual installs an ignition interlock for a minimum 6-month interlock period; or  
(iii)has— (I)enacted and is enforcing a state law requiring all individuals convicted of, or whose driving privilege is revoked or denied for, refusing to submit to a chemical or other test for the purpose of determining the presence or concentration of any intoxicating substance to install an ignition interlock for a minimum 6-month interlock period; and 
(II)a compliance-based removal program in which an individual arrested or convicted of driving under the influence of alcohol or driving while intoxicated shall install an ignition interlock for a minimum 6-month interlock period and have completed a minimum consecutive period of not less than 40 percent of the required interlock period immediately preceding the date of release, without a confirmed violation of driving under the influence of alcohol or driving while intoxicated.;  (4)in subsection (e)— 
(A)in paragraph (1) by striking paragraphs (2) and (3) and inserting paragraph (2); (B)in paragraph (4)— 
(i)by striking paragraph (2) or (3) and inserting paragraph (3) or (4); (ii)in subparagraph (A) by striking communications device to contact emergency services and inserting communications device during an emergency to contact emergency services or to prevent injury to persons or property; 
(iii)in subparagraph (C) by striking ; and and inserting a semicolon;  (iv)by redesignating subparagraph (D) as subparagraph (E); and 
(v)by inserting after subparagraph (C) the following:  (D)a driver who uses a personal wireless communication device for navigation; and ;  
(C)in paragraph (5)(A)(i) by striking texting or using a cell phone while and inserting distracted; (D)in paragraph (9)— 
(i)by striking subparagraph (B) and inserting the following:  (B)Personal wireless communications deviceThe term personal wireless communications device means— 
(i)until the date on which the Secretary issues a regulation pursuant to paragraph (8)(A), a device through which personal services (as such term is defined in section 332(c)(7)(C)(i) of the Communications Act of 1934 (47 U.S.C. 332(c)(7)(C)(i)) are transmitted, but not including the use of such a device as a global navigation system receiver used for positioning, emergency notification, or navigation purposes; and (ii)on and after the date on which the Secretary issues a regulation pursuant to paragraph (8)(A), the definition described in such regulation.; and  
(ii)by striking subparagraph (E) and inserting the following:   (E)TextingThe term texting means— 
(i)until the date on which the Secretary issues a regulation pursuant to paragraph (8)(A), reading from or manually entering data into a personal wireless communications device, including doing so for the purpose of SMS texting, emailing, instant messaging, or engaging in any other form of electronic data retrieval or electronic data communication; and (ii)on and after the date on which the Secretary issues a regulation pursuant to paragraph (8)(A), the definition described in such regulation. ;  
(E)by striking paragraphs (2), (3), (6), and (8); (F)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; 
(G)by inserting after paragraph (1) the following:  (2)Allocation (A)In generalSubject to subparagraphs (B) and (C), the allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the State’s apportionment under section 402 for fiscal year 2009. 
(B)Primary offense lawsA State that has enacted and is enforcing a law that meets the requirements set forth in paragraphs (3) and (4) as a primary offense shall be allocated 100 percent of the amount calculated under subparagraph (A).  (C)Secondary offense lawsA State that has enacted and is enforcing a law that meets the requirements set forth in paragraphs (3) and (4) as a secondary offense shall be allocated 50 percent of the amount calculated under subparagraph (A). 
(3)Prohibition on handheld personal wireless communication device use while drivingA State law meets the requirements set forth in this paragraph if the law— (A)prohibits a driver from holding or using, including texting, a personal wireless communications device while driving, except for the use of a personal wireless communications device— 
(i)in a hands-free manner or with a hands-free accessory, or (ii)to activate or deactivate a feature or function of the personal wireless communications device;  
(B)establishes a fine for a violation of the law; and (C)does not provide for an exemption that specifically allows a driver to hold or use a personal wireless communication device while stopped in traffic. 
(4)Prohibition on personal wireless communication device use while driving or stopped in trafficA State law meets the requirements set forth in this paragraph if the law— (A)prohibits a driver from using a personal wireless communications device while driving if the driver is— 
(i)younger than 18 years of age; or (ii)in the learner’s permit or intermediate license stage described in subparagraph (A) or (B) of subsection (g)(2); 
(B)establishes a fine for a violation of the law; and (C)does not provide for an exemption that specifically allows a driver to use a personal wireless communication device while stopped in traffic.; and  
(H)by inserting after paragraph (7) the following:   (8)RulemakingNot later than 1 year after the date of enactment of this paragraph, the Secretary shall issue such regulations as are necessary to account for diverse State approaches to combating distracted driving that— 
(A)defines the terms personal wireless communications device and texting for the purposes of this subsection; and (B)determines additional permitted exceptions that are appropriate for a State law that meets the requirements under paragraph (3) or (4). ; 
(5)in subsection (g)— (A)in paragraph (1) by inserting subparagraphs (A) and (B) of before paragraph (2); 
(B)by striking paragraph (2) and inserting the following:  (2)Minimum requirements (A)Tier 1 stateA State shall be eligible for a grant under this subsection as a Tier 1 State if such State requires novice drivers younger than 18 years of age to comply with a 2-stage graduated driver licensing process before receiving an unrestricted driver’s license that includes— 
(i)a learner’s permit stage that— (I)is at least 180 days in duration; 
(II)requires that the driver be accompanied and supervised at all times; and (III)has a requirement that the driver obtain at least 40 hours of behind-the-wheel training with a supervisor; and 
(ii)an intermediate stage that— (I)commences immediately after the expiration of the learner’s permit stage; 
(II)is at least 180 days in duration; and (III)for the first 180 days of the intermediate stage, restricts the driver from— 
(aa)driving at night between the hours of 11:00 p.m. and at least 4:00 a.m. except— (AA)when a parent, guardian, driving instructor, or licensed driver who is at least 21 years of age is in the motor vehicle; and 
(BB)when driving to and from work, school and school-related activities, religious activities, for emergencies, or as a member of voluntary emergency service; and   (bb)operating a motor vehicle with more than 1 nonfamilial passenger younger than 18 years of age, except when a parent, guardian, driving instructor, or licensed driver who is at least 21 years of age is in the motor vehicle.  
(B)Tier 2 stateA State shall be eligible for a grant under this subsection as a Tier 2 State if such State requires novice drivers younger than 18 years of age to comply with a 2-stage graduated driver licensing process before receiving an unrestricted driver’s license that includes— (i)a learner’s permit stage that— 
(I)is at least 180 days in duration; (II)requires that the driver be accompanied and supervised at all times; and 
(III)has a requirement that the driver obtain at least 50 hours of behind-the-wheel training, with at least 10 hours at night, with a supervisor; and (ii)an intermediate stage that— 
(I)commences immediately after the expiration of the learner’s permit stage; (II)is at least 180 days in duration; and  
(III)for the first 180 days of the intermediate stage, restricts the driver from— (aa)driving at night between the hours of 10:00 p.m. and at least 4:00 a.m. except— 
(AA)when a parent, guardian, driving instructor, or licensed driver who is at least 21 years of age is in the motor vehicle; and (BB)when driving to and from work, school and school-related activities, religious activities, for emergencies, or as a member of voluntary emergency service; and  
(bb)operating a motor vehicle with any nonfamilial passenger younger than 18 years of age, except when a parent, guardian, driving instructor, or licensed driver who is at least 21 years of age is in the motor vehicle. ;  (C)in paragraph (3)— 
(i)in subparagraph (A) by inserting subparagraphs (A) and (B) of before paragraph (2); and (ii)in subparagraph (B) by inserting subparagraphs (A) and (B) of before paragraph (2) each place such term appears; and  
(D)by striking paragraph (5) and inserting the following:  (5)Use of funds (A)Tier 1 StatesA Tier 1 State shall use grant funds provided under this subsection for— 
(i)enforcing a 2-stage licensing process that complies with paragraph (2); (ii)training for law enforcement personnel and other relevant State agency personnel relating to the enforcement described in clause (i); 
(iii)publishing relevant educational materials that pertain directly or indirectly to the State graduated driver licensing law; (iv)carrying out other administrative activities that the Secretary considers relevant to the State’s 2-stage licensing process; or  
(v)carrying out a teen traffic safety program described in section 402(m). (B)Tier 2 States Of the grant funds made available to a Tier 2 State under this subsection— 
(i)25 percent shall be used for any activity described in subparagraph (A); and (ii)75 percent may be used for any project or activity eligible under section 402. ; and  
(6)by adding at the end the following:  (i)Driver and officer safety education (1)General authoritySubject to the requirements under this subsection, the Secretary shall award grants to— 
(A)States that enact a commuter safety education program; and (B)States qualifying under paragraph (5)(A). 
(2)Federal shareThe Federal share of the costs of activities carried out using amounts from a grant awarded under this subsection may not exceed 80 percent. (3)EligibilityTo be eligible for a grant under this subsection, a State shall enact a law or adopt a program that requires the following:  
(A)Driver education and driving safety coursesInclusion, in driver education and driver safety courses provided to individuals by educational and motor vehicle agencies of the State, of instruction and testing concerning law enforcement practices during traffic stops, including information on— (i)the role of law enforcement and the duties and responsibilities of peace officers; 
(ii)an individual’s legal rights concerning interactions with peace officers; (iii)best practices for civilians and peace officers during such interactions; 
(iv)the consequences for an individual’s or officer’s failure to comply with those laws and programs; and (v)how and where to file a complaint against or a compliment on behalf of a peace officer.  
(B)Peace officer training programsDevelopment and implementation of a training program, including instruction and testing materials, for peace officers and reserve law enforcement officers (other than officers who have received training in a civilian course described in subparagraph (A)) with respect to proper interaction with civilians during traffic stops.  (4)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the State’s apportionment under section 402 for fiscal year 2009. 
(5)Special rule for certain States 
(A)Qualifying stateA State qualifies pursuant to this subparagraph if— (i)the Secretary determines such State has taken meaningful steps toward the full implementation of a law or program described in paragraph (3); 
(ii)the Secretary determines such State has established a timetable for the implementation of such a law or program; and (iii)such State has received a grant pursuant to this subsection for a period of not more than 5 years. 
(B)WithholdingWith respect to a State that qualifies pursuant to subparagraph (A), the Secretary shall— (i)withhold 50 percent of the amount that such State would otherwise receive if such State were a State described in paragraph (1)(A); and 
(ii)direct any such amounts for distribution among the States that are enforcing and carrying out a law or program described in paragraph (3). (6)Use of grant amountsA State receiving a grant under this subsection may use such grant— 
(A)for the production of educational materials and training of staff for driver education and driving safety courses and peace officer training described in paragraph (3); and (B)for the implementation of the law described in paragraph (3). . 
3008.Minimum penalties for repeat offenders for driving while intoxicated or driving under the influenceSection 164(b)(1) of title 23, United States Code, is amended— (1)in subparagraph (A) by striking alcohol-impaired and inserting alcohol or polysubstance-impaired; and 
(2)in subparagraph (B)— (A)by striking alcohol-impaired and inserting alcohol or polysubstance-impaired; 
(B)by striking or and inserting a comma; and (C)by inserting , or driving while polysubstance-impaired after driving under the influence. 
3009.National priority safety program grant eligibilitySection 4010(2) of the FAST Act (23 U.S.C. 405 note) is amended by striking deficiencies and inserting all deficiencies.   IVMotor Carrier Safety AMotor Carrier Safety Grants, Operations, and Programs 4101.Motor carrier safety grantsSection 31104 of title 49, United States Code, is amended— 
(1)by striking subsection (a) and inserting the following:  (a)Financial assistance programsThe following sums are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account): 
(1)Motor carrier safety assistance programSubject to paragraph (2) and subsection (c), to carry out section 31102 (except subsection (l))— (A)$388,950,000 for fiscal year 2022; 
(B)$398,700,000 for fiscal year 2023; (C)$408,900,000 for fiscal year 2024; and 
(D)$418,425,000 for fiscal year 2025. (2)High priority activities programSubject to subsection (c), to carry out section 31102(l)— 
(A)$72,604,000 for fiscal year 2022; (B)$74,424,000 for fiscal year 2023; 
(C)$76,328,000 for fiscal year 2024; and (D)$78,106,000 for fiscal year 2025. 
(3)Commercial motor vehicle operators grant programTo carry out section 31103— (A)$1,037,200 for fiscal year 2022; 
(B)$1,063,200 for fiscal year 2023; (C)$1,090,400 for fiscal year 2024; and 
(D)$1,115,800 for fiscal year 2025. (4)Commercial driver’s license program implementation programSubject to subsection (c), to carry out section 31313— 
(A)$56,008,800 for fiscal year 2022; (B)$57,412,800 for fiscal year 2023; 
(C)$58,881,600 for fiscal year 2024; and (D)$60,253,200 for fiscal year 2025.;  
(2)by striking subsection (c) and inserting the following:  (c)Partner training and program support (1)In generalOn October 1 of each fiscal year, or as soon after that date as practicable, the Secretary may deduct from amounts made available under paragraphs (1), (2), and (4) of subsection (a) for that fiscal year not more than 1.50 percent of those amounts for partner training and program support in that fiscal year. 
(2)Use of fundsThe Secretary shall use at least 75 percent of the amounts deducted under paragraph (1) on training and related training materials for non-Federal Government employees. (3)PartnershipThe Secretary shall carry out the training and development of materials pursuant to paragraph (2) in partnership with one or more nonprofit organizations, selected on a competitive basis, that have— 
(A)expertise in conducting a training program for non-Federal Government employees; and (B)a demonstrated ability to involve in a training program the target population of commercial motor vehicle safety enforcement employees. ;  
(3)in subsection (f)— (A)in paragraph (1) by striking the next fiscal year and inserting the following 2 fiscal years; 
(B)in paragraph (2) by striking the next 2 fiscal years and inserting the following 3 fiscal years; and (C)in paragraph (3) by striking the next 4 fiscal years and inserting the following 5 fiscal years; and 
(4)by adding at the end the following:  (j)Treatment of reallocationsAmounts that are obligated and subsequently, after the date of enactment of this subsection, released back to the Secretary under subsection (i) shall not be subject to limitations on obligations provided under any other provision of law. .  
4102.Motor carrier safety operations and programs 
(a)In generalSection 31110 of title 49, United States Code, is amended by striking subsection (a) and inserting the following:   (a)Administrative expensesThere is authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) for the Secretary of Transportation to pay administrative expenses of the Federal Motor Carrier Safety Administration— 
(1)$380,500,000 for fiscal year 2022; (2)$381,500,000 for fiscal year 2023; 
(3)$382,500,000 for fiscal year 2024; and (4)$384,500,000 for fiscal year 2025. . 
(b)Administrative expenses 
(1)Use of fundsThe Administrator of the Federal Motor Carrier Safety Administration shall use funds made available in subsection (a) for— (A)acceleration of planned investments to modernize the Administration’s information technology and information management systems; 
(B)completing outstanding mandates; (C)carrying out a Large Truck Crash Causal Factors Study of the Administration;  
(D)construction and maintenance of border facilities; and (E)other activities authorized under section 31110(b) of title 49, United States Code. 
(2)Definition of outstanding mandateIn this subsection, the term outstanding mandate means a requirement for the Federal Motor Carrier Safety Administration to issue regulations, undertake a comprehensive review or study, conduct a safety assessment, or collect data— (A)under this Act; 
(B)under MAP–21 (Public Law 112–141), that has not been published in the Federal Register, if required, or otherwise completed as of the date of enactment of this Act;  (C)under the FAST Act (Public Law 114–94), that has not been published in the Federal Register, if required, or otherwise completed as the of the date of enactment of this Act; and 
(D)under any other Act enacted before the date of enactment of this Act that has not been published in the Federal Register by the date required in such Act.  BMotor Carrier Safety Oversight 4201.Motor carrier safety advisory committeeSection 4144 of SAFETEA–LU (49 U.S.C. 31100 note) is amended— 
(1)in subsection (b)(1) by inserting , including small business motor carriers after industry; and (2)in subsection (d) by striking September 30, 2013 and inserting September 30, 2025.   
4202.Compliance, safety, accountability 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall implement a revised methodology to be used in the Compliance, Safety, Accountability program of the Federal Motor Carrier Safety Administration to identify and prioritize motor carriers for intervention, using the recommendations of the study required by section 5221(a) of the FAST Act (49 U.S.C. 31100 note). (b)Data availabilityThe Secretary shall, in working toward implementation of the revised methodology described in subsection (a)— 
(1)prioritize revisions necessary to restore the public availability of all relevant safety data under a revised methodology; and (2)make such safety data publicly available that was made publicly available on the day before the date of enactment of the FAST Act, and make publicly available any safety data that was required to be made available by section 5223 of the FAST Act (49 U.S.C. 31100 note). 
(c)Implementation 
(1)Progress reportsNot later than 30 days after the date of enactment of this Act, and every 90 days thereafter until the date on which the Secretary implements the revised methodology described in subsection (a), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on a website of the Department of Transportation, a progress report on— (A)the status of the revision of the methodology and related data modifications under subsection (a), a timeline for completion of such revision, and an estimated date for implementation of such revised methodology; 
(B)an explanation for any delays in development or implementation of the revised methodology over the reporting period; and (C)if the Secretary has not resumed making publicly available the data described in subsection (b), an updated timeline for the restoration of the public availability of data and a detailed explanation for why such restoration has not occurred. 
(2)Publication and notificationPrior to commencing the use of the revised methodology described in subsection (a) to identify and prioritize motor carriers for intervention (other than in a testing capacity), the Secretary shall— (A)publish the methodology in the Federal Register and provide a period for public comment; and 
(B)notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, in writing. (d)Safety fitness rule (1)RulemakingNot later than 1 year after the date on which the Secretary notifies Congress under subsection (c)(2), the Secretary shall issue final regulations pursuant to section 31144(b) of title 49, United States Code, to revise the methodology for issuance of motor carrier safety fitness determinations. 
(2)ConsiderationsIn issuing the regulations under paragraph (1), the Secretary shall consider the use of all available data to determine the fitness of a motor carrier.  (e)RepealSection 5223 of the FAST Act (49 U.S.C. 31100 note), and the item related to such section in the table of contents in section 1(b) of such Act, are repealed.  
4203.Terms and conditions for exemptionsSection 31315 of title 49, United States Code, is amended— (1)in subsection (b)— 
(A)in paragraph (4)(A) by inserting , including data submission requirements, after terms and conditions; and (B)by striking paragraph (8) and inserting the following: 
 
(8)Terms and conditions 
(A)In generalThe Secretary shall establish terms and conditions for each exemption to ensure that the exemption does not degrade the level of safety achieved by the person or class of persons granted the exemption, including— (i)requiring the regular submission of accident and incident data to the Secretary; 
(ii)requiring immediate notification to the Secretary in the event of a fatal accident; and (iii)for exemptions granted by the Secretary related to hours of service rules under part 395 of title 49, Code of Federal Regulations, requiring that the exempt person or class of persons submit to the Secretary evidence of participation in a recognized fatigue management plan. 
(B)ImplementationThe Secretary shall monitor the implementation of the exemption to ensure compliance with its terms and conditions.; and  (2)in subsection (e) by inserting , based on an analysis of data collected by the Secretary and submitted to the Secretary under subsection (b)(8) after safety.   
4204.Safety fitness of motor carriers of passengersSection 31144(i) of title 49, United States Code, is amended— (1)in paragraph (1)— 
(A)in subparagraph (A) by striking who the Secretary registers under section 13902 or 31134; and (B)in subparagraph (B) by inserting to motor carriers of passengers and after apply; and  
(2)by adding at the end the following:  (5)Motor carrier of passengers definedIn this subsection, the term motor carrier of passengers includes an offeror of motorcoach services that sells scheduled transportation of passengers for compensation at fares and on schedules and routes determined by such offeror, regardless of ownership or control of the vehicles or drivers used to provide the transportation by motorcoach. .  
CCommercial Motor Vehicle Driver Safety 
4301.Commercial drivers license for passenger carriersSection 31301(4)(B) of title 49, United States Code, is amended to read as follows:  (B)is designed or used to transport— 
(i)more than 8 passengers (including the driver) for compensation; or (ii)more than 15 passengers (including the driver), whether or not the transportation is provided for compensation; or.  
4302.Alcohol and controlled substances testingSection 31306(c)(2) of title 49, United States Code, is amended by striking , for urine testing,.   4303.Entry-level driver training Not later than January 1, 2021, and every 90 days thereafter until the compliance date for the final rule published on December 8, 2016, titled Minimum Training Requirements for Entry-Level Commercial Motor Vehicle Operators (81 Fed. Reg. 88732), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on— 
(1)a schedule, including benchmarks, to complete implementation of the requirements under such final rule; (2)any anticipated delays, if applicable, in meeting the benchmarks described in paragraph (1);   
(3)the progress that the Secretary has made in updating the Department of Transportation’s information technology infrastructure to support the training provider registry; (4)a list of States that have adopted laws or regulations to implement such final rule; and 
(5)a list of States, if applicable, that are implementing the rule and confirming that an applicant for a Commercial Drivers License has complied with the requirements.   4304.Driver detention time (a)Data collectionNot later than 30 days after the date of enactment of this Act, the Secretary shall— 
(1)begin to collect data on delays experienced by operators of commercial motor vehicles, as required under section 5501 of the FAST Act (49 U.S.C. 14103 note) and as referenced in the request for information published on June 10, 2019, titled Request for Information Concerning Commercial Motor Vehicle Driver Detention Times During Loading and Unloading (84 Fed. Reg. 26932); and (2)make such data available on a publicly accessible website of the Department of Transportation. 
(b)Detention time limits 
(1)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary shall initiate a rulemaking to establish limits on the amount of time that an operator of a commercial motor vehicle may be reasonably detained by a shipper or receiver before the loading or unloading the vehicle, if the operator is not compensated for such time detained. (2)ContentsAs part of the rulemaking conducted pursuant to subsection (a), the Secretary shall— 
(A)consider the diverse nature of operations in the movement of goods by commercial motor vehicle; (B)examine any correlation between time detained and violations of the hours-of-service rules under part 395 of title 49, Code of Federal Regulations; 
(C)determine whether the effect of detention time on safety differs based on— (i)how an operator is compensated; and  
(ii)the contractual relationship between the operator and the motor carrier, including whether an operator is an employee, a leased owner-operator, or an owner-operator with independent authority; and (D)establish a process for a motor carrier, shipper, receiver, broker, or commercial motor vehicle operator to report instances of time detained beyond the Secretary’s established limits. 
(3)Incorporation of informationThe Secretary shall incorporate information received under paragraph (2)(D) into the process established pursuant to subsection (a) once a final rule takes effect. (c)Data protectionData made available pursuant to this section shall be made available in a manner that— 
(1)precludes the connection of the data to any individual motor carrier or commercial motor vehicle operator; and (2)protects privacy and confidentiality of individuals, operators, and motor carriers submitting the data. 
(d)Commercial motor vehicle definedIn this section, the term commercial motor vehicle has the meaning given such term in section 31101 of title 49, United States Code.  4305.Truck Leasing Task Force (a)EstablishmentNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of Labor, shall establish a Truck Leasing Task Force (hereinafter referred to as the Task Force). 
(b)MembershipThe Secretary of Transportation shall select not more than 15 individuals to serve as members of the Task Force, including equal representation from each of the following: (1)Labor organizations. 
(2)The motor carrier industry, including independent owner-operators. (3)Consumer protection groups. 
(4)Safety groups. (5)Members of the legal profession who specialize in consumer finance issues. 
(c)DutiesThe Task Force shall examine, at a minimum— (1)common truck leasing arrangements available to commercial motor vehicle drivers, including lease-purchase agreements; 
(2)the terms of such leasing agreements; (3)the prevalence of predatory leasing agreements in the motor carrier industry; 
(4)specific agreements available to drayage drivers at ports related to the Clean Truck Program or similar programs to decrease emissions from port operations; (5)the impact of truck leasing agreements on the net compensation of commercial motor vehicle drivers, including port drayage drivers;  
(6)resources to assist commercial motor vehicle drivers in assessing the impacts of leasing agreements; and (7)the classification of commercial motor vehicle drivers under lease-purchase agreements.  
(d)CompensationA member of the Task Force shall serve without compensation. (e)ReportUpon completion of the examination described in subsection (c), the Task Force shall submit to the Secretary of Transportation, Secretary of Labor, and appropriate congressional committees a report containing the following: 
(1)the findings of the Task Force on the matters described in subsection (c); (2)best practices related to— 
(A)assisting a commercial motor vehicle driver in assessing the impacts of leasing agreements prior to entering into such agreements; and (B)assisting a commercial motor vehicle driver who has entered into a predatory lease agreement; and 
(3)recommendations on changes to laws or regulations, as applicable, at the Federal, State, or local level to promote fair leasing agreements under which a commercial motor vehicle driver is able to earn a living wage. (f)TerminationNot later than 1 month after the date of submission of the report pursuant to subsection (e), the Task Force shall terminate. 
4306.Hours of service 
(a)Authority to issue regulationsNotwithstanding the authority of the Secretary of Transportation to issue regulations under section 31502 of title 49, United States Code, the Secretary shall delay the effective date of the final rule published on June 1, 2020, titled Hours of Service of Drivers (85 Fed. Reg. 33396) until 60 days after the date on which the Secretary submits the report required under subsection (c). (b)Comprehensive review (1)Comprehensive review of hours of service rulesNot later than 60 days after the date of enactment of this Act, the Secretary shall initiate a comprehensive review of hours of service rules and the impacts of waivers, exemptions, and other allowances that limit the applicability of such rules. 
(2)List of exemptionsIn carrying out the comprehensive review required under paragraph (1), the Secretary shall— (A)compile a list of waivers, exemptions, and other allowances— 
(i)under which a driver may operate in excess of the otherwise applicable limits on on-duty or driving time in absence of such exemption, waiver, or other allowance;  (ii)under which a driver may operate without recording compliance with hours of service rules through the use of an electronic logging device; and 
(iii)applicable— (I)to specific segments of the motor carrier industry or sectors of the economy; 
(II)on a periodic or seasonal basis; and (III)to specific types of operations, including the short haul exemption under part 395 of title 49, Code of Federal Regulations; 
(B)specify whether each such waiver, exemption, or other allowance was granted by the Department of Transportation or enacted by Congress, and how long such waiver, exemption, or other allowance has been in effect; and (C)estimate the number of motor carriers, motor private carriers, and drivers that may qualify to use each waiver, exemption, or other allowance. 
(3)Safety impact analysis 
(A)In generalIn carrying out the comprehensive review under paragraph (1), the Secretary, in consultation with State motor carrier enforcement entities, shall undertake a statistically valid analysis to determine the safety impact, including on enforcement, of the exemptions, waivers, or other allowances compiled under paragraph (2) by— (i)using available data, or collecting from motor carriers or motor private carriers and drivers operating under an exemption, waiver, or other allowance if the Secretary does not have sufficient data, to determine the incidence of accidents, fatigue-related incidents, and other relevant safety information related to hours of service among motor carriers, private motor carriers, and drivers permitted to operate under each exemption, waiver, or other allowance; 
(ii)comparing the data described in subparagraph (A) to safety data from motor carriers, motor private carriers, and drivers that are subject to the hours of service rules and not operating under an exemption, waiver, or other allowance; and (iii)based on the comparison under subparagraph (B), determining whether waivers, exemptions, and other allowances in effect provide an equivalent level of safety as would exist in the absence of exemptions, waivers, or other allowances. 
(B)ConsultationThe Secretary shall consult with State motor carrier enforcement entities in carrying out this paragraph.  (C)ExclusionsThe Secretary shall exclude data related to exemptions, waivers, or other allowances made pursuant to an emergency declaration under section 390.23 of title 49, Code of Federal Regulations, or extended under section 390.25 of title 49, Code of Federal Regulations, from the analysis required under this paragraph.   
(4)Driver impact analysisIn carrying out the comprehensive review under paragraph (1), the Secretary shall further consider— (A)data on driver detention collected by the Secretary pursuant to section 4304 of this Act and other conditions affecting the movement of goods by commercial motor vehicle, and how such conditions interact with the Secretary’s regulations on hours of service; 
(B)whether exemptions, waivers, or other allowances that permit additional on-duty time or driving time have a deleterious effect on the physical condition of drivers; and (C)whether differences in the manner in which drivers are compensated result in different levels of burden for drivers in complying with hours of service rules. 
(c)PublicationNot later than 18 months after the date that the Secretary initiates the comprehensive review under subsection (b)(1), the Secretary shall publish the findings of such review in the Federal Register and provide for a period for public comment.  (d)Report to CongressNot later than 30 days after the conclusion of the public comment period under subsection (c), the Secretary shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives and make publicly available on a website of the Department of Transportation a report containing the information and analyses required under subsection (b). 
(e)Revision of guidanceNotwithstanding subsection (a), the Secretary shall revise the Department of Transportation guidance published on June 7, 2018, titled Hours of Service of Drivers of Commercial Motor Vehicles: Regulatory Guidance Concerning the Use of a Commercial Motor Vehicle for Personal Conveyance (83 Fed. Reg. 26377) to establish specific mileage or time limits, or both, for the use of personal conveyance. (f)DefinitionsIn this section: 
(1)Motor carrier; motor private carrierThe terms motor carrier and motor private carrier have the meanings given such terms in section 31501 of title 49, United States Code. (2)On-duty time; driving time; electronic logging deviceThe terms on-duty time, driving time, and electronic logging device have the meanings given such terms in section 395.2 of title 49, Code of Federal Regulations (as in effect on June 1, 2020).   
4307.Driver recruitment 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report examining the operation of commercial motor vehicles in the United States by drivers admitted to the United States under temporary business visas. (b)ContentsThe report under paragraph (1) shall include— 
(1)an assessment of— (A)the prevalence of the operation of commercial motor vehicles in the United States by drivers admitted to the United States under temporary business visas; 
(B)the characteristics of motor carriers that recruit and use such drivers, including the country of domicile of the motor carrier or subsidiary; (C)the demographics of drivers operating in the United States under such visas, including the country of domicile of such drivers; and 
(D)the contractual relationship between such motor carriers and such drivers; (2)an analysis of whether such drivers are required to comply with— 
(A)motor carrier safety regulations under subchapter B of chapter III of title 49, Code of Federal Regulations, including— (i)the English proficiency requirement under section 391.11(2) of title 49, Code of Federal Regulations; 
(ii)the requirement for drivers of a motor carrier to report any violations of a regulation to such motor carrier under section 391.27 of title 49, Code of Federal Regulations; and  (iii)drivers licensing requirements under part 383 of title 49, Code of Federal Regulations, including entry level driver training and drug and alcohol testing under part 382 of such title; and  
(B)regulations prohibiting point-to-point transportation in the United States, or cabotage, under part 365 of title 49, Code of Federal Regulations; (3)an evaluation of the safety record of the operations and drivers described in paragraph (1), including— 
(A)violations of the motor carrier safety regulations under subchapter B of chapter III of title 49, Code of Federal Regulations, including applicable requirements described in paragraph (2)(A); and  (B)the number of crashes involving such operations and drivers; and 
(4)the impact of such operations and drivers on— (A)commercial motor vehicle drivers domiciled in the United States, including employment levels and driver compensation of such drivers; and 
(B)the competitiveness of motor carriers domiciled in the United States. (c)DefinitionsIn this section: 
(1)Commercial motor vehicleIn this section, the term commercial motor vehicle has the meaning given such term in section 31101 of title 49, United States Code. (2)Temporary business visaThe term temporary business visa means any driver who is present in the United States with status under section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)).  
DCommercial Motor Vehicle and School Bus Safety 
4401.School bus safety standards 
(a)School bus seat belts 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a notice of proposed rulemaking to consider requiring large school buses to be equipped with safety belts for all seating positions, if the Secretary determines that such standards meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code. (2)ConsiderationsIn issuing a notice of proposed rulemaking under paragraph (1), the Secretary shall consider— 
(A)the safety benefits of a lap/shoulder belt system (also known as a Type 2 seat belt assembly); (B)the recommendations of the National Transportation Safety Board on seat belts in school buses; and 
(C)existing experience from States that require school buses to be equipped with seat belts, including Type 2 seat belt assembly. (3)ReportIf the Secretary determines that a standard described in paragraph (1) does not meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that describes the reasons for not prescribing such a standard. 
(4)Application of regulationsAny regulation issued based on the notice of proposed rulemaking described in paragraph (1) shall apply to school buses manufactured more than 3 years after the date on which the regulation takes effect. (b)Automatic emergency brakingNot later than 2 years after the date of enactment of this Act, the Secretary shall— 
(1)prescribe a motor vehicle safety standard under section 30111 of title 49, United States Code, that requires all school buses manufactured after the effective date of such standard to be equipped with an automatic emergency braking system; and (2)as part of such standard, establish performance requirements for automatic emergency braking systems, including operation of such systems. 
(c)Electronic stability controlNot later than 2 years after the date of enactment of this Act, the Secretary shall— (1)prescribe a motor vehicle safety standard under section 30111 of title 49, United States Code, that requires all school buses manufactured after the effective date of such standard to be equipped with an electronic stability control system (as such term is defined in section 571.136 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act)); and  
(2)as part of such standard, establish performance requirements for electronic stability control systems, including operation of such systems. (d)Fire prevention and mitigation (1)Research and testingThe Secretary shall conduct research and testing to determine the most prevalent causes of school bus fires and the best methods to prevent such fires and to mitigate the effect of such fires, both inside and outside the school bus. Such research and testing shall consider— 
(A)fire suppression systems standards, which at a minimum prevent engine fires; (B)firewall standards to prevent gas or flames from entering into the passenger compartment in school buses with engines that extend beyond the firewall; and 
(C)interior flammability and smoke emissions characteristics standards. (2)StandardsThe Secretary may issue fire prevention and mitigation standards for school buses, based on the results of the Secretary's research and testing under paragraph (1), if the Secretary determines that such standards meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code.  
(e)DefinitionsIn this section: (1)Automatic braking systemThe term automatic braking system means a crash avoidance system installed and operational in a vehicle that consists of— 
(A)a forward warning function— (i)to detect vehicles and objects ahead of the vehicle; and 
(ii)to alert the operator of an impending collision; and (B)a crash-imminent braking function to provide automatic braking when forward-looking sensors of the vehicle indicate that— 
(i)a crash is imminent; and (ii)the operator of the vehicle is not applying the brakes. 
(2)School busThe term school bus has the meaning given the term schoolbus in section 30125(a) of title 49, United States Code. (3)Large school busThe term large school bus means a school bus with a gross vehicle weight rating of more than 10,000 pounds.   
4402.Illegal passing of school buses 
(a)Review of illegal passing laws 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall— (A)prepare a compilation of illegal passing laws in all States, including levels of enforcement and penalties and enforcement issues with such laws and the impact of such laws on illegal passing of school buses in each State; 
(B)review existing State laws that may inhibit effective school bus loading zone countermeasures, which may include laws requiring camera visibility of a driver’s face for enforcement action, laws that may reduce stop arm camera effectiveness, the need for an officer to witness the event for enforcement, and the lack of primary enforcement for texting and driving; (C)evaluate methods used by States to review, document, and report to law enforcement school bus stop arm violations; and 
(D)following the completion of the compilation, issue recommendations on best practices on the most-effective approaches to address illegal passing of school buses. (2)PublicationThe compilation and recommendations prepared under paragraph (1) shall be made publicly available on the website of the Department of Transportation. 
(b)Public safety messaging campaign 
(1)In generalNot later than 1 year after the date on which the Secretary makes the compilation and recommendations under subsection (a)(2) publicly available, the Secretary shall create and execute a public safety messaging campaign for distribution to States, divisions of motor vehicles, schools, and other public outlets to highlight the dangers of the illegal passing of school buses, and should include educating students and the public on safe loading and unloading of school buses. (2)ConsultationThe Secretary shall consult with public and private school bus industry representatives and States in developing the campaign materials. 
(3)UpdateThe Secretary shall periodically update such materials. (c)Review of technologies (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall review and evaluate the effectiveness of various technologies to enhance school bus safety, including cameras, audible warning systems, enhanced lighting, and other technological solutions. 
(2)ContentThe review under paragraph (1)— (A)shall include an evaluation of the costs of new equipment and the potential impact on overall school bus ridership; 
(B)shall include an evaluation of advanced technologies surrounding loading zone safety; (C)shall include an evaluation of motion-activated detection systems that are capable of— 
(i)detecting pedestrians, bicyclists, and other road users located near the exterior of the school bus; and (ii)alerting the operator of the school bus of the road users described in clause (i); 
(D)shall include an evaluation of school bus lighting systems, to ensure clear communication to surrounding drivers on their appropriate action; and (E)may include other technological solutions that enhance school bus safety. 
(3)ConsultationThe Secretary shall consult with manufacturers of school bus vehicles, manufacturers of various technologies, and school bus industry representatives in conducting the review under paragraph (1). (4)PublicationThe Secretary shall make the findings of the review under paragraph (1) publicly available on the website of the Department. 
(d)Review of driver education materials 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall— (A)review driver education materials across all States to determine whether and how illegal passing of school buses is addressed in driver education materials, manuals, non-commercial driver’s license testing, and road tests; and 
(B)make recommendations on how States can improve education about illegal passing of school buses, particularly with new drivers. (2)ConsultationThe Secretary shall consult with school bus industry representatives, States, motor vehicle administrators, and other appropriate motor vehicle experts in the preparation of the review under paragraph (1). 
(3)PublicationThe Secretary shall make the findings of the review under paragraph (1) publicly available on the website of the Department. (e)Review of other safety issues (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall— 
(A)research the connections between illegal passing of school buses and other safety issues, including distracted driving, morning darkness, illumination and reach of vehicle headlights, speed limits, and school bus stop locations in rural areas; and (B)create a report containing the findings. 
(2)PublicationThe Secretary shall make the report created under paragraph (1)(B) publicly available on the website of the Department. 4403.State inspection of passenger-carrying commercial motor vehicles (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule based on the advance notice of proposed rulemaking published on April 27, 2016, titled State Inspection Programs for Passenger-Carrier Vehicles (81 Fed. Reg. 24769). 
(b)ConsiderationsIn issuing a final rule under subsection (a), the Secretary shall consider the impact of continuing to allow self-inspection as a means to satisfy periodic inspection requirements on the safety of passenger carrier operations.  4404.Automatic emergency braking (a)Federal motor vehicle safety standard (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall— 
(A)prescribe a motor vehicle safety standard under section 30111 of title 49, United States Code, that requires all commercial motor vehicles manufactured after the effective date of such standard to be equipped with an automatic emergency braking system; and (B)as part of such standard, establish performance requirements for automatic emergency braking systems, including operation of such systems.  
(2)ConsiderationsPrior to prescribing the standard required under paragraph (1)(A), the Secretary shall— (A)conduct a review of automatic emergency braking systems in use in commercial motor vehicles and address any identified deficiencies with such systems in the rulemaking proceeding to prescribe the standard, if practicable;  
(B)assess the feasibility of updating the software of emergency braking systems in use in commercial motor vehicles to address any deficiencies and to enable such systems to meet the new standard; and (C)consult with representatives of commercial motor vehicle drivers regarding the experiences of drivers with automatic emergency braking systems in use in commercial motor vehicles, including malfunctions or unwarranted activations of such systems. 
(3)Compliance dateThe Secretary shall ensure that the compliance date of the standard prescribed pursuant to paragraph (1) shall be not later than 2 years after the date of publication of the final rule prescribing such standard.   (b)Federal motor carrier safety regulationNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a regulation under section 31136 of title 49, United States Code, that requires that an automatic emergency braking system installed in a commercial motor vehicle in operation on or after the effective date of the standard prescribed under subsection (a) to be used at any time during which such commercial motor vehicle is in operation. 
(c)DefinitionsIn this section: (1)Automatic emergency braking systemThe term automatic emergency braking system means a crash avoidance system installed and operational in a vehicle that consists of— 
(A)a forward collision warning function— (i)to detect vehicles and objects ahead of the vehicle; and 
(ii)to alert the operator of the vehicle of an impending collision; and (B)a crash-imminent braking function to provide automatic braking when forward-looking sensors of the vehicle indicate that— 
(i)a crash is imminent; and (ii)the operator of the vehicle is not applying the brakes. 
(2)Commercial motor vehicleThe term commercial motor vehicle has the meaning given such term in section 31101 of title 49, United States Code.   4405.Underride protection (a)Rear underride guards (1)Rear guards on trailers and semi-trailers (A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to revise motor vehicle safety standards under sections 571.223 and 571.224 of title 49, Code of Federal Regulations, to require trailers and semi-trailers manufactured after the date on which such regulation is issued to be equipped with rear impact guards that are designed to prevent passenger compartment intrusion from a trailer or semi-trailer when a passenger vehicle traveling at 35 miles per hour makes— 
(i)an impact in which the passenger vehicle impacts the center of the rear of the trailer or semi-trailer;  (ii)an impact in which 50 percent the width of the passenger vehicle overlaps the rear of the trailer or semi-trailer; and 
(iii)an impact in which 30 percent of the width of the passenger vehicle overlaps the rear of the trailer or semi-trailer. (B)Effective dateThe rule issued under subparagraph (A) shall require full compliance with the motor carrier safety standard prescribed in such rule not later than 2 years after the date on which a final rule is issued.   
(2)Additional researchThe Secretary shall conduct additional research on the design and development of rear impact guards that can prevent underride crashes and protect motor vehicle passengers against severe injury at crash speeds of up to 65 miles per hour. (3)Review of StandardsNot later than 5 years after any revisions to standards or requirements related to rear impact guards pursuant to paragraph (1), the Secretary shall review the standards or requirements to evaluate the need for changes in response to advancements in technology and upgrade such standards accordingly. 
(4)Inspections 
(A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall issue such regulations as are necessary to amend the regulations on minimum periodic inspection standards under appendix G to subchapter B of chapter III of title 49, Code of Federal Regulations, and driver vehicle inspection reports under section 396.11 of title 49, Code of Federal Regulations, to include rear impact guards and rear end protection (as required by section 393.86 of title 49, Code of Federal Regulations). (B)ConsiderationsIn updating the regulations described in subparagraph (A), the Secretary shall consider it to be a defect or a deficiency if a rear impact guard is missing or has a corroded or compromised element that affects the structural integrity and protective feature of such guard. 
(b)Side underride guards 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall— (A)complete additional research on side underride guards to better understand the overall effectiveness of such guards; 
(B)assess the feasibility, benefits, and costs associated with installing side underride guards on newly-manufactured trailers and semitrailers with a gross vehicle weight rating of 10,000 pounds or more; and (C)if warranted, develop performance standards for such guards. 
(2)Independent researchIf the Secretary enters into a contract with a third party to perform the research required under paragraph (1)(A), the Secretary shall ensure that such third party does not have any financial or contractual ties or relationship with a motor carrier that transports passengers or property for compensation, the motor carrier industry, or an entity producing or supplying underride guards. (3)Publication of assessmentNot later than 90 days after completing the assessment required under paragraph (1)(B), the Secretary shall issue a notice in the Federal Register containing the findings of the assessment and provide an opportunity for public comment. 
(4)Report to CongressAfter the conclusion of the public comment period under paragraph (3), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that provides— (A)the results of the assessment under this subsection; 
(B)a summary of the public comments received by the Secretary under paragraph (3); and (C)a determination as to whether the Secretary intends to develop performance requirements for side underride guards, including any analysis that led to such determination. 
(c)Advisory committee on underride protection 
(1)EstablishmentThe Secretary of Transportation shall establish an Advisory Committee on Underride Protection (in this subsection referred to as the Committee) to provide advice and recommendations to the Secretary on safety regulations to reduce crashes and fatalities involving truck underrides. (2)Representation (A)In generalThe Committee shall be composed of not more than 20 members appointed by the Secretary who are not employees of the Department of Transportation and who are qualified to serve because of their expertise, training, or experience. 
(B)MembershipMembers shall include 2 representatives of each of the following: (i)Truck and trailer manufacturers.  
(ii)Motor carriers, including independent owner-operators. (iii)Law enforcement. 
(iv)Motor vehicle engineers. (v)Motor vehicle crash investigators.  
(vi)Truck safety organizations. (vii)The insurance industry. 
(viii)Emergency medical service providers. (ix)Families of underride crash victims. 
(x)Labor organizations.  (3)CompensationMembers of the Committee shall serve without compensation. 
(4)MeetingsThe Committee shall meet at least annually. (5)SupportOn request of the Committee, the Secretary shall provide information, administrative services, and supplies necessary for the Committee to carry out the duties described in paragraph (1). 
(6)ReportThe Committee shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a biennial report that shall— (A)describe the advice and recommendations made to the Secretary; and 
(B)include an assessment of progress made by the Secretary in advancing safety regulations.  (d)Data collectionNot later than 1 year after the date of enactment of this Act, the Secretary shall implement recommendations 1 and 2 described in the report by the Government Accountability Office published on March 14, 2019, titled Truck Underride Guards: Improved Data Collection, Inspections, and Research Needed (GAO–19–264).   
4406.Transportation of horsesSection 80502 of title 49, United States Code, is amended— (1)in subsection (c), by striking This section does not and inserting Subsections (a) and (b) shall not; 
(2)by redesignating subsection (d) as subsection (e); (3)by inserting after subsection (c) the following: 
 
(d)Transportation of horses 
(1)ProhibitionNo person may transport, or cause to be transported, a horse from a place in a State, the District of Columbia, or a territory or possession of the United States through or to a place in another State, the District of Columbia, or a territory or possession of the United States in a motor vehicle containing 2 or more levels stacked on top of each other. (2)Motor vehicle definedIn this subsection, the term motor vehicle— 
(A)means a vehicle driven or drawn by mechanical power and manufactured primarily for use on public highways; and (B)does not include a vehicle operated exclusively on a rail or rails.; and 
(4)in subsection (e), as redesignated— (A)by striking A rail carrier and inserting the following: 
 
(1)In generalA rail carrier; (B)by striking this section and inserting subsection (a) or (b); and 
(C)by striking On learning and inserting the following:  (2)Transportation of horses in multilevel trailer (A)Civil penaltyA person that knowingly violates subsection (d) is liable to the United States Government for a civil penalty of at least $100, but not more than $500, for each violation. A separate violation of subsection (d) occurs for each horse that is transported, or caused to be transported, in violation of subsection (d). 
(B)Relationship to other lawsThe penalty imposed under subparagraph (A) shall be in addition to any penalty or remedy available under any other law. (3)Civil actionOn learning. 
VInnovation 
5001.Authorization of appropriations 
(a)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): (1)Highway research and development programTo carry out section 503(b) of title 23, United States Code, $144,000,000 for each of fiscal years 2022 through 2025. 
(2)Technology and innovation deployment programTo carry out section 503(c) of title 23, United States Code, $152,000,000 for each of fiscal years 2022 through 2025. (3)Training and educationTo carry out section 504 of title 23, United States Code, $26,000,000 for each of fiscal years 2022 through 2025. 
(4)Intelligent transportation systems programTo carry out sections 512 through 518 of title 23, United States Code, $100,000,000 for each of fiscal years 2022 through 2025. (5)University transportation centers programTo carry out section 5505 of title 49, United States Code, $96,000,000 for each of fiscal years 2022 through 2025. 
(6)Bureau of Transportation StatisticsTo carry out chapter 63 of title 49, United States Code, $27,000,000 for each of fiscal years 2022 through 2025. (b)Additional programsThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): 
(1)Safe, efficient mobility through advanced technologiesTo carry out section 503(c)(4) of title 23, United States Code, $70,000,000 for each of fiscal years 2022 through 2025 from funds made available to carry out section 503(c) of such title.  (2)Materials to reduce greenhouse gas emissions programTo carry out section 503(d) of title 23, United States Code, $10,000,000 for each of fiscal years 2022 through 2025 from funds made available to carry out section 503(c) of such title. 
(3)National highly automated vehicle and mobility innovation clearinghouseTo carry out section 5507 of title 49, United States Code, $2,000,000 for each of fiscal years 2022 through 2025 from funds made available to carry out sections 512 through 518 of title 23, United States Code. (4)National cooperative multimodal freight transportation research programTo carry out section 70205 of title 49, United States Code, $4,000,000 for each of fiscal years 2022 through 2025. 
(5)State surface transportation system funding pilotsTo carry out section 6020 of the FAST Act (23 U.S.C. 503 note), $35,000,000 for each of fiscal years 2022 through 2025 from funds made available to carry out section 503(b) of title 23, United States Code. (6)National surface transportation system funding pilotTo carry out section 5402 of this title, $10,000,000 for each of fiscal years 2022 through 2025 from funds made available to carry out section 503(b) of title 23, United States Code. 
(c)AdministrationThe Federal Highway Administration shall— (1)administer the programs described in paragraphs (1), (2), and (3) of subsection (a) and paragraph (1) of subsection (b); and 
(2)in consultation with relevant modal administrations, administer the programs described in subsections (a)(4) and (b)(2). (d)Treatment of fundsFunds authorized to be appropriated by subsections (a) and (b) shall— 
(1)be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code, except that the Federal share of the cost of a project or activity carried out using those funds shall be 80 percent, unless otherwise expressly provided by this title (including the amendments by this title) or otherwise determined by the Secretary; and (2)remain available until expended and not be transferable, except as otherwise provided in this title. 
AResearch and Development 
5101.Highway research and development program 
(a)In generalSection 503 of title 23, United States Code, is amended— (1)in subsection (a)(2) by striking section 508 and inserting section 6503 of title 49; and 
(2)in subsection (b)— (A)in paragraph (3)— 
(i)in subparagraph (A)— (I)in clause (ii) by striking ; and and inserting a semicolon; 
(II)in clause (iii) by striking the period and inserting ; and; and (III)by adding at the end the following: 
 
(iv)to reduce greenhouse gas emissions and limit the effects of climate change. ; and  (ii)by striking subparagraphs (D) and (E); 
(B)in paragraph (4)(A)— (i)in clause (ii) by striking ; and and inserting a semicolon; 
(ii)in clause (iii) by striking the period and inserting ; and; and (iii)by adding at the end the following: 
 
(iv)to reduce greenhouse gas emissions and limit the effects of climate change. ; (C)in paragraph (5)(A)— 
(i)in clause (iv) by striking ; and and inserting a semicolon; (ii)in clause (v) by striking the period and inserting ; and; and 
(iii)by adding at the end the following:  (vi)reducing greenhouse gas emissions and limiting the effects of climate change. ;  
(D)in paragraph (8)(A) by inserting , ferry, after highway each place it appears; and (E)by adding at the end the following: 
 
(9)Analysis toolsThe Secretary may develop interactive modeling tools and databases that— (A)track the condition of highway assets, including interchanges, and the reconstruction history of such assets; 
(B)can be used to assess transportation options; (C)allow for the monitoring and modeling of network-level traffic flows on highways; and 
(D)further Federal and State understanding of the importance of national and regional connectivity and the need for long-distance and interregional passenger and freight travel by highway and other surface transportation modes. (10)Performance management data support program (A)Performance management data supportThe Administrator of the Federal Highway Administration shall develop, use, and maintain data sets and data analysis tools to assist metropolitan planning organizations, States, and the Federal Highway Administration in carrying out performance management analyses (including the performance management requirements under section 150). 
(B)InclusionsThe data analysis activities authorized under subparagraph (A) may include— (i)collecting and distributing vehicle probe data describing traffic on Federal-aid highways; 
(ii)collecting household travel behavior data to assess local and cross-jurisdictional travel, including to accommodate external and through travel; (iii)enhancing existing data collection and analysis tools to accommodate performance measures, targets, and related data, so as to better understand trip origin and destination, trip time, and mode; 
(iv)enhancing existing data analysis tools to improve performance predictions and travel models in reports described in section 150(e); (v)developing tools— 
(I)to improve performance analysis; and (II)to evaluate the effects of project investments on performance; 
(vi)assisting in the development or procurement of the transportation system access data under section 1403(g) of the INVEST in America Act; and (vii)developing tools and acquiring data described under paragraph (9). 
(C)FundingThe Administrator of the Federal Highway Administration may use up to $15,000,000 for each of fiscal years 2022 through 2025 to carry out this paragraph. .  (b)RepealSection 6028 of the FAST Act (23 U.S.C. 150 note), and the item relating to such section in the table of contents in section 1(b) of such Act, are repealed.  
5102.Materials to reduce greenhouse gas emissions programSection 503 of title 23, United States Code, as amended by section 5101, is further amended by adding at the end the following:  (d)Materials to reduce greenhouse gas emissions program (1)In generalNot later than 6 months after the date of enactment of this subsection, the Secretary shall establish and implement a program under which the Secretary shall award grants to eligible entities to research and support the development of materials that will reduce or sequester the amount of greenhouse gas emissions generated during the production of highway materials and the construction of highways.  
(2)ActivitiesThe Secretary shall ensure that the program, at a minimum—  (A)carries out research to determine the materials proven to most effectively reduce or sequester greenhouse gas emissions; 
(B)evaluates and improves the ability of materials to most effectively reduce or sequester greenhouse gas emissions; and (C)supports the development and deployment of materials that will reduce or sequester greenhouse gas emissions. 
(3)Competitive selection process 
(A)ApplicationsTo be eligible to receive a grant under this subsection, an eligible entity shall submit to the Secretary an application in such form and containing such information as the Secretary may require. (B)ConsiderationIn making grants under this subsection, the Secretary shall consider the degree to which applicants presently carry out research on materials that reduce or sequester greenhouse gas emissions.   
(C)Selection criteriaThe Secretary may make grants under this subsection to any eligible entity based on the demonstrated ability of the applicant to fulfill the activities described in paragraph (2). (D)Transparency (i)In generalThe Secretary shall provide to each eligible entity submitting an application under this subsection, upon request, any materials, including copies of reviews (with any information that would identify a reviewer redacted), used in the evaluation process of the application of such entity. 
(ii)ReportsThe Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing the overall review process for a grant under this subsection, including— (I)specific criteria of evaluation used in the review; 
(II)descriptions of the review process; and (III)explanations of the grants awarded. 
(4)Grants 
(A)Restrictions 
(i)In generalFor each fiscal year, a grant made available under this subsection shall be not greater than $4,000,000 and not less than $2,000,000 per recipient. (ii)LimitationAn eligible entity may only receive 1 grant in a fiscal year under this subsection. 
(B)Matching requirements 
(i)In generalAs a condition of receiving a grant under this subsection, a grant recipient shall match 50 percent of the amounts made available under the grant. (ii)SourcesThe matching amounts referred to in clause (i) may include amounts made available to the recipient under— 
(I)section 504(b); or (II)section 505. 
(5)Program coordination 
(A)In generalThe Secretary shall— (i)coordinate the research, education, and technology transfer activities carried out by grant recipients under this subsection; 
(ii)disseminate the results of that research through the establishment and operation of a publicly accessible online information clearinghouse; and (iii)to the extent practicable, support the deployment and commercial adoption of effective materials researched or developed under this subsection to relevant stakeholders. 
(B)Annual review and evaluationNot later than 2 years after the date of enactment of this subsection, and not less frequently than annually thereafter, the Secretary shall, consistent with the activities in paragraph (3)— (i)review and evaluate the programs carried out under this subsection by grant recipients, describing the effectiveness of the program in identifying materials that reduce or sequester greenhouse gas emissions; 
(ii)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing such review and evaluation; and (iii)make the report in clause (ii) available to the public on a website. 
(6)Limitation on availability of amountsAmounts made available to carry out this subsection shall remain available for obligation by the Secretary for a period of 3 years after the last day of the fiscal year for which the amounts are authorized. (7)Information collectionAny survey, questionnaire, or interview that the Secretary determines to be necessary to carry out reporting requirements relating to any program assessment or evaluation activity under this subsection, including customer satisfaction assessments, shall not be subject to chapter 35 of title 44. 
(8)Definition of eligible entityIn this subsection, the term eligible entity means a nonprofit institution of higher education, as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). .  5103.Transportation research and development 5-year strategic planSection 6503 of title 49, United States Code, is amended— 
(1)in subsection (a) by striking The Secretary and inserting For the period of fiscal years 2017 through 2021, and for each 5-year period thereafter, the Secretary;   (2)in subsection (c)(1)— 
(A)in subparagraph (D) by inserting and the existing transportation system after infrastructure; (B)in subparagraph (E) by striking ; and and inserting a semicolon;  
(C)by amending subparagraph (F) to read as follows:  (F)reducing greenhouse gas emissions; and; and  
(D)by adding at the end the following:  (G)developing and maintaining a diverse workforce in transportation sectors; ; and  
(3)in subsection (d) by striking not later than December 31, 2016, and inserting not later than December 31, 2021,.   5104.University transportation centers programSection 5505 of title 49, United States Code, is amended— 
(1)in subsection (b)(4)— (A)in subparagraph (A) by striking research priorities identified in chapter 65. and inserting the following:  
following research priorities: (i)Improving the mobility of people and goods.  
(ii)Reducing congestion. (iii)Promoting safety. 
(iv)Improving the durability and extending the life of transportation infrastructure and the existing transportation system. (v)Preserving the environment. 
(vi)Reducing greenhouse gas emissions. ; and  (B)in subparagraph (B)— 
(i)by striking Technology and and inserting Technology,; and  (ii)by inserting , the Associate Administrator for Research, Demonstration, and Innovation and Administrator of the Federal Transit Administration, after Federal Highway Administration;  
(2)in subsection (c)— (A)in paragraph (1)— 
(i)by striking Not later than 1 year after the date of enactment of this section, and inserting the following:   (A)Selection of grantsNot later than 1 year after the date of enactment of the INVEST in America Act, ; and  
(ii)by adding at the end the following:  (B)LimitationsA grant under this subsection may not include a cooperative agreement described in section 6305 of title 31. ;  
(B)in paragraph (2)— (i)in subparagraph (A) by striking 5 consortia and inserting 6 consortia;   
(ii)in subparagraph (B)— (I)in clause (i) by striking not greater than $4,000,000 and not less than $2,000,000 and inserting not greater than $4,250,000 and not less than $2,250,000; and 
(II)in clause (ii) by striking section 6503(e) and inserting subsection (b)(4)(A); (iii)in subparagraph (C) by striking 100 percent and inserting 50 percent; and  
(iv)by adding at the end the following:  (D)RequirementIn awarding grants under this section, the Secretary shall award 1 grant to a national consortia for each focus area described in subsection (b)(4)(A). ;  
(C)in paragraph (3)— (i)in subparagraph (C) by striking not greater than $3,000,000 and not less than $1,500,000 and inserting not greater than $3,250,000 and not less than $1,750,000; 
(ii)in subparagraph (D)(i) by striking 100 percent and inserting 50 percent; and  (iii)by striking subparagraph (E); and  
(D)in paragraph (4)— (i)in subparagraph (A) by striking greater than $2,000,000 and not less than $1,000,000 and inserting greater than $2,250,000 and not less than $1,250,000; and 
(ii)by striking subparagraph (C) and inserting the following:  (C)RequirementsIn awarding grants under this paragraph, the Secretary shall— 
(i)consider consortia that include institutions that have demonstrated an ability in transportation-related research; and (ii)award not less than 2 grants under this section to minority institutions, as such term is defined in section 365 of the Higher Education Act of 1965 (20 U.S.C. 1067k). 
(D)Focused research 
(i)In generalIn awarding grants under this section, the Secretary shall select not less than 1 grant recipient with each of the following focus areas: (I)Transit. 
(II)Connected and automated vehicle technology. (III)Non-motorized transportation, including bicycle and pedestrian safety. 
(IV)Developing metropolitan planning practices to meet the considerations described in section 134(c)(4) of title 23 and section 5303(c)(4). (V)The surface transportation workforce, including current and future workforce needs and challenges; and   
(VI)Climate change mitigation, including— (aa)researching the types of transportation projects that are expected to provide the most significant greenhouse gas emissions reductions from the surface transportation sector; and 
(bb)researching the types of transportation projects that are not expected to provide significant greenhouse gas emissions reductions from the surface transportation sector. (ii)Additional grantsIn awarding grants under this section and after awarding grants pursuant to clause (i), the Secretary may award any remaining grants to any grant recipient based on the criteria described in subsection (b)(4)(A).  
(E)Considerations for selected institutions 
(i)In generalTier 1 transportation centers awarded a grant under this paragraph with a focus area described in subparagraph (D)(i)(IV) shall consider the following areas for research: (I)strategies to address climate change mitigation and impacts described in section 134(i)(2)(I)(ii) of title 23 and the incorporation of such strategies into long range transportation plan; and 
(II)preparation of a vulnerability assessment described in section 134(i)(2)(I)(iii) of title 23.  (ii)ActivitiesA tier 1 transportation center receiving a grant under this section with a focus area described in subparagraph (D)(i)(IV) may— 
(I)establish best practices; (II)develop modeling tools; and 
(III)carry out other activities and develop technology that addresses the planning considerations described in clause (i). (iii)LimitationResearch under this paragraph shall focus on metropolitan planning organizations that represent urbanized areas with populations of 200,000 or fewer.  ;  
(3)in subsection (d)(3) by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2025;  (4)by redesignating subsection (f) as subsection (g); and 
(5)by inserting after subsection (e) the following:  (f)Surplus amounts (1)In generalAmounts made available to the Secretary to carry out this section that remain unobligated after awarding grants under subsection (c) shall be made available under the unsolicited research initiative under section 5506. 
(2)Limitation on amountsAmounts under paragraph (1) shall not exceed $2,000,000 for any given fiscal year. .  5105.Unsolicited research initiative (a)In generalChapter 55 of title 49, United States Code, is amended by inserting after section 5505 the following new section: 
 
5506.Unsolicited research initiative 
(a)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall establish a program under which an eligible entity may at any time submit unsolicited research proposals for funding under this section. (b)CriteriaA research proposal submitted under subsection (a) shall meet the purposes of the Secretary’s 5-year transportation research and development strategic plan described in section 6503(c)(1). 
(c)Project reviewNot later than 90 days after an eligible entity submits a proposal under subsection (a), the Secretary shall— (1)review the research proposal submitted under subsection (a); 
(2)evaluate such research proposal relative to the criteria described in subsection (b);  (3)provide to such eligible entity a written notice that— 
(A)if the research proposal is not selected for funding under this section— (i)notifies the eligible entity that the research proposal has not been selected for funding; 
(ii)provides an explanation as to why the research proposal was not selected, including if the research proposal does not cover an area of need; and (iii)if applicable, recommend that the research proposal be submitted to another research program; and 
(B)if the research proposal is selected for funding under this section, notifies the eligible entity that the research proposal has been selected for funding; and (4)fund the proposals described in paragraph (3)(B).  
(d)ReportNot later than 18 months after the date of enactment of this section, and annually thereafter, the Secretary shall make available to the public on a public website, a report on the progress and findings of the program established under subsection (a). (e)Federal share (1)In generalThe Federal share of the cost of an activity carried out under this section may not exceed 50 percent. 
(2)Non-Federal shareAll costs directly incurred by the non-Federal partners, including personnel, travel, facility, and hardware development costs, shall be credited toward the non-Federal share of the cost of an activity carried out under this section. (f)Funding (1)In generalOf the funds made available to carry out the university transportation centers program under section 5505, $2,000,000 shall be available for each of fiscal years 2022 through 2025 to carry out this section. 
(2)Funding flexibility 
(A)In generalFor fiscal years 2022 through 2025, funds made available under paragraph (1) shall remain available until expended. (B)Uncommitted fundsIf the Secretary determines, at the end of a fiscal year, funds under paragraph (1) remain unexpended as a result of a lack of meritorious projects under this section, the Secretary may, for the following fiscal year, make remaining funds available under either this section or under section 5505.  
(g)Eligible entity definedIn this section, the term eligible entity means (1)a State; 
(2)a unit of local government; (3)a transit agency; 
(4)any nonprofit institution of higher education, including a university transportation center under section 5505; and (5)a nonprofit organization.. 
(b)Clerical amendmentThe analysis for chapter 55 of title 49, United States Code, is amended by inserting after the item relating to section 5505 the following new item:   5506. Unsolicited research initiative. .  5106.National cooperative multimodal freight transportation research program (a)In generalChapter 702 of title 49, United States Code, is amended by adding at the end the following: 
 
70205.National cooperative multimodal freight transportation research program 
(a)EstablishmentNot later than 1 year after the date of enactment of this section, the Secretary shall establish and support a national cooperative multimodal freight transportation research program. (b)AgreementNot later than 6 months after the date of enactment of this section, the Secretary shall seek to enter into an agreement with the National Academy of Sciences to support and carry out administrative and management activities relating to the governance of the national cooperative multimodal freight transportation research program. 
(c)Advisory committeeIn carrying out the agreement described in subsection (b), the National Academy of Sciences shall select a multimodal freight transportation research advisory committee consisting of multimodal freight stakeholders, including, at a minimum— (1)a representative of the Department of Transportation; 
(2)representatives of any other Federal agencies relevant in supporting the nation’s multimodal freight transportation research needs; (3)a representative of a State department of transportation;  
(4)a representative of a local government (other than a metropolitan planning organization); (5)a representative of a metropolitan planning organization;  
(6)a representative of the trucking industry;  (7)a representative of the railroad industry;  
(8)a representative of the port industry;  (9)a representative of logistics industry;  
(10)a representative of shipping industry; (11)a representative of a safety advocacy group with expertise in freight transportation;  
(12)an academic expert on multimodal freight transportation;  (13)an academic expert on the contributions of freight movement to greenhouse gas emissions; and 
(14)representatives of labor organizations. (d)ElementsThe national cooperative multimodal freight transportation research program established under this section shall include the following elements: 
(1)National research agendaThe advisory committee under subsection (c), in consultation with interested parties, shall recommend a national research agenda for the program established in this section. (2)InvolvementInterested parties may— 
(A)submit research proposals to the advisory committee; (B)participate in merit reviews of research proposals and peer reviews of research products; and 
(C)receive research results. (3)Open competition and peer review of research proposalsThe National Academy of Sciences may award research contracts and grants under the program through open competition and merit review conducted on a regular basis. 
(4)Evaluation of research 
(A)Peer reviewResearch contracts and grants under the program may allow peer review of the research results. (B)Programmatic evaluationsThe National Academy of Sciences shall conduct periodic programmatic evaluations on a regular basis of research contracts and grants. 
(5)Dissemination of research findings 
(A)In generalThe National Academy of Sciences shall disseminate research findings to researchers, practitioners, and decisionmakers, through conferences and seminars, field demonstrations, workshops, training programs, presentations, testimony to government officials, a public website for the National Academy of Sciences, publications for the general public, and other appropriate means. (B)ReportNot more than 18 months after the date of enactment of this section, and annually thereafter, the Secretary shall make available on a public website a report that describes the ongoing research and findings of the program. 
(e)ContentsThe national research agenda under subsection (d)(1) shall include— (1)techniques and tools for estimating and identifying both quantitative and qualitative public benefits derived from multimodal freight transportation projects, including— 
(A)greenhouse gas emissions reduction; (B)congestion reduction; and 
(C)safety benefits; (2)the impact of freight delivery vehicles, including trucks, railcars, and non-motorized vehicles, on congestion in urban and rural areas; 
(3)the impact of both centralized and disparate origins and destinations on freight movement; (4)the impacts of increasing freight volumes on transportation planning, including— 
(A)first-mile and last-mile challenges to multimodal freight movement; (B)multimodal freight travel in both urban and rural areas; and 
(C)commercial motor vehicle parking and rest areas; (5)the effects of Internet commerce and accelerated delivery speeds on freight movement and increased commercial motor vehicle volume, including impacts on— 
(A)safety on public roads; (B)congestion in both urban and rural areas; 
(C)first-mile and last-mile challenges and opportunities; (D)the environmental impact of freight transportation, including on air quality and on greenhouse gas emissions; and 
(E)vehicle miles-traveled by freight-delivering vehicles; (6)the impacts of technological advancements in freight movement, including impacts on— 
(A)congestion in both urban and rural areas; (B)first-mile and last-mile challenges and opportunities; and 
(C)vehicle miles-traveled;   (7)methods and best practices for aligning multimodal infrastructure improvements with multimodal freight transportation demand, including improvements to the National Multimodal Freight Network under section 70103; and 
(8)other research areas to identify and address current, emerging, and future needs related to multimodal freight transportation. (f)Funding (1)Federal shareThe Federal share of the cost of an activity carried out under this section shall be 100 percent. 
(2)Period of availabilityAmounts made available to carry out this section shall remain available until expended. (g)Definition of greenhouse gasIn this section, the term greenhouse gas has the meaning given such term in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)). . 
(b)Clerical amendmentThe analysis for chapter 702 of title 49, United States Code, is amended by adding at the end the following new item:   70205. National cooperative multimodal freight transportation research program.. 5107.Wildlife-vehicle collision reduction and habitat connectivity improvement (a)Study (1)In generalThe Secretary of Transportation shall conduct a study examining methods to reduce collisions between motorists and wildlife (referred to in this section as wildlife-vehicle collisions). 
(2)Contents 
(A)Areas of studyThe study required under paragraph (1) shall— (i)update and expand on, as appropriate— 
(I)the report titled Wildlife Vehicle Collision Reduction Study: 2008 Report to Congress: and (II)the document titled Wildlife Vehicle Collision Reduction Study: Best Practices Manual and dated October 2008; and 
(ii)include— (I)an assessment, as of the date of the study, of— 
(aa)the causes of wildlife-vehicle collisions; (bb)the impact of wildlife-vehicle collisions on motorists and wildlife; and 
(cc)the impacts of roads and traffic on habitat connectivity for terrestrial and aquatic species; and (II)solutions and best practices for— 
(aa)reducing wildlife-vehicle collisions; and (bb)improving habitat connectivity for terrestrial and aquatic species. 
(B)MethodsIn carrying out the study required under paragraph (1), the Secretary shall— (i)conduct a thorough review of research and data relating to— 
(I)wildlife-vehicle collisions; and (II)habitat fragmentation that results from transportation infrastructure; 
(ii)survey current practices of the Department of Transportation and State departments of transportation to reduce wildlife-vehicle collisions; and (iii)consult with— 
(I)appropriate experts in the field of wildlife-vehicle collisions; and (II)appropriate experts on the effects of roads and traffic on habitat connectivity for terrestrial and aquatic species. 
(3)Report 
(A)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the study required under paragraph (1). (B)ContentsThe report required under subparagraph (A) shall include— 
(i)a description of— (I)the causes of wildlife-vehicle collisions; 
(II)the impacts of wildlife-vehicle collisions; and (III)the impacts of roads and traffic on— 
(aa)species listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (bb)species identified by States as species of greatest conservation need; 
(cc)species identified in State wildlife plans; and (dd)medium and small terrestrial and aquatic species; 
(ii)an economic evaluation of the costs and benefits of installing highway infrastructure and other measures to mitigate damage to terrestrial and aquatic species, including the effect on jobs, property values, and economic growth to society, adjacent communities, and landowners; (iii)recommendations for preventing wildlife-vehicle collisions, including recommended best practices, funding resources, or other recommendations for addressing wildlife-vehicle collisions; and 
(iv)guidance to develop, for each State that agrees to participate, a voluntary joint statewide transportation and wildlife action plan. (C)PurposesThe purpose of the guidance described in subparagraph (B)(iv) shall be— 
(i)to address wildlife-vehicle collisions; and (ii)to improve habitat connectivity for terrestrial and aquatic species; 
(D)ConsultationThe Secretary shall develop the guidance described under subparagraph (B)(iv) in consultation with— (i)Federal land management agencies; 
(ii)State departments of transportation; (iii)State fish and wildlife agencies; and 
(iv)Tribal governments. (b)Standardization of wildlife collision and carcass data (1)Standardization methodology (A)In generalThe Secretary of Transportation, acting through the Administrator of the Federal Highway Administration, shall develop a quality standardized methodology for collecting and reporting spatially accurate wildlife collision and carcass data for the National Highway System, taking into consideration the practicability of the methodology with respect to technology and cost. 
(B)MethodologyIn developing the standardized methodology under subparagraph (A), the Secretary shall— (i)survey existing methodologies and sources of data collection, including the Fatality Analysis Reporting System, the General Estimates System of the National Automotive Sampling System, and the Highway Safety Information System; and 
(ii)to the extent practicable, identify and correct limitations of such existing methodologies and sources of data collection. (C)ConsultationIn developing the standardized methodology under subparagraph (A), the Secretary shall consult with— 
(i)the Secretary of the Interior; (ii)the Secretary of Agriculture, acting through the Chief of the Forest Service; 
(iii)Tribal, State, and local transportation and wildlife authorities; (iv)metropolitan planning organizations (as such term is defined in section 134(b) of title 23, United States Code); 
(v)members of the American Association of State Highway and Transportation Officials; (vi)members of the Association of Fish and Wildlife Agencies; 
(vii)experts in the field of wildlife-vehicle collisions; (viii)nongovernmental organizations; and 
(ix)other interested stakeholders, as appropriate. (2)Standardized national data system with voluntary template implementationThe Secretary shall— 
(A)develop a template for State implementation of a standardized national wildlife collision and carcass data system for the National Highway System that is based on the standardized methodology developed under paragraph (1); and (B)encourage the voluntary implementation of the template developed under subparagraph (A) for States, metropolitan planning organizations, and additional relevant transportation stakeholders. 
(3)Reports 
(A)MethodologyThe Secretary shall submit to Congress a report describing the development of the standardized methodology required under paragraph (1) not later than— (i)the date that is 18 months after the date of enactment of this Act; and 
(ii)the date that is 180 days after the date on which the Secretary completes the development of such standardized methodology. (B)ImplementationNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress a report describing— 
(i)the status of the voluntary implementation of the standardized methodology developed under paragraph (1) and the template developed under paragraph (2)(A); (ii)whether the implementation of the standardized methodology developed under paragraph (1) and the template developed under paragraph (2)(A) has impacted efforts by States, units of local government, and other entities— 
(I)to reduce the number of wildlife-vehicle collisions; and (II)to improve habitat connectivity; 
(iii)the degree of the impact described in clause (ii); and (iv)the recommendations of the Secretary, including recommendations for further study aimed at reducing motorist collisions involving wildlife and improving habitat connectivity for terrestrial and aquatic species on the National Highway System, if any. 
(c)National threshold guidanceThe Secretary of Transportation shall— (1)establish guidance, to be carried out by States on a voluntary basis, that contains a threshold for determining whether a highway shall be evaluated for potential mitigation measures to reduce wildlife-vehicle collisions and increase habitat connectivity for terrestrial and aquatic species, taking into consideration— 
(A)the number of wildlife-vehicle collisions on the highway that pose a human safety risk; (B)highway-related mortality and effects of traffic on the highway on— 
(i)species listed as endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (ii)species identified by a State as species of greatest conservation need; 
(iii)species identified in State wildlife plans; and (iv)medium and small terrestrial and aquatic species; and 
(C)habitat connectivity values for terrestrial and aquatic species and the barrier effect of the highway on the movements and migrations of those species. 5108.Research activitiesSection 330(g) of title 49, United States Code, is amended by striking each of fiscal years 2016 through 2020 and inserting each of fiscal years 2022 through 2025.   
BTechnology Deployment 
5201.Technology and innovation deployment programSection 503(c) of title 23, United States Code, is amended— (1)in paragraph (1)— 
(A)in subparagraph (D) by striking ; and and inserting a semicolon; (B)in subparagraph (E) by striking the period and inserting ; and; and 
(C)by adding at the end the following:  (F)reducing greenhouse gas emissions and limiting the effects of climate change.; and 
(2)in paragraph (2)(A) by striking the period and inserting and findings from the materials to reduce greenhouse gas emissions program under subsection (d).. 5202.Accelerated implementation and deployment of pavement technologiesSection 503(c)(3) of title 23, United States Code, is amended— 
(1)in subparagraph (B)— (A)in clause (v) by striking ; and and inserting a semicolon; 
(B)in clause (vi) by striking the period and inserting ; and; and   (C)by adding at the end the following: 
 
(vii)the deployment of innovative pavement designs, materials, and practices that reduce or sequester the amount of greenhouse gas emissions generated during the production of highway materials and the construction of highways, with consideration for findings from the materials to reduce greenhouse gas emissions program under subsection (d). ;  (2)in subparagraph (C) by striking fiscal years 2016 through 2020 and inserting fiscal years 2022 through 2025; and   
(3)in subparagraph (D)(ii)— (A)in subclause (III) by striking ; and and inserting a semicolon; 
(B)in subclause (IV) by striking the period and inserting a semicolon; and (C)by adding at the end the following: 
 
(V)pavement monitoring and data collection practices; (VI)pavement durability and resilience; 
(VII)stormwater management; (VIII)impacts on vehicle efficiency; 
(IX)the energy efficiency of the production of paving materials and the ability of paving materials to enhance the environment and promote sustainability; (X)integration of renewable energy in pavement designs; and 
(XI)greenhouse gas emissions reduction, including findings from the materials to reduce greenhouse gas emissions program under subsection (d). .  5203.Federal Highway Administration Every Day Counts Initiative (a)In generalChapter 5 of title 23, United States Code, is amended by adding at the end the following: 
 
520.Every Day Counts initiative 
(a)In generalIt is in the national interest for the Department of Transportation, State departments of transportation, and all other recipients of Federal surface transportation funds— (1)to identify, accelerate, and deploy innovation aimed at expediting project delivery; 
(2)enhancing the safety of the roadways of the United States, and protecting the environment; (3)to ensure that the planning, design, engineering, construction, and financing of transportation projects is done in an efficient and effective manner; 
(4)to promote the rapid deployment of proven solutions that provide greater accountability for public investments and encourage greater private sector involvement; and (5)to create a culture of innovation within the highway community. 
(b)Every Day Counts initiativeTo advance the policy described in subsection (a), the Administrator of the Federal Highway Administration shall continue the Every Day Counts initiative to work with States, local transportation agencies, and industry stakeholders to identify and deploy proven innovative practices and products that— (1)accelerate innovation deployment; 
(2)expedite the project delivery process; (3)improve environmental sustainability; 
(4)enhance roadway safety; (5)reduce congestion; and 
(6)reduce greenhouse gas emissions. (c)ConsiderationsIn carrying out the Every Day Counts initiative, the Administrator shall consider any innovative practices and products in accordance with subsections (a) and (b), including— 
(1)research results from the university transportation centers program under section 5505 of title 49; and (2)results from the materials to reduce greenhouse gas emissions program in section 503(d).  
(d)Innovation deployment 
(1)In generalAt least every 2 years, the Administrator shall work collaboratively with stakeholders to identify a new collection of innovations, best practices, and data to be deployed to highway stakeholders through case studies, outreach, and demonstration projects. (2)RequirementsIn identifying a collection described in paragraph (1), the Secretary shall take into account market readiness, impacts, benefits, and ease of adoption of the innovation or practice. 
(e)PublicationEach collection identified under subsection (d) shall be published by the Administrator on a publicly available website. (f)FundingThe Secretary may use funds made available to carry out section 503(c) to carry out this section. . 
(b)Clerical amendmentThe analysis for chapter 5 of title 23, United States Code, is amended by adding at the end the following new item:   520. Every Day Counts initiative. . (c)RepealSection 1444 of the FAST Act (23 U.S.C. 101 note), and the item related to such section in the table of contents in section 1(b) of such Act, are repealed.  
CEmerging Technologies 
5301.Safe, efficient mobility through advanced technologiesSection 503(c)(4) of title 23, United States Code, is amended— (1)in subparagraph (A)— 
(A)by striking Not later than 6 months after the date of enactment of this paragraph, the and inserting The; (B)by striking establish an advanced transportation and congestion management technologies deployment and inserting establish a safe, efficient mobility through advanced technologies; 
(C)by inserting mobility, before efficiency,; and (D)by inserting environmental impacts, after system performance,; 
(2)in subparagraph (B)— (A)by striking clause (i) and inserting the following: 
 
(i)reduce costs, improve return on investments, and improve person throughput and mobility, including through the optimization of existing transportation capacity; ;  (B)in clause (iv) by inserting bicyclist and before pedestrian;  
(C)in clause (vii) by striking ; or and inserting a semicolon;  (D)in clause (viii)— 
(i)by striking accelerate and inserting prepare for; (ii)by striking autonomous and inserting automated; and 
(iii)by striking the period and inserting ; or; and (E)by adding at the end the following: 
 
(ix)reduce greenhouse gas emissions and limit the effects of climate change. ;  (3)in subparagraph (C)— 
(A)in clause (ii)(II)(aa) by striking congestion, and costs and inserting congestion and delays, greenhouse gas emissions, and costs incurred by road users; and (B)by adding at the end the following: 
 
(iii)ConsiderationsAn application submitted under this paragraph may include a description of how the proposed project would support the national goals described in section 150(b), the achievement of metropolitan and statewide targets established under section 150(d), or the improvement of transportation system access consistent with section 150(f), including through— (I)the congestion and on-road mobile-source emissions performance measure established under section 150(c)(5); or 
(II)the greenhouse gas emissions performance measure established under section 150(c)(7). ;  (4)in subparagraph (D) by adding at the end the following: 
 
(iv)PrioritizationIn awarding a grant under this paragraph, the Secretary shall prioritize projects that, in accordance with the criteria described in subparagraph (B)— (I)improve person throughput and mobility, including through the optimization of existing transportation capacity; 
(II)deliver environmental benefits; (III)reduce the number and severity of traffic accidents and increase driver, passenger, and bicyclist and pedestrian safety; or 
(IV)reduce greenhouse gas emissions. (v)Grant distributionThe Secretary shall award not fewer than 3 grants under this paragraph based on the potential of the project to reduce the number and severity of traffic crashes and increase, driver, passenger, and bicyclist and pedestrian safety. ;  
(5)in subparagraph (E)— (A)in clause (vi)— 
(i)by inserting , vehicle-to-pedestrian, after vehicle-to-vehicle; and (ii)by inserting automated vehicles, systems to improve vulnerable road user safety, after technologies associated with ; and  
(B)in clause (ix) by inserting , including activities under section 5316 of title 49 after disabled individuals;  (6)by striking subparagraph (G) and inserting the following: 
 
(G)Reporting 
(i)Applicability of lawThe program under this paragraph shall be subject to the accountability and oversight requirements in section 106(m).  (ii)ReportNot later than 1 year after the date that the first grant is awarded under this paragraph, and each year thereafter, the Secretary shall make available to the public on a website a report that describes the effectiveness of grant recipients in meeting their projected deployment plans, including data provided under subparagraph (F) on how the program has— 
(I)reduced traffic-related fatalities and injuries; (II)reduced traffic congestion and improved travel time reliability; 
(III)reduced transportation-related emissions; (IV)optimized multimodal system performance; 
(V)improved access to transportation alternatives; (VI)provided the public with access to real-time integrated traffic, transit, and multimodal transportation information to make informed travel decisions; 
(VII)provided cost savings to transportation agencies, businesses, and the traveling public; or (VIII)provided other benefits to transportation users and the general public. 
(iii)ConsiderationsIf applicable, the Secretary shall ensure that the activities described in subclauses (I) and (IV) of clause (ii) reflect— (I)any information described in subparagraph (C)(iii) that is included by an applicant; or 
(II)the project prioritization guidelines under subparagraph (D)(iv).;  (7)in subparagraph (I) by striking (i) In general and all that follows through the Secretary may set aside and inserting Of the amounts made available to carry out this paragraph, the Secretary may set aside;   
(8)in subparagraph (J) by striking the period at the end and inserting , except that the Federal share of the cost of a project for which a grant is awarded under this paragraph shall not exceed 80 percent.; (9)by striking subparagraph (M) and inserting the following: 
 
(M)Grant flexibilityIf, by August 1 of each fiscal year, the Secretary determines that there are not enough grant applications that meet the requirements described in subparagraph (C) to carry out this paragraph for a fiscal year, the Secretary shall transfer to the technology and innovation deployment program— (i)any of the funds reserved for the fiscal year under subparagraph (I) that the Secretary has not yet awarded under this paragraph; and 
(ii)an amount of obligation limitation equal to the amount of funds that the Secretary transfers under subclause (I).; and  (10)in subparagraph (N)— 
(A)in clause (i) by inserting an urbanized area with before a population of; and (B)in clause (iii) by striking a any and inserting any. 
5302.Intelligent transportation systems program 
(a)Use of funds for ITS activitiesSection 513(c)(1) of title 23, United States Code, is amended by inserting greenhouse gas emissions reduction, before and congestion management.  (b)Goals and purposesSection 514(a) of title 23, United States Code, is amended— 
(1)in paragraph (6) by striking national freight policy goals and inserting national multimodal freight policy goals and activities described in subtitle IX of title 49; (2)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; and 
(3)by inserting after paragraph (3) the following:  (4)reduction of greenhouse gas emissions and mitigation of the effects of climate change; .  
(c)General authorities and requirementsSection 515(h) of title 23, United States Code, is amended— (1)in paragraph (2)— 
(A)by striking 20 members and inserting 25 members; (B)in subparagraph (A) by striking State highway department and inserting State department of transportation; 
(C)in subparagraph (B) by striking local highway department and inserting local department of transportation; (D)by striking subparagraphs (E), (F), (G), (H), (I), and (J) and inserting the following: 
 
(E)a private sector representative of the intelligent transportation systems industry; (F)a representative from an advocacy group concerned with safety, including bicycle and pedestrian interests;  
(G)a representative with expertise in labor issues, including— (i)disruptions due to technology; and 
(ii)opportunities and barriers related to transportation and the incorporation of emerging technology; and ;  (E)by redesignating subparagraph (K) as subparagraph (H); and 
(F)by striking subparagraph (L); (2)in paragraph (3)— 
(A)in subparagraph (A) by striking section 508 and inserting section 6503 of title 49; (B)in subparagraph (B)— 
(i)in clause (ii)— (I)by inserting in both urban and rural areas after by users; and 
(II)by striking ; and and inserting a semicolon;  (ii)in clause (iii) by striking the period and inserting ; and; and  
(iii)by adding at the end the following:  (iv)assess how Federal transportation resources, including programs under this title, are being used to advance intelligent transportation systems. ; and  
(C)by adding at the end the following:  (C)Convene not less frequently than twice each year, either in person or remotely. ;   
(3)in paragraph (4) by striking May 1 and inserting April 1; and (4)in paragraph (5) by inserting , except that section 14 of such Act shall not apply before the period at the end.   
(d)Research and developmentSection 516(b) of title 23, United States Code, is amended— (1)by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively; and 
(2)by inserting after paragraph (4) the following:  (5)demonstrate reductions in greenhouse gas emissions; .  
5303.National highly automated vehicle and mobility innovation clearinghouse 
(a)In generalChapter 55 of title 49, United States Code, is amended by adding at the end the following:  5507.National highly automated vehicle and mobility innovation clearinghouse (a)In generalThe Secretary shall make a grant to an institution of higher education engaged in research on the secondary impacts of highly automated vehicles to— 
(1)operate a national highly automated vehicle and mobility innovation clearinghouse; (2)collect, conduct, and fund research on the secondary impacts of highly automated vehicles and mobility innovation; 
(3)make such research available on a public website; and (4)conduct outreach and dissemination of the information described in this subsection to assist communities. 
(b)DefinitionsIn this section: (1)Highly automated vehicleThe term highly automated vehicle means a motor vehicle that— 
(A)is capable of performing the entire task of driving (including steering, accelerating and decelerating, and reacting to external stimulus) without human intervention; and (B)is designed to be operated exclusively by a Level 4 or Level 5 automated driving system for all trips according to the recommended practice standards published on June 15, 2018, by the Society of Automotive Engineers International (J3016_201806) or equivalent standards adopted by the Secretary with respect to automated motor vehicles.  
(2)Mobility innovationThe term mobility innovation means an activity described in section 5316, including mobility on demand and mobility as a service (as such terms are defined in such section). (3)Institution of higher education The term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(4)Secondary impactsThe term secondary impacts means the impacts on land use, urban design, transportation, real estate, accessibility, municipal budgets, social equity, and the environment.. (b)Clerical amendmentThe analysis for chapter 55 of title 49, United States Code, is amended by adding at the end the following: 
 
 
5507. National highly automated vehicle and mobility innovation clearinghouse.. 
(c)Deadline for clearinghouseThe Secretary of Transportation shall ensure that the institution of higher education that receives the grant described in section 5507(a)(1) of title 49, United States Code, as added by subsection (a), shall establish the national highly automated vehicle clearinghouse described in such section not later than 180 days after the date of enactment of this Act.   5304.Study on safe interactions between automated vehicles and road users (a)PurposeThe purpose of this section shall be to ensure that the increasing deployment of automated vehicles does not jeopardize the safety of road users. 
(b)Study 
(1)EstablishmentNot later than 9 months after the date of enactment of this Act, the Secretary of Transportation shall initiate a study on the ability of automated vehicles to safely interact with other road users. (2)ContentsIn carrying out the study under paragraph (1), the Secretary shall— 
(A)examine the ability of automated vehicles to safely interact with general road users, including vulnerable road users; (B)identify barriers to improving the safety of interactions between automated vehicles and general road users; and  
(C)issue recommendations to improve the safety of interactions between automated vehicles and general road users, including, at a minimum— (i)technology advancements with the potential to facilitate safer interactions between automated vehicles and general road users given the safety considerations in paragraph (3); 
(ii)road user public awareness; and (iii)improvements to transportation planning and road design. 
(3)ConsiderationsIn carrying out the study under paragraph (1), the Secretary shall take into consideration whether automated vehicles can safely operate within the surface transportation system, including— (A)the degree to which ordinary human behaviors make it difficult for an automated vehicle to safely, reliably predict human actions;  
(B)unique challenges for automated vehicles in urban and rural areas; (C)the degree to which an automated vehicle is capable of uniformly recognizing and responding to individuals with disabilities and individuals of different sizes, ages, races, and other varying characteristics; 
(D)for bicyclist and pedestrian road users— (i)the varying and non-standardized nature of bicyclist and pedestrian infrastructure in different locations; 
(ii)the close proximity to motor vehicles within which bicyclists often operate, including riding in unprotected bike lanes and crossing lanes to make a left turn, and the risk of such close proximity; and (iii)roadways that lack marked bicyclist infrastructure, particularly in midsized and rural areas, on which bicyclists often operate; and 
(E)depending on the level of automation of the vehicle, the degree to which human intervention remains necessary to safely operate an automated vehicle to ensure the safety of general road users in circumstances including— (i)dangerous weather; 
(ii)an electronic or system malfunction of the automated vehicle; and (iii)a cybersecurity threat to the operation of the vehicle. 
(4)Public commentBefore conducting the study under paragraph (1), the Secretary shall provide an opportunity for public comment on the study proposal.  (c)Working group (1)EstablishmentNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation shall establish a working group to assist in the development of the study and recommendations under subsection (b). 
(2)MembershipThe working group established under paragraph (1) shall include representation from— (A)the National Highway Traffic Safety Administration; 
(B)State departments of transportation; (C)local governments (other than metropolitan planning organizations, as such term is defined in section 134(b) of title 23, United States Code); 
(D)transit agencies;  (E)metropolitan planning organizations (as such term is defined in section 134(b) of title 23, United States Code); 
(F)bicycle and pedestrian safety groups; (G)highway and automobile safety groups; 
(H)truck safety groups; (I)law enforcement officers and first responders; 
(J)motor carriers and independent owner-operators; (K)the road construction industry; 
(L)labor organizations; (M)academic experts on automated vehicle technologies; 
(N)manufacturers of both passenger and commercial automated vehicles; and (O)other industries and entities as the Secretary determines appropriate. 
(3)DutiesThe working group established under paragraph (1) shall assist the Secretary by, at a minimum— (A)assisting in the development of the scope of the study under subsection (b); 
(B)reviewing the data and analysis from such study; (C)provide ongoing recommendations and feedback to ensure that such study reflects the contents described in paragraphs (2) and (3) of subsection (b); and  
(D)providing input to the Secretary on recommendations required under subsection (b)(2)(C).  (4)Applicability of the Federal Advisory Committee ActThe working group under this subsection shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.), except that section 14 of such Act shall not apply.   
(d)ReportNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available, the study initiated under subsection (b), including recommendations for ensuring that automated vehicles safely interact with general road users.  (e)DefinitionsIn this section: 
(1)Automated vehicleThe term automated vehicle means a motor vehicle equipped with Level 3, Level 4, or Level 5 automated driving systems for all trips according to the recommended practice standards published on June 15, 2018 by the Society of Automotive Engineers International (J3016_201806) or equivalent standards adopted by the Secretary with respect to automated motor vehicles. (2)General road usersThe term general road users means— 
(A)motor vehicles driven by individuals;  (B)bicyclists and pedestrians; 
(C)motorcyclists; (D)workers in roadside construction zones; 
(E)emergency response vehicles, including first responders; (F)vehicles providing local government services, including street sweepers and waste collection vehicles; 
(G)law enforcement officers; (H)personnel who manually direct traffic, including crossing guards; and 
(I)other road users that may interact with automated vehicles, as determined by the Secretary of Transportation.  (3)Vulnerable road userThe term vulnerable road user has the meaning given such term in section 148(a) of title 23, United States Code.  
5305.Nontraditional and Emerging Transportation Technology Council 
(a)In generalChapter 1 of title 49, United States Code, is amended by adding at the end the following:  118.Nontraditional and Emerging Transportation Technology Council (a)EstablishmentThe Secretary of Transportation shall establish a Nontraditional and Emerging Transportation Technology Council (hereinafter referred to as the Council) in accordance with this section. 
(b)Membership 
(1)In generalThe Council shall be composed of the following officers of the Department of Transportation: (A)The Secretary of Transportation. 
(B)The Deputy Secretary of Transportation. (C)The Under Secretary of Transportation for Policy. 
(D)The General Counsel of the Department of Transportation. (E)The Chief Information Officer of the Department of Transportation. 
(F)The Assistant Secretary for Research and Technology. (G)The Assistant Secretary for Budget and Programs. 
(H)The Administrator of the Federal Aviation Administration. (I)The Administrator of the Federal Highway Administration. 
(J)The Administrator of the Federal Motor Carrier Safety Administration. (K)The Administrator of the Federal Railroad Administration. 
(L)The Administrator of the Federal Transit Administration. (M)The Administrator of the Federal Maritime Administration. 
(N)The Administrator of the National Highway Traffic Safety Administration. (O)The Administrator of the Pipeline and Hazardous Materials Safety Administration. 
(2)Additional membersThe Secretary may designate additional members of the Department to serve as at-large members of the Council. (3)Chair and Vice ChairThe Secretary may designate officials to serve as the Chair and Vice Chair of the Council and of any working groups of the Council. 
(c)DutiesThe Council shall— (1)identify and resolve any jurisdictional or regulatory gaps or inconsistencies associated with nontraditional and emerging transportation technologies, modes, or projects pending or brought before the Department to eliminate, so far as practicable, impediments to the prompt and safe deployment of new and innovative transportation technology, including with respect to safety regulation and oversight, environmental review, and funding issues; 
(2)coordinate the Department’s internal oversight of nontraditional and emerging transportation technologies, modes, or projects and engagement with external stakeholders; (3)within applicable statutory authority other than this paragraph, develop and establish department-wide processes, solutions, and best practices for identifying, managing and resolving issues regarding emerging transportation technologies, modes, or projects pending or brought before the Department; and 
(4)carry out such additional duties as the Secretary may prescribe, to the extent consistent with this title, including subsections (f)(2) and (g) of section 106. . (b)Clerical amendmentThe analysis for chapter 1 of title 49, United States Code, is amended by adding at the end the following: 
 
 
118. Nontraditional and Emerging Transportation Technology Council. .  
5306.Hyperloop transportation 
(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Transportation, acting through the Nontraditional and Emerging Transportation Technology Council of the Department of Transportation, shall issue guidance to provide a clear regulatory framework for the safe deployment of hyperloop transportation. (b)ElementsIn developing the guidance under subsection (a), the Council shall— 
(1)consider safety, oversight, environmental, project delivery, and other regulatory requirements prescribed by various modal administrations in the Department; (2)clearly delineate between relevant authorities with respect to hyperloop transportation in the Department and provide project sponsors with a single point of access to the Department to inquire about projects, plans, and proposals;  
(3)establish clear, coordinated procedures for the regulation of hyperloop transportation projects; and (4)develop and establish department-wide processes, solutions, and best practices for identifying, managing, and resolving matters regarding hyperloop transportation subject to the Department’s jurisdiction. 
DSurface Transportation Funding Pilot Programs 
5401.State surface transportation system funding pilotsSection 6020 of the FAST Act (23 U.S.C. 503 note) is amended— (1)by striking subsection (b) and inserting the following:  
 
(b)Eligibility 
(1)ApplicationTo be eligible for a grant under this section, a State or group of States shall submit to the Secretary an application in such form and containing such information as the Secretary may require. (2)Eligible projectsThe Secretary may provide grants to States under this section for the following projects: 
(A)State pilot projectsA pilot project to demonstrate a user-based alternative revenue mechanism in a State that has received not more than 1 grant under this section. (B)State implementation projectsA project— 
(i)to implement a user-based alternative revenue mechanism that collects revenue to be expended on projects for the surface transportation system of the State; and (ii)that is comprised of activities not substantially similar in manner or scope to activities previously carried out by the recipient with a grant for a pilot project to demonstrate such a mechanism under this section, unless such activities are essential to the implementation of a surface transportation system funding alternative. ; 
(2)in subsection (c)— (A)in paragraph (1) by striking 2 or more future; and 
(B)by adding at the end the following:   (6)To test solutions to ensure the privacy and security of data collected for the purpose of implementing a user-based alternative revenue mechanism.;  
(3)in subsection (d) by striking to test the design, acceptance, and implementation of a user-based alternative revenue mechanism and inserting to test the design and acceptance of, or implement, a user-based alternative revenue mechanism; (4)in subsection (g) by striking 50 percent and inserting 80 percent; 
(5)in subsection (i)— (A)in the heading by striking Biennial and inserting Annual; 
(B)by striking 2 years after the date of enactment of this Act and inserting 1 year after the date of enactment of the INVEST in America Act; (C)by striking every 2 years thereafter and inserting every year thereafter; and 
(D)by inserting and containing a determination of the characteristics of the most successful mechanisms with the highest potential for future widespread deployment before the period at the end; and  (6)by striking subsections (j) and (k) and inserting the following:  
 
(j)FundingOf amounts made available to carry out this section— (1)for fiscal year 2022, $17,500,000 shall be used to carry out projects under subsection (b)(2)(A) and $17,5000,000 shall be used to carry out projects under subsection (b)(2)(B); 
(2)for fiscal year 2023, $15,000,000 shall be used to carry out projects under subsection (b)(2)(A) and $20,000,000 shall be used to carry out projects under subsection (b)(2)(B); (3)for fiscal year 2024, $12,500,000 shall be used to carry out projects under subsection (b)(2)(A) and $22,500,000 shall be used to carry out projects under subsection (b)(2)(B); and 
(4)for fiscal year 2025, $10,000,000 shall be used to carry out projects under subsection (b)(2)(A) and $25,000,000 shall be used to carry out projects under subsection (b)(2)(B). (k)Funding flexibilityFunds made available in a fiscal year for making grants for projects under subsection (b)(2) that are not expended in such fiscal year may be made available in the following fiscal year for projects under such subsection or for the national surface transportation system funding pilot under section 5402 of the INVEST in America Act..  
5402.National surface transportation system funding pilot 
(a)Establishment 
(1)In generalThe Secretary of Transportation, in coordination with the Secretary of the Treasury, shall establish a pilot program to demonstrate a national motor vehicle per-mile user fee to restore and maintain the long-term solvency of the Highway Trust Fund and achieve and maintain a state of good repair in the surface transportation system.  (2)ObjectivesThe objectives of the pilot program are to— 
(A)test the design, acceptance, implementation, and financial sustainability of a national per-mile user fee; (B)address the need for additional revenue for surface transportation infrastructure and a national per-mile user fee; and  
(C)provide recommendations regarding adoption and implementation of a national per-mile user fee. (b)ParametersIn carrying out the pilot program established under subsection (a), the Secretary of Transportation, in coordination with the Secretary of the Treasury, shall— 
(1)provide different methods that volunteer participants can choose from to track motor vehicle miles traveled; (2)solicit volunteer participants from all 50 States and the District of Columbia; 
(3)ensure an equitable geographic distribution by population among volunteer participants; (4)include commercial vehicles and passenger motor vehicles in the pilot program; and 
(5)use components of, and information from, the States selected for the State surface transportation system funding pilot program under section 6020 of the FAST Act (23 U.S.C. 503 note). (c)Methods (1)ToolsIn selecting the methods described in subsection (b)(1), the Secretary of Transportation shall coordinate with entities that voluntarily provide to the Secretary for use in the program any of the following vehicle-miles-traveled collection tools: 
(A)Third-party on-board diagnostic (OBD–II) devices. (B)Smart phone applications. 
(C)Telemetric data collected by automakers. (D)Motor vehicle data obtained by car insurance companies. 
(E)Data from the States selected for the State surface transportation system funding pilot program under section 6020 of the FAST Act (23 U.S.C. 503 note).  (F)Motor vehicle data obtained from fueling stations. 
(G)Any other method that the Secretary considers appropriate. (2)Coordination (A)SelectionThe Secretary shall determine which methods under paragraph (1) are selected for the pilot program. 
(B)Volunteer participantsIn a manner that the Secretary considers appropriate, the Secretary shall provide each selected method to each volunteer participant.  (d)Per-Mile user feesFor the purposes of the pilot program established in subsection (a), the Secretary of the Treasury shall establish on an annual basis— 
(1)for passenger vehicles and light trucks, a per-mile user fee that is equivalent to— (A)the average annual taxes imposed by sections 4041 and 4081 of the Internal Revenue Code of 1986 with respect to gasoline or any other fuel used in a motor vehicle (other than aviation gasoline or diesel), divided by 
(B)the total vehicle miles traveled by passenger vehicles and light trucks; and (2)for medium- and heavy-duty trucks, a per-mile user fee that is equivalent to— 
(A)the average annual taxes imposed by sections 4041 and 4081 of such Code with respect to diesel fuel, divided by (B)the total vehicle miles traveled by medium- and heavy-duty trucks.Taxes shall only be taken into account under the preceding sentence to the extent taken into account in determining appropriations to the Highway Trust Fund under section 9503(b) of such Code, and the amount so determined shall be reduced to account for transfers from such fund under paragraphs (3), (4), and (5) of section 9503(c) of such Code. 
(e)Volunteer participantsThe Secretary of Transportation, in coordination with the Secretary of the Treasury, shall— (1)ensure, to the extent practicable, that an appropriate number of volunteer participants participate in the pilot program; and 
(2)issue policies to— (A)protect the privacy of volunteer participants; and 
(B)secure the data provided by volunteer participants. (f)Public awareness campaignThe Secretary of Transportation may carry out a public awareness campaign to increase public awareness regarding a national per-mile user fee, including distributing information related to the pilot program carried out under this section, information from the State surface transportation system funding pilot program under section 6020 of the FAST Act (23 U.S.C. 503 note).  
(g)Revenue collectionThe Secretary of the Treasury, in coordination with the Secretary of Transportation, shall establish a mechanism to collect per-mile user fees established under subsection (d) from volunteer participants. Such mechanism— (1)may be adjusted as needed to address technical challenges; and 
(2)may allow third-party vendors to collect the per-mile user fees and forward such fees to the Treasury. (h)AgreementThe Secretary of Transportation may enter into an agreement with a volunteer participant containing such terms and conditions as the Secretary considers necessary for participation in the pilot program.   
(i)LimitationAny revenue collected through the mechanism established in subsection (g) shall not be considered a toll under section 301 of title 23, United States Code. (j)Highway Trust FundThe Secretary of the Treasury shall ensure that any revenue collected under subsection (f) is deposited into the Highway Trust Fund. 
(k)RefundNot more than 45 days after the end of each calendar quarter in which a volunteer participant has participated in the pilot program, the Secretary of the Treasury shall calculate and issue an equivalent refund to volunteer participants for applicable Federal motor fuel taxes under section 4041 and section 4081 of the Internal Revenue Code of 1986, the applicable battery tax under section 4111 of such Code, or both, if applicable.  (l)Report to CongressNot later than 1 year after the date on which volunteer participants begin participating in the pilot program, and each year thereafter for the duration of the pilot program, the Secretary of Transportation and the Secretary of the Treasury shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that includes an analysis of— 
(1)whether the objectives described in subsection (a)(2) were achieved; (2)how volunteer protections in subsection (f)(2) were complied with; and 
(3)whether per-mile user fees can maintain the long-term solvency of the Highway Trust Fund and achieve and maintain a state of good repair in the surface transportation system. (m)SunsetThe pilot program established under this section shall expire on the date that is 4 years after the date on which volunteer participants begin participating in such program. 
(n)DefinitionsIn this section, the following definitions apply: (1)Commercial vehicleThe term commercial vehicle has the meaning given the term commercial motor vehicle in section 31101 of title 49, United States Code.  
(2)Highway trust fundThe term Highway Trust Fund means the Highway Trust Fund established under section 9503 of the Internal Revenue Code of 1986. (3)Light truckThe term light truck has the meaning given the term in section 523.2 of title 49, Code of Federal Regulations. 
(4)Medium- and heavy-duty truckThe term medium- and heavy-duty truck has the meaning given the term commercial medium- and heavy-duty on-highway vehicle in section 32901(a) of title 49, United States Code. (5)Per-mile user feeThe term per-mile user fee means a revenue mechanism that— 
(A)is applied to road users operating motor vehicles on the surface transportation system; and (B)is based on the number of vehicle miles traveled by an individual road user.  
(6)Volunteer participantThe term volunteer participant means— (A)an owner or lessee of an individual private motor vehicle who volunteers to participate in the pilot program; 
(B)a commercial vehicle operator who volunteers to participate in the pilot program; or (C)an owner of a motor vehicle fleet who volunteers to participate in the pilot program.  
EMiscellaneous 
5501.Ergonomic seating working group 
(a)In general 
(1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall convene a working group to examine the seating standards for commercial drivers. (2)MembersAt a minimum, the working group shall include— 
(A)seat manufacturers; (B)commercial vehicle manufacturers; 
(C)transit vehicle manufacturers; (D)labor representatives for the trucking industry; 
(E)representatives from organizations engaged in collective bargaining on behalf of transit workers in not fewer than 3 States; and (F)musculoskeletal health experts. 
(b)ObjectivesThe Secretary shall pursue the following objectives through the working group: (1)To identify health issues, including musculoskeletal health issues, that afflict commercial drivers due to sitting for long periods of time while on duty. 
(2)To identify research topics for further development and best practices to improve seating. (3)To determine ways to incorporate improved seating into manufacturing standards for public transit vehicles and commercial vehicles. 
(c)Report 
(1)SubmissionNot later than 18 months after the date of enactment of this Act, the working group shall submit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of the working group under this section and any recommendations for the adoption of better ergonomic seating for commercial drivers. (2)PublicationUpon receipt of the report in paragraph (1), the Secretary shall publish the report on a publicly accessible website of the Department. 
(d)Applicability of Federal Advisory Committee ActThe Advisory Committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.). 5502.Repeal of section 6314 of title 49, United States Code (a)In generalSection 6314 of title 49, United States Code, is repealed. 
(b)Conforming amendments 
(1)Title analysisThe analysis for chapter 63 of title 49, United States Code, is amended by striking the item relating to section 6314. (2)Section 6307Section 6307(b) of title 49, United States Code, is amended— 
(A)in paragraph (1)— (i)in subparagraph (A) by striking or section 6314(b); 
(ii)in subparagraph (B) by striking or section 6314(b); and (iii)in subparagraph (C) by striking or section 6314(b); and 
(B)in paragraph (2)(A) by striking or section 6314(b).   5503.ReportsSection 308(e)(1) of title 49, United States Code, is amended by inserting , including public ferry systems, after mass transportation systems.   
VIMultimodal Transportation 
6001.National multimodal freight policySection 70101(b) of title 49, United States Code, is amended— (1)in paragraph (2) by inserting in rural and urban areas after freight transportation; 
(2)in paragraph (7)— (A)in subparagraph (B) by striking ; and and inserting a semicolon; 
(B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following: 
 
(C)travel within population centers; and ;  (3)in paragraph (9) by striking ; and and inserting the following:  
including— (A)greenhouse gas emissions; 
(B)local air pollution; (C)minimizing, capturing, or treating stormwater runoff or other adverse impacts to water quality; and 
(D)wildlife habitat loss; ;  (4)by redesignating paragraph (10) as paragraph (11); and 
(5)by inserting after paragraph (9) the following:  (10)to decrease any adverse impact of freight transportation on communities located near freight facilities or freight corridors; and . 
6002.National freight strategic planSection 70102(c) of title 49, United States Code, is amended by striking shall and all that follows through the end and inserting the following: shall— 
(1)update the plan and publish the updated plan on the public website of the Department of Transportation; and (2)include in the update described in paragraph (1)— 
(A)each item described in subsection (b); and (B)best practices to reduce the adverse environmental impacts of freight-related— 
(i)greenhouse gas emissions; (ii)local air pollution; 
(iii)stormwater runoff or other adverse impacts to water quality; and (iv)wildlife habitat loss. .  
6003.National multimodal freight networkSection 70103 of title 49, United States Code, is amended— (1)in subsection (b)(2)(C) by striking of the United States that have and inserting the following: 
of the United States that— (i)have a total annual value of cargo of at least $1,000,000,000, as identified by United States Customs and Border Protection and reported by the Bureau of the Census; or 
(ii)have;  (2)in subsection (c)— 
(A)in paragraph (1) by striking Not later than 1 year after the date of enactment of this section, and inserting the following:   (A)Report to CongressNot later than 30 days after the date of enactment of the INVEST in America Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing a plan to designate a final National Multimodal Freight Network, including a detailed summary of the resources within the Office of the Secretary that will be dedicated to carrying out such plan. 
(B)Designation of National Multimodal Freight NetworkNot later than 60 days after the submission of the report described in subparagraph (A), ;  (B)in paragraph (3)(C)— 
(i)by inserting and metropolitan planning organizations after States; and (ii)by striking paragraph (4) and inserting paragraphs (4) and (5); 
(C)in paragraph (4)— (i)in the header by inserting and metropolitan planning organization after State; 
(ii)by redesignating subparagraph (D) as subparagraph (E); and (iii)by striking subparagraph (C) and inserting the following: 
 
(C)Critical urban freight facilities and corridors 
(i)Area with a population of over 500,000In an urbanized area with a population of 500,000 or more individuals, the representative metropolitan planning organization, in consultation with the State, may designate a freight facility or corridor within the borders of the State as a critical urban freight facility or corridor. (ii)Area with a population of less than 500,000In an urbanized area with a population of less than 500,000 individuals, the State, in consultation with the representative metropolitan planning organization, may designate a freight facility or corridor within the borders of the State as a critical urban freight corridor. 
(iii)DesignationA designation may be made under subparagraph (i) or (ii) if the facility or corridor is in an urbanized area, regardless of population, and such facility or corridor— (I)provides access to the primary highway freight system, the Interstate system, or an intermodal freight facility; 
(II)is located within a corridor of a route on the primary highway freight system and provides an alternative option important to goods movement; (III)serves a major freight generator, logistics center, or manufacturing and warehouse industrial land; 
(IV)connects to an international port of entry; (V)provides access to a significant air, rail, water, or other freight facility in the State; or 
(VI)is important to the movement of freight within the region, as determined by the metropolitan planning organization or the State. (D)LimitationA State may propose additional designations to the National Multimodal Freight Network in the State in an amount that is— 
(i)for a highway project, not more than 20 percent of the total mileage designated by the Under Secretary in the State; and (ii)for a non-highway project, using a limitation determined by the Under Secretary.; and  
(D)by adding at the end the following:  (5)Required network componentsIn designating or redesignating the National Multimodal Freight Network, the Under Secretary shall ensure that the National Multimodal Freight Network includes the components described in subsection (b)(2). . 
6004.State freight advisory committeesSection 70201(a) of title 49, United States Code, is amended by striking and local governments and inserting local governments, metropolitan planning organizations, and the departments with responsibility for environmental protection and air quality of the State. 6005.State freight plansSection 70202(b) of title 49, United States Code, is amended— 
(1)in paragraph (3)(A) by inserting and urban after rural;  (2)in paragraph (9) by striking ; and and inserting a semicolon; 
(3)by redesignating paragraph (10) as paragraph (12); and (4)by inserting after paragraph (9) the following: 
 
(10)strategies and goals to decrease freight-related— (A)greenhouse gas emissions; 
(B)local air pollution; (C)stormwater runoff or other adverse impacts to water quality; and 
(D)wildlife habitat loss; (11)strategies and goals to decrease any adverse impact of freight transportation on communities located near freight facilities or freight corridors; and . 
6006.Study of freight transportation fee 
(a)StudyNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of the Treasury and the Commissioner of the Internal Revenue Service, shall establish a joint task force to study the establishment and administration of a fee on multimodal freight surface transportation services. (b)ContentsThe study required under subsection (a) shall include the following: 
(1)An estimation of the revenue that a fee of up to 1 percent on freight transportation services would raise. (2)An identification of the entities that would be subject to such a fee paid by the owners or suppliers of cargo. 
(3)An analysis of the administrative capacity of Federal agencies and freight industry participants to collect such a fee and ensure compliance with fee requirements. (4)Policy options to prevent avoidance of such a fee, including diversion of freight services to foreign countries. 
(c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure and the Committee on Ways and Means of the House of Representatives and the Committee on Environment and Public Works and the Committee on Finance of the Senate the study required under subsection (a). 6007.National Surface Transportation and Innovative Finance BureauSection 116 of title 49, United States Code, is amended— 
(1)in subsection (b) by striking paragraph (1) and inserting the following:   (1)to provide assistance and communicate best practices and financing and funding opportunities to eligible entities for the programs referred to in subsection (d)(1), including by— 
(A)conducting proactive outreach to communities located outside of metropolitan or micropolitan statistical areas (as such areas are defined by the Office of Management and Budget); and (B)coordinating with the Office of Rural Development of the Department of Agriculture, the Office of Community Revitalization of the Environmental Protection Agency, and any other agencies that provide technical assistance for rural communities, as determined by the Executive Director;; 
(2)by redesignating subsection (j) as subsection (k); and (3)by inserting after subsection (i) the following: 
 
(j)Annual progress reportNot later than 1 year after the date of enactment of this subsection, and annually thereafter, the Executive Director shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report detailing— (1)the use of funds authorized under section 605(f) of title 23; and 
(2)the progress of the Bureau in carrying out the purposes described in subsection (b). .  6008.Local hire (a)EstablishmentThe Secretary of Transportation shall immediately reinstate the local labor hiring pilot program containing the contracting initiative established by the Secretary and published in the Federal Register on March 6, 2015 (80 Fed. Reg. 12257), under the same terms, conditions, and requirements as so published. 
(b)DurationThe Secretary shall continue the local labor hiring pilot program reinstated under this section through September 30, 2025. VIITransportation Infrastructure Finance and Innovation Act 7001.Transportation Infrastructure Finance and Innovation Act (a)CreditworthinessSection 602(a)(2) of title 23, United States Code, is amended— 
(1)in subparagraph (A)(iv)— (A)by striking a rating and inserting an investment grade rating; and 
(B)by striking $75,000,000 and inserting $150,000,000; and (2)in subparagraph (B)— 
(A)by striking the senior debt and inserting senior debt; and (B)by striking credit instrument is for an amount less than $75,000,000 and inserting total amount of other senior debt and the Federal credit instrument is less than $150,000,000. 
(b)Non-Federal shareSection 603(b) of title 23, United States Code, is amended by striking paragraph (8) and inserting the following:  (8)Non-Federal shareNotwithstanding paragraph (9) and section 117(j)(2), the proceeds of a secured loan under the TIFIA program shall be considered to be part of the non-Federal share of project costs required under this title or chapter 53 of title 49, if the loan is repayable from non-Federal funds.. 
(c)Exemption of funds from TIFIA Federal share requirementSection 603(b)(9) of title 23, United States Code, is amended by adding at the end the following:   (C)TerritoriesFunds provided for a territory under section 165(c) shall not be considered Federal assistance for purposes of subparagraph (A).. 
(d)Streamlined application processSection 603(f) of title 23, United States Code, is amended by adding at the end the following:  (3)Additional terms for expedited decisions (A)In generalNot later than 120 days after the date of enactment of this paragraph, the Secretary shall implement an expedited decision timeline for public agency borrowers seeking secured loans that meet— 
(i)the terms under paragraph (2); and (ii)the additional criteria described in subparagraph (B). 
(B)Additional criteriaThe additional criteria referred to in subparagraph (A)(ii) are the following: (i)The secured loan is made on terms and conditions that substantially conform to the conventional terms and conditions established by the National Surface Transportation Innovative Finance Bureau. 
(ii)The secured loan is rated in the A category or higher. (iii)The TIFIA program share of eligible project costs is 33 percent or less. 
(iv)The applicant demonstrates a reasonable expectation that the contracting process for the project can commence by not later than 90 days after the date on which a Federal credit instrument is obligated for the project under the TIFIA program. (v)The project has received a categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(C)Written noticeThe Secretary shall provide to an applicant seeking a secured loan under the expedited decision process under this paragraph a written notice informing the applicant whether the Secretary has approved or disapproved the application by not later than 180 days after the date on which the Secretary submits to the applicant a letter indicating that the National Surface Transportation Innovative Finance Bureau has commenced the creditworthiness review of the project.. (e)Assistance to small projectsSection 605(f)(1) of title 23, United States Code, is amended by striking $2,000,000 and inserting $3,000,000. 
(f)Application process reportSection 609(b)(2)(A) of title 23, United States Code, is amended— (1)in clause (iv) by striking and; 
(2)in clause (v) by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(vi)whether the project is located in a metropolitan statistical area, micropolitan statistical area, or neither (as such areas are defined by the Office of Management and Budget).. (g)Status reportsSection 609 of title 23, United States Code, is amended by adding at the end the following: 
 
(c)Status reports 
(1)In generalThe Secretary shall publish on the website for the TIFIA program— (A)on a monthly basis, a current status report on all submitted letters of interest and applications received for assistance under the TIFIA program; and 
(B)on a quarterly basis, a current status report on all approved applications for assistance under the TIFIA program. (2)InclusionsEach monthly and quarterly status report under paragraph (1) shall include, at a minimum, with respect to each project included in the status report— 
(A)the name of the party submitting the letter of interest or application; (B)the name of the project; 
(C)the date on which the letter of interest or application was received; (D)the estimated project eligible costs; 
(E)the type of credit assistance sought; and (F)the anticipated fiscal year and quarter for closing of the credit assistance.. 
CHazardous Materials Transportation 
8001.Short titleThis division may be cited as the Improving Hazardous Materials Safety Act of 2020.  IAuthorizations 8101.Authorization of appropriationsSection 5128 of title 49, United States Code, is amended— 
(1)in subsection (a) by striking paragraphs (1) through (5) and inserting the following:  (1)$67,000,000 for fiscal year 2021; 
(2)$68,000,000 for fiscal year 2022; (3)$69,000,000 for fiscal year 2023; 
(4)$71,000,000 for fiscal year 2024; and (5)$72,000,000 for fiscal year 2025;; 
(2)in subsection (b)— (A)by striking fiscal years 2016 through 2020 and inserting fiscal years 2021 through 2025; and 
(B)by striking $21,988,000 and inserting $24,025,000; (3)in subsection (c) by striking $4,000,000 for each of fiscal years 2016 through 2020 and inserting $5,000,000 for each of fiscal years 2021 through 2025; 
(4)in subsection (d) by striking $1,000,000 for each of fiscal years 2016 through 2020 and inserting $4,000,000 for each of fiscal years 2021 through 2025; (5)by redesignating subsection (e) as subsection (f); and 
(6)by inserting after subsection (d) the following:  (e)Assistance with local emergency responder training grantsFrom the Hazardous Materials Emergency Preparedness Fund established under section 5116(h), the Secretary may expend $1,800,000 for each of fiscal years 2021 through 2025 to carry out the grant program under section 5107(j).. 
IIHazardous Materials Safety and Improvement 
8201.Repeal of certain requirements related to lithium cells and batteries 
(a)RepealSection 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note), and the item relating to such section in the table of contents in section 1(b) of such Act, are repealed. (b)Conforming amendmentsSection 333 of the FAA Reauthorization Act of 2018 (49 U.S.C. 44701 note) is amended— 
(1)in subsection (a)— (A)in paragraph (1)— 
(i)by striking (A) In general.— and all that follows through the Secretary and inserting The Secretary; and (ii)by striking subparagraph (B); and 
(B)in paragraph (2) by striking Pursuant to section 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note), the Secretary and inserting The Secretary; (2)by striking paragraph (4) of subsection (b); and 
(3)by striking paragraph (1) of subsection (h) and inserting the following:   (1)ICAO Technical InstructionsThe term ICAO Technical Instructions means the International Civil Aviation Organization Technical Instructions for the Safe Transport of Dangerous Goods by Air.. 
8202.Transportation of liquefied natural gas by rail tank car 
(a)EvaluationNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Railroad Administration, in coordination with the Administrator of the Pipeline and Hazardous Materials Safety Administration, shall initiate an evaluation of the safety, security, and environmental risks of transporting liquefied natural gas by rail. (b)TestingIn conducting the evaluation under subsection (a), the Administrator of the Federal Railroad Administration shall— 
(1)perform physical testing of rail tank cars, including, at a minimum, the DOT–113 specification, to evaluate the performance of such rail tank cars in the event of an accident or derailment, including evaluation of the extent to which design and construction features such as steel thickness and valve protections prevent or mitigate the release of liquefied natural gas;  (2)analyze multiple release scenarios, including derailments, front-end collisions, rear-end collisions, side-impact collisions, grade-crossing collisions, punctures, and impact of an incendiary device, at a minimum of 3 speeds of travel with a sufficient range of speeds to evaluate the safety, security, and environmental risks posed under real-world operating conditions; and 
(3)examine the effects of exposure to climate conditions across rail networks, including temperature, humidity, and any other factors that the Administrator of the Federal Railroad Administration determines could influence performance of rail tank cars and components of such rail tank cars. (c)Other factors To considerIn conducting the evaluation under subsection (a), the Administrator of the Federal Railroad Administration shall evaluate the impact of a discharge of liquefied natural gas from a rail tank car on public safety and the environment, and consider— 
(1)the benefits of route restrictions, speed restrictions, enhanced brake requirements, personnel requirements, rail tank car technological requirements, and other operating controls; (2)the advisability of consist restrictions, including limitations on the arrangement and quantity of rail tank cars carrying liquefied natural gas in any given consist; 
(3)the identification of potential impact areas, and the number of homes and structures potentially endangered by a discharge in rural, suburban, and urban environments; (4)the impact of discharge on the environment, including air quality impacts; 
(5)the benefits of advanced notification to the Department of Transportation, State Emergency Response Commissions, and Tribal Emergency Response Commissions of routes for moving liquefied natural gas by rail tank car; (6)how first responders respond to an incident, including the extent to which specialized equipment or training would be required and the cost to communities for acquiring any necessary equipment or training; 
(7)whether thermal radiation could occur from a discharge; (8)an evaluation of the rail tank car authorized by the Secretary of Transportation for liquefied natural gas or similar cryogenic liquids, and a determination of whether specific safety enhancements or new standards are necessary to ensure the safety of rail transport of liquefied natural gas; and 
(9)the risks posed by the transportation of liquefied natural gas by International Organization for Standardization containers authorized by the Federal Railroad Administration. (d)ReportNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make available to the public— 
(1)a report based on the evaluation and testing conducted under subsections (a) and (b), which shall include the results of the evaluation and testing and recommendations for mitigating or eliminating the safety, security, environmental, and other risks of an accident or incident involving the transportation of liquefied natural gas by rail; and (2)a complete list of all research related to the transportation of liquefied natural gas by rail conducted by the Federal Railroad Administration, the Pipeline and Hazardous Materials Safety Administration, or any other entity of the Federal Government since 2010 that includes, for each research item— 
(A)the title of any reports or studies produced with respect to the research; (B)the agency, entity, or organization performing the research; 
(C)the names of all authors and co-authors of any report or study produced with respect to the research; and (D)the date any related report was published or is expected to publish. 
(e)Data collectionThe Administrator of the Federal Railroad Administration and the Administrator of the Pipeline and Hazardous Materials Safety Administration shall collect any relevant data or records necessary to complete the evaluation required by subsection (a). (f)GAO reportAfter the evaluation required by subsection (a) has been completed, the Comptroller General of the United States shall conduct an independent evaluation to verify that the Federal Railroad Administration and the Pipeline and Hazardous Materials Safety Administration complied with the requirements of this Act, and transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of such independent evaluation. 
(g)Congressional review requirements 
(1)Review period definedIn this subsection, the term review period means the period beginning on the date of enactment of this Act and ending on the earlier of— (A)the date that is 1 year after the date of completion of the report under subsection (f); or 
(B)the date that is 4 years after the date of enactment of this Act. (2)Congressional authorityThe Secretary of Transportation— 
(A)may not issue any regulation authorizing the transportation of liquefied natural gas by rail tank car or authorize such transportation through issuance of a special permit or approval before the conclusion of the review period; and (B)shall rescind any special permit or approval for the transportation of liquefied natural gas by rail tank car issued before the date of enactment of this Act. 
8203.Hazardous materials training requirements and grantsSection 5107 of title 49, United States Code, is amended by adding at the end the following:  (j)Assistance with local emergency responder trainingThe Secretary shall make grants to nonprofit organizations to develop hazardous materials response training for emergency responders, including response activities for the transportation of crude oil, ethanol, and other flammable liquids by rail (consistent with National Fire Protection Association standards), and to make such training available electronically or in person. . 
8204.Study on hazardous materials transported by commercial motor vehicles on highway-rail grade crossings 
(a)Study 
(1)In generalThe Secretary of Transportation shall conduct a study to evaluate the overall safety of the requirement that commercial motor vehicles come to a full stop at highway-rail grade crossings described in section 392.10 of title 49, Code of Federal Regulations. (2)ContentsThe study required under paragraph (1) shall— 
(A)collect and analyze data on the frequency and severity of rear-end collisions that occur when commercial motor vehicles transporting hazardous materials are stopped at grade crossings; (B)assess the extent to which such requirement reduces instances of truck-train collisions; 
(C)evaluate the overall safety of such requirement; and (D)recommend whether to remove such requirement. 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing the findings of the study under subsection (a) and the Secretary’s planned course of action regarding the requirement described in section 392.10 of title 49, Code of Federal Regulations. (c)Commercial motor vehicle definedIn this section, the term commercial motor vehicle has the meaning given such term in section 13102 of title 49, United States Code. 
DRail 
9001.Short titleThis division may be cited as the Transforming Rail by Accelerating Investment Nationwide Act or the TRAIN Act. IAuthorizations 9101.Authorization of appropriations (a)Authorization of grants to Amtrak (1)Northeast CorridorThere are authorized to be appropriated to the Secretary for the use of Amtrak for activities associated with the Northeast Corridor the following amounts: 
(A)For fiscal year 2021, $2,900,000,000. (B)For fiscal year 2022, $2,700,000,000. 
(C)For fiscal year 2023, $2,500,000,000. (D)For fiscal year 2024, $2,500,000,000. 
(E)For fiscal year 2025, $2,500,000,000. (2)National NetworkThere are authorized to be appropriated to the Secretary for the use of Amtrak for activities associated with the National Network the following amounts: 
(A)For fiscal year 2021, $3,600,000,000. (B)For fiscal year 2022, $3,400,000,000. 
(C)For fiscal year 2023, $3,200,000,000. (D)For fiscal year 2024, $3,000,000,000. 
(E)For fiscal year 2025, $3,000,000,000. (b)Project management oversightThe Secretary may withhold up to $15,000,000 from the amounts made available under subsection (a) for the costs of management oversight of Amtrak. 
(c)Amtrak common benefit costs for State-supported routesFor any fiscal year in which funds are made available under subsection (a)(2) in excess of the amounts authorized for fiscal year 2020 under section 11101(b) of the FAST Act (114–94), Amtrak shall use up to $400,000,000 of the excess funds to defray the share of operating costs of Amtrak’s national assets (as such term is defined in section 24320(c)(5) of title 49, United States Code) that is allocated to the State-supported services. (d)State-Supported Route CommitteeOf the funds made available under subsection (a)(2), the Secretary may make available up to $3,000,000 for each fiscal year for the State-Supported Route Committee established under section 24712 of title 49, United States Code. 
(e)Northeast Corridor CommissionOf the funds made available under subsection (a)(1), the Secretary may make available up to $6,000,000 for each fiscal year for the Northeast Corridor Commission established under section 24905 of title 49, United States Code. (f)Authorization of appropriations for Amtrak Office of Inspector GeneralThere are authorized to be appropriated to the Office of Inspector General of Amtrak the following amounts: 
(1)For fiscal year 2021, $26,500,000. (2)For fiscal year 2022, $27,000,000. 
(3)For fiscal year 2023, $27,500,000. (4)For fiscal year 2024, $28,000,000. 
(5)For fiscal year 2025, $28,500,000. (g)Passenger rail improvement, modernization, and enhancement grantsThere are authorized to be appropriated to the Secretary to carry out section 22906 of title 49, United States Code, the following amounts: 
(1)For fiscal year 2021, $3,800,000,000. (2)For fiscal year 2022, $3,800,000,000. 
(3)For fiscal year 2023, $3,800,000,000. (4)For fiscal year 2024, $3,800,000,000. 
(5)For fiscal year 2025, $3,800,000,000. (h)Consolidated rail infrastructure and safety improvements (1)In generalThere are authorized to be appropriated to the Secretary to carry out section 22907 of title 49, United States Code, the following amounts: 
(A)For fiscal year 2021, $1,400,000,000. (B)For fiscal year 2022, $1,400,000,000. 
(C)For fiscal year 2023, $1,400,000,000. (D)For fiscal year 2024, $1,400,000,000. 
(E)For fiscal year 2025, $1,400,000,000. (2)Project management oversightThe Secretary may withhold up to 1 percent from the amount appropriated under paragraph (1) for the costs of project management oversight of grants carried out under section 22907 of title 49, United States Code. 
(i)Railroad rehabilitation and improvement financing 
(1)In generalThere are authorized to be appropriated to the Secretary for payment of credit risk premiums in accordance with section 9104 of this division and section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822) $30,000,000 for each of fiscal years 2021 through 2025, to remain available until expended. (2)Refund of premiumThere are authorized to be appropriated to the Secretary $70,000,000 to repay the credit risk premium under section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822) in accordance with section 9104. 
(j)Restoration and enhancement grants 
(1)In generalThere are authorized to be appropriated to the Secretary to carry out section 22908 of title 49, United States Code, $20,000,000 for each of fiscal years 2021 through 2025. (2)Project management oversightThe Secretary may withhold up to 1 percent from the amount appropriated under paragraph (1) for the costs of project management oversight of grants carried out under section 22908 of title 49, United States Code. 
(k)Grade crossing separation grants 
(1)In generalThere are authorized to be appropriated to the Secretary to carry out section 20171 of title 49, United States Code, (as added by section 9551 of this Act) the following amounts: (1)For fiscal year 2021, $450,000,000. 
(2)For fiscal year 2022, $475,000,000. (3)For fiscal year 2023, $500,000,000. 
(4)For fiscal year 2024, $525,000,000. (5)For fiscal year 2025, $550,000,000. 
(2)Project management oversightThe Secretary may withhold up to 1 percent from the amount appropriated under paragraph (1) for the costs of project management oversight of grants carried out under section 20171 of title 49, United States Code. (l)Rail safety public awareness grantsOf the amounts made available under subsection (k), the Secretary shall make available $5,000,000 for each of fiscal years 2021 through 2025 to carry out section 20172 of title 49, United States Code, (as added by section 9552 of this Act). 
(m)Authorization of appropriations to the Federal Railroad AdministrationSection 20117 of title 49, United States Code, is amended to read as follows:  20117.Authorization of appropriations (a)Safety and operations (1)In generalThere are authorized to be appropriated to the Secretary of Transportation for the operations of the Federal Railroad Administration and to carry out railroad safety activities authorized or delegated to the Administrator— 
(A)$229,000,000 for fiscal year 2021. (B)$231,000,000 for fiscal year 2022; 
(C)$233,000,000 for fiscal year 2023; (D)$235,000,000 for fiscal year 2024; and 
(E)$237,000,000 for fiscal year 2025. (2)Automated Track Inspection Program and data analysisFrom the funds made available under paragraph (1) for each of fiscal years 2021 through 2025, not more than $17,000,000 may be expended for the Automated Track Inspection Program and data analysis related to track inspection. Such funds shall remain available until expended. 
(3)State participation grantsAmounts made available under paragraph (1) for grants under section 20105(e) shall remain available until expended. (4)Short line safetyFrom funds made available under paragraph (1), the Secretary may expend not more than $4,000,000— 
(A)for grants to improve safety practices and training for Class II and Class III freight railroads; and (B)to develop safety management systems for Class II and Class III freight railroads through safety culture assessments, training and education, outreach activities, and technical assistance.  
(b)Railroad research and development 
(1)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation for necessary expenses for carrying out railroad research and development activities the following amounts which shall remain available until expended: (A)$42,000,000 for fiscal year 2021. 
(B)$44,000,000 for fiscal year 2022. (C)$46,000,000 for fiscal year 2023. 
(D)$48,000,000 for fiscal year 2024. (E)$50,000,000 for fiscal year 2025. 
(2)Study on LNG by railFrom the amounts made available for fiscal years 2021 through 2025 under paragraph (1), the Secretary shall expend not less than $6,000,000 and not more than $8,000,000 to carry out the evaluation of transporting liquefied natural gas by rail under section 10204. (3)Study on safety culture assessmentsFrom the amounts made available for fiscal year 2021 under paragraph (1), the Secretary shall expend such sums as are necessary to carry out the study on safety culture assessments under section 9517 of the TRAIN Act.. 
(n)Fatigue reduction pilot projectsThere are authorized to be appropriated to the Secretary for costs associated with carrying out section 21109(e) of title 49, United States Code, $200,000 to remain available until expended. 9102.Passenger rail improvement, modernization, and expansion grants (a)In generalSection 22906 of title 49, United States Code, is amended to read as follows:  
 
22906.Passenger rail improvement, modernization, and expansion grants 
(a)EstablishmentThe Secretary of Transportation shall establish a program to make grants for capital projects that improve the state of good repair, operational performance, or growth of intercity rail passenger transportation. (b)Project selection criteria (1)In generalCapital projects eligible for a grant under this section include— 
(A)a project to replace, rehabilitate, or repair a major infrastructure asset used for providing passenger rail service to bring such infrastructure asset into a state of good repair; (B)a project to improve passenger rail performance, including congestion mitigation, reliability improvements, achievement on-time performance standards established under section 207 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 24101 note), reduced trip times, increased train frequencies, higher operating speeds, electrification, and other improvements, as determined by the Secretary; and 
(C)a project to repair, rehabilitate, replace, or build infrastructure to expand or establish intercity rail passenger transportation and facilities, including high-speed rail. (2)RequirementsTo be eligible for a grant under this section, an applicant shall have, or provide documentation of a credible plan to achieve— 
(A)the legal, financial, and technical capacity to carry out the project; (B)satisfactory continuing control over the use of the equipment or facilities that are the subject of the project; and 
(C)an agreement in place for maintenance of such equipment or facilities. (3)PriorityIn selecting an applicant for a grant under this section, the Secretary shall give preference to capital projects that— 
(A)are supported by multiple States or are included in a regional planning process; and (B)achieve environmental benefits such as a reduction in greenhouse gas emissions or an improvement in local air quality. 
(4)Additional considerationsIn selecting an applicant for a grant under this section, the Secretary shall consider— (A)the cost-benefit analysis of the proposed project, including anticipated public benefits relative to the costs of the proposed project, including— 
(i)effects on system and service performance; (ii)effects on safety, competitiveness, reliability, trip or transit time, and resilience; 
(iii)impacts on the overall transportation system, including efficiencies from improved integration with other modes of transportation or benefits associated with achieving modal shifts; and (iv)the ability to meet existing or anticipated passenger or service demand; 
(B)the applicant’s past performance in developing and delivering similar projects; (C)if applicable, the consistency of the project with planning guidance and documents set forth by the Secretary or required by law; and 
(D)if applicable, agreements between all stakeholders necessary for the successful delivery of the project. (c)Northeast Corridor projectsOf the funds made available to carry out this section, not less than 40 percent shall be made available for projects included in the Northeast Corridor investment plan required under section 24904. 
(d)National projectsOf the funds made available to carry out this section, not less than 40 percent shall be made available for— (1)projects on the National Network; 
(2)high-speed rail projects; and (3)the establishment of new passenger rail corridors not located on the Northeast Corridor. 
(e)Federal share of total project costs 
(1)Total project cost estimateThe Secretary shall estimate the total cost of a project under this section based on the best available information, including engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities. (2)Federal shareThe Federal share of total costs for a project under this section shall not exceed 90 percent. 
(3)Treatment of revenueApplicants may use ticket and other revenues generated from operations and other sources to satisfy the non-Federal share requirements. (f)Letters of intent (1)In generalThe Secretary shall, to the maximum extent practicable, issue a letter of intent to a recipient of a grant under this section that— 
(A)announces an intention to obligate, for a major capital project under this section, an amount that is not more than the amount stipulated as the financial participation of the Secretary in the project; and (B)states that the contingent commitment— 
(i)is not an obligation of the Federal Government; and (ii)is subject to the availability of appropriations for grants under this section and subject to Federal laws in force or enacted after the date of the contingent commitment. 
(2)Congressional notification 
(A)In generalNot later than 3 days before issuing a letter of intent under paragraph (1), the Secretary shall submit written notification to— (i)the Committee on Transportation and Infrastructure of the House of Representatives; 
(ii)the Committee on Appropriations of the House of Representatives; (iii)the Committee on Appropriations of the Senate; and 
(iv)the Committee on Commerce, Science, and Transportation of the Senate. (B)ContentsThe notification submitted under subparagraph (A) shall include— 
(i)a copy of the letter of intent; (ii)the criteria used under subsection (b) for selecting the project for a grant; and 
(iii)a description of how the project meets such criteria. (g)Appropriations requiredAn obligation or administrative commitment may be made under this section only when amounts are appropriated for such purpose.  
(h)Grant administrationThe Secretary may withhold up to 1 percent of the total amount made available to carry out this section for program oversight and management, including providing technical assistance and project planning guidance. (i)Regional planning guidanceThe Secretary may withhold up to half a percent of the total amount made available to carry out this section to facilitate and provide guidance for regional planning processes. 
(j)AvailabilityAmounts made available to carry out this section shall remain available until expended. (k)Grant conditionsExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the grant conditions under section 22905, except that the domestic buying preferences of section 24305(f) shall apply to grants provided to Amtrak in lieu of the requirements of section 22905(a). 
(l)DefinitionsIn this section: (1)ApplicantThe term applicant means— 
(A)a State; (B)a group of States; 
(C)an Interstate Compact; (D)a public agency or publicly chartered authority established by 1 or more States; 
(E)a political subdivision of a State; or (F)Amtrak, acting on its own behalf or under a cooperative agreement with 1 or more States. 
(2)Capital projectThe term capital project means— (A)acquisition, construction, replacement, rehabilitation, or repair of major infrastructure assets or equipment that benefit intercity rail passenger transportation, including tunnels, bridges, stations, track, electrification, grade crossings, passenger rolling stock, and other assets, as determined by the Secretary; 
(B)projects that ensure service can be maintained while existing assets are rehabilitated or replaced; and (C)project planning, development, design, and environmental analysis related to projects under subsections (A) and (B). 
(3)Intercity rail passenger transportationThe term intercity rail passenger transportation has the meaning given such term in section 24102.  (4)High-speed railThe term high-speed rail has the meaning given such term in section 26106(b). 
(5)Northeast CorridorThe term Northeast Corridor has the meaning given such term in section 24102. (6)National NetworkThe term National Network has the meaning given such term in section 24102. 
(7)StateThe term State means each of the 50 States and the District of Columbia.. (b)Clerical amendmentThe item related to section 22906 in the analysis for chapter 229 of title 49, United States Code, is amended to read as follows: 
 
 
22906. Passenger rail improvement, modernization, and expansion grants.. 
9103.Consolidated rail infrastructure and safety improvement grantsSection 22907 of title 49, United States Code, is amended— (1)in subsection (b) by adding at the end the following: 
 
(12)A commuter authority (as such term is defined in section 24102).; (2)in subsection (c)— 
(A)in paragraph (1) by inserting , maintenance, and upgrades after Deployment; (B)in paragraph (3) by inserting or safety after address congestion; 
(C)in paragraph (4) by striking identified by the Secretary and all that follows through rail transportation and inserting to reduce congestion, improve service, or facilitate ridership growth in intercity rail passenger transportation and commuter rail passenger transportation (as such term is defined in section 24102); (D)in paragraph (5) by inserting or to establish new quiet zones before the period at the end; and 
(E)in paragraph (9) by inserting or commuter rail passenger transportation (as such term is defined in section 24102) after between intercity rail passenger transportation; (3)in subsection (e) by striking paragraph (1) and inserting the following:  
 
(1)In generalIn selecting a recipient of a grant for an eligible project, the Secretary shall give preference to— (A)projects that will maximize the net benefits of the funds made available for use under this section, considering the cost-benefit analysis of the proposed project, including anticipated public benefits relative to the costs of the proposed project and factoring in the other considerations described in paragraph (2); and 
(B)projects that benefit a station that— (i)serves Amtrak and commuter rail; 
(ii)is listed amongst the 25 stations with highest ridership in the most recent Amtrak Company Profile; and (iii)has support from both Amtrak and the provider of commuter rail passenger transportation servicing the station.; 
(4)in subsection (g)(1) by striking 25 percent and inserting 15 percent;  (5)in subsection (l) by striking Secretary shall and inserting Secretary may; 
(6)by redesignating subsections (i), (j), (k), and (l) as subsections (k), (l), (m), and (n), respectively; and (7)by inserting after subsection (h) the following:  
 
(i)Large projectsOf the amounts made available under this section, at least 50 percent shall be for projects that have total project costs of greater than $100,000,000. (j)Commuter rail (1)Administration of fundsThe amounts awarded under this section for commuter rail passenger transportation projects shall be transferred by the Secretary, after selection, to the Federal Transit Administration for administration of funds in accordance with chapter 53. 
(2)Grant condition 
(A)In generalAs a condition of receiving a grant under this section that is used to acquire, construct, or improve railroad right-of-way or facilities, any employee covered by the Railway Labor Act (45 U.S.C. 151 et seq.) and the Railroad Retirement Act of 1974 (45 U.S.C. 231 et seq.) who is adversely affected by actions taken in connection with the project financed in whole or in part by such grant shall be covered by employee protective arrangements established under section 22905(e). (B)Application of protective arrangementThe grant recipient and the successors, assigns, and contractors of such recipient shall be bound by the protective arrangements required under subparagraph (A). Such recipient shall be responsible for the implementation of such arrangement and for the obligations under such arrangement, but may arrange for another entity to take initial responsibility for compliance with the conditions of such arrangement.  
(3)Application of lawSubsections (g) and (f)(1) of section 22905 shall not apply to grants awarded under this section for commuter rail passenger transportation projects.. 9104.Railroad rehabilitation and improvement financingSection 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822) is amended— 
(1)in subsection (b)— (A)in paragraph (1)— 
(i)in subparagraph (A) by inserting civil works such as cuts and fills, stations, tunnels, after components of track,; and  (ii)in subparagraph (D) by inserting , permitting, after reimburse planning; and 
(B)by striking paragraph (3);  (2)in subsection (f)— 
(A)in paragraph (3) by adding at the end the following:   (D)A projection of freight or passenger demand for the project based on regionally developed economic forecasts, including projections of any modal diversion resulting from the project.; and 
(B)in paragraph (4)— (i)by striking Credit risk premiums and inserting (A) Timing of payment.—Credit risk premiums; and 
(ii)by adding at the end the following:   (B)Payment of credit risk premiums (i)In generalIn granting assistance under this section, the Secretary may pay credit risk premiums required under paragraph (3) for entities described in paragraphs (1) through (3) of subsection (a), in whole or in part, with respect to a loan or loan guarantee. 
(ii)Set-asideOf the amounts made available for payments for a fiscal year under clause (i), the Secretary shall reserve $25,000,000 for payments for passenger rail projects, to remain available until expended. (C)Refund of premiumThe Secretary shall repay the credit risk premium of each loan in cohort 3, as defined by the memorandum to the Office of Management and Budget of the Department of Transportation dated November 5, 2018, with interest accrued thereon, not later than 60 days after the date on which all obligations attached to each such loan have been satisfied. For each such loan for which obligations have been satisfied as of the date of enactment of the TRAIN Act, the Secretary shall repay the credit risk premium of each such loan, with interest accrued thereon, not later than 60 days after the date of the enactment of such Act.; and 
(3)by adding at the end the following:  (n)Non-Federal shareThe proceeds of a loan provided under this section may be used as the non-Federal share of project costs under this title or chapter 53 of title 49 if such loan is repayable from non-Federal funds. . 
9105.Buy AmericaSection 22905(a) of title 49, United States Code, is amended— (1)in paragraph (2)— 
(A)in subparagraph (B) by adding or at the end;  (B)by striking subparagraph (C); and 
(C)by redesignating subparagraph (D) as subparagraph (C); (2)by striking paragraph (4) and inserting the following: 
 
(4) 
(A)If the Secretary receives a request for a waiver under paragraph (2), the Secretary shall provide notice of and an opportunity for public comment on the request at least 30 days before making a finding based on the request. (B)A notice provided under subparagraph (A) shall— 
(i)include the information available to the Secretary concerning the request, including whether the request is being made under subparagraph (A), (B), or (C) of paragraph (2); and (ii)be provided by electronic means, including on the official public website of the Department of Transportation. ; 
(3)in paragraph (5)— (A)by striking 2012 and inserting 2020, and each year thereafter; and 
(B)by inserting during the preceding fiscal year before the period; and  (4)by adding at the end the following: 
 
(12)The requirements of this subsection apply to all contracts for a project carried out within the scope of the applicable finding, determination, or decisions under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source for activities carried out pursuant to such contracts, if at least 1 contract for the project is funded with amounts made available to carry out a provision specified in paragraph (1).. 9106.Rail network climate change vulnerability assessment (a)In generalThe Secretary of Transportation shall sponsor a study by the National Academies to conduct an assessment of the potential impacts of climate change on the national rail network. 
(b)AssessmentAt a minimum, the assessment conducted pursuant to subsection (a) shall— (1)cover the entire freight and intercity passenger rail network of the United States; 
(2)evaluate risk to the network over 5-, 30-, and 50-year outlooks;  (3)examine and describe potential effects of climate change and extreme weather events on passenger and freight rail infrastructure, trackage, and facilities, including facilities owned by rail shippers; 
(4)identify and categorize the assets described in paragraph (3) by vulnerability level and geographic area; and  (5)recommend strategies or measures to mitigate any adverse impacts of climate change, including emergency preparedness measures and resiliency best practices for infrastructure planning. 
(c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the findings of the assessment conducted pursuant to subsection (a). (d)Further coordinationThe Secretary shall make the report publicly available on the website of the Department of Transportation and communicate the results of the assessment with stakeholders. 
(e)Regulatory authorityIf the Secretary finds in the report required under subsection (c) that regulatory measures are warranted and such measures are otherwise under the existing authority of the Secretary, the Secretary may issue such regulations as are necessary to implement such measures. (f)FundingFrom the amounts made available for fiscal year 2021 under section 20117(a) of title 49, United States Code, the Secretary shall expend not less than $1,000,000 to carry out the study required under subparagraph (a). 
IIAmtrak Reforms 
9201.Amtrak findings, mission, and goalsSection 24101 of title 49, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (1)— (i)by striking , to the extent its budget allows,; and 
(ii)by striking between crowded urban areas and in other areas of and inserting throughout; (B)in paragraph (2) by striking the period and inserting , thereby providing additional capacity for the traveling public and widespread air quality benefits.; 
(C)in paragraph (4)— (i)by striking greater and inserting high; and 
(ii)by striking to Amtrak to achieve a performance level sufficient to justify expending public money and inserting in order to meet the passenger rail needs of the United States; (D)in paragraph (5)— 
(i)by inserting intercity and after efficient; and (ii)by striking the energy conservation and self-sufficiency and inserting addressing climate change, energy conservation, and self-sufficiency; and 
(E)by adding at the end the following:   (9)Long-distance passenger rail is an important part of the national transportation system. 
(10)Investments in intercity and commuter rail passenger transportation support jobs that provide a pathway to the middle class.; (2)in subsection (b) by striking The and all that follows through consistent and inserting The mission of Amtrak is to provide a safe, efficient, and high-quality national passenger rail system, consistent;  
(3)in subsection (c)— (A)by striking paragraph (1) and inserting the following: 
 
(1)use its best business judgment in acting to maximize the benefits of public funding;; (B)in paragraph (2)— 
(i)by striking minimize Government subsidies by encouraging and inserting work with; and (ii)by striking the semicolon and inserting and improvements to service;;  
(C)by striking paragraph (3) and inserting the following:  (3)manage the passenger rail network in the interest of public transportation needs, including current and future Amtrak passengers;; 
(D)in paragraph (7) by striking encourage and inserting work with; (E)in paragraph (11) by striking and the last place it appears; and 
(F)by striking paragraph (12) and inserting the following:  (12)utilize and manage resources with a long-term perspective, including sound investments that take into account the overall lifecycle costs of an asset; 
(13)ensure that service is accessible and accommodating to passengers with disabilities; and (14)maximize the benefits Amtrak generates for the United States by creating quality jobs and supporting the domestic workforce.; and 
(4)by striking subsection (d). 9202.Amtrak statusSection 24301(a) of title 49, United States Code, is amended— 
(1)in paragraph (1) by striking 20102(2) and inserting 20102; and  (2)in paragraph (2) by inserting serving the public interest in reliable passenger rail service after for-profit corporation. 
9203.Board of DirectorsSection 24302 of title 49, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (1)— (i)by striking subparagraph (C) and inserting the following:  
 
(C)8 individuals appointed by the President of the United States, by and with the advice and consent of the Senate, with a record of support for national passenger rail service, general business and financial experience, and transportation qualifications or expertise. Of the individuals appointed— (i)1 shall be a Mayor or Governor of a location served by a regularly scheduled Amtrak service on the Northeast Corridor; 
(ii)1 shall be a Mayor or Governor of a location served by a regularly scheduled Amtrak service that is not on the Northeast Corridor; (iii)1 shall be a labor representative of Amtrak employees; and 
(iv)2 shall be individuals with a history of regular Amtrak ridership and an understanding of the concerns of rail passengers.; (B)in paragraph (2) by inserting users of Amtrak, including the elderly and individuals with disabilities, and after and balanced representation of; 
(C)in paragraph (3) by adding at the end the following: A member of the Board appointed under clause (i) or (ii) of paragraph (1)(C) shall serve for a term of 5 years or until such member leaves the elected office such member occupied at the time such member was appointed, whichever is first.; and (D)by striking paragraph (5) and inserting the following:  
 
(5)The Secretary and any Governor of a State may be represented at a Board meeting by a designee. ; (2)in subsection (b)— 
(A)by striking Pay and expenses and inserting Duties, pay, and expenses; and (B)by inserting Each director must consider the well-being of current and future Amtrak passengers, and the public interest in sustainable national passenger rail service. before Each director not employed by the United States Government or Amtrak; and 
(3)by adding at the end the following:  (g)Governor definedIn this section, the term Governor means the Governor of a State or the Mayor of the District of Columbia and includes the designee of the Governor.. 
9204.Amtrak preference enforcement 
(a)In generalSection 24308(c) of title 49, United States Code, is amended by adding at the end the following: Notwithstanding section 24103(a) and section 24308(f), Amtrak shall have the right to bring an action for equitable or other relief in the United States District Court for the District of Columbia to enforce the preference rights granted under this subsection..  (b)Conforming amendmentSection 24103 of title 49, United States Code, is amended by inserting and section 24308(c) before , only the Attorney General.  
9205.Use of facilities and providing services to AmtrakSection 24308(e) of title 49, United States Code, is amended— (1)by striking paragraph (1) and inserting the following: 
 
(1) 
(A)When a rail carrier does not agree to allow Amtrak to operate additional trains over any rail line of the carrier on which Amtrak is operating or seeks to operate, Amtrak may submit an application to the Board for an order requiring the carrier to allow for the operation of the requested trains. Within 90 days of receipt of such application, the Board shall determine whether the additional trains would unreasonably impair freight transportation and— (i)for a determination that such trains do not unreasonably impair freight transportation, order the rail carrier to allow for the operation of such trains on a schedule established by the Board; or 
(ii)for a determination that such trains do unreasonably impair freight transportation, initiate a proceeding to determine any additional infrastructure investments required by, or on behalf of, Amtrak. (B)If Amtrak seeks to resume operation of a train that Amtrak operated during the 5-year period preceding an application described in subparagraph (A), the Board shall apply a presumption that the resumed operation of such train will not unreasonably impair freight transportation unless the Board finds that there are substantially changed circumstances. ; 
(2)in paragraph (2)— (A)by striking The Board shall consider and inserting The Board shall; 
(B)by striking subparagraph (A) and inserting the following:  (A)in making the determination under paragraph (1), take into account any infrastructure investments proposed in Amtrak’s application, with the rail carrier having the burden of demonstrating that the additional trains will unreasonably impair the freight transportation; and; and  
(C)in subparagraph (B) by inserting consider investments described in subparagraph (A) and after times,; and (3)by adding at the end the following: 
 
(4)In a proceeding initiated by the Board under paragraph (1)(B), the Board shall solicit the views of the parties and require the parties to provide any necessary data or information. Not later than 180 days after the date on which the Board makes a determination under paragraph (1)(B), the Board shall issue an order requiring the rail carrier to allow for the operation of the requested trains conditioned upon additional infrastructure or other investments needed to mitigate the unreasonable interference. In determining the necessary level of additional infrastructure or other investments, the Board shall use any criteria, assumptions, and processes it considers appropriate. (5)The provisions of this subsection shall be in addition to any other statutory or contractual remedies Amtrak may have to obtain the right to operate the additional trains. . 
9206.Prohibition on mandatory arbitration 
(a)In generalSection 28103 of title 49, United States Code, is amended— (1)by redesignating subsection (e) as subsection (f); and 
(2)by inserting after subsection (d) the following:  (e)Prohibition on choice-of-forum clause (1)In generalAmtrak may not impose a choice-of-forum clause that attempts to preclude a passenger, or a person who purchases a ticket for rail transportation on behalf of a passenger, from bringing a claim against Amtrak in any court of competent jurisdiction, including a court within the jurisdiction of the residence of such passenger in the United States (provided that Amtrak does business within that jurisdiction). 
(2)Court of competent jurisdictionUnder this subsection, a court of competent jurisdiction may not include an arbitration forum.. (b)Effective dateThis section, and the amendments made by this section, shall apply to any claim that arises on or after the date of enactment of this Act. 
9207.Amtrak ADA assessment 
(a)AssessmentAmtrak shall conduct an assessment and review of all Amtrak policies, procedures, protocols, and guidelines for compliance with the requirements of the Americans With Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). (b)ReportNot later than 180 days after the date of enactment of this Act, Amtrak shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the assessment conducted under subsection (a). 
(c)ContentsThe report required under subsection (b) shall include— (1)a summary of the policies, procedures, protocols, and guidelines reviewed; 
(2)any necessary changes to such policies, procedures, protocols, and guidelines to ensure compliance with the Americans With Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), including full compliance under such Act for Amtrak stations and facilities and consideration of the needs of individuals with disabilities when procuring rolling stock; and (3)an implementation plan and timeline for making any such necessary changes. 
(d)EngagementAmtrak is encouraged to engage with a range of advocates for individuals with disabilities during the assessment conducted under subsection (a), and develop an ongoing and standardized process for engagement with advocates for individuals with disabilities. (e)Periodic evaluationAt least once every 2 years, Amtrak shall review and update, as necessary, Amtrak policies, procedures, protocols, and guidelines to ensure compliance with the Americans With Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). 
9208.Prohibition on smoking on Amtrak trains 
(a)In generalChapter 243 of title 49, United States Code, is amended by adding at the end the following:  24323.Prohibition on smoking on Amtrak trains (a)ProhibitionBeginning on the date of enactment of the TRAIN Act, Amtrak shall prohibit smoking on board Amtrak trains. 
(b)Electronic Cigarettes 
(1)InclusionThe use of an electronic cigarette shall be treated as smoking for purposes of this section. (2)Electronic cigarette definedIn this section, the term electronic cigarette means a device that delivers nicotine or other substances to a user of the device in the form of a vapor that is inhaled to simulate the experience of smoking.. 
(b)Conforming amendmentThe analysis for chapter 243 of title 49, United States Code, is amended by adding at the end the following:   24323. Prohibition on smoking on Amtrak trains.. 9209.State-supported routes operated by AmtrakSection 24712 of title 49, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (3)(C) by striking the vote and inserting the votes; 
(B)in paragraph (4) by striking the first sentence and inserting The Committee shall define and periodically update the rules and procedures governing the Committee’s proceedings.; and (C)in paragraph (6)— 
(i)by striking subparagraph (B) and inserting the following:   (B)ProceduresThe rules and procedures implemented under paragraph (4) shall include— 
(i)procedures for changing the cost allocation methodology, notwithstanding section 209(b) of the Passenger Rail Investment and Improvement Act (49 U.S.C. 24101 note); and (ii)procedures or broad guidelines for conducting financial planning, including operating and capital forecasting, reporting, and data sharing and governance.;  
(ii)in subparagraph (C)— (I)in clause (i) by striking and at the end; 
(II)in clause (ii) by striking the period at the end and inserting ; and; and (III)by adding at the end the following: 
 
(iii)promote increased efficiency in Amtrak’s operating and capital activities. ; and  (iii)by adding at the end the following:  
 
(D)Annual ReviewNot later than June 30 of each year, the Committee shall prepare an evaluation of the cost allocation methodology and procedures under subparagraph (B) and transmit such evaluation to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.; (2)in subsection (b)— 
(A)by inserting and to the Committee before , as well as the planning; and (B)by inserting before the period at the end the following: and the Committee. Not later than 180 days after the date of enactment of the TRAIN Act, the Committee shall develop a report that contains the general ledger data and operating statistics from Amtrak’s accounting systems used to calculate payments to States. Amtrak shall provide to the States and the Committee the report for the prior month not later than 30 days after the last day of each month;  
(3)in subsection (e) by inserting , including incentives to increase revenue, reduce costs, finalize contracts by the beginning of the fiscal year, and require States to promptly make payments for services delivered before the period; (4)in subsection (f)— 
(A)in paragraph (1)— (i)by inserting and annually review and update, as necessary,  after shall develop; and  
(ii)by inserting before The Committee may consult the following: The statement shall include a list of capital projects, including infrastructure, fleet, station, and facility initiatives, needed to support the growth of State-supported routes.; (B)in paragraph (2) by striking Not later than 2 years and all that follows through transmit the statement and inserting The Committee shall transmit, not later than March 31 of each year, the most recent annual update to the statement; and  
(C)by adding at the end the following:   (3)Sense of CongressIt is the sense of Congress that the Committee shall be the forum where Amtrak and States collaborate on the planning, improvement, and development of corridor routes across the National Network. The Committee shall identify obstacles to passenger rail growth and identify solutions to overcome such obstacles. ;  
(5)by redesignating subsections (g) and (h) as subsections (j) and (k), respectively; and (6)by inserting after subsection (f) the following:  
 
(g)New State-supported routes 
(1)ConsultationIn developing a new State-supported route, Amtrak shall consult with the following: (A)The State or States and local municipalities where such new service would operate. 
(B)Commuter authorities and regional transportation authorities (as such terms are defined in section 24102) in the areas that would be served by the planned route. (C)Host railroads. 
(D)Administrator of the Federal Railroad Administration. (E)Other stakeholders, as appropriate. 
(2)State commitmentsNotwithstanding any other provision of law, before beginning construction necessary for, or beginning operation of, a State-supported route that is initiated on or after the date of enactment of the TRAIN Act, Amtrak shall enter into a memorandum of understanding, or otherwise secure an agreement, with the State in which such route will operate for sharing ongoing fully allocated operating costs and capital costs in accordance with— (A)the cost allocation methodology described under subsection (a); or 
(B)the alternative cost allocation schedule described in paragraph (3). (3)Alternative cost allocationUnder the alternative cost allocation schedule described in this paragraph, with respect to costs not covered by revenues for the operation of the new State-supported route, Amtrak shall pay— 
(A)the share Amtrak otherwise would have paid under the cost allocation methodology under subsection (a); and (B)a percentage of the share that the State otherwise would have paid under the cost allocation methodology under subsection (a) according to the following: 
(i)Amtrak shall pay up to 100 percent of the capital costs necessary to initiate a new State-supported route, including planning and development, design, and environmental analysis, prior to beginning operations on the new route. (ii)For the first 2 years of operation, Amtrak shall pay for 100 percent of operating costs and capital costs. 
(iii)For the third year of operation, Amtrak shall pay 90 percent of operating costs and capital costs and the State shall pay the remainder. (iv)For the fourth year of operation, Amtrak shall pay 80 percent of operating costs and capital costs and the State shall pay the remainder 
(v)For the fifth year of operation, Amtrak shall pay 50 percent of operating costs and capital costs and the State shall pay the remainder. (vi)For the sixth year of operation and thereafter, operating costs and capital costs shall be allocated in accordance with the cost allocation methodology described under subsection (a), as applicable. 
(4)Application of termsIn this subsection, the terms capital cost and operating cost shall apply in the same manner as such terms apply under the cost allocation methodology developed under subsection (a). (h)Cost allocation methodology and implementation report (1)In generalNot later than 18 months after the date of enactment of the TRAIN Act, the Committee shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report assessing potential improvements to the cost allocation methodology required and approved under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note). 
(2)Report contentsThe report required under paragraph (1) shall— (A)identify improvements to the cost allocation methodology that would promote— 
(i)transparency of route and train costs and revenues; (ii)facilitation of service and network growth; 
(iii)improved services for the traveling public; (iv)maintenance or achievement of labor collective bargaining agreements; 
(v)increased revenues; and (vi)reduced costs; 
(B)describe the various contracting approaches used in State-supported services between States and Amtrak, including the method, amount, and timeliness of payments for each State-supported service; (C)evaluate the potential benefits and feasibility, including identifying any necessary statutory changes, of implementing a service pricing model for State-supported routes in lieu of a cost allocation methodology and how such a service pricing model would advance the priorities described in subparagraph (A); and 
(D)summarize share of costs from the cost allocation methodology that are— (i)assigned; 
(ii)allocated regionally or locally; and (iii)allocated nationally. 
(3)Update to the methodologyNot later than 2 years after the implementation of the TRAIN Act, the Committee shall update the methodology, if necessary, based on the findings of the report required under paragraph (1). (i)Identification of State-Supported route changesAmtrak shall provide an update in the annual grant request under section 24319 of planned or proposed changes to State-supported routes, including the introduction of new State-supported routes. In identifying routes to be included in such request, Amtrak shall— 
(1)identify the timeframe in which such changes could take effect and whether Amtrak has entered into a commitment with a State under subsection (g)(2); and (2)consult with the Committee and any additional States in which proposed routes may operate, not less than 120 days before the annual grant request is transmitted to the Secretary.. 
9210.Amtrak Police Department 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall initiate a study of the workforce planning process of the Amtrak Police Department and the deployment of personnel and resources of the Department. (b)ConsultationIn carrying out the study under this section, the Comptroller General shall consult with the Amtrak Police Department Labor Committee, law enforcement and public safety experts, and entities providing passenger rail service comparable to Amtrak, and any other relevant entities, as determined by the Comptroller General. 
(c)Contents of studyThe study under this section shall— (1)review and determine whether the workforce planning process used to allocate Amtrak Police Department personnel, including contractors, adequately meets the safety and security needs of the Amtrak network, including considering whether the planning process— 
(A)identifies critical positions, skills, and competencies necessary for ensuring the safety and security of the Amtrak network; (B)analyzes employment levels of sworn and civilian personnel, including patrol officers, necessary for ensuring the safety and security of the Amtrak network; 
(C)analyzes workforce gaps and develops strategies to address any such gaps; (D)considers the risks identified by Amtrak’s triannual risk assessments; 
(E)considers variables, including ridership levels, miles of right-of-way, crime data, and workload, that comparable passenger rail systems consider in the development of the workforce plans of such systems; (F)includes collaboration or coordination with local, State, tribal, and Federal agencies, and public transportation agencies to support the safety and security of the Amtrak network; and 
(G)sets goals and performance metrics for the Department and monitors and evaluates the Department’s progress toward such goals and metrics; and (2)assess and evaluate whether the deployment of Amtrak Police Department personnel and contractors as of March 1, 2020, adequately mitigates risks and ensures the safety and security of Amtrak passengers, employees, trains, stations, facilities, and other infrastructure, including— 
(A)whether there is an adequate number of civilian and sworn personnel deployed across the Department’s 6 geographic divisions, including patrol officers, detectives, canine units, special operations unit, strategic operations, intelligence, corporate security, Office of Professional Responsibilities, and Office of Chief of Police; (B)whether patrol officers have an adequate presence on trains and route segments, and in stations, facilities, and other infrastructure;  
(C)whether Amtrak Police Department personnel have the tools and resources, including vehicles, communication devices, and weapons, necessary for performing their responsibilities; and (D)the locations and positions occupied by Amtrak Police Department contractors and the adequacy of their training. 
(d)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of study. Such report shall include recommendations for improving the workforce planning process and the deployment of Amtrak Police Department personnel and resources. 9211.Amtrak food and beverage (a)Amtrak food and beverageSection 24321 of title 49, United States Code, is amended to read as follows: 
 
24321.Amtrak food and beverage 
(a)Ensuring access to food and beverage services 
(1)Access to servicesOn all long-distance routes, Amtrak shall ensure that all passengers who travel overnight on such route shall have access to the food and beverage service that is provided to sleeping car passengers on such route.  (2)Statutory constructionNothing in this subsection shall be construed to limit the authority of Amtrak to charge passengers for any food and beverage services. 
(b)Food and beverage workforce 
(1)Workforce requirementAmtrak shall ensure that any individual onboard a train who prepares food and beverages is an Amtrak employee. (2)Savings clauseNo Amtrak employee holding a position as of the date of enactment of the TRAIN Act may be involuntarily separated because of any action taken by Amtrak to implement this section, including any employees who are furloughed as a result of the COVID–19 pandemic. 
(c)Savings clauseAmtrak shall ensure that no Amtrak employee holding a position as of the date of enactment of the Passenger Rail Reform and Investment Act of 2015 is involuntarily separated because of the development and implementation of the plan required by the amendments made by section 11207 of such Act. . (b)Technical and conforming amendments (1)AnalysisThe item related to section 24321 in the analysis for chapter 243 of title 49, United States Code, is amended to read as follows: 
 
 
24321. Amtrak food and beverage.. 
(2)Amtrak authoritySection 24305(c)(4) of title 49, United States Code, is amended by striking only if revenues from the services each year at least equal the cost of providing the services. (3)Contracting outSection 121(c) of the Amtrak Reform and Accountability Act of 1997 (49 U.S.C. 24312 note; 111 Stat. 2574) is amended by striking , other than work related to food and beverage service,. 
(c)Amtrak food and beverage working group 
(1)EstablishmentNot later than 90 days after the date of enactment of this Act, Amtrak shall establish a working group (in this subsection referred to as the Working Group) to provide recommendations on Amtrak onboard food and beverage services.  (2)MembershipThe Working Group shall consist of individuals representing— 
(A)Amtrak; (B)the labor organizations representing Amtrak employees who prepare or provide onboard food and beverage services; and 
(C)nonprofit organizations representing Amtrak passengers. (3)Recommendations (A)In generalThe Working Group shall develop recommendations to increase ridership and improve customer satisfaction by— 
(i)promoting collaboration and engagement between Amtrak, Amtrak passengers, and Amtrak employees preparing or providing onboard food and beverage services, prior to Amtrak implementing changes to onboard food and beverage services; (ii)improving onboard food and beverage services; and 
(iii)improving solicitation, reception, and consideration of passenger feedback regarding onboard food and beverage services. (B)ConsiderationsIn developing the recommendations under subparagraph (A), the Working Group shall consider— 
(i)the healthfulness of onboard food and beverages offered, including the ability of passengers to address dietary restrictions; (ii)the preparation and delivery of onboard food and beverages; 
(iii)the differing needs of passengers traveling on long-distance routes, State-supported routes, and the Northeast Corridor; (iv)Amtrak passenger survey data about the food and beverages offered on Amtrak trains; and 
(v)any other issue the Working Group determines appropriate. (4)Reports (A)Initial reportNot later than 1 year after the date on which the Working Group is established, the Working Group shall submit to the Board of Directors of Amtrak, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report containing the recommendations developed under paragraph (3). 
(B)Subsequent reportNot later than 30 days after the date on which the Working Group submits the report required under subparagraph (A), Amtrak shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on whether Amtrak agrees with the recommendations of the Working Group and describing any plans to implement such recommendations. (5)Prohibition on food and beverage service changesDuring the period beginning on the date of enactment of this Act and ending 30 days after the date on which Amtrak submits the report required under paragraph (4)(B), Amtrak may not make changes to onboard food and beverage services, except that Amtrak shall reverse any changes to onboard food and beverage service made in response to the COVID–19 pandemic as Amtrak service is restored. 
(6)TerminationThe Working Group shall terminate on the date on which Amtrak submits the report required under paragraph (4)(B), except that Amtrak may extend such date by up to 1 year if Amtrak determines that the Working Group is beneficial to Amtrak in making decisions related to onboard food and beverage services. If Amtrak extends such date, Amtrak shall include notification of the extension in the report required under paragraph (4)(B).  (7)Nonapplicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App) does not apply to the Working Group established under this section. 
(8)Long-distance route; Northeast Corridor; and State-supported route definedIn this subsection, the terms long-distance route, Northeast Corridor, and State-supported route have the meaning given those terms in section 24102 of title 49, United States Code. 9212.Clarification on Amtrak contracting outSection 121 of the Amtrak Reform and Accountability Act of 1997 (49 U.S.C. 24312 note; 111 Stat. 2574) is amended by striking subsection (d) and inserting the following: 
 
(d)Furloughed workAmtrak may not contract out work within the scope of work performed by an employee in a bargaining unit covered by a collective bargaining agreement entered into between Amtrak and an organization representing Amtrak employees during the period of time such employee has been laid off and has not been recalled to perform such work. (e)Agreement prohibitions on contracting outThis section does not authorize Amtrak to contract out work if the contracting out is prohibited by a collective bargaining agreement entered into between Amtrak and an organization representing Amtrak employees. . 
9213.Amtrak staffingSection 24312 of title 49, United States Code, is amended by adding at the end the following:   (c)Call center staffing (1)OutsourcingAmtrak may not renew or enter into a contract to outsource call center customer service work on behalf of Amtrak, including through a business process outsourcing group. 
(2)TrainingAmtrak shall make available training programs to any Amtrak call center employee carrying out customer service activities using telephone or internet platforms.  (d)Station agent staffing (1)In generalBeginning on the date that is 1 year after the date of enactment of the TRAIN Act, Amtrak shall ensure that at least 1 Amtrak ticket agent is employed at each station building— 
(A)that Amtrak owns, or operates service through, as part of a passenger service route; and (B)for which the number of passengers boarding or deboarding an Amtrak vehicle in fiscal year 2019 was an average of at least 40 passengers per day over all days in which the station was serviced by Amtrak, regardless of the number of Amtrak vehicles servicing the station per day. 
(2)ExceptionThis subsection does not apply to any station building in which a commuter rail ticket agent has the authority to sell Amtrak tickets.. 9214.Special transportationSection 24307(a) of title 49, United States Code, is amended— 
(1)in the matter preceding paragraph (1) by striking for the following: and inserting of at least a 20 percent discount on full-price rail fares for, at a minimum—; (2)in paragraph (1) by striking the period at the end and inserting a semicolon; and 
(3)by striking paragraph (2) and inserting the following:   (2)individuals of 12 years of age or younger;  
(3)individuals with a disability, as such term is defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102);  (4)members of the Armed Forces on active duty (as those terms are defined in section 101 of title 10) and their spouses and dependents with valid identification; 
(5)veterans (as that term is defined in section 101 of title 38) with valid identification; and (6)individuals attending federally-accredited postsecondary education institutions with valid student identification cards.. 
9215.Disaster and emergency relief program 
(a)In generalChapter 243 of title 49, United States Code, is amended by adding at the end the following:  24323.Disaster and emergency relief program (a)In generalThe Secretary of Transportation may make grants to Amtrak for— 
(1)capital projects to repair, reconstruct, or replace equipment, infrastructure, stations, and other facilities that the Secretary determines are in danger of suffering serious damage, or have suffered serious damage, as a result of an emergency event; (2)offset revenue lost as a result of such an event; and 
(3)support continued operations following emergency events. (b)Coordination of emergency fundsFunds made available to carry out this section shall be in addition to any other funds available and shall not affect the ability of Amtrak to use any other funds otherwise authorized by law. 
(c)Grant conditionsGrants made under this subsection (a) shall be subject to such terms and conditions as the Secretary determines necessary. (d)Definition of emergency eventIn this section, the term emergency event has the meaning given such term in section 20103.. 
(b)Clerical amendmentThe analysis for chapter 243 of title 49, United States Code, is amended by adding at the end the following:    24323. Disaster and emergency relief program.. 9216.Recreational trail accessSection 24315 of title 49, United States Code, is amended by adding at the end the following:  
 
(i)Recreational trail accessAt least 30 days before implementing a new policy, structure, or operation that affects recreational trail access, Amtrak shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on such policy, structure, or operation and recreational trail access affected. Such report shall include Amtrak’s plans to mitigate the impact to such recreational trail access.. IIIIntercity Passenger Rail Policy 9301.Northeast Corridor CommissionSection 24905 of title 49, United States Code, is amended— 
(1)in subsection (a)(1)— (A)in subparagraph (A) by striking members and inserting 4 members; 
(B)in subparagraph (B) by striking members and inserting 5 members; and (C)in subparagraph (D) by striking and commuter railroad carriers using the Northeast Corridor selected by the Secretary and inserting railroad carriers and commuter authorities using the Northeast Corridor, as determined by the Commission; 
(2)by striking paragraph (2) of subsection (a) and inserting the following:   (2)At least 2 of the members described in paragraph (1)(B) shall be career appointees, as such term is defined in section 3132(a) of title 5.; 
(3)in subsection (b)(3)(B)— (A)in clause (i) by inserting , including ridership trends, before along the Northeast Corridor; 
(B)in clause (ii) by striking capital investment plan described in section 24904. and inserting first year of the capital investment plan described in section 24904; and; and (C)by adding at the end the following:  
 
(iii)progress in assessing and eliminating the state-of-good-repair backlog.; (4)in subsection (c)— 
(A)by striking (1) Development and all that follows through standardized policy and inserting the following:   (1)PolicyThe Commission shall— 
(A)maintain and update, as appropriate, the Northeast Corridor Commuter and Intercity Rail Cost Allocation Policy approved on September 17, 2015,; (B)in paragraph (1)— 
(i)in subparagraph (B) by striking a proposed timetable for implementing and inserting timetables for implementing and maintaining; (ii)in subparagraph (C) by striking the policy and the timetable and inserting updates to the policy and the timetables; and 
(iii)by striking subparagraph (D) and inserting the following:   (D)support the efforts of the members of the Commission to implement the policy in accordance with such timetables; and; 
(C)in paragraph (2)— (i)by striking the first sentence and inserting In accordance with the timetable developed in paragraph (1), Amtrak and commuter authorities on the Northeast Corridor shall implement the policy developed under paragraph (1) in agreements for usage of facilities or services.; 
(ii)by striking fail to implement such new agreements and inserting fail to implement the policy; and (iii)by striking paragraph (1)(A), as applicable and inserting paragraph (1); and 
(D)in paragraph (4) by striking public authorities providing commuter rail passenger transportation and inserting commuter authorities;  (5)by striking subsection (d); 
(6)by redesignating subsection (e) as subsection (d); and  (7)in paragraph (1)(D) of subsection (d) (as redesignated by paragraph (6)) by striking commuter rail agencies and inserting commuter authorities.  
9302.Northeast Corridor planning 
(a)In generalSection 24904 of title 49, United States Code, is amended— (1)by redesignating subsection (e) as subsection (f); 
(2)by striking subsection (c); (3)by redesignating subsections (a) and (b) as subsections (b) and (c), respectively; 
(4)by inserting before subsection (b), as so redesignated, the following:   (a)Strategic development plan (1)RequirementNot later than December 31, 2021, the Northeast Corridor Commission established under section 24905 (referred to in this section as the Commission) shall submit to Congress a strategic development plan that identifies key state-of-good-repair, capacity expansion, and capital improvement projects planned for the Northeast Corridor, to upgrade aging infrastructure and improve the reliability, capacity, connectivity, performance, and resiliency of passenger rail service on the Northeast Corridor. 
(2)ContentsThe strategic development plan required under paragraph (1) shall— (A)provide a coordinated and consensus-based plan covering a period of 15 years; 
(B)identify service objectives and capital investments needs; (C)provide a delivery-constrained strategy that identifies capital investment phasing, an evaluation of workforce needs, and strategies for managing resources and mitigating construction impacts on operations; 
(D)include a financial strategy that identifies funding needs and potential sources and includes an economic impact analysis; and (E)be updated at least every 5 years.; 
(5)in subsection (b) (as redesignated by paragraph (3))— (A)by striking Not later than and all that follows through shall and inserting Not later than November 1 of each year, the Commission shall; 
(B)in paragraph (1)(A) by striking a capital investment plan and inserting an annual capital investment plan;  (C)in paragraph (2)— 
(i)in subparagraph (A) by striking and network optimization; (ii)in subparagraph (B) by striking and service; 
(iii)in subparagraph (C) by striking first fiscal year after the date on which and inserting fiscal year during which; (iv)in subparagraph (D) by striking identify, prioritize, and all that follows through and consider and inserting document the projects and programs being undertaken to achieve the service outcomes identified in the Northeast Corridor strategic development plan, once available, and the asset condition needs identified in the Northeast Corridor asset management plans and consider; and 
(v)in subparagraph (E)(i) by striking normalized capital replacement and; and (D)in paragraph (3)(B) by striking expected allocated shares of costs and inserting status of cost sharing agreements; 
(6)in subsection (c) (as redesignated by paragraph (3)) by striking may be spent only on and all that follows through the end and inserting may be spent only on capital projects and programs contained in the Commission’s capital investment plan from the previous year.; and (7)by striking subsections (d) and (e) and inserting the following:  
 
(d)Review and coordinationThe Commission shall gather information from Amtrak, the States in which the Northeast Corridor is located, and commuter rail authorities to support development of the capital investment plan. The Commission may specify a format and other criteria for the information submitted. Submissions to the plan from Amtrak, States in which the Northeast Corridor are located, and commuter rail authorities shall be provided to the Commission in a manner that allows for a reasonable period of review by, and coordination with, affected agencies. (e)Northeast corridor asset management (1)ContentsWith regard to existing infrastructure, Amtrak and other infrastructure owners that provide or support intercity rail passenger transportation on the Northeast Corridor shall develop an asset management system, and use and update such system as necessary, to develop submissions to the Northeast Corridor capital investment plan described in subsection (b). Such system shall— 
(A)be consistent with the Federal Transit Administration process, as authorized under section 5326, when implemented; and (B)include, at a minimum— 
(i)an inventory of all capital assets owned by the developer of the plan; (ii)an assessment of asset condition; 
(iii)a description of the resources and processes necessary to bring or maintain those assets in a state of good repair; and (iv)a description of changes in asset condition since the previous version of the plan.. 
(b)Conforming amendments 
(1)AccountsSection 24317(d)(1) of title 49, United States Code, is amended— (A)in subparagraph (B) by striking 24904(a)(2)(E) and inserting 24904(b)(2)(E); and 
(B)in subparagraph (F) by striking 24904(b) and inserting 24904(c). (2)Federal-State partnership for state of good repairSection 24911(e)(2) of title 49, United States Code, is amended by striking 24904(a) and inserting 24904(b).  
9303.Protective arrangementsSection 22905 of title 49, United States Code, is amended— (1)in subsection (c)(2)(B) by striking that are equivalent to the protective arrangements established under section 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 836) and inserting established by the Secretary under subsection (e)(1);  
(2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and (3)by inserting after subsection (d) the following:  
 
(e)Equivalent employee protections 
(1)EstablishmentNot later than 90 days after the date of enactment of this subsection, the Administrator of the Federal Railroad Administration shall establish protective arrangements equivalent to those established under section 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 836), and require such protective arrangements to apply to employees described under subsection (c)(2)(B) and as required under subsection (l) of section 22907. (2)PublicationThe Administrator shall make available on a publicly available website the protective arrangements established under paragraph (1).. 
9304.High-speed rail funds 
(a)In generalNotwithstanding any other provision of law and not later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall reinstate any cooperative agreement terminated after January 1, 2019 that was originally entered into under the heading Capital Assistance for High Speed Rail Corridors and Intercity Passenger Rail Service in the Department of Transportation Appropriations Act, 2010 (Public Law 111–117). (b)InclusionThe reinstatement under subsection (a) shall include the obligation to such agreement of all of the funds obligated to such agreement as of the date of termination of such agreement. 
IVCommuter Rail Policy 
9401.Surface Transportation Board mediation of trackage use requestsSection 28502 of title 49, United States Code, is amended to read as follows:  28502.Surface Transportation Board mediation of trackage use requestsA rail carrier shall provide good faith consideration to a reasonable request from a provider of commuter rail passenger transportation for access to trackage and provision of related services. If, after a reasonable period of negotiation, a public transportation authority cannot reach agreement with a rail carrier to use trackage of, and have related services provided by, the rail carrier for purposes of commuter rail passenger transportation, the public transportation authority or the rail carrier may apply to the Board for nonbinding mediation. The Board shall conduct the nonbinding mediation in accordance with the mediation process of section 1109.4 of title 49, Code of Federal Regulations, as in effect on the date of enactment of the TRAIN Act.. 
9402.Surface Transportation Board mediation of rights-of-way use requestsSection 28503 of title 49, United States Code, is amended to read as follows:  28503.Surface Transportation Board mediation of rights-of-way use requestsA rail carrier shall provide good faith consideration to a reasonable request from a provider of commuter rail passenger transportation for access to rail right-of-way for the construction and operation of a segregated fixed guideway facility. If, after a reasonable period of negotiation, a public transportation authority cannot reach agreement with a rail carrier to acquire an interest in a railroad right-of-way for the construction and operation of a segregated fixed guideway facility to provide commuter rail passenger transportation, the public transportation authority or the rail carrier may apply to the Board for nonbinding mediation. The Board shall conduct the nonbinding mediation in accordance with the mediation process of section 1109.4 of title 49, Code of Federal Regulations, as in effect on the date of enactment of the TRAIN Act. . 
VRail Safety 
APassenger and Freight Safety 
9501.National Academies study on safety impact of trains longer than 7,500 feet 
(a)StudyThe Secretary of Transportation shall seek to enter into an agreement with the National Academies to conduct a study and issue to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the safety impacts of freight trains longer than 7,500 feet.  (b)ContentsThe study conducted pursuant to subsection (a) shall include— 
(1)an examination of any potential risks of the operation of such trains and recommendations on mitigation of such risks;  (2)among other safety factors with respect to such trains, an evaluation of— 
(A)any increased risk of loss of communications between the end of train device and the locomotive cab, including communications over differing terrains and conditions;  (B)any increased risk of loss of communications between crewmembers, including communications over differing terrains and conditions; 
(C)any increased risk of derailments, including risks associated with in-train compressive forces and slack action or other safety risks in the operations of such trains in differing terrains and conditions; (D)safety risks associated with the deployment of multiple distributed power units in the consists of such trains; and  
(E)impacts of the length of trains on braking and locomotive performance and track wear and tear; and (3)an evaluation of whether additional engineer and conductor training is required for safely operating such trains. 
(c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study. (d)FundingFrom the amounts made available for fiscal year 2021 to carry out section 20117(a) of title 49, United States Code, the Secretary shall expend not less than $1,000,000 and not more than $2,000,000 to carry out the study required under subsection (a). 
9502.GAO study on changes in freight railroad operating and scheduling practices 
(a)StudyThe Comptroller General of the United States shall study the impact on freight rail shippers, Amtrak, commuter railroads, railroad employees, and other affected parties of changes in freight railroad operating and scheduling practices as a result of the implementation of the precision scheduled railroading model. (b)ContentsAt minimum, the study shall examine— 
(1)the impacts of the operation of longer trains; (2)safety impacts of reduction in workforce, including occupational injury rates, impacts to inspection frequencies and repair quality, and changes in workforce demands; 
(3)the elimination or downsizing of yards, repair facilities, and other operational facilities; (4)increases in demurrage or accessorial charges or other costs to shippers; 
(5)capital expenditures for rail infrastructure; and (6)the effect of changes to dispatching practices and locations of dispatching centers on— 
(A)the on-time performance of passenger trains, and (B)the quality and reliability of service to freight shippers. 
(c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report summarizing the study and the results of such study, including recommendations for addressing any negative impacts of precision scheduled railroading on freight shippers or passenger railroads. 9503.FRA safety reporting (a)In generalSection 20901 of title 49, United States Code, is amended by inserting (including the train length, the number of crew members on board the train, and the duties of such crew members) after reported accident or incident. 
(b)RegulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary to carry out the amendment made by subsection (a).  9504.Waiver notice requirementsSection 20103(d) of title 49, United States Code, is amended to read as follows: 
 
(d)Nonemergency waivers 
(1)In generalThe Secretary may waive compliance with any part of a regulation prescribed or order issued under this chapter if the waiver is in the public interest and consistent with railroad safety. (2)Notice requiredThe Secretary shall— 
(A)provide timely public notice of any request for a waiver under this subsection; (B)make the application for such waiver and any related underlying data available to interested parties; 
(C)provide the public with notice and a reasonable opportunity to comment on a proposed waiver under this subsection before making a final decision; and (D)make public the reasons for granting a waiver under this subsection. 
(3)Information protectionNothing in this subsection shall be construed to require the release of information protected by law from public disclosure.. 9505.Notice of FRA comprehensive safety assessments (a)Initial noticeNot later than 10 business days after the Federal Railroad Administration initiates a comprehensive safety assessment of an entity providing regularly scheduled intercity or commuter rail passenger transportation, the Federal Railroad Administration shall notify in electronic format the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and each member of Congress representing a State in which the service that is the subject of the assessment being conducted is located, of the initiation of such assessment. 
(b)FindingsNot later than 90 days after completion of a comprehensive safety assessment described in subsection (a), the Federal Railroad Administration shall transmit in electronic format to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and to each member of Congress representing a State in which the service that is the subject of the assessment being conducted is located, the findings of such assessment, including identified defects and any recommendations. (c)Definition of comprehensive safety assessmentIn this section, the term comprehensive safety assessment means a focused review of the safety-related processes and procedures, compliance with safety regulations and requirements, and overall safety culture of an entity providing regularly scheduled intercity or commuter rail passenger transportation. 
9506.FRA accident and incident investigationsSection 20902 of title 49, United States Code, is amended— (1)in subsection (b) by striking subpena and inserting subpoena; and 
(2)by adding at the end the following:   (d)Gathering information and technical expertise (1)In generalThe Secretary shall create a standard process for investigators to use during accident and incident investigations conducted under this section for determining when it is appropriate to, and how to— 
(A)gather information about an accident or incident under investigation from railroad carriers, contractors or employees of railroad carriers or representatives of employees of railroad carriers, and others, as determined relevant by the Secretary; and (B)consult with railroad carriers, contractors or employees of railroad carriers or representatives of employees of railroad carriers, and others, as determined relevant by the Secretary, for technical expertise on the facts of the accident or incident under investigation. 
(2)ConfidentialityIn developing the process under paragraph (1), the Secretary shall factor in ways to maintain the confidentiality of any entity identified under paragraph (1) if— (A)such entity requests confidentiality;  
(B)such entity was not involved in the accident or incident; and (C)maintaining such entity’s confidentiality does not adversely affect an investigation of the Federal Railroad Administration. 
(3)Application of lawThis subsection shall not apply to any investigation carried out by the National Transportation Safety Board.. 9507.Rail safety improvements (a)Federal railroad administration requirementsNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall carry out the following: 
(1)Complete a study on how signage can be used to improve safety in the rail industry that includes— (A)a review of how signs used for other modes of transportation may be effectively used in the rail industry; 
(B)a review of how signs used in the railroad industry differ; and (C)an analysis of whether a uniform system for speed signs across the United States rail system would benefit the railroad industry and improve safety. 
(2)Reevaluate seat securement mechanisms and the susceptibility of such mechanisms to inadvertent rotation, and identify a means to prevent the failure of such mechanisms to maintain seat securement. (3)Conduct research to evaluate the causes of passenger injuries in passenger railcar derailments and overturns and evaluate potential methods for mitigating such injuries. 
(4)Based on the research conducted under paragraph (3), develop occupant protection standards for passenger railcars that will mitigate passenger injuries likely to occur during derailments and overturns. (5)Develop policies for the safe use of child seats to prevent uncontrolled or unexpected movements in intercity passenger trains from disrupting the secure position of such seats. 
(b)Requirements for AmtrakNot later than 18 months after the date of enactment of this Act, Amtrak shall— (1)ensure operating crewmembers demonstrate proficiency, under daylight and nighttime conditions, on the physical characteristics of a territory by using all resources available, including in-cab instruments, observation rides, throttle time, signage, signals, and landmarks;  
(2)ensure the proficiency required under paragraph (1) is demonstrated on written examinations; (3)revise classroom and road training programs to ensure that operating crews fully understand all locomotive operating characteristics, alarms, and the appropriate response to abnormal conditions; 
(4)require that all engineers undergo simulator training before operating new or unfamiliar equipment (at a minimum, experience and respond properly to all alarms), and when possible, undergo simulator training to experience normal and abnormal conditions on new territory before operating in revenue service on such new territory; (5)ensure that simulator training specified in paragraph (4) supplements the hours engineers spend training on new equipment before becoming certified on such equipment and performing runs on new territory before becoming qualified on such territory; 
(6)implement a formal, systematic approach to developing training and qualification programs to identify the most effective strategies for preparing crewmembers to safely operate new equipment on new territories; (7)work with host railroads and States that own infrastructure over which Amtrak operates to complete a comprehensive assessment of the territories to ensure that necessary wayside signs and plaques are identified, highly noticeable, and strategically located to provide operating crews the information needed to safely operate trains; 
(8)update the safety review process to ensure that all operating documents are up to date and accurate before initiating new or revised revenue operations; (9)incorporate all prerevenue service planning, construction, and route verification work into the scope of a corporate-wide system safety plan, including through rules and policies, risk assessment analyses, safety assurances, and safety promotions; and 
(10)conduct risk assessments on all new or upgraded services that occur on Amtrak-owned territory, host railroads, or in States that own infrastructure over which Amtrak operates. (c)ReportNot later than 18 months after the date of enactment of this Act, the Secretary and Amtrak shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on their progress on meeting the requirements under subsections (a) and (b), respectively, including a description of all completed elements of the requirements. 
9508.Annual review of speed limit action plansSection 11406 of the FAST Act (Public Law 114–94) is amended— (1)in subsection (c) by inserting or subsection (d)(2) after subsection (b);  
(2)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively;  (3)by inserting after subsection (c) the following: 
 
(d)Periodic reviews and updatesEach railroad carrier that files an action plan under subsection (b) shall— (1)not later than 1 year after the date of enactment of the TRAIN Act, and annually thereafter, review such plan to ensure the effectiveness of actions taken to enable warning and enforcement of the maximum authorized speed for passenger trains at each location identified under subsection (b)(1); and 
(2)not later than 90 days prior to implementing any operational or territorial operating change, including initiating a new service or route, submit to the Secretary a revised action plan that addresses such operational or territorial operating change.; and  (4)by adding at the end the following:  
 
(h)ProhibitionNo new intercity rail passenger transportation or commuter rail passenger service may begin operation unless the railroad carrier providing such service is in compliance with this section.. 9509.Freight train crew size safety standards (a)In generalSubchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following: 
 
20169.Freight train crew size safety standards 
(a)Minimum crew sizeNo freight train may be operated unless such train has a crew of at least 1 appropriately qualified and certified conductor and 1 appropriately qualified and certified engineer. (b)ExceptionsExcept as provided in subsection (d), the prohibition in subsection (a) shall not apply in the following circumstances: 
(1)Train operations within a rail yard or terminal area or on auxiliary or industry tracks. (2)A train operated— 
(A)by a railroad carrier that has fewer than 400,000 total employee work hours annually and less than $20,000,000 annual revenue;  (B)at a speed of not more than 25 miles per hour; and 
(C)on a track with an average track grade of less than 2 percent for any segment of track that is at least 2 continuous miles. (3)Locomotives performing assistance to a train that has incurred mechanical failure or lacks the power to traverse difficult terrain, including traveling to or from the location where assistance is provided. 
(4)Locomotives that— (A)are not attached to any equipment or attached only to a caboose; and 
(B)do not travel farther than 30 miles from a rail yard. (5)Train operations staffed with fewer than a 2-person crew at least 1 year prior to the date of enactment of this section, if the Secretary determines that the operation achieves an equivalent level of safety. 
(c)Trains ineligible for exceptionThe exceptions under subsection (b) may not be applied to— (1)a train transporting 1 or more loaded cars carrying material toxic by inhalation, as defined in section 171.8 of title 49, Code of Federal Regulations; 
(2)a train carrying 20 or more loaded tank cars of a Class 2 material or a Class 3 flammable liquid in a continuous block or a single train carrying 35 or more loaded tank cars of a Class 2 material or a Class 3 flammable liquid throughout the train consist; and  (3)a train with a total length of 7,500 feet or greater. 
(d)WaiverA railroad carrier may seek a waiver of the requirements of this section pursuant to section 20103(d). . (b)Clerical amendmentThe analysis for subchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following: 
 
 
20169. Freight train crew size safety standards.. 
9510.Safe cross border operations 
(a)In generalSection 416 title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20107 note) is amended— (1)by striking Mechanical and brake and inserting (a) In general.—Mechanical and brake; and 
(2)by adding at the end the following:   (b)WaiverThe Secretary may not grant any waiver or waiver modification that provides for the ability to perform mechanical or brake inspections of rail cars in Mexico in lieu of complying with the certification requirements of this section.. 
(b)Safety standards for certain rail crews 
(1)In generalTitle IV of division A of the Rail Safety Improvement Act of 2008 (Public Law 110–432) is amended by adding at the end the following:   421.Safety standards for certain rail crews (a)In generalThe Secretary of Transportation may not permit covered rail employees to enter the United States to perform train or dispatching service unless the Secretary certifies that— 
(1)Mexico has adopted and is enforcing safety standards for covered rail employees that are equivalent to, or greater than, those applicable to railroad employees whose primary reporting point is in the United States, including qualification and certification requirements under parts 240 and 242 of title 49, Code of Federal Regulations; (2)covered rail employees are subject to the alcohol and drug testing requirements in part 219 of title 49, Code of Federal Regulations, including the requirements of subparts F, G, and H of such part, to the same extent as such requirements apply to railroad employees whose primary reporting point is in the United States and who are subject to such part; 
(3)covered rail employees are subject to hours of service requirements under section 21103 of title 49, United States Code, at all times any such employee is on duty, regardless of location; (4)covered rail employees are subject to the motor vehicle driving record evaluation requirements in section 240.115 of title 49, Code of Federal Regulations, to the same extent as such requirements apply to railroad employees whose primary reporting point is in the United States and are subject to such section, and that such evaluation includes driving records from the same country as the employee’s primary reporting point; and 
(5)the Federal Railroad Administration is permitted to perform onsite inspections of rail facilities in Mexico to ensure compliance with paragraphs (1) and (2). (b)Notice required (1)In generalNot later than 5 days after the date on which the Secretary certifies each of the requirements under paragraphs (1) through (5) of subsection (a), the Secretary shall publish in the Federal Register— 
(A)notice of each such certification; and (B)documentation supporting each such certification. 
(2)Public commentTo ensure compliance with the requirements of this section and any other applicable safety requirements, the Secretary shall— (A)allow for public comment on the notice required under paragraph (1); and 
(B)hold a public hearing on such notice. (3)Congressional noticeOn the date on which each publication required under paragraph (1) is published in the Federal Register, the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate of such publication. 
(c)Drug and alcohol testing 
(1)Nonapplication of exemptionFor purposes of compliance with subsection (a)(2), the exemption contained in part 219.3(d)(2) of title 49, Code of Federal Regulations, shall not apply. (2)Audit by Office of Drug and Alcohol ComplianceTo ensure compliance with the drug and alcohol testing programs described in subsection (a)(2), the Office of Drug and Alcohol Compliance in the Department of Transportation shall conduct an annual audit of such programs and recommend enforcement actions as needed. 
(d)Definition of covered rail employeeIn this section, the term covered rail employee means a railroad employee whose primary reporting point is in Mexico. . (2)Clerical amendmentThe table of contents in section 1(b) of the Rail Safety Improvement Act of 2008 (Public Law 110–432), is amended by inserting after the item relating to section 420 the following: 
 
 
Sec. 421. Safety standards for certain rail crews.. 
9511.Yardmasters hours of service 
(a)Limitations on duty hours of yardmaster employeesSection 21103 of title 49, United States Code, is amended— (1)in the section heading by inserting and yardmaster employees after train employees; 
(2)by inserting or yardmaster employee after train employee each place it appears; and (3)in subsection (e) by inserting or yardmaster employee’s after During a train employee’s. 
(b)DefinitionsSection 21101 of title 49, United States Code, is amended— (1)in paragraph (3) by inserting a yardmaster employee, after dispatching service employee,; and 
(2)by adding at the end the following:  (6)yardmaster employee means an individual responsible for supervising and coordinating the control of trains and engines operating within a rail yard.. 
(c)Conforming amendmentThe analysis for chapter 211 of title 49, United States Code, is amended by striking the item relating to section 21103 and inserting the following:   21103. Limitations on duty hours of train employees and yardmaster employees.. 9512.Leaking brakesThe Administrator of the Federal Railroad Administration shall take such actions as are necessary to ensure that no DB–60 air brake control valve manufactured before January 1, 2006, is equipped on a rail car operating on— 
(1)a unit train north of the 37th parallel on or after August 1, 2022; or  (2)a non-unit train north of the 37th parallel on or after August 1, 2024. 
9513.Annual report on PTC system failuresSection 20157 of title 49, United States Code, is amended by adding at the end the following:  (m)Annual report of system failuresNot later than April 16 of each calendar year following the date of an implementation deadline under subsection (a)(1), each railroad shall submit to the Secretary a report containing the number of positive train control system failures, separated by each major hardware category, that occurred during the previous calendar year. . 
9514.Fatigue reduction pilot projects 
(a)Sense of CongressIt is the sense of Congress that— (1)maintaining the highest level of safety across the nation’s railroad network is of critical importance; 
(2)ensuring the safety of rail transportation requires the full attention of all workers engaged in safety-critical functions; (3)fatigue degrades an individual’s ability to stay awake, alert, and attentive to the demands of safe job performance; 
(4)the cognitive impairments to railroad workers that result from fatigue can cause dangerous situations that put workers and communities at risk; (5)the Rail Safety Improvement Act of 2008 mandated that the Federal Railroad Administration conduct two pilot projects to analyze specific practices that may be used to reduce fatigue in employees and as of the date of enactment of this Act, neither pilot project has commenced; and 
(6)the Federal Railroad Administration should coordinate with the industry and the workforce to commence and complete the fatigue pilot projects mandated in 2008. (b)Pilot projectsSection 21109(e) of title 49, United States Code, is amended— 
(1)by striking Not later than 2 years after the date of enactment of the Rail Safety Improvement Act of 2008 and inserting Not later than 1 year after the date of enactment of the TRAIN Act; and (2)by adding at the end the following: 
 
(3)CoordinationThe pilot projects required under subparagraph (1) shall be developed and evaluated in coordination with the labor organization representing the class or craft of employees impacted by the pilot projects.. (c)ReimbursementThe Secretary of Transportation may reimburse railroads participating in the pilot projects under 21109(e) of title 49, United States Code, a share of the costs associated with the pilot projects, as determined by the Secretary. 
(d)Report 
(1)In generalIf the pilot projects required under section 21109(e) of title 49, United States Code, have not commenced on the date that is 1 year after the date of enactment of this Act, the Secretary shall, not later than 1 year and 30 days after the date of enactment of this Act, transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report describing— (A)the status of the pilot projects; 
(B)actions the Federal Railroad Administration has taken to commence the pilot projects, including efforts to recruit participant railroads; (C)any challenges impacting the commencement of the pilot projects; and 
(D)any other details associated with the development of the pilot projects that affect the progress toward meeting the mandate of such section. 9515.Assault prevention and response plans (a)AmendmentSubchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following: 
 
20170.Assault prevention and response plans 
(a)In generalNot later than 180 days after the date of enactment of the TRAIN Act, any entity that provides regularly scheduled intercity or commuter rail passenger transportation shall submit to the Secretary of Transportation for review and approval an assault prevention and response plan (in this section referred to as the Plan) to address transportation assaults. (b)Contents of planThe Plan required under subsection (a) shall include— 
(1)procedures that— (A)facilitate the reporting of a transportation assault, including the notification of on-site personnel, rail law enforcement, and local law enforcement; 
(B)personnel should follow up on the reporting of a transportation assault, including actions to protect affected individuals from continued assault; (C)may be taken to remove the passenger or personnel who has committed a transportation assault from the train or related area or facility as soon as practicable when appropriate; 
(D)include protections and safe reporting practices for passengers who may have been assaulted by personnel; and (E)may limit or prohibit, to the extent practicable, future travel with the entity described in subsection (a) by any passenger or personnel who commits a transportation assault against personnel or passengers; 
(2)a policy that ensures an employee who is a victim or witness of a transportation assault may participate in the prosecution of a criminal offense of such assault without any adverse effect on the victim’s or witnesses’ employment status; and (3)a process and timeline for conducting an annual review and update of the Plan. 
(c)Notice to passengersAn entity described under subsection (a) shall display onboard trains and in boarding areas, as appropriate, a notice stating the entity’s abilities to restrict future travel under subsection (b)(1)(E). (d)Personnel trainingAn entity described under subsection (a) shall provide initial and annual training for all personnel on the contents of the Plan, including training regarding— 
(1)the procedures described in subsection (b); (2)methods for responding to hostile situations, including de-escalation training; and 
(3)rights and responsibilities of personnel with respect to a transportation assault on themselves, other personnel, or passengers. (e)Personnel participationThe Plan required under subsection (a) shall be developed and implemented with the direct participation of personnel, and, as applicable, labor organizations representing personnel. 
(f)Reporting 
(1)Incident notification 
(A)In generalNot later than 10 days after a transportation assault incident, the applicable entity described in subsection (a) shall notify personnel employed at the location in which the incident occurred. In the case of an incident on a vehicle, such entity shall notify personnel regularly scheduled to carry out employment activities on the service route on which the incident occurred. (B)Content of incident reportThe notification required under paragraph (1) shall— 
(i)include a summary of the incident; and (ii)be written in a manner that protects the confidentiality of individuals involved in the incident. 
(2)Annual reportFor each calendar year, each entity with respect to which a transportation assault incident has been reported during such year shall submit to the Secretary report that describes— (A)the number of assault incidents reported to the entity, including— 
(i)the number of incidents committed against passengers; and (ii)the number of incidents committed against personnel; and 
(B)the number of assault incidents reported to rail or local law enforcement by personnel of the entity. (3)PublicationThe Secretary shall make available to the public on the primary website of the Federal Railroad Administration the data collected under paragraph (2). 
(4)Data protectionData made available under this subsection shall be made available in a manner that protects the confidentiality of individuals involved in transportation assault incidents. (g)Definition of transportation assaultIn this section, the term transportation assault means the occurrence, or reasonably suspected occurrence, of an act that— 
(1)constitutes assault;  (2)is committed by a passenger or member of personnel of an entity that provides regularly scheduled intercity or commuter rail passenger transportation against another passenger or member of personnel of such entity; and 
(3)takes place— (A)within a vehicle of such entity; or 
(B)in an area in which passengers are entering or exiting a vehicle described in subparagraph (A); or (C)a station or facility where such entity operates, regardless of ownership of the station or facility.. 
(b)Conforming amendmentThe analysis for subchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following:   20170. Assault prevention and response plan.. 9516.Critical incident stress plansThe Secretary of Transportation shall issue such regulations as are necessary to amend part 272 of title 49, Code of Federal Regulations, to ensure that— 
(1)the coverage of a critical incident stress plan under section 272.7 of such part includes employees of commuter railroads and intercity passenger railroads, as such terms are defined in section 272.9 of such part, who directly interact with passengers; and (2)assault and the witnessing of an assault against an employee or train passenger is included in the definition of critical incident under section 272.9 of such part. 
9517.Study on safety culture assessments 
(a)In generalThe Administrator of the Federal Railroad Administration shall conduct a study on the feasibility of expanding railroad safety culture assessments and training to include assessments and training for workers employed by tourist railroads, passenger railroads, and commuter railroads. (b)Contents of studyThe study required under subsection (a) shall include— 
(1)an analysis on the need for the expansion; (2)the resources required to carry out the additional assessments and training; and 
(3)other potential safety challenges the initiative could address. (c)ReportThe Federal Railroad Administration shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study conducted under subsection (a). 
BGrade Crossing Safety 
9551.Grade crossing separation grant 
(a)In generalSubchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following:   20171.Grade crossing separation grants (a)General authorityThe Secretary of Transportation shall make grants under this section to eligible entities to assist in financing the cost of highway-rail grade separation projects. 
(b)Application requirementsTo be eligible for a grant under this section, an eligible entity shall submit to the Secretary an application in such form, in such manner, and containing such information as the Secretary may require, including— (1)an agreement between the entity that owns or controls the right-of-way and the applicant addressing access to right-of-way throughout the project; and 
(2)a cost-sharing agreement with the funding amounts that the entity that owns or controls the right-of-way shall contribute to the project, which shall be not less than 10 percent of the total project cost. (c)Eligible projectsThe following projects are eligible to receive a grant under this section: 
(1)Installation, repair, or improvement of grade crossing separations. (2)Grade crossing elimination incidental to eligible grade crossing separation projects. 
(3)Project planning, development, and environmental work related to a project described in paragraph (1) or (2). (d)Project selection criteria (1)Large projectsOf amounts made available to carry out this section, not more than 50 percent shall be available for projects with total costs of $100,000,000 or greater. 
(2)ConsiderationsIn awarding grants under this section, the Secretary— (A)shall give priority to projects that maximize the safety benefits of Federal funding; and  
(B)may evaluate applications on the safety profile of the existing crossing, 10-year history of accidents at such crossing, inclusion of the proposed project on a grade crossing safety action plan, average automobile traffic, freight train traffic, average daily number of crossing closures, and proximity of community resources, including schools, hospitals, fire stations, police stations, and emergency medical service facilities. (e)Federal share of total project costs (1)Total project costsThe Secretary shall estimate the total costs of a project under this section based on the best available information, including any available engineering studies, studies of economic feasibility, environmental analysis, and information on the expected use of equipment or facilities. 
(2)Federal share 
(A)Projects over $40,000,000For projects exceeding $40,000,000 in total project costs, the Federal share under this section for such project shall not exceed 65 percent. (B)Projects under $40,000,000For projects not exceeding $40,000,000 in total project costs, the Federal share under this section for such project shall not exceed 85 percent. 
(f)Grant conditionsAn eligible entity may not receive a grant for a project under this section unless such project is in compliance with section 22905, except that 22905(b) shall only apply to a person that conducts rail operations. (g)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means— (A)a State;  
(B)a public agency or publicly chartered authority;  (C)a metropolitan planning organization;  
(D)a political subdivision of a State; and  (E)a Tribal government. 
(2)Metropolitan planning organizationThe term metropolitan planning organization has the meaning given such term in section 134(b) of title 23.  (3)StateThe term State means a State of the United States or the District of Columbia.. 
(b)Clerical amendmentThe analysis for subchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following:    20171. Grade crossing separation grants.. 9552.Rail safety public awareness grant (a)In generalSubchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following:  
 
20172.Rail safety public awareness grants 
(a)GrantThe Administrator of the Federal Railroad Administration shall make grants to eligible entities to carry out public information and education programs to help prevent and reduce rail-related pedestrian, motor vehicle, and other accidents, incidents, injuries, and fatalities, and to improve awareness along railroad rights-of-way and at railway-highway grade crossings. (b)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Administrator an application in such form, in such manner, and containing such information as the Secretary may require.  
(c)ContentsPrograms eligible for a grant under this section— (1)shall include, as appropriate— 
(A)development, placement, and dissemination of public service announcements in appropriate media; (B)school presentations, driver safety education, materials, and public awareness campaigns; and  
(C)disseminating information to the public on how to identify and report to the appropriate authorities unsafe or malfunctioning highway-rail grade crossings; and (2)may include targeted and sustained outreach in communities at greatest risk to develop measures to reduce such risk. 
(d)CoordinationEligible entities shall coordinate program activities with local communities, law enforcement and emergency responders, and rail carriers, as appropriate, and ensure consistency with State highway-rail grade crossing action plans required under section 11401(b) of the FAST Act (49 U.S.C. 22501 note) and the report titled National Strategy to Prevent Trespassing on Railroad Property issued by the Federal Railroad Administration in October 2018.  (e)PrioritizationIn awarding grants under this section, the Administrator shall give priority to applications for programs that— 
(1)are nationally recognized; (2)are targeted at schools in close proximity to railroad rights-of-way; 
(3)partner with nearby railroad carriers; or (4)focus on communities with a recorded history of repeated grade crossing accidents. 
(f)DefinitionsIn this section: (1)Eligible entitythe term eligible entity means— 
(A)a nonprofit organization;  (B)a State;  
(C)a political subdivision of a State; and  (D)a law enforcement agency or emergency response organization. 
(2)StateThe term State means a State of the United States or the District of Columbia.. (b)Clerical amendmentThe analysis for subchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following:  
 
 
20172. Rail safety public awareness grants.. 
9553.Establishment of 10-minute time limit for blocking public grade crossings 
(a)In generalSubchapter II of chapter 201 of title 49, United States Code, as amended by this division, is further amended by adding at the end the following:  20173.Time limit for blocking a rail crossing (a)Time limitA train, locomotive, railroad car, or other rail equipment is prohibited from blocking a crossing for more than 10 minutes, unless the train, locomotive, or other equipment is directly delayed by— 
(1)a casualty or serious injury; (2)an accident; 
(3)a track obstruction; (4)an act of God; or 
(5)a derailment or a major equipment failure that prevents the train from advancing. (b)Civil penaltyThe Secretary of Transportation may issue civil penalties for violations of subsection (a) in accordance with section 21301. 
(c)DelegationThe Secretary may delegate enforcement actions under subsection (b) to States either through a State inspector certified by the Federal Railroad Administration, or other law enforcement officials as designated by the States and approved by the Administration. The Secretary shall issue guidance or regulations not later than 1 year after the date of enactment on the criteria and process for States to gain approval under this section. (d)Application to Amtrak and commuter railroadsThis section shall not apply to Amtrak or commuter authorities, including Amtrak and commuter authorities’ operations run or dispatched by a Class I railroad. 
(e)DefinitionsIn this section: (1)CrossingThe term crossing means a location within a State in which a public highway, road, or street, including associated sidewalks and pathways, crosses 1 or more railroad tracks either at grade or grade-separated. 
(2)Blocked crossingThe term blocked crossing means a circumstance in which a train, locomotive, railroad car, or other rail equipment is stopped or is standing in a manner that obstructs public travel at a crossing.. (b)Clerical amendmentThe analysis for subchapter II of chapter 201 of title 49, United States Code, is further amended by adding at the end the following new item: 
 
 
20173. Time limit for blocking a rail crossing.. 
9554.National strategy to address blocked crossings 
(a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Transportation, a report containing a national strategy to address blocked crossings. (b)Public law 116–94The strategy required under subsection (a) shall incorporate the recommendations and briefing described in the report accompanying the Department of Transportation Appropriations Act, 2020 (Public Law 116–94) with respect to the amounts provided under the heading Federal Railroad Administration—Safety and Operations. 
(c)Report contentsThe strategy required under subsection (a) shall include an analysis of the following topics, including any specific legislative or regulatory recommendations: (1)How best to engage the public, representatives of labor organizations representing railroad employees, law enforcement officers, highway traffic officials, or other employees of a public agency acting in an official capacity to identify and address blocked crossings. 
(2)How technology and positive train control system data can be used to identify and address instances of blocked crossings. (3)How to identify and address instances of blocked crossings at crossings with passive or no warning devices. 
(4)How best to use the data collected under a webpage established by the Secretary for the public and law enforcement to report instances of blocked crossings, including whether such data should be verified by each rail carrier or incorporated into the national crossing inventory established under section 20160 of title 49, United States Code. (d)Updating strategyThe Secretary shall evaluate the strategy developed under this section not less than every 5 years, and update it as needed. 
(e)DefinitionsIn this section:  (1)Blocked crossingThe term blocked crossing means a circumstance in which a train, locomotive, railroad car, or other rail equipment is stopped or is standing in a manner that obstructs public travel at a crossing. 
(2)Positive train control systemThe term positive train control system has the meaning given the term in section 20157(i) of title 49, United States Code. 9555.Railroad point of contact for blocked crossing mattersSection 20152 of title 49, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (1)— 
(i)in subparagraph (C) by striking or at the end; (ii)by redesignating subparagraph (D) as subparagraph (E); and 
(iii)by inserting the following after subparagraph (C):  (D)blocked crossings; or; 
(B)in paragraph (4)— (i)by striking paragraph (1)(C) or (D) and inserting subparagraph (C), (D), or (E) of paragraph (1); and  
(ii)by striking and at the end; (C)in paragraph (5) by striking the period at the end and inserting ; and ; and 
(D)by adding at the end the following:  (6)promptly inform the Secretary if the number required to be established under subsection (a) has changed and report the new number to the Secretary. ; and 
(2)by adding at the end the following:  (c)Publication of telephone numbersThe Secretary shall make any telephone number established under subsection (a) publicly available on the website of the Department of Transportation.. 
